Case 17-12560-KJC   Doc 2704   Filed 10/02/18   Page 1 of 150
                      Case 17-12560-KJC              Doc 2704        Filed 10/02/18         Page 2 of 150


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 08/31/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

    #                                   Name of Entity                                   EIN #               Case #
    1     Woodbridge Group of Companies, LLC                                        xx-xxx3603        17-12560 (KJC)
    2     215 North 12th Street, LLC                                                xx-xxx3105        17-12561 (KJC)
    3     Addison Park Investments, LLC                                             xx-xxx5888        17-12563 (KJC)
    4     Anchorpoint Investments, LLC                                              xx-xxx5530        17-12566 (KJC)
    5     Arborvitae Investments, LLC                                               xx-xxx3426        17-12572 (KJC)
    6     Archivolt Investments, LLC                                                xx-xxx8542        17-12574 (KJC)
    7     Arlington Ridge Investments, LLC                                          xx-xxx8879        17-12576 (KJC)
    8     Arrowpoint Investments, LLC                                               xx-xxx7069        17-12578 (KJC)
    9     Baleroy Investments, LLC                                                  xx-xxx9851        17-12580 (KJC)
   10     Basswood Holding, LLC                                                     xx-xxx2784        17-12600 (KJC)
   11     Bay Village Investments, LLC                                              xx-xxx3221        17-12604 (KJC)
   12     Bear Brook Investments, LLC                                               xx-xxx3387        17-12610 (KJC)
   13     Beech Creek Investments, LLC                                              xx-xxx0963        17-12616 (KJC)
   14     Bishop White Investments, LLC                                             xx-xxx8784        17-12623 (KJC)
   15     Black Bass Investments, LLC                                               xx-xxx0884        17-12641 (KJC)
   16     Black Locust Investments, LLC                                             xx-xxx3159        17-12648 (KJC)
   17     Bluff Point Investments, LLC                                              xx-xxx6406        17-12722 (KJC)
   18     Bowman Investments, LLC                                                   xx-xxx9670        17-12753 (KJC)
   19     Bramley Investments, LLC                                                  xx-xxx9020        17-12769 (KJC)
   20     Brise Soleil Investments, LLC                                             xx-xxx9998        17-12762 (KJC)
   21     Broadsands Investments, LLC                                               xx-xxx2687        17-12777 (KJC)
   22     Brynderwen Investments, LLC                                               xx-xxx6305        17-12793 (KJC)
   23     Cablestay Investments, LLC                                                xx-xxx3442        17-12798 (KJC)
   24     Cannington Investments, LLC                                               xx-xxx4303        17-12803 (KJC)
   25     Carbondale Doocy, LLC                                                     xx-xxx3616        17-12805 (KJC)
   26     Carbondale Glen Lot A-5, LLC                                              xx-xxx0728        17-12807 (KJC)
   27     Carbondale Glen Lot D-22, LLC                                             xx-xxx1907        17-12809 (KJC)
   28     Carbondale Glen Lot E-24, LLC                                             xx-xxx4987        17-12811 (KJC)
   29     Carbondale Glen Lot GV-13, LLC                                            xx-xxx6075        17-12813 (KJC)
   30     Carbondale Glen Lot SD-14, LLC                                            xx-xxx5515        17-12817 (KJC)
   31     Carbondale Glen Lot SD-23, LLC                                            xx-xxx4775        17-12815 (KJC)
   32     Carbondale Glen Mesa Lot 19, LLC                                          xx-xxx6376        17-12819 (KJC)
   33     Carbondale Glen River Mesa, LLC                                           xx-xxx6926        17-12820 (KJC)
   34     Carbondale Glen Sundance Ponds, LLC                                       xx-xxx0113        17-12822 (KJC)
   35     Carbondale Glen Sweetgrass Vista, LLC                                     xx-xxx7510        17-12564 (KJC)
   36     Carbondale Spruce 101, LLC                                                xx-xxx6126        17-12568 (KJC)
   37     Carbondale Sundance Lot 15, LLC                                           xx-xxx1131        17-12569 (KJC)
   38     Carbondale Sundance Lot 16, LLC                                           xx-xxx0786        17-12570 (KJC)
   39     Castle Pines Investments, LLC                                             xx-xxx4123        17-12581 (KJC)
   40     Centershot Investments, LLC                                               xx-xxx9391        17-12586 (KJC)
   41     Chaplin Investments, LLC                                                  xx-xxx3215        17-12592 (KJC)
   42     Chestnut Investments, LLC                                                 xx-xxx9809        17-12603 (KJC)
   43     Chestnut Ridge Investments, LLC                                           xx-xxx3815        17-12614 (KJC)
   44     Clover Basin Investments, LLC                                             xx-xxx8470        17-12621 (KJC)
   45     Coffee Creek Investments, LLC                                             xx-xxx9365        17-12627 (KJC)
   46     Craven Investments, LLC                                                   xx-xxx0994        17-12636 (KJC)
   47     Crossbeam Investments, LLC                                                xx-xxx2940        17-12650 (KJC)
   48     Crowfield Investments, LLC                                                xx-xxx4030        17-12660 (KJC)


   2 of 150                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 2704        Filed 10/02/18         Page 3 of 150


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 08/31/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

    #                                  Name of Entity                                    EIN #               Case #
   49     Crystal Valley Holdings, LLC                                              xx-xxx4942        17-12666 (KJC)
   50     Crystal Woods Investments, LLC                                            xx-xxx2816        17-12676 (KJC)
   51     Cuco Settlement, LLC                                                      xx-xxx1418        17-12679 (KJC)
   52     Daleville Investments, LLC                                                xx-xxx2915        17-12687 (KJC)
   53     Derbyshire Investments, LLC                                               xx-xxx3735        17-12696 (KJC)
   54     Diamond Cove Investments, LLC                                             xx-xxx9809        17-12705 (KJC)
   55     Dixville Notch Investments, LLC                                           xx-xxx0257        17-12716 (KJC)
   56     Dogwood Valley Investments, LLC                                           xx-xxx5898        17-12727 (KJC)
   57     Dollis Brook Investments, LLC                                             xx-xxx4042        17-12735 (KJC)
   58     Donnington Investments, LLC                                               xx-xxx2744        17-12744 (KJC)
   59     Doubleleaf Investments, LLC                                               xx-xxx7075        17-12755 (KJC)
   60     Drawspan Investments, LLC                                                 xx-xxx5457        17-12767 (KJC)
   61     Eldredge Investments, LLC                                                 xx-xxx1579        17-12775 (KJC)
   62     Elstar Investments, LLC                                                   xx-xxx3731        17-12782 (KJC)
   63     Emerald Lake Investments, LLC                                             xx-xxx2276        17-12788 (KJC)
   64     Fieldpoint Investments, LLC                                               xx-xxx2405        17-12794 (KJC)
   65     Franconia Notch Investments, LLC                                          xx-xxx7325        17-12797 (KJC)
   66     Gateshead Investments, LLC                                                xx-xxx1537        17-12597 (KJC)
   67     Glenn Rich Investments, LLC                                               xx-xxx7350        17-12602 (KJC)
   68     Goose Rocks Investments, LLC                                              xx-xxx5453        17-12611 (KJC)
   69     Goosebrook Investments, LLC                                               xx-xxx3737        17-12617 (KJC)
   70     Graeme Park Investments, LLC                                              xx-xxx8869        17-12622 (KJC)
   71     Grand Midway Investments, LLC                                             xx-xxx1671        17-12628 (KJC)
   72     Gravenstein Investments, LLC                                              xx-xxx2195        17-12632 (KJC)
   73     Green Gables Investments, LLC                                             xx-xxx1347        17-12637 (KJC)
   74     Grenadier Investments, LLC                                                xx-xxx1772        17-12643 (KJC)
   75     Grumblethorpe Investments, LLC                                            xx-xxx9318        17-12649 (KJC)
   76     H11 Silk City Holding Company, LLC                                        xx-xxx5002        17-12833 (KJC)
   77     H12 White Birch Holding Company, LLC                                      xx-xxx9593        17-12699 (KJC)
   78     H13 Bay Village Holding Company, LLC                                      xx-xxx8917        17-12591 (KJC)
   79     H14 Dixville Notch Holding Company, LLC                                   xx-xxx5633        17-12712 (KJC)
   80     H15 Bear Brook Holding Company, LLC                                       xx-xxx0030        17-12607 (KJC)
   81     H16 Monadnock Holding Company, LLC                                        xx-xxx3391        17-12678 (KJC)
   82     H17 Pemigewasset Holding Company, LLC                                     xx-xxx9026        17-12799 (KJC)
   83     H19 Emerald Lake Holding Company, LLC                                     xx-xxx1570        17-12785 (KJC)
   84     H2 Arlington Ridge Holding Company, LLC                                   xx-xxx9930        17-12575 (KJC)
   85     H20 Bluff Point Holding Company, LLC                                      xx-xxx7342        17-12715 (KJC)
   86     H21 Summerfree Holding Company, LLC                                       xx-xxx4453        17-12631 (KJC)
   87     H22 Papirovka Holding Company, LLC                                        xx-xxx8821        17-12770 (KJC)
   88     H23 Pinova Holding Company, LLC                                           xx-xxx0307        17-12810 (KJC)
   89     H24 Stayman Holding Company, LLC                                          xx-xxx0527        17-12590 (KJC)
   90     H25 Elstar Holding Company, LLC                                           xx-xxx3243        17-12779 (KJC)
   91     H26 Gravenstein Holding Company, LLC                                      xx-xxx4323        17-12630 (KJC)
   92     H27 Grenadier Holding Company, LLC                                        xx-xxx2590        17-12642 (KJC)
   93     H28 Black Locust Holding Company, LLC                                     xx-xxx6941        17-12647 (KJC)
   94     H29 Zestar Holding Company, LLC                                           xx-xxx4093        17-12789 (KJC)
   95     H30 Silver Maple Holding Company, LLC                                     xx-xxx9953        17-12835 (KJC)
   96     H31 Addison Park Holding Company, LLC                                     xx-xxx0775        17-12562 (KJC)


   3 of 150                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 2704        Filed 10/02/18         Page 4 of 150


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 08/31/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                    EIN #               Case #
   97     H32 Arborvitae Holding Company, LLC                                       xx-xxx7525        17-12567 (KJC)
   98     H35 Hornbeam Holding Company, LLC                                         xx-xxx5290        17-12691 (KJC)
   99     H36 Sturmer Pippin Holding Company, LLC                                   xx-xxx1256        17-12625 (KJC)
  100     H37 Idared Holding Company, LLC                                           xx-xxx3378        17-12697 (KJC)
  101     H38 Mutsu Holding Company, LLC                                            xx-xxx5889        17-12711 (KJC)
  102     H39 Haralson Holding Company, LLC                                         xx-xxx0886        17-12661 (KJC)
  103     H4 Pawtuckaway Holding Company, LLC                                       xx-xxx9299        17-12778 (KJC)
  104     H40 Bramley Holding Company, LLC                                          xx-xxx7162        17-12766 (KJC)
  105     H41 Grumblethorpe Holding Company, LLC                                    xx-xxx0106        17-12646 (KJC)
  106     H43 Lenni Heights Holding Company, LLC                                    xx-xxx7951        17-12717 (KJC)
  107     H44 Green Gables Holding Company, LLC                                     xx-xxx2248        17-12634 (KJC)
  108     H46 Beech Creek Holding Company, LLC                                      xx-xxx0050        17-12612 (KJC)
  109     H47 Summit Cut Holding Company, LLC                                       xx-xxx6912        17-12638 (KJC)
  110     H49 Bowman Holding Company, LLC                                           xx-xxx1694        17-12725 (KJC)
  111     H5 Chestnut Ridge Holding Company, LLC                                    xx-xxx5244        17-12608 (KJC)
  112     H51 Old Carbon Holding Company, LLC                                       xx-xxx1911        17-12738 (KJC)
  113     H52 Willow Grove Holding Company, LLC                                     xx-xxx2112        17-12729 (KJC)
  114     H53 Black Bass Holding Company, LLC                                       xx-xxx3505        17-12639 (KJC)
  115     H54 Seven Stars Holding Company, LLC                                      xx-xxx8432        17-12831 (KJC)
  116     H55 Old Maitland Holding Company, LLC                                     xx-xxx3887        17-12747 (KJC)
  117     H56 Craven Holding Company, LLC                                           xx-xxx1344        17-12633 (KJC)
  118     H58 Baleroy Holding Company, LLC                                          xx-xxx1881        17-12579 (KJC)
  119     H59 Rising Sun Holding Company, LLC                                       xx-xxx5554        17-12827 (KJC)
  120     H6 Lilac Meadow Holding Company, LLC                                      xx-xxx4921        17-12724 (KJC)
  121     H60 Moravian Holding Company, LLC                                         xx-xxx3179        17-12686 (KJC)
  122     H61 Grand Midway Holding Company, LLC                                     xx-xxx4835        17-12626 (KJC)
  123     H65 Thornbury Farm Holding Company, LLC                                   xx-xxx7454        17-12644 (KJC)
  124     H66 Heilbron Manor Holding Company, LLC                                   xx-xxx7245        17-12677 (KJC)
  125     H68 Graeme Park Holding Company, LLC                                      xx-xxx2736        17-12620 (KJC)
  126     H7 Dogwood Valley Holding Company, LLC                                    xx-xxx7002        17-12721 (KJC)
  127     H70 Bishop White Holding Company, LLC                                     xx-xxx6161        17-12619 (KJC)
  128     H74 Imperial Aly Holding Company, LLC                                     xx-xxx7948        17-12704 (KJC)
  129     H76 Diamond Cove Holding Company, LLC                                     xx-xxx0315        17-12700 (KJC)
  130     H8 Melody Lane Holding Company, LLC                                       xx-xxx4011        17-12756 (KJC)
  131     H9 Strawberry Fields Holding Company, LLC                                 xx-xxx4464        17-12609 (KJC)
  132     Hackmatack Investments, LLC                                               xx-xxx8293        17-12653 (KJC)
  133     Haffenburg Investments, LLC                                               xx-xxx1472        17-12659 (KJC)
  134     Haralson Investments, LLC                                                 xx-xxx8946        17-12663 (KJC)
  135     Harringworth Investments, LLC                                             xx-xxx5770        17-12669 (KJC)
  136     Hazelpoint Investments, LLC                                               xx-xxx3824        17-12674 (KJC)
  137     Heilbron Manor Investments, LLC                                           xx-xxx7818        17-12681 (KJC)
  138     Hollyline Holdings, LLC                                                   xx-xxx4412        17-12684 (KJC)
  139     Hollyline Owners, LLC                                                     xx-xxx2556        17-12688 (KJC)
  140     Hornbeam Investments, LLC                                                 xx-xxx9532        17-12694 (KJC)
  141     Idared Investments, LLC                                                   xx-xxx7643        17-12701 (KJC)
  142     Imperial Aly Investments, LLC                                             xx-xxx7940        17-12708 (KJC)
  143     Ironsides Investments, LLC                                                xx-xxx2351        17-12714 (KJC)
  144     Lenni Heights Investments, LLC                                            xx-xxx6691        17-12720 (KJC)


   4 of 150                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 2704        Filed 10/02/18         Page 5 of 150


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 08/31/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                    EIN #               Case #
  145     Lilac Meadow Investments, LLC                                             xx-xxx4000        17-12728 (KJC)
  146     Lincolnshire Investments, LLC                                             xx-xxx0533        17-12733 (KJC)
  147     Lonetree Investments, LLC                                                 xx-xxx5194        17-12740 (KJC)
  148     Longbourn Investments, LLC                                                xx-xxx2888        17-12746 (KJC)
  149     M10 Gateshead Holding Company, LLC                                        xx-xxx8924        17-12593 (KJC)
  150     M11 Anchorpoint Holding Company, LLC                                      xx-xxx1946        17-12565 (KJC)
  151     M13 Cablestay Holding Company, LLC                                        xx-xxx9809        17-12795 (KJC)
  152     M14 Crossbeam Holding Company, LLC                                        xx-xxx3109        17-12645 (KJC)
  153     M15 Doubleleaf Holding Company, LLC                                       xx-xxx9523        17-12749 (KJC)
  154     M17 Lincolnshire Holding Company, LLC                                     xx-xxx9895        17-12730 (KJC)
  155     M19 Arrowpoint Holding Company, LLC                                       xx-xxx4378        17-12577 (KJC)
  156     M22 Drawspan Holding Company, LLC                                         xx-xxx0325        17-12764 (KJC)
  157     M24 Fieldpoint Holding Company, LLC                                       xx-xxx6210        17-12791 (KJC)
  158     M25 Centershot Holding Company, LLC                                       xx-xxx2128        17-12583 (KJC)
  159     M26 Archivolt Holding Company, LLC                                        xx-xxx6436        17-12573 (KJC)
  160     M27 Brise Soleil Holding Company, LLC                                     xx-xxx2821        17-12760 (KJC)
  161     M28 Broadsands Holding Company, LLC                                       xx-xxx9424        17-12773 (KJC)
  162     M29 Brynderwen Holding Company, LLC                                       xx-xxx0685        17-12781 (KJC)
  163     M31 Cannington Holding Company, LLC                                       xx-xxx0667        17-12801 (KJC)
  164     M32 Dollis Brook Holding Company, LLC                                     xx-xxx2873        17-12731 (KJC)
  165     M33 Harringworth Holding Company, LLC                                     xx-xxx7830        17-12667 (KJC)
  166     M34 Quarterpost Holding Company, LLC                                      xx-xxx2780        17-12814 (KJC)
  167     M36 Springline Holding Company, LLC                                       xx-xxx0908        17-12584 (KJC)
  168     M37 Topchord Holding Company, LLC                                         xx-xxx2131        17-12662 (KJC)
  169     M38 Pemberley Holding Company, LLC                                        xx-xxx1154        17-12787 (KJC)
  170     M39 Derbyshire Holding Company, LLC                                       xx-xxx6509        17-12692 (KJC)
  171     M40 Longbourn Holding Company, LLC                                        xx-xxx3893        17-12742 (KJC)
  172     M41 Silverthorne Holding Company, LLC                                     xx-xxx6930        17-12838 (KJC)
  173     M43 White Dome Holding Company, LLC                                       xx-xxx1327        17-12706 (KJC)
  174     M44 Wildernest Holding Company, LLC                                       xx-xxx7546        17-12718 (KJC)
  175     M45 Clover Basin Holding Company, LLC                                     xx-xxx6677        17-12618 (KJC)
  176     M46 Owl Ridge Holding Company, LLC                                        xx-xxx0546        17-12759 (KJC)
  177     M48 Vallecito Holding Company, LLC                                        xx-xxx0739        17-12670 (KJC)
  178     M49 Squaretop Holding Company, LLC                                        xx-xxx4325        17-12588 (KJC)
  179     M5 Stepstone Holding Company, LLC                                         xx-xxx1473        17-12601 (KJC)
  180     M50 Wetterhorn Holding Company, LLC                                       xx-xxx9936        17-12689 (KJC)
  181     M51 Coffee Creek Holding Company, LLC                                     xx-xxx2745        17-12624 (KJC)
  182     M53 Castle Pines Holding Company, LLC                                     xx-xxx3398        17-12571 (KJC)
  183     M54 Lonetree Holding Company, LLC                                         xx-xxx2356        17-12737 (KJC)
  184     M56 Haffenburg Holding Company, LLC                                       xx-xxx3780        17-12656 (KJC)
  185     M57 Ridgecrest Holding Company, LLC                                       xx-xxx2759        17-12818 (KJC)
  186     M60 Thunder Basin Holding Company, LLC                                    xx-xxx4560        17-12654 (KJC)
  187     M61 Mineola Holding Company, LLC                                          xx-xxx8989        17-12668 (KJC)
  188     M62 Sagebrook Holding Company, LLC                                        xx-xxx5717        17-12829 (KJC)
  189     M63 Crowfield Holding Company, LLC                                        xx-xxx7092        17-12655 (KJC)
  190     M67 Mountain Spring Holding Company, LLC                                  xx-xxx5385        17-12695 (KJC)
  191     M68 Goosebrook Holding Company, LLC                                       xx-xxx9434        17-12615 (KJC)
  192     M70 Pinney Holding Company, LLC                                           xx-xxx1495        17-12806 (KJC)


   5 of 150                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 2704        Filed 10/02/18         Page 6 of 150


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 08/31/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                    EIN #               Case #
  193     M71 Eldredge Holding Company, LLC                                         xx-xxx6338        17-12771 (KJC)
  194     M72 Daleville Holding Company, LLC                                        xx-xxx8670        17-12683 (KJC)
  195     M73 Mason Run Holding Company, LLC                                        xx-xxx5691        17-12748 (KJC)
  196     M74 Varga Holding Company, LLC                                            xx-xxx2322        17-12680 (KJC)
  197     M75 Riley Creek Holding Company, LLC                                      xx-xxx7226        17-12825 (KJC)
  198     M76 Chaplin Holding Company, LLC                                          xx-xxx9267        17-12587 (KJC)
  199     M79 Chestnut Holding Company, LLC                                         xx-xxx0125        17-12595 (KJC)
  200     M80 Hazelpoint Holding Company, LLC                                       xx-xxx2703        17-12672 (KJC)
  201     M83 Mt. Holly Holding Company, LLC                                        xx-xxx7897        17-12703 (KJC)
  202     M85 Glenn Rich Holding Company, LLC                                       xx-xxx7844        17-12599 (KJC)
  203     M86 Steele Hill Holding Company, LLC                                      xx-xxx8312        17-12596 (KJC)
  204     M87 Hackmatack Hills Holding Company, LLC                                 xx-xxx9583        17-12652 (KJC)
  205     M88 Franconia Notch Holding Company, LLC                                  xx-xxx8184        17-12796 (KJC)
  206     M9 Donnington Holding Company, LLC                                        xx-xxx7114        17-12741 (KJC)
  207     M90 Merrimack Valley Holding Company, LLC                                 xx-xxx0547        17-12658 (KJC)
  208     M91 Newville Holding Company, LLC                                         xx-xxx6748        17-12726 (KJC)
  209     M92 Crystal Woods Holding Company, LLC                                    xx-xxx5806        17-12671 (KJC)
  210     M93 Goose Rocks Holding Company, LLC                                      xx-xxx5189        17-12605 (KJC)
  211     M94 Winding Road Holding Company, LLC                                     xx-xxx8229        17-12736 (KJC)
  212     M95 Pepperwood Holding Company, LLC                                       xx-xxx3660        17-12802 (KJC)
  213     M97 Red Wood Holding Company, LLC                                         xx-xxx2190        17-12823 (KJC)
  214     M99 Ironsides Holding Company, LLC                                        xx-xxx8261        17-12710 (KJC)
  215     Mason Run Investments, LLC                                                xx-xxx0644        17-12751 (KJC)
  216     Melody Lane Investments, LLC                                              xx-xxx0252        17-12757 (KJC)
  217     Merrimack Valley Investments, LLC                                         xx-xxx7307        17-12665 (KJC)
  218     Mineola Investments, LLC                                                  xx-xxx9029        17-12673 (KJC)
  219     Monadnock Investments, LLC                                                xx-xxx3513        17-12682 (KJC)
  220     Moravian Investments, LLC                                                 xx-xxx6854        17-12690 (KJC)
  221     Mountain Spring Investments, LLC                                          xx-xxx3294        17-12698 (KJC)
  222     Mt. Holly Investments, LLC                                                xx-xxx7337        17-12707 (KJC)
  223     Mutsu Investments, LLC                                                    xx-xxx8020        17-12719 (KJC)
  224     Newville Investments, LLC                                                 xx-xxx7973        17-12734 (KJC)
  225     Old Carbon Investments, LLC                                               xx-xxx6858        17-12743 (KJC)
  226     Old Maitland Investments, LLC                                             xx-xxx9114        17-12752 (KJC)
  227     Owl Ridge Investments, LLC                                                xx-xxx8792        17-12763 (KJC)
  228     Papirovka Investments, LLC                                                xx-xxx5472        17-12774 (KJC)
  229     Pawtuckaway Investments, LLC                                              xx-xxx3152        17-12783 (KJC)
  230     Pemberley Investments, LLC                                                xx-xxx9040        17-12790 (KJC)
  231     Pemigewasset Investments, LLC                                             xx-xxx6827        17-12800 (KJC)
  232     Pepperwood Investments, LLC                                               xx-xxx7950        17-12804 (KJC)
  233     Pinney Investments, LLC                                                   xx-xxx0132        17-12808 (KJC)
  234     Pinova Investments, LLC                                                   xx-xxx3468        17-12812 (KJC)
  235     Quarterpost Investments, LLC                                              xx-xxx4802        17-12816 (KJC)
  236     Red Woods Investments, LLC                                                xx-xxx6065        17-12824 (KJC)
  237     Ridgecrest Investments, LLC                                               xx-xxx9696        17-12821 (KJC)
  238     Riley Creek Investments, LLC                                              xx-xxx0214        17-12826 (KJC)
  239     Rising Sun Investments, LLC                                               xx-xxx6846        17-12828 (KJC)
  240     Sagebrook Investments, LLC                                                xx-xxx1464        17-12830 (KJC)


   6 of 150                                                                                                       MOR Cover b
                      Case 17-12560-KJC              Doc 2704        Filed 10/02/18         Page 7 of 150


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                         Case No. 17-12560 (KJC)
(Jointly Administered)                                                                         Reporting Period: 08/31/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                    EIN #               Case #
  241     Seven Stars Investments, LLC                                              xx-xxx6994        17-12832 (KJC)
  242     Silk City Investments, LLC                                                xx-xxx1465        17-12834 (KJC)
  243     Silver Maple Investments, LLC                                             xx-xxx9699        17-12836 (KJC)
  244     Silverleaf Funding, LLC                                                   xx-xxx9877        17-12837 (KJC)
  245     Silverthorne Investments, LLC                                             xx-xxx8840        17-12582 (KJC)
  246     Springline Investments, LLC                                               xx-xxx7321        17-12585 (KJC)
  247     Squaretop Investments, LLC                                                xx-xxx4466        17-12589 (KJC)
  248     Stayman Investments, LLC                                                  xx-xxx9090        17-12594 (KJC)
  249     Steele Hill Investments, LLC                                              xx-xxx7340        17-12598 (KJC)
  250     Stepstone Investments, LLC                                                xx-xxx7231        17-12606 (KJC)
  251     Strawberry Fields Investments, LLC                                        xx-xxx0355        17-12613 (KJC)
  252     Sturmer Pippin Investments, LLC                                           xx-xxx6686        17-12629 (KJC)
  253     Summerfree Investments, LLC                                               xx-xxx1496        17-12635 (KJC)
  254     Summit Cut Investments, LLC                                               xx-xxx0876        17-12640 (KJC)
  255     Thornbury Farm Investments, LLC                                           xx-xxx3083        17-12651 (KJC)
  256     Thunder Basin Investments, LLC                                            xx-xxx7057        17-12657 (KJC)
  257     Topchord Investments, LLC                                                 xx-xxx4007        17-12664 (KJC)
  258     Vallecito Investments, LLC                                                xx-xxx8552        17-12675 (KJC)
  259     Varga Investments, LLC                                                    xx-xxx7136        17-12685 (KJC)
  260     Wetterhorn Investments, LLC                                               xx-xxx0171        17-12693 (KJC)
  261     White Birch Investments, LLC                                              xx-xxx1555        17-12702 (KJC)
  262     White Dome Investments, LLC                                               xx-xxx2729        17-12709 (KJC)
  263     Whiteacre Funding, LLC                                                    xx-xxx2998        17-12713 (KJC)
  264     Wildernest Investments, LLC                                               xx-xxx1375        17-12723 (KJC)
  265     Willow Grove Investments, LLC                                             xx-xxx6588        17-12732 (KJC)
  266     Winding Road Investments, LLC                                             xx-xxx8169        17-12739 (KJC)
  267     WMF Management, LLC                                                       xx-xxx9238        17-12745 (KJC)
  268     Woodbridge Capital Investments, LLC                                       xx-xxx6081        17-12750 (KJC)
  269     Woodbridge Commercial Bridge Loan Fund 1, LLC                             xx-xxx8318        17-12754 (KJC)
  270     Woodbridge Commercial Bridge Loan Fund 2, LLC                             xx-xxx3649        17-12758 (KJC)
  271     Woodbridge Investments, LLC                                               xx-xxx8557        17-12761 (KJC)
  272     Woodbridge Mezzanine Fund 1, LLC                                          xx-xxx2753        17-12765 (KJC)
  273     Woodbridge Mortgage Investment Fund 1, LLC                                xx-xxx0172        17-12768 (KJC)
  274     Woodbridge Mortgage Investment Fund 2, LLC                                xx-xxx7030        17-12772 (KJC)
  275     Woodbridge Mortgage Investment Fund 3, LLC                                xx-xxx9618        17-12776 (KJC)
  276     Woodbridge Mortgage Investment Fund 3A, LLC                               xx-xxx8525        17-12780 (KJC)
  277     Woodbridge Mortgage Investment Fund 4, LLC                                xx-xxx1203        17-12784 (KJC)
  278     Woodbridge Structured Funding, LLC                                        xx-xxx3593        17-12786 (KJC)
  279     Zestar Investments, LLC                                                   xx-xxx3233        17-12792 (KJC)
          SECOND ROUND FILERS: FILED 02/09/2018
  280     Carbondale Glen Lot L-2, LLC                                              xx-xxx1369        18-10284 (KJC)
  281     Carbondale Peaks Lot L-1, LLC                                             xx-xxx6563        18-10286 (KJC)
  282     H18 Massabesic Holding Company, LLC                                       xx-xxx0852        18-10287 (KJC)
  283     H33 Hawthorn Holding Company, LLC                                         xx-xxx4765        18-10288 (KJC)
  284     H50 Sachs Bridge Holding Company, LLC                                     xx-xxx3049        18-10289 (KJC)
  285     H64 Pennhurst Holding Company, LLC                                        xx-xxx1251        18-10290 (KJC)
  286     Hawthorn Investments, LLC                                                 xx-xxx3463        18-10291 (KJC)
  287     Lilac Valley Investments, LLC                                             xx-xxx7274        18-10292 (KJC)


   7 of 150                                                                                                       MOR Cover b
                      Case 17-12560-KJC               Doc 2704         Filed 10/02/18         Page 8 of 150


                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                           Case No. 17-12560 (KJC)
(Jointly Administered)                                                                           Reporting Period: 08/31/2018

The Monthly Operating Report for Woodbridge Group of Companies, LLC includes the following affiliated debtors:*

   #                                   Name of Entity                                      EIN #               Case #
  288     Massabesic Investments, LLC                                                 xx-xxx6893        18-10293 (KJC)
  289     M58 Springvale Holding Company, LLC                                         xx-xxx6656        18-10294 (KJC)
  290     M96 Lilac Valley Holding Company, LLC                                       xx-xxx0412        18-10295 (KJC)
  291     Pennhurst Investments, LLC                                                  xx-xxx7313        18-10296 (KJC)
  292     Sachs Bridge Investments, LLC                                               xx-xxx8687        18-10297 (KJC)
  293     Springvale Investments, LLC                                                 xx-xxx6181        18-10298 (KJC)
          THIRD ROUND FILERS: FILED 03/09/2018
  294     Bellflower Funding, LLC                                                     xx-xxx0156        18-10507 (KJC)
  295     Wall 123, LLC                                                               xx-xxx2520        18-10508 (KJC)
          FOURTH ROUND FILERS: FILED 03/23/2018
  296     695 Buggy Circle, LLC                                                       xx-xxx4827        18-10670 (KJC)
  297     Buggy Circle Holdings, LLC                                                  xx-xxx0850        18-10672 (KJC)
  298     Deerfield Park Investments, LLC                                             xx-xxx2296        18-10673 (KJC)
  299     Kirkstead Investments, LLC                                                  xx-xxx3696        18-10675 (KJC)
  300     M16 Kirkstead Holding Company, LLC                                          xx-xxx8119        18-10676 (KJC)
  301     H10 Deerfield Park Holding Company, LLC                                     xx-xxx8117        18-10674 (KJC)
  302     Blazingstar Funding, LLC                                                    xx-xxx3953        18-10671 (KJC)
          FIFTH ROUND FILERS: FILED 03/27/2018
  303     Frog Rock Investments, LLC                                                  xx-xxx0623        18-10733 (KJC)
  304     M77 Frog Rock Holding Company, LLC                                          xx-xxx1849        18-10734 (KJC)
  305     Mount Washington Investments, LLC                                           xx-xxx2061        18-10736 (KJC)
  306     M89 Mount Washington Holding Company, LLC                                   xx-xxx8012        18-10735 (KJC)

        * The list shown constitutes all of the entities whose bankruptcy petitions were filed between December 2017 and March
          2018, all of the entities whose bankruptcy cases are administered under the jointly administered group of entities
          reporting under Woodbridge Group of Companies, LLC., case no. 17-12560.




   8 of 150                                                                                                          MOR Cover b
                                 Case 17-12560-KJC                            Doc 2704          Filed 10/02/18                 Page 9 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
Reporting Period: August 1-31, 2018
                                                                       Woodbridge Group of            Pennhurst Investments           Hawthorne
                                                              Debtor: Companies, LLC et al.*                  LLC                  Investments LLC
                                                             Case No.:     17-12560                        18-10296                   18-10291
CASH: BEGINNING OF PERIOD                                                        24,780,087                           98,821                    47,393

RECEIPTS
Sale of assets / Loan Payoff                                                        8,463,287                              -                         -
Rent and Interest Receipts                                                             64,447                              -                         -
Other Receipts                                                                         28,738                              -                         -
DIP loan draws                                                                      6,000,000                              -                         -
Property Tax Refund                                                                         -                              -                         -
Utility Refund                                                                          2,259                              -                         -
Insurance Refund                                                                       46,810                              -                         -
Legal Settlements                                                                           -                              -                         -
Structured Settlements                                                                  8,224                              -                         -
TOTAL RECEIPTS                                                                     14,613,765                              -                         -

DISBURSEMENTS
COS, Rentals                                                                           23,573                              -                         -
Bank Service Charge                                                                         -                              -                         -
Security Deposit Refunds                                                                    -                              -                         -
Dues and Subscriptions                                                                  6,042                              -                         -
Information Technology                                                                 28,297                              -                         -
Employee Benefits                                                                      11,084                              -                         -
Insurance                                                                                   -                              -                         -
Equipment Lease                                                                             -                              -                         -
Transfers among affiliate entities                                                          -                              -                         -
License and Filing Fees, Title Searches                                                 1,317                              -                         -
Office Expense                                                                          1,480                              -                         -
Office Supplies                                                                         2,278                              -                         -
Outside Services                                                                        3,240                              -                         -
Moving                                                                                      -                              -                         -
Parking                                                                                 2,794                              -                         -
Payroll Net Wages                                                                     230,337                              -                         -
Payroll Taxes                                                                          98,711                              -                         -
Payroll Net Wages Mercer Vine                                                               -                              -                         -
Payroll Taxes Mercer Vine                                                                   -                              -                         -
Payroll, Net Wages Colorado Affiliate                                                       -                              -                         -
Payroll Taxes Colorado Affiliate                                                            -                              -                         -
Payroll-Service Fees                                                                    1,529                              -                         -
Payroll levees paid                                                                         -                              -                         -
Independent Contractors                                                                     -                              -                         -
Postage and Delivery                                                                      980                              -                         -
Rent                                                                                   28,299                              -                         -
Repairs and Maintenance                                                                    35                              -                         -
Security                                                                                5,933                              -                         -
Storage                                                                                   668                              -                         -
Telephone and Internet Expense                                                          3,969                              -                         -
Utilities                                                                                 966                              -                         -
Deposits / Retainers                                                                        -                              -                         -
Legal - Bankruptcy retained professionals                                           1,300,256                              -                         -
Consulting - Bankruptcy retained professionals                                      1,866,091                              -                         -
Legal Fees - Ordinary Course                                                          120,218                              -                         -
Consulting - Ordinary Course                                                                -                              -                         -
U.S. Trustee Fees                                                                           -                              -                         -
Interest, short term notes                                                                  -                              -                         -
Interest, DIP loan                                                                    470,537                              -                         -
Loan Prinicpal Payments                                                             5,973,064                              -                         -
Property Taxes                                                                         89,259                              -                         -
Real Property Purchase                                                                      -                              -                         -
Board Fees                                                                             75,000                              -                         -
Travel, Employee Expenses                                                              12,566                              -                         -
Taxes, other                                                                           60,614                              -                         -
Structured Settlements                                                                      -                              -                         -
Commissions                                                                                 -
Capitalized Construction Costs                                                      8,001,406                              -                         -
TOTAL DISBURSEMENTS                                                       $        18,420,542     $                        -   $                     -

Net cash flow                                                                    (3,806,777.31)                            -                         -

CASH: END OF MONTH                                                        $        20,973,310     $                  98,821    $               47,393
*Accounts other than Woodbridge DIP accounts are controlled by property
managers for rental properties owned by the Debtor. See detailed
explanation in notes to MOR-1a.



       9 of 150
                                                                                                                                                         MOR-1 August 2018
                                Case 17-12560-KJC                         Doc 2704        Filed 10/02/18      Page 10 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
Reporting Period: August 1-31, 2018
                                                                              All other
                                                              Debtor:         Debtors            Total
                                                             Case No.:
CASH: BEGINNING OF PERIOD                                                                 -     24,926,302

RECEIPTS
Sale of assets / Loan Payoff                                                              -      8,463,287
Rent and Interest Receipts                                                                -         64,447
Other Receipts                                                                            -         28,738
DIP loan draws                                                                            -      6,000,000
Property Tax Refund                                                                       -              -
Utility Refund                                                                            -          2,259
Insurance Refund                                                                          -         46,810
Legal Settlements                                                                         -              -
Structured Settlements                                                                    -          8,224
TOTAL RECEIPTS                                                                            -     14,613,765

DISBURSEMENTS
COS, Rentals                                                                              -         23,573
Bank Service Charge                                                                       -              -
Security Deposit Refunds                                                                  -              -
Dues and Subscriptions                                                                    -          6,042
Information Technology                                                                    -         28,297
Employee Benefits                                                                         -         11,084
Insurance                                                                                 -              -
Equipment Lease                                                                           -              -
Transfers among affiliate entities                                                        -              -
License and Filing Fees, Title Searches                                                   -          1,317
Office Expense                                                                            -          1,480
Office Supplies                                                                           -          2,278
Outside Services                                                                          -          3,240
Moving                                                                                    -              -
Parking                                                                                   -          2,794
Payroll Net Wages                                                                         -        230,337
Payroll Taxes                                                                             -         98,711
Payroll Net Wages Mercer Vine                                                             -              -
Payroll Taxes Mercer Vine                                                                 -              -
Payroll, Net Wages Colorado Affiliate                                                     -              -
Payroll Taxes Colorado Affiliate                                                          -              -
Payroll-Service Fees                                                                      -          1,529
Payroll levees paid                                                                       -              -
Independent Contractors                                                                   -              -
Postage and Delivery                                                                      -            980
Rent                                                                                      -         28,299
Repairs and Maintenance                                                                   -             35
Security                                                                                  -          5,933
Storage                                                                                   -            668
Telephone and Internet Expense                                                            -          3,969
Utilities                                                                                 -            966
Deposits / Retainers                                                                      -              -
Legal - Bankruptcy retained professionals                                                 -      1,300,256
Consulting - Bankruptcy retained professionals                                            -      1,866,091
Legal Fees - Ordinary Course                                                              -        120,218
Consulting - Ordinary Course                                                              -              -
U.S. Trustee Fees                                                                         -              -
Interest, short term notes                                                                -              -
Interest, DIP loan                                                                        -        470,537
Loan Prinicpal Payments                                                                   -      5,973,064
Property Taxes                                                                            -         89,259
Real Property Purchase                                                                    -              -
Board Fees                                                                                -         75,000
Travel, Employee Expenses                                                                 -         12,566
Taxes, other                                                                              -         60,614
Structured Settlements                                                                    -              -
Commissions                                                                                              -
Capitalized Construction Costs                                                            -      8,001,406
TOTAL DISBURSEMENTS                                                       $               -   $ 18,420,542

Net cash flow                                                                             -     (3,806,777)

CASH: END OF MONTH                                                        $               -   $ 21,119,525
*Accounts other than Woodbridge DIP accounts are controlled by property
managers for rental properties owned by the Debtor. See detailed
explanation in notes to MOR-1a.



       10 of 150
                                                                                                                           MOR-1 August 2018
                                Case 17-12560-KJC                          Doc 2704             Filed 10/02/18                 Page 11 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
                              Cumulative: December 4, 2017
                                          - August 31, 2018
                                                                        Woodbridge Group of         Pennhurst         215 North 12th        Anchorpoint         Donnington
                                                           Debtor:     Companies, LLC et al.*    Investments LLC       Street, LLC        Investments LLC     Investments LLC
                                                          Case No.:         17-12560                18-10296            17-12561             17-12566            17-12744
CASH: BEGINNING OF PERIOD                                             $           13,452,999    $          39,248   $           13,850   $           3,915   $          17,710

RECEIPTS
Sale of assets                                                                   110,860,505                   -                    -                   -                   -
Rent and Interest Receipts                                                           719,261             571,852               43,507              48,609              49,919
Other Receipts                                                                       343,688                   -                    1                   0                   1
DIP loan draws                                                                    75,000,000                   -                    -                   -                   -
Property Tax Refund                                                                   75,160                   -                    -                   -                   -
Utility Refund                                                                        10,626                   -                    -                   -                   -
Insurance Refund                                                                     288,057                   -                    -                   -                   -
Legal Settlements                                                                     54,267
Structured Settlements                                                                94,847                   -                    -                   -                   -
TOTAL RECEIPTS                                                                   187,446,410             571,852               43,509              48,609              49,921

DISBURSEMENTS**
COS, Rentals                                                                         183,394             254,092                2,751               3,645               3,732
Bank Service Charge                                                                   19,945               5,118                    -                  38                   -
Security Deposit Refunded                                                                  -                   -                    -                   -                   -
Dues and Subscriptions                                                               109,265                   -                    -                   -                   -
Information Technology                                                               323,795                   -                    -                   -                   -
Employee Benefits                                                                    227,401                   -                    -                   -                   -
Insurance                                                                            365,575                   -                    -                   -                   -
Equipment Lease                                                                        1,134                   -                    -                   -                   -
Transfers among affiliate entities                                                  (547,618)            253,069               54,607              48,841              63,899
License and Filing Fees                                                               57,320                   -                    -                   -                   -
Office Expense                                                                       171,090                   -                    -                   -                   -
Office Supplies                                                                       30,260                   -                    -                   -                   -
Outside Services                                                                     383,827                   -                    -                   -                   -
Moving                                                                                18,096                   -                    -                   -                   -
Parking                                                                               44,939                   -                    -                   -                   -
Payroll Net Wages                                                                  3,471,853                   -                    -                   -                   -
Payroll Taxes                                                                      1,576,413                   -                    -                   -                   -
Payroll Net Wages Mercer Vine                                                         60,341                   -                    -                   -                   -
Payroll Taxes Mercer Vine                                                             17,578                   -                    -                   -                   -
Payroll, Net Wages Colorado Affiliate                                                  8,380                   -                    -                   -                   -
Payroll Taxes Colorado Affiliate                                                       4,326                   -                    -                   -                   -
Payroll-Service Fees                                                                   7,009                   -                    -                   -                   -
Payroll levees paid                                                                    4,277                   -                    -                   -                   -
Independent Contractors                                                                6,000                   -                    -                   -                   -
Postage and Delivery                                                                  39,368                   -                    -                   -                   -
Rent                                                                                 489,488                   -                    -                   -                   -
Repairs and Maintenance                                                               36,603                   -                    -                   -                   -
Security                                                                              10,911                   -                    -                   -                   -
Storage                                                                                8,771                   -                    -                   -                   -
Telephone and Internet Expense                                                        63,525                   -                    -                   -                   -
Utilities                                                                             30,344                   -                    -                   -                   -
Deposits / Retainers                                                                  94,612
Legal - Bankruptcy                                                                15,664,740                    -                    -                   -                   -
Consulting - Bankruptcy                                                            9,287,728                    -                    -                   -                   -
Legal Fees - Ordinary Course                                                       1,316,145                    -                    -                   -                   -
Consulting - Ordinary Course                                                           9,886
U.S. Trustee Fees                                                                  1,592,788                    -                    -                   -                   -
Interest, short term notes                                                         2,332,914                    -                    -                   -                   -
Interest, DIP loan                                                                 4,065,921                    -                    -                   -                   -
Loan Prinicpal Payments                                                           68,254,726
Property Taxes                                                                     3,697,323                    -                    -                   -                   -
Real Property Purchase                                                             2,932,208
Board Fees                                                                           661,805                    -                    -                   -                   -
Travel, Employee Expenses                                                            105,727                    -                    -                   -                   -
Taxes, other                                                                         445,334                    -                    -                   -                   -
Structured Settlements                                                                 3,125                    -                    -                   -                   -
Commissions                                                                           30,175
Capitalized Construction Costs                                                    62,207,333                   -                    -                   -                   -
TOTAL DISBURSEMENTS                                                   $          179,926,098    $        512,278    $          57,358    $         52,524    $         67,630

Net cash flow                                                                      7,520,312              59,573              (13,850)             (3,915)            (17,710)

CASH: END OF MONTH                                                                20,973,311              98,821                    0                    -                  0
*Accounts other than Woodbridge DIP accounts are controlled by
property managers for rental properties owned by the Debtor. See
detailed explanation in notes to MOR-1a.




       11 of 150                                                                                                                             MOR-1 Cumulative to AUG 31 INC
                                Case 17-12560-KJC                          Doc 2704               Filed 10/02/18                Page 12 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
                              Cumulative: December 4, 2017
                                          - August 31, 2018
                                                                          Fieldpoint            Gateshead       Carbondale Spruce         Topchord            Hawthorne
                                                           Debtor:     Investments LLC       Investments LLC        101 LLC            Investments LLC     Investments LLC
                                                          Case No.:       17-12794              17-12597            17-12568              17-12664
CASH: BEGINNING OF PERIOD                                             $           4,308    $           17,581   $          13,447    $              571    $             -

RECEIPTS
Sale of assets                                                                       -                     -                   -                     -                   -
Rent and Interest Receipts                                                      33,649                93,885              18,074                 4,125              17,528
Other Receipts                                                                       0                   745                   1                     -                   -
DIP loan draws                                                                       -                     -                   -                     -                   -
Property Tax Refund                                                                  -                     -                   -                     -                   -
Utility Refund                                                                       -                     -                   -                     -                   -
Insurance Refund                                                                     -                     -                   -                     -                   -
Legal Settlements
Structured Settlements                                                               -                     -                   -                     -                   -
TOTAL RECEIPTS                                                                  33,649                94,631              18,075                 4,125              17,528

DISBURSEMENTS**
COS, Rentals                                                                     2,833                13,397               5,733                 1,229                   -
Bank Service Charge                                                                  -                     -                  40                     8                   8
Security Deposit Refunded                                                            -                     -               6,071                     -                   -
Dues and Subscriptions                                                               -                     -                   -                     -                   -
Information Technology                                                               -                     -                   -                     -                   -
Employee Benefits                                                                    -                     -                   -                     -                   -
Insurance                                                                            -                     -                   -                     -                   -
Equipment Lease                                                                      -                     -                   -                     -                   -
Transfers among affiliate entities                                              35,124                98,814              19,679                 3,459             (29,873)
License and Filing Fees                                                              -                     -                   -                     -                   -
Office Expense                                                                       -                     -                   -                     -                   -
Office Supplies                                                                      -                     -                   -                     -                   -
Outside Services                                                                     -                     -                   -                     -                   -
Moving                                                                               -                     -                   -                     -                   -
Parking                                                                              -                     -                   -                     -                   -
Payroll Net Wages                                                                    -                     -                   -                     -                   -
Payroll Taxes                                                                        -                     -                   -                     -                   -
Payroll Net Wages Mercer Vine                                                        -                     -                   -                     -                   -
Payroll Taxes Mercer Vine                                                            -                     -                   -                     -                   -
Payroll, Net Wages Colorado Affiliate                                                -                     -                   -                     -                   -
Payroll Taxes Colorado Affiliate                                                     -                     -                   -                     -                   -
Payroll-Service Fees                                                                 -                     -                   -                     -                   -
Payroll levees paid                                                                  -                     -                   -                     -                   -
Independent Contractors                                                              -                     -                   -                     -                   -
Postage and Delivery                                                                 -                     -                   -                     -                   -
Rent                                                                                 -                     -                   -                     -                   -
Repairs and Maintenance                                                              -                     -                   -                     -                   -
Security                                                                             -                     -                   -                     -                   -
Storage                                                                              -                     -                   -                     -                   -
Telephone and Internet Expense                                                       -                     -                   -                     -                   -
Utilities                                                                            -                     -                   -                     -                   -
Deposits / Retainers
Legal - Bankruptcy                                                                    -                     -                   -                     -                  -
Consulting - Bankruptcy                                                               -                     -                   -                     -                  -
Legal Fees - Ordinary Course                                                          -                     -                   -                     -                  -
Consulting - Ordinary Course
U.S. Trustee Fees                                                                     -                     -                   -                     -                  -
Interest, short term notes                                                            -                     -                   -                     -                  -
Interest, DIP loan                                                                    -                     -                   -                     -                  -
Loan Prinicpal Payments
Property Taxes                                                                        -                     -                   -                     -                  -
Real Property Purchase
Board Fees                                                                            -                     -                   -                     -                  -
Travel, Employee Expenses                                                             -                     -                   -                     -                  -
Taxes, other                                                                          -                     -                   -                     -                  -
Structured Settlements                                                                -                     -                   -                     -                  -
Commissions
Capitalized Construction Costs                                                       -                     -                   -                     -                   -
TOTAL DISBURSEMENTS                                                   $         37,957     $         112,211    $         31,523     $           4,696     $       (29,865)

Net cash flow                                                                   (4,308)              (17,581)             (13,448)                (571)             47,393

CASH: END OF MONTH                                                                   (0)                   0                   (0)                   (0)            47,393
*Accounts other than Woodbridge DIP accounts are controlled by
property managers for rental properties owned by the Debtor. See
detailed explanation in notes to MOR-1a.




       12 of 150                                                                                                                             MOR-1 Cumulative to AUG 31 INC
                                Case 17-12560-KJC                          Doc 2704             Filed 10/02/18   Page 13 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.
(Jointly Administered)
Cash Receipts and Disbursements*
                              Cumulative: December 4, 2017
                                          - August 31, 2018
                                                                          All other
                                                           Debtor:        Debtors             Total
                                                          Case No.:
CASH: BEGINNING OF PERIOD                                             $               -   $    13,563,629

RECEIPTS
Sale of assets                                                                        -       110,860,505
Rent and Interest Receipts                                                            -         1,600,410
Other Receipts                                                                        -           344,437
DIP loan draws                                                                        -        75,000,000
Property Tax Refund                                                                   -            75,160
Utility Refund                                                                        -            10,626
Insurance Refund                                                                      -           288,057
Legal Settlements                                                                                  54,267
Structured Settlements                                                                -            94,847
TOTAL RECEIPTS                                                                        -       188,328,308

DISBURSEMENTS**
COS, Rentals                                                                          -           470,807
Bank Service Charge                                                                   -            25,157
Security Deposit Refunded                                                             -             6,071
Dues and Subscriptions                                                                -           109,265
Information Technology                                                                -           323,795
Employee Benefits                                                                     -           227,401
Insurance                                                                             -           365,575
Equipment Lease                                                                       -             1,134
Transfers among affiliate entities                                                    -                (0)
License and Filing Fees                                                               -            57,320
Office Expense                                                                        -           171,090
Office Supplies                                                                       -            30,260
Outside Services                                                                      -           383,827
Moving                                                                                -            18,096
Parking                                                                               -            44,939
Payroll Net Wages                                                                     -         3,471,853
Payroll Taxes                                                                         -         1,576,413
Payroll Net Wages Mercer Vine                                                         -            60,341
Payroll Taxes Mercer Vine                                                             -            17,578
Payroll, Net Wages Colorado Affiliate                                                 -             8,380
Payroll Taxes Colorado Affiliate                                                      -             4,326
Payroll-Service Fees                                                                  -             7,009
Payroll levees paid                                                                   -             4,277
Independent Contractors                                                               -             6,000
Postage and Delivery                                                                  -            39,368
Rent                                                                                  -           489,488
Repairs and Maintenance                                                               -            36,603
Security                                                                              -            10,911
Storage                                                                               -             8,771
Telephone and Internet Expense                                                        -            63,525
Utilities                                                                             -            30,344
Deposits / Retainers                                                                               94,612
Legal - Bankruptcy                                                                    -        15,664,740
Consulting - Bankruptcy                                                               -         9,287,728
Legal Fees - Ordinary Course                                                          -         1,316,145
Consulting - Ordinary Course                                                                        9,886
U.S. Trustee Fees                                                                     -         1,592,788
Interest, short term notes                                                            -         2,332,914
Interest, DIP loan                                                                    -         4,065,921
Loan Prinicpal Payments                                                                        68,254,726
Property Taxes                                                                        -         3,697,323
Real Property Purchase                                                                          2,932,208
Board Fees                                                                            -           661,805
Travel, Employee Expenses                                                             -           105,727
Taxes, other                                                                          -           445,334
Structured Settlements                                                                -             3,125
Commissions                                                                                        30,175
Capitalized Construction Costs                                                        -        62,207,333
TOTAL DISBURSEMENTS                                                   $               -   $   180,772,412

Net cash flow                                                                         -         7,555,896

CASH: END OF MONTH                                                                    -        21,119,525
*Accounts other than Woodbridge DIP accounts are controlled by
property managers for rental properties owned by the Debtor. See
detailed explanation in notes to MOR-1a.




       13 of 150                                                                                                      MOR-1 Cumulative to AUG 31 INC
                           Case 17-12560-KJC           Doc 2704         Filed 10/02/18        Page 14 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                   Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                   Reporting Period: 08/31/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                           Debtors         From Escrow                Total
 No.                          Debtor Name                Case No.      Disbursements        on Behalf            Disbursements
  1      1.Woodbridge Group of Companies, LLC         17-12560 (KJC)          10,148,407               -                  10,148,407
  2      215 North 12th Street, LLC                   17-12561 (KJC)                 195               -                         195
  3      Addison Park Investments, LLC                17-12563 (KJC)             649,837               -                     649,837
  4      Anchorpoint Investments, LLC                 17-12566 (KJC)                   -         114,301                     114,301
  5      Arborvitae Investments, LLC                  17-12572 (KJC)                 479               -                         479
  6      Archivolt Investments, LLC                   17-12574 (KJC)                   -               -                           -
  7      Arlington Ridge Investments, LLC             17-12576 (KJC)             703,272               -                     703,272
  8      Arrowpoint Investments, LLC                  17-12578 (KJC)                 430               -                         430
  9      Baleroy Investments, LLC                     17-12580 (KJC)               3,517               -                       3,517
 10      Basswood Holding, LLC                        17-12600 (KJC)                   -               -                           -
 11      Bay Village Investments, LLC                 17-12604 (KJC)              12,712               -                      12,712
 12      Bear Brook Investments, LLC                  17-12610 (KJC)                 479               -                         479
 13      Beech Creek Investments, LLC                 17-12616 (KJC)                   -         102,797                     102,797
 14      Bishop White Investments, LLC                17-12623 (KJC)               4,230               -                       4,230
 15      Black Bass Investments, LLC                  17-12641 (KJC)                 430               -                         430
 16      Black Locust Investments, LLC                17-12648 (KJC)                 479               -                         479
 17      Bluff Point Investments, LLC                 17-12722 (KJC)               9,025               -                       9,025
 18      Bowman Investments, LLC                      17-12753 (KJC)                 430               -                         430
 19      Bramley Investments, LLC                     17-12769 (KJC)               2,033               -                       2,033
 20      Brise Soleil Investments, LLC                17-12762 (KJC)                 543               -                         543
 21      Broadsands Investments, LLC                  17-12777 (KJC)                 530               -                         530
 22      Brynderwen Investments, LLC                  17-12793 (KJC)                 926               -                         926
 23      Cablestay Investments, LLC                   17-12798 (KJC)               1,700               -                       1,700
 24      Cannington Investments, LLC                  17-12803 (KJC)              11,943               -                      11,943
 25      Carbondale Doocy, LLC                        17-12805 (KJC)                   -               -                           -
 26      Carbondale Glen Lot A-5, LLC                 17-12807 (KJC)               1,135               -                       1,135
 27      Carbondale Glen Lot D-22, LLC                17-12809 (KJC)                   -               -                           -
 28      Carbondale Glen Lot E-24, LLC                17-12811 (KJC)                 100               -                         100
 29      Carbondale Glen Lot GV-13, LLC               17-12813 (KJC)                 100               -                         100
 30      Carbondale Glen Lot SD-14, LLC               17-12817 (KJC)                 100               -                         100
 31      Carbondale Glen Lot SD-23, LLC               17-12815 (KJC)                 160               -                         160
 32      Carbondale Glen Mesa Lot 19, LLC             17-12819 (KJC)                 200               -                         200
 33      Carbondale Glen River Mesa, LLC              17-12820 (KJC)               2,242               -                       2,242
 34      Carbondale Glen Sundance Ponds, LLC          17-12822 (KJC)                 160               -                         160
 35      Carbondale Glen Sweetgrass Vista, LLC        17-12564 (KJC)                   -               -                           -
 36      Carbondale Spruce 101, LLC                   17-12568 (KJC)               1,830               -                       1,830
 37      Carbondale Sundance Lot 15, LLC              17-12569 (KJC)                 100               -                         100
 38      Carbondale Sundance Lot 16, LLC              17-12570 (KJC)                 100               -                         100
 39      Castle Pines Investments, LLC                17-12581 (KJC)                 430               -                         430
 40      Centershot Investments, LLC                  17-12586 (KJC)                 112               -                         112
 41      Chaplin Investments, LLC                     17-12592 (KJC)                 381               -                         381
 42      Chestnut Investments, LLC                    17-12603 (KJC)             238,751               -                     238,751
 43      Chestnut Ridge Investments, LLC              17-12614 (KJC)              83,478               -                      83,478
 44      Clover Basin Investments, LLC                17-12621 (KJC)                 753               -                         753
 45      Coffee Creek Investments, LLC                17-12627 (KJC)                 430               -                         430
 46      Craven Investments, LLC                      17-12636 (KJC)                   -               -                           -
 47      Crossbeam Investments, LLC                   17-12650 (KJC)                   -               -                           -
 48      Crowfield Investments, LLC                   17-12660 (KJC)             371,199               -                     371,199
 49      Crystal Valley Holdings, LLC                 17-12666 (KJC)                   -               -                           -
 50      Crystal Woods Investments, LLC               17-12676 (KJC)                 530               -                         530
 51      Cuco Settlement, LLC                         17-12679 (KJC)                   -               -                           -
 52      Daleville Investments, LLC                   17-12687 (KJC)                 430               -                         430
 53      Derbyshire Investments, LLC                  17-12696 (KJC)               1,632               -                       1,632
 54      Diamond Cove Investments, LLC                17-12705 (KJC)              34,150               -                      34,150
 55      Dixville Notch Investments, LLC              17-12716 (KJC)                 479               -                         479
 56      Dogwood Valley Investments, LLC              17-12727 (KJC)               1,096               -                       1,096
 57      Dollis Brook Investments, LLC                17-12735 (KJC)               1,487               -                       1,487
 58      Donnington Investments, LLC                  17-12744 (KJC)                   -         219,878                     219,878
 59      Doubleleaf Investments, LLC                  17-12755 (KJC)                 430               -                         430
 60      Drawspan Investments, LLC                    17-12767 (KJC)               6,845               -                       6,845



       14 of 150                                                                                           MOR-1 affiliate allocations INC
                          Case 17-12560-KJC            Doc 2704         Filed 10/02/18      Page 15 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                 Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                 Reporting Period: 08/31/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                           Debtors       From Escrow                  Total
 No.                       Debtor Name                   Case No.      Disbursements      on Behalf              Disbursements
  61     Eldredge Investments, LLC                    17-12775 (KJC)           118,607                 -                     118,607
  62     Elstar Investments, LLC                      17-12782 (KJC)           325,102                 -                     325,102
  63     Emerald Lake Investments, LLC                17-12788 (KJC)                 -                 -                           -
  64     Fieldpoint Investments, LLC                  17-12794 (KJC)                 -                 -                           -
  65     Franconia Notch Investments, LLC             17-12797 (KJC)               530                 -                         530
  66     Gateshead Investments, LLC                   17-12597 (KJC)                 -                 -                           -
  67     Glenn Rich Investments, LLC                  17-12602 (KJC)               841                 -                         841
  68     Goose Rocks Investments, LLC                 17-12611 (KJC)           122,924                 -                     122,924
  69     Goosebrook Investments, LLC                  17-12617 (KJC)            86,056                 -                      86,056
  70     Graeme Park Investments, LLC                 17-12622 (KJC)            51,049                 -                      51,049
  71     Grand Midway Investments, LLC                17-12628 (KJC)            16,919                 -                      16,919
  72     Gravenstein Investments, LLC                 17-12632 (KJC)           553,434                 -                     553,434
  73     Green Gables Investments, LLC                17-12637 (KJC)           136,256                 -                     136,256
  74     Grenadier Investments, LLC                   17-12643 (KJC)               479                 -                         479
  75     Grumblethorpe Investments, LLC               17-12649 (KJC)               430                 -                         430
  76     H11 Silk City Holding Company, LLC           17-12833 (KJC)                 -                 -                           -
  77     H12 White Birch Holding Company, LLC         17-12699 (KJC)                 -                 -                           -
  78     H13 Bay Village Holding Company, LLC         17-12591 (KJC)                 -                 -                           -
  79     H14 Dixville Notch Holding Company, LLC      17-12712 (KJC)                 -                 -                           -
  80     H15 Bear Brook Holding Company, LLC          17-12607 (KJC)                 -                 -                           -
  81     H16 Monadnock Holding Company, LLC           17-12678 (KJC)                 -                 -                           -
  82     H17 Pemigewasset Holding Company, LLC        17-12799 (KJC)                 -                 -                           -
  83     H19 Emerald Lake Holding Company, LLC        17-12785 (KJC)                 -                 -                           -
  84     H2 Arlington Ridge Holding Company, LLC      17-12575 (KJC)                 -                 -                           -
  85     H20 Bluff Point Holding Company, LLC         17-12715 (KJC)                 -                 -                           -
  86     H21 Summerfree Holding Company, LLC          17-12631 (KJC)                 -                 -                           -
 87      H22 Papirovka Holding Company, LLC           17-12770 (KJC)                 -                 -                           -
 88      H23 Pinova Holding Company, LLC              17-12810 (KJC)                 -                 -                           -
 89      H24 Stayman Holding Company, LLC             17-12590 (KJC)                 -                 -                           -
 90      H25 Elstar Holding Company, LLC              17-12779 (KJC)                 -                 -                           -
 91      H26 Gravenstein Holding Company, LLC         17-12630 (KJC)                 -                 -                           -
 92      H27 Grenadier Holding Company, LLC           17-12642 (KJC)                 -                 -                           -
 93      H28 Black Locust Holding Company, LLC        17-12647 (KJC)                 -                 -                           -
 94      H29 Zestar Holding Company, LLC              17-12789 (KJC)                 -                 -                           -
 95      H30 Silver Maple Holding Company, LLC        17-12835 (KJC)                 -                 -                           -
  96     H31 Addison Park Holding Company, LLC        17-12562 (KJC)                 -                 -                           -
  97     H32 Arborvitae Holding Company, LLC          17-12567 (KJC)                 -                 -                           -
  98     H35 Hornbeam Holding Company, LLC            17-12691 (KJC)                 -                 -                           -
  99     H36 Sturmer Pippin Holding Company, LLC      17-12625 (KJC)                 -                 -                           -
 100     H37 Idared Holding Company, LLC              17-12697 (KJC)                 -                 -                           -
 101     H38 Mutsu Holding Company, LLC               17-12711 (KJC)                 -                 -                           -
 102     H39 Haralson Holding Company, LLC            17-12661 (KJC)                 -                 -                           -
 103     H4 Pawtuckaway Holding Company, LLC          17-12778 (KJC)                 -                 -                           -
 104     H40 Bramley Holding Company, LLC             17-12766 (KJC)                 -                 -                           -
 105     H41 Grumblethorpe Holding Company, LLC       17-12646 (KJC)                 -                 -                           -
 106     H43 Lenni Heights Holding Company, LLC       17-12717 (KJC)                 -                 -                           -
 107     H44 Green Gables Holding Company, LLC        17-12634 (KJC)                 -                 -                           -
 108     H46 Beech Creek Holding Company, LLC         17-12612 (KJC)                 -                 -                           -
 109     H47 Summit Cut Holding Company, LLC          17-12638 (KJC)                 -                 -                           -
 110     H49 Bowman Holding Company, LLC              17-12725 (KJC)                 -                 -                           -
 111     H5 Chestnut Ridge Holding Company, LLC       17-12608 (KJC)                 -                 -                           -
 112     H51 Old Carbon Holding Company, LLC          17-12738 (KJC)                 -                 -                           -
 113     H52 Willow Grove Holding Company, LLC        17-12729 (KJC)                 -                 -                           -
 114     H53 Black Bass Holding Company, LLC          17-12639 (KJC)                 -                 -                           -
 115     H54 Seven Stars Holding Company, LLC         17-12831 (KJC)                 -                 -                           -
 116     H55 Old Maitland Holding Company, LLC        17-12747 (KJC)                 -                 -                           -
 117     H56 Craven Holding Company, LLC              17-12633 (KJC)                 -                 -                           -
 118     H58 Baleroy Holding Company, LLC             17-12579 (KJC)                 -                 -                           -
 119     H59 Rising Sun Holding Company, LLC          17-12827 (KJC)                 -                 -                           -
 120     H6 Lilac Meadow Holding Company, LLC         17-12724 (KJC)                 -                 -                           -



       15 of 150                                                                                           MOR-1 affiliate allocations INC
                           Case 17-12560-KJC           Doc 2704         Filed 10/02/18      Page 16 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                 Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                 Reporting Period: 08/31/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                           Debtors       From Escrow                  Total
 No.                       Debtor Name                   Case No.      Disbursements      on Behalf              Disbursements
 121     H60 Moravian Holding Company, LLC            17-12686 (KJC)                 -                 -                           -
 122     H61 Grand Midway Holding Company, LLC        17-12626 (KJC)                 -                 -                           -
 123     H65 Thornbury Farm Holding Company, LLC      17-12644 (KJC)                 -                 -                           -
 124     H66 Heilbron Manor Holding Company, LLC      17-12677 (KJC)                 -                 -                           -
 125     H68 Graeme Park Holding Company, LLC         17-12620 (KJC)                 -                 -                           -
 126     H7 Dogwood Valley Holding Company, LLC       17-12721 (KJC)                 -                 -                           -
 127     H70 Bishop White Holding Company, LLC        17-12619 (KJC)                 -                 -                           -
 128     H74 Imperial Aly Holding Company, LLC        17-12704 (KJC)                 -                 -                           -
 129     H76 Diamond Cove Holding Company, LLC        17-12700 (KJC)                 -                 -                           -
 130     H8 Melody Lane Holding Company, LLC          17-12756 (KJC)                 -                 -                           -
 131     H9 Strawberry Fields Holding Company, LLC    17-12609 (KJC)                 -                 -                           -
 132     Hackmatack Investments, LLC                  17-12653 (KJC)             1,225                 -                       1,225
 133     Haffenburg Investments, LLC                  17-12659 (KJC)               530                 -                         530
 134     Haralson Investments, LLC                    17-12663 (KJC)               479                 -                         479
 135     Harringworth Investments, LLC                17-12669 (KJC)               999                 -                         999
 136     Hazelpoint Investments, LLC                  17-12674 (KJC)               530                 -                         530
 137     Heilbron Manor Investments, LLC              17-12681 (KJC)            25,112                 -                      25,112
 138     Hollyline Holdings, LLC                      17-12684 (KJC)                 -                 -                           -
 139     Hollyline Owners, LLC                        17-12688 (KJC)            13,804                 -                      13,804
 140     Hornbeam Investments, LLC                    17-12694 (KJC)           311,341                 -                     311,341
 141     Idared Investments, LLC                      17-12701 (KJC)               790                 -                         790
 142     Imperial Aly Investments, LLC                17-12708 (KJC)            32,737                 -                      32,737
 143     Ironsides Investments, LLC                   17-12714 (KJC)               430                 -                         430
 144     Lenni Heights Investments, LLC               17-12720 (KJC)                 -                 -                           -
 145     Lilac Meadow Investments, LLC                17-12728 (KJC)           333,087                 -                     333,087
 146     Lincolnshire Investments, LLC                17-12733 (KJC)               622                 -                         622
 147     Lonetree Investments, LLC                    17-12740 (KJC)               430                 -                         430
 148     Longbourn Investments, LLC                   17-12746 (KJC)            62,387                 -                      62,387
 149     M10 Gateshead Holding Company, LLC           17-12593 (KJC)                 -                 -                           -
 150     M11 Anchorpoint Holding Company, LLC         17-12565 (KJC)                 -                 -                           -
 151     M13 Cablestay Holding Company, LLC           17-12795 (KJC)                 -                 -                           -
 152     M14 Crossbeam Holding Company, LLC           17-12645 (KJC)                 -                 -                           -
 153     M15 Doubleleaf Holding Company, LLC          17-12749 (KJC)                 -                 -                           -
 154     M17 Lincolnshire Holding Company, LLC        17-12730 (KJC)                 -                 -                           -
 155     M19 Arrowpoint Holding Company, LLC          17-12577 (KJC)                 -                 -                           -
 156     M22 Drawspan Holding Company, LLC            17-12764 (KJC)                 -                 -                           -
 157     M24 Fieldpoint Holding Company, LLC          17-12791 (KJC)                 -                 -                           -
 158     M25 Centershot Holding Company, LLC          17-12583 (KJC)                 -                 -                           -
 159     M26 Archivolt Holding Company, LLC           17-12573 (KJC)                 -                 -                           -
 160     M27 Brise Soleil Holding Company, LLC        17-12760 (KJC)                 -                 -                           -
 161     M28 Broadsands Holding Company, LLC          17-12773 (KJC)                 -                 -                           -
 162     M29 Brynderwen Holding Company, LLC          17-12781 (KJC)                 -                 -                           -
 163     M31 Cannington Holding Company, LLC          17-12801 (KJC)                 -                 -                           -
 164     M32 Dollis Brook Holding Company, LLC        17-12731 (KJC)                 -                 -                           -
 165     M33 Harringworth Holding Company, LLC        17-12667 (KJC)                 -                 -                           -
 166     M34 Quarterpost Holding Company, LLC         17-12814 (KJC)                 -                 -                           -
 167     M36 Springline Holding Company, LLC          17-12584 (KJC)                 -                 -                           -
 168     M37 Topchord Holding Company, LLC            17-12662 (KJC)                 -                 -                           -
 169     M38 Pemberley Holding Company, LLC           17-12787 (KJC)                 -                 -                           -
 170     M39 Derbyshire Holding Company, LLC          17-12692 (KJC)                 -                 -                           -
 171     M40 Longbourn Holding Company, LLC           17-12742 (KJC)                 -                 -                           -
 172     M41 Silverthorne Holding Company, LLC        17-12838 (KJC)                 -                 -                           -
 173     M43 White Dome Holding Company, LLC          17-12706 (KJC)                 -                 -                           -
 174     M44 Wildernest Holding Company, LLC          17-12718 (KJC)                 -                 -                           -
 175     M45 Clover Basin Holding Company, LLC        17-12618 (KJC)                 -                 -                           -
 176     M46 Owl Ridge Holding Company, LLC           17-12759 (KJC)                 -                 -                           -
 177     M48 Vallecito Holding Company, LLC           17-12670 (KJC)                 -                 -                           -
 178     M49 Squaretop Holding Company, LLC           17-12588 (KJC)                 -                 -                           -
 179     M5 Stepstone Holding Company, LLC            17-12601 (KJC)                 -                 -                           -
 180     M50 Wetterhorn Holding Company, LLC          17-12689 (KJC)                 -                 -                           -



       16 of 150                                                                                           MOR-1 affiliate allocations INC
                          Case 17-12560-KJC            Doc 2704         Filed 10/02/18      Page 17 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                 Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                 Reporting Period: 08/31/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                           Debtors       From Escrow                  Total
 No.                       Debtor Name                   Case No.      Disbursements      on Behalf              Disbursements
 181     M51 Coffee Creek Holding Company, LLC        17-12624 (KJC)                 -                 -                           -
 182     M53 Castle Pines Holding Company, LLC        17-12571 (KJC)                 -                 -                           -
 183     M54 Lonetree Holding Company, LLC            17-12737 (KJC)                 -                 -                           -
 184     M56 Haffenburg Holding Company, LLC          17-12656 (KJC)                 -                 -                           -
 185     M57 Ridgecrest Holding Company, LLC          17-12818 (KJC)                 -                 -                           -
 186     M60 Thunder Basin Holding Company, LLC       17-12654 (KJC)                 -                 -                           -
 187     M61 Mineola Holding Company, LLC             17-12668 (KJC)                 -                 -                           -
 188     M62 Sagebrook Holding Company, LLC           17-12829 (KJC)                 -                 -                           -
 189     M63 Crowfield Holding Company, LLC           17-12655 (KJC)                 -                 -                           -
 190     M67 Mountain Spring Holding Company, LLC     17-12695 (KJC)                 -                 -                           -
 191     M68 Goosebrook Holding Company, LLC          17-12615 (KJC)                 -                 -                           -
 192     M70 Pinney Holding Company, LLC              17-12806 (KJC)                 -                 -                           -
 193     M71 Eldredge Holding Company, LLC            17-12771 (KJC)                 -                 -                           -
 194     M72 Daleville Holding Company, LLC           17-12683 (KJC)                 -                 -                           -
 195     M73 Mason Run Holding Company, LLC           17-12748 (KJC)                 -                 -                           -
 196     M74 Varga Holding Company, LLC               17-12680 (KJC)                 -                 -                           -
 197     M75 Riley Creek Holding Company, LLC         17-12825 (KJC)                 -                 -                           -
 198     M76 Chaplin Holding Company, LLC             17-12587 (KJC)                 -                 -                           -
 199     M79 Chestnut Holding Company, LLC            17-12595 (KJC)                 -                 -                           -
 200     M80 Hazelpoint Holding Company, LLC          17-12672 (KJC)                 -                 -                           -
 201     M83 Mt. Holly Holding Company, LLC           17-12703 (KJC)                 -                 -                           -
 202     M85 Glenn Rich Holding Company, LLC          17-12599 (KJC)                 -                 -                           -
 203     M86 Steele Hill Holding Company, LLC         17-12596 (KJC)                 -                 -                           -
 204     M87 Hackmatack Hills Holding Company, LLC    17-12652 (KJC)                 -                 -                           -
 205     M88 Franconia Notch Holding Company, LLC     17-12796 (KJC)                 -                 -                           -
 206     M9 Donnington Holding Company, LLC           17-12741 (KJC)                 -                 -                           -
 207     M90 Merrimack Valley Holding Company, LLC    17-12658 (KJC)                 -                 -                           -
 208     M91 Newville Holding Company, LLC            17-12726 (KJC)                 -                 -                           -
 209     M92 Crystal Woods Holding Company, LLC       17-12671 (KJC)                 -                 -                           -
 210     M93 Goose Rocks Holding Company, LLC         17-12605 (KJC)                 -                 -                           -
 211     M94 Winding Road Holding Company, LLC        17-12736 (KJC)                 -                 -                           -
 212     M95 Pepperwood Holding Company, LLC          17-12802 (KJC)                 -                 -                           -
 213     M97 Red Wood Holding Company, LLC            17-12823 (KJC)                 -                 -                           -
 214     M99 Ironsides Holding Company, LLC           17-12710 (KJC)                 -                 -                           -
 215     Mason Run Investments, LLC                   17-12751 (KJC)             6,416                 -                       6,416
 216     Melody Lane Investments, LLC                 17-12757 (KJC)               479                 -                         479
 217     Merrimack Valley Investments, LLC            17-12665 (KJC)               741                 -                         741
 218     Mineola Investments, LLC                     17-12673 (KJC)               430                 -                         430
 219     Monadnock Investments, LLC                   17-12682 (KJC)               479                 -                         479
 220     Moravian Investments, LLC                    17-12690 (KJC)             1,705                 -                       1,705
 221     Mountain Spring Investments, LLC             17-12698 (KJC)             1,566                 -                       1,566
 222     Mt. Holly Investments, LLC                   17-12707 (KJC)               741                 -                         741
 223     Mutsu Investments, LLC                       17-12719 (KJC)               479                 -                         479
 224     Newville Investments, LLC                    17-12734 (KJC)             1,465                 -                       1,465
 225     Old Carbon Investments, LLC                  17-12743 (KJC)               530                 -                         530
 226     Old Maitland Investments, LLC                17-12752 (KJC)             1,072                 -                       1,072
 227     Owl Ridge Investments, LLC                   17-12763 (KJC)             1,420                 -                       1,420
 228     Papirovka Investments, LLC                   17-12774 (KJC)               479                 -                         479
 229     Pawtuckaway Investments, LLC                 17-12783 (KJC)           404,608                 -                     404,608
 230     Pemberley Investments, LLC                   17-12790 (KJC)                 -                 -                           -
 231     Pemigewasset Investments, LLC                17-12800 (KJC)               479                 -                         479
 232     Pepperwood Investments, LLC                  17-12804 (KJC)                 -                 -                           -
 233     Pinney Investments, LLC                      17-12808 (KJC)                 -                 -                           -
 234     Pinova Investments, LLC                      17-12812 (KJC)               479                 -                         479
 235     Quarterpost Investments, LLC                 17-12816 (KJC)                 -                 -                           -
 236     Red Woods Investments, LLC                   17-12824 (KJC)               926                 -                         926
 237     Ridgecrest Investments, LLC                  17-12821 (KJC)               430                 -                         430
 238     Riley Creek Investments, LLC                 17-12826 (KJC)            10,294                 -                      10,294
 239     Rising Sun Investments, LLC                  17-12828 (KJC)             2,544                 -                       2,544
 240     Sagebrook Investments, LLC                   17-12830 (KJC)             1,686                 -                       1,686



       17 of 150                                                                                           MOR-1 affiliate allocations INC
                           Case 17-12560-KJC                Doc 2704       Filed 10/02/18         Page 18 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                       Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                       Reporting Period: 08/31/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                               Debtors         From Escrow                  Total
 No.                        Debtor Name                       Case No.     Disbursements        on Behalf              Disbursements
 241      Seven Stars Investments, LLC                    17-12832 (KJC)                 -                  -                            -
 242      Silk City Investments, LLC                      17-12834 (KJC)           548,056                  -                      548,056
 243      Silver Maple Investments, LLC                   17-12836 (KJC)                 -                  -                            -
 244      Silverleaf Funding, LLC                         17-12837 (KJC)            20,221                  -                       20,221
 245      Silverthorne Investments, LLC                   17-12582 (KJC)               708                  -                          708
 246      Springline Investments, LLC                     17-12585 (KJC)               708                  -                          708
 247      Squaretop Investments, LLC                      17-12589 (KJC)           528,199                  -                      528,199
 248      Stayman Investments, LLC                        17-12594 (KJC)               479                  -                          479
 249      Steele Hill Investments, LLC                    17-12598 (KJC)                 -                  -                            -
 250      Stepstone Investments, LLC                      17-12606 (KJC)               530                  -                          530
 251      Strawberry Fields Investments, LLC              17-12613 (KJC)               479                  -                          479
 252      Sturmer Pippin Investments, LLC                 17-12629 (KJC)           153,878                  -                      153,878
 253      Summerfree Investments, LLC                     17-12635 (KJC)           354,082                  -                      354,082
 254      Summit Cut Investments, LLC                     17-12640 (KJC)            26,100                  -                       26,100
 255      Thornbury Farm Investments, LLC                 17-12651 (KJC)             2,330                  -                        2,330
 256      Thunder Basin Investments, LLC                  17-12657 (KJC)               430                  -                          430
 257      Topchord Investments, LLC                       17-12664 (KJC)                 -                  -                            -
 258      Vallecito Investments, LLC                      17-12675 (KJC)               430                  -                          430
 259      Varga Investments, LLC                          17-12685 (KJC)           403,808                  -                      403,808
 260      Wetterhorn Investments, LLC                     17-12693 (KJC)               430                  -                          430
 261      White Birch Investments, LLC                    17-12702 (KJC)           563,957                  -                      563,957
 262      White Dome Investments, LLC                     17-12709 (KJC)                 -             32,467                       32,467
 263      Whiteacre Funding LLC                           17-12713 (KJC)            40,936                  -                       40,936
 264      Wildernest Investments, LLC                     17-12723 (KJC)             2,992                  -                        2,992
 265      Willow Grove Investments, LLC                   17-12732 (KJC)                 -                  -                            -
 266      Winding Road Investments, LLC                   17-12739 (KJC)           297,316                  -                      297,316
 267      WMF Management, LLC                             17-12745 (KJC)                 -                  -                            -
 268      Woodbridge Capital Investments, LLC             17-12750 (KJC)                 -                  -                            -
 269      Woodbridge Commercial Bridge Loan Fund 1, LLC   17-12754 (KJC)               579                  -                          579
 270      Woodbridge Commercial Bridge Loan Fund 2, LLC   17-12758 (KJC)               579                  -                          579
 271      Woodbridge Investments, LLC                     17-12761 (KJC)                 -                  -                            -
 272      Woodbridge Mezzanine Fund 1, LLC                17-12765 (KJC)                 -                  -                            -
 273      Woodbridge Mortgage Investment Fund 1, LLC      17-12768 (KJC)             4,374                  -                        4,374
 274      Woodbridge Mortgage Investment Fund 2, LLC      17-12772 (KJC)                 -                  -                            -
 275      Woodbridge Mortgage Investment Fund 3, LLC      17-12776 (KJC)               628                  -                          628
 276      Woodbridge Mortgage Investment Fund 3A, LLC     17-12780 (KJC)                 -                  -                            -
 277      Woodbridge Mortgage Investment Fund 4, LLC      17-12784 (KJC)                 -                  -                            -
 278      Woodbridge Structured Funding, LLC              17-12786 (KJC)                 -                  -                            -
 279      Zestar Investments, LLC                         17-12792 (KJC)           513,734                  -                      513,734
         SECOND ROUND FILERS: FILED 02/09/2018
 280      Carbondale Glen Lot L-2, LLC                    18-10284 (KJC)               100                  -                          100
 281      Carbondale Peaks Lot L-1, LLC                   18-10286 (KJC)                 -             36,430                       36,430
 282      H18 Massabesic Holding Company, LLC             18-10287 (KJC)                 -                  -                            -
 283      H33 Hawthorn Holding Company, LLC               18-10288 (KJC)                 -                  -                            -
 284      H50 Sachs Bridge Holding Company, LLC           18-10289 (KJC)                 -             16,744                       16,744
 285      H64 Pennhurst Holding Company, LLC              18-10290 (KJC)                 -                  -                            -
 286      Hawthorn Investments, LLC                       18-10291 (KJC)                 -                  -                            -
 287      Lilac Valley Investments, LLC                   18-10292 (KJC)                 -                  -                            -
 288      Massabesic Investments, LLC                     18-10293 (KJC)                 -                  -                            -
 289      M58 Springvale Holding Company, LLC             18-10294 (KJC)                 -                  -                            -
 290      M96 Lilac Valley Holding Company, LLC           18-10295 (KJC)                 -                  -                            -
 291      Pennhurst Investments, LLC                      18-10296 (KJC)                 -                  -                            -
 292      Sachs Bridge Investments, LLC                   18-10297 (KJC)                 -                  -                            -
 293      Springvale Investments, LLC                     18-10298 (KJC)            15,022                  -                       15,022
         THIRD ROUND FILERS: FILED 03/09/2018
294      Bellflower Funding, LLC                          18-10507(KJC)              1,866                   -                       1,866
295      Wall 123, LLC                                    18-10508(KJC)                  -                   -                           -
         FOURTH ROUND FILERS: FILED 03/23/2018
296      695 Buggy Circle, LLC                            18-10670(KJC)                    -                 -                            -
297      Blazingstar Funding, LLC                         18-10671(KJC)                    -                 -                            -



       18 of 150                                                                                                 MOR-1 affiliate allocations INC
                           Case 17-12560-KJC                   Doc 2704           Filed 10/02/18            Page 19 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                Reporting Period: 08/31/2018
Disbursements by and on behalf of Woodbridge Group and affiliated entities*
                                                                                      Debtors           From Escrow                  Total
 No.                        Debtor Name                          Case No.         Disbursements          on Behalf              Disbursements
298      Buggy Circle Holdings, LLC                          18-10672(KJC)                      -                     -                           -
299      Deerfield Park Investments, LLC                     18-10673(KJC)                      -                     -                           -
300      H10 Deerfield Park Holding Company, LLC             18-10674(KJC)                      -                     -                           -
301      Kirkstead Investments, LLC                          18-10675(KJC)                    579                     -                         579
302      M16 Kirkstead Holding Company, LLC                  18-10676(KJC)                      -                     -                           -
         FIFTH ROUND FILERS: FILED 03/27/2018
303      Frog Rock Investments, LLC                          18-10733(KJC)                      -                    -                            -
304      M77 Frog Rock Holding Company, LLC                  18-10734(KJC)                      -                    -                            -
305      M89 Mount Washington Holding Company, LLC           18-10735(KJC)                      -                    -                            -
306      Mount Washington Investments, LLC                   18-10736(KJC)                      -                    -                            -
                                                     TOTAL                    $        18,420,542   $          522,616     $             18,943,159

         * Woodbridge Group of Companies, LLC makes all disbursements for or on behalf of all of the consolidated group of Debtor entities out of
         Woodbridge Group, LLC DIP bank accounts, with the exception of amounts paid by 3rd party property managers from accounts under their
         control and amounts paid from Escrow by Title companies engaged to close real property sales.




       19 of 150                                                                                                          MOR-1 affiliate allocations INC
Case 17-12560-KJC   Doc 2704   Filed 10/02/18   Page 20 of 150
                                               Case 17-12560-KJC                   Doc 2704           Filed 10/02/18              Page 21 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                        Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                            Reporting Period: 08/31/2018

                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                             This schedule is to include all retained professional payments from case inception to current month.

                                      Period          Amount                                                 Check                      Amount Paid                   Year-To-Date
              Payee                  Covered         Approved          Payor                           Number      Date               Fees      Expenses          Fees         Expenses
RETAINED PROFESSIONALS - NOT SUBJECT TO INTERIM COMPENSATION ORDER
Sierra Constellation Partners, December 2017 through   744,657.03 Woodbridge Group                       Wire         3/22/2018     711,551.93      33,105.10    711,551.93         33,105.10
LLC                                    February 2018

Development Specialists, Inc.           February 2018       679,727.13       Woodbridge Group            Wire          4/9/2018     673,284.50       6,442.63
Development Specialists, Inc.             March 2018        686,764.12       Woodbridge Group            3118          5/8/2018     669,856.50      16,907.62
Development Specialists, Inc.              April 2018       542,570.68       Woodbridge Group            3826         6/13/2018     529,122.25      13,448.43
Development Specialists, Inc.               May 2018        451,203.24       Woodbridge Group            4143         7/17/2018     439,165.50      12,037.74
Development Specialists, Inc.               June 2018       380,139.40       Woodbridge Group            4894         8/27/2018     379,284.50         854.90   2,690,713.25        49,691.32

Garden City Group                            Advance         70,000.00       Woodbridge Group            Wire        12/7/2017       70,000.00            -
Garden City Group                            Advance         15,500.00       Woodbridge Group            Wire       12/26/2017       15,500.00            -
Garden City Group                            Advance         21,000.00       Woodbridge Group            Wire        1/12/2018       21,000.00            -
Garden City Group                      December 2017        143,167.64       Woodbridge Group            1520         3/5/2018      103,379.23      39,788.41
Garden City Group                        January 2018      192,514.88        Woodbridge Group            2056        4/13/2018      160,403.73      32,111.15
Garden City Group                            Advance        23,000.00        Woodbridge Group            2068        4/13/2018       23,000.00            -
Garden City Group                       February 2018      220,148.13        Woodbridge Group            3120         5/8/2018      194,897.23      25,250.90
Garden City Group                          March 218        252,114.12       Woodbridge Group            3671         6/7/2018      226,361.84      25,752.28
Garden City Group                           July 2018        13,000.00       Woodbridge Group            3946        7/11/2018             -        13,000.00
Garden City Group                          April 2018       276,477.45       Woodbridge Group            3983        7/13/2018      231,234.85      35,242.60
Garden City Group                           May 2018       283,155.04        Woodbridge Group            4223        7/27/2018      261,347.22      21,807.82
Garden City Group                           June 2018       345,211.42       Woodbridge Group            4828        8/20/2018      320,034.90      25,176.52   1,627,159.00       218,129.68

Prosek, LLC                     December 2017 through       303,401.55       Woodbridge Group            1622         3/16/2018     303,401.55            -
                                         January 2018
Prosek, LLC                            February 2018         18,968.60       Woodbridge Group            3320         5/15/2018      18,968.60           -
Prosek, LLC                                   Dec-17            800.00       Woodbridge Group            3545         5/23/2018            -          800.00     322,370.15           800.00

Musick Peeler Garrett                      May 2018          29,467.20       Woodbridge Group            3894         6/28/2018      29,460.00           7.20
Musick Peeler Garrett               March, April, June       37,260.00       Woodbridge Group            4226         7/27/2018      37,260.00            -
                                                 2018
Musick Peeler Garrett                       July 2018         5,040.00       Woodbridge Group            4965         8/30/2018       5,040.00            -       71,760.00              7.20

Navigant                                 January 2108         9,101.00       Woodbridge Group            1530          3/5/2018       7,085.00       2,016.00
Navigant                                February 2018        13,008.50       Woodbridge Group            1964          4/6/2018       3,547.50       9,461.00
Navigant                                  March 2018         18,829.53       Woodbridge Group            3931          7/3/2018       8,136.25      10,693.28
Navigant                                   April 2018           439.34       Woodbridge Group            3984         7/13/2018         162.50         276.84
Navigant                                                      9,075.84       Woodbridge Group            4627         8/10/2018       9,075.84            -       28,007.09         22,447.12



     21 of 150                                                                                                                                                                 MOR-1b AUG2018
                                       Case 17-12560-KJC                   Doc 2704           Filed 10/02/18              Page 22 of 150


                                             SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                     This schedule is to include all retained professional payments from case inception to current month.

                             Period           Amount                                                 Check                      Amount Paid                   Year-To-Date
            Payee           Covered          Approved         Payor                            Number      Date               Fees      Expenses          Fees         Expenses
RETAINED PROFESSIONALS SUBJECT TO INTERIM COMPENSATION ORDER
Gibson, Dunn & Crutcher LLP December 2017 1,321,389.12   Woodbridge Group                        Wire         3/16/2018 1,274,082.60        47,306.52
Gibson, Dunn & Crutcher LLP    January 2018 1,707,063.52 Woodbridge Group                        Wire         4/12/2018 1,656,735.20        50,328.32
Gibson, Dunn & Crutcher LLP   February 2018   670,451.37 Woodbridge Group                        3319         5/15/2018 653,976.20          16,475.17
Gibson, Dunn & Crutcher LLP     March 2018    232,380.85 Woodbridge Group                        3993         7/13/2018 221,007.80          11,373.05   3,805,801.80       125,483.06

Klee Tuchin Bogdanoff Stern     February 2018      343,744.87        Woodbridge Group            Wire         3/16/2018     331,402.80      12,342.07
Klee Tuchin Bogdanoff Stern       March 2018       878,193.08        Woodbridge Group            3245          5/9/2018     856,662.00      21,531.08
Klee Tuchin Bogdanoff Stern        April 2018      593,980.40        Woodbridge Group            3794         6/14/2018     582,118.00      11,862.40
Klee Tuchin Bogdanoff Stern     February 2018      115,339.50        Woodbridge Group            3947         7/11/2018     115,339.50            -
Klee Tuchin Bogdanoff Stern         May 2018        691,097.47       Woodbridge Group            3979         7/12/2018     686,770.00       4,327.47
Klee Tuchin Bogdanoff Stern         June 2018       554,159.17       Woodbridge Group            4644         8/13/2018     548,506.00       5,653.17   3,120,798.30        55,716.19

Young Conaway Stargatt &         January 2018       553,627.73       Woodbridge Group            Wire         4/12/2018     514,255.60      35,666.19
Taylor
Young Conaway Stargatt &       December 2017         93,744.87       Woodbridge Group            Wire         3/16/2018     331,402.80      16,416.03
Taylor
Young Conaway Stargatt &        February 2018       461,503.92       Woodbridge Group            3119          5/8/2018     440,034.00      21,469.92
Taylor
Young Conaway Stargatt &          March 2018        419,962.14       Woodbridge Group            3670          6/7/2018     375,400.00      44,562.14
Taylor
Young Conaway Stargatt &            April 2018      369,857.24       Woodbridge Group            3882         6/27/2018     332,804.40      37,052.84
Taylor
Young Conaway Stargatt &        February 2018       318,814.72       Woodbridge Group            4222         7/26/2018     318,814.72            -
Taylor                          holdback paid
Young Conaway Stargatt &            May 2018        210,846.03       Woodbridge Group            4567          8/1/2018     205,450.00       5,396.03
Taylor
Young Conaway Stargatt &            June 2018       128,450.04       Woodbridge Group            4631         8/20/2018     125,014.80       3,435.24   2,643,176.32       163,998.39
Taylor

Homer Bonner Jacobs P.A.       December 2017-        40,969.60       Woodbridge Group            2019         4/11/2018      40,969.60            -
                                  January 2018
Homer Bonner Jacobs P.A.         February 2018       60,503.64       Woodbridge Group            3054          5/3/2018      46,484.00      14,019.64
Homer Bonner Jacobs P.A.           March 2018        52,098.92       Woodbridge Group            3669          6/7/2018      40,547.60      11,551.32
Homer Bonner Jacobs P.A.      Jan-Feb holdback       34,940.00       Woodbridge Group            3954         7/11/2018      34,940.00            -
Homer Bonner Jacobs P.A.            April 2018       39,431.30       Woodbridge Group            3981         7/12/2018      27,345.60      12,085.70
Homer Bonner Jacobs P.A.             May 2018        46,666.18       Woodbridge Group            4565          8/1/2018      35,222.40      11,443.78    225,509.20         49,100.44




     22 of 150                                                                                                                                                         MOR-1b AUG2018
                                            Case 17-12560-KJC                   Doc 2704           Filed 10/02/18              Page 23 of 150


                                                  SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                          This schedule is to include all retained professional payments from case inception to current month.

                                     Period             Amount                                            Check                       Amount Paid                  Year-To-Date
             Payee                  Covered            Approved                Payor                Number       Date              Fees       Expenses         Fees         Expenses
Garden City Group                      January 2018       40,969.00       Woodbridge Group           2019       4/11/2018         40,969.00         -
Garden City Group                     February 2018      22,986.00        Woodbridge Group           3542       5/23/2018         22,986.00         -
Garden City Group                       March 2018       51,418.80        Woodbridge Group           3748       6/14/2018         51,418.80         -
Garden City Group                     February 2018      13,219.90        Woodbridge Group           3950       7/11/2018         13,219.90         -
Garden City Group                        April 2018      44,161.02        Woodbridge Group           4630       8/10/2018         42,566.80    1,594.22       171,160.50          1,594.22

Province, Inc.                   Dec 2017, Jan2018      194,617.30        Woodbridge Group            1501          3/2/2018     186,047.50       8,569.80
Province, Inc.                       February 2018      162,437.36        Woodbridge Group            3203          5/8/2018     160,000.00       2,437.36
Province, Inc.                         March 2018        163,412.43       Woodbridge Group            3548         5/23/2018     160,000.00       3,412.43
Province, Inc.                          April 2018       163,852.73       Woodbridge Group            3832         6/21/2018     160,000.00       3,852.73
Province, Inc.                   Feb 2018 holdback        40,000.00       Woodbridge Group            3948         7/11/2018      40,000.00            -
Province, Inc.                           May 2018        161,620.40       Woodbridge Group            4561          8/1/2018     160,000.00       1,620.40
Province, Inc.                           June 2018       160,067.69       Woodbridge Group            4922         8/30/2018     160,000.00         67.69    1,026,047.50        19,960.41

Pachulski Stang Ziehl et al         December 2017       434,592.21        Woodbridge Group            1795         3/28/2018     422,223.60      12,368.61
Pachulski Stang Ziehl et al           January 2018      839,290.67        Woodbridge Group            3266         5/10/2018     794,139.20      45,151.47
Pachulski Stang Ziehl et al          February 2018      311,430.97        Woodbridge Group            3543         5/23/2018     301,058.80      10,372.17
Pachulski Stang Ziehl et al            March 2018       306,762.62        Woodbridge Group            3904         6/29/2018     299,250.40       7,512.22
Pachulski Stang Ziehl et al             April 2018      438,879.06        Woodbridge Group            3905         6/29/2018     420,392.00      18,478.06
Pachulski Stang Ziehl et al   Dec17-Feb18 holdback      327,290.43        Woodbridge Group            3949         7/11/2018     327,290.43            -
Pachulski Stang Ziehl et al              May2018        278,097.31        Woodbridge Group            4186         7/24/2018     273,079.60       5,017.71   2,837,434.03        98,900.24

FTI Consulting                      December 2017       271,989.00        Woodbridge Group            1796         3/28/2018     271,676.00         313.00
FTI Consulting                        January 2018      556,304.48        Woodbridge Group            3264         5/10/2018     548,489.00         785.68
FTI Consulting                       February 2018      362,318.93        Woodbridge Group            3544         5/23/2018     360,721.20       1,597.73
FTI Consulting                         March 2018       296,379.72        Woodbridge Group            3878         6/27/2018     293,110.00       3,269.72
FTI Consulting                    Dec-Feb holdback      292,870.49        Woodbridge Group            3951         7/11/2018     292,870.49            -
FTI Consulting                          April 2018      142,996.40        Woodbridge Group            3982         7/13/2018     142,996.40            -
FTI Consulting                           May 2018       184,403.07        Woodbridge Group            4632         8/10/2018     183,155.20       1,247.87
FTI Consulting                           June 2018      152,330.52        Woodbridge Group            4963         8/30/2018     150,988.40       1,342.12   2,244,006.69         8,556.12

Berger Singerman LLP                  January 2018       48,711.94        Woodbridge Group            1794         3/28/2018      47,539.60       1,172.34
Berger Singerman LLP                 February 2018       29,337.19        Woodbridge Group            3265         5/10/2018      28,973.36         363.83
Berger Singerman LLP                   March 2018        13,591.70        Woodbridge Group            3881         6/27/2018      13,876.00          75.70
Berger Singerman LLP                    April 2018        9,660.05        Woodbridge Group            3930          7/3/2018       9,588.80          71.25
Berger Singerman LLP              Dec-Feb holdback       17,478.54        Woodbridge Group            3952         7/11/2018      17,478.54            -
Berger Singerman LLP                     May 2018         5,844.60        Woodbridge Group            4185         7/24/2018       5,789.00          55.00
Berger Singerman LLP                     June 2018        5,271.70        Woodbridge Group            4964         8/30/2018       5,032.00         239.70    128,277.30          1,977.82




     23 of 150                                                                                                                                                              MOR-1b AUG2018
                                    Case 17-12560-KJC                   Doc 2704           Filed 10/02/18              Page 24 of 150


                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                  This schedule is to include all retained professional payments from case inception to current month.

                             Period             Amount                                            Check                       Amount Paid                    Year-To-Date
              Payee         Covered            Approved                Payor                Number       Date              Fees       Expenses           Fees         Expenses
Venable LLP                   February 2018     613,636.47        Woodbridge Group           2705       4/26/2018        586,502.20   27,134.27
Venable LLP                     March 2018      427,973.90        Woodbridge Group           3540       5/23/2018        410,560.60   17,413.30
Venable LLP                      April 2018     133,657.88        Woodbridge Group           3861       6/29/2018        132,123.20    1,534.34
Venable LLP                Jan-Feb holdback     141,064.10        Woodbridge Group           3953       7/11/2018        141,064.10         -
Venable LLP                       May 2018      203,298.38        Woodbridge Group           4566        8/1/2018        197,340.80    5,957.58                                 -
Venable LLP                       June 2018     109,264.20        Woodbridge Group           4822       8/20/2018        109,227.20       37.00       1,576,818.10        52,076.49

Moelis & Company              January 2018      226,467.85        Woodbridge Group            3261         5/10/2018     150,000.00      76,467.85     150,000.00         76,467.85

Elise S. Frejka              February 2018       40,641.88        Woodbridge Group            3649         5/31/2018      40,470.00        171.88
Elise S. Frejka                March 2018        62,388.00        Woodbridge Group            4897         8/27/2018      62,388.00           -        102,858.00           171.88

Berkeley Research Group        March 2018        63,787.20        Woodbridge Group            3736         6/14/2018      63,787.20           -
Berkeley Research Group         April 2018       68,708.40        Woodbridge Group            3737         6/14/2018      68,708.40           -
Berkeley Research Group         May 2018         80,341.75        Woodbridge Group            3985         7/13/2018      80,328.80         12.95
Berkeley Research Group         June 2018        64,013.81        Woodbridge Group            4645         8/14/2018      63,800.00        213.81      276,624.40           226.76

Conway MacKenzie               March 2018        99,011.38        Woodbridge Group            4823       08/20/2018       96,217.60       2,793.78
Conway MacKenzie                May 2018         51,868.19        Woodbridge Group            4825       08/20/2018       51,048.00         820.19
Conway MacKenzie                April 2018       19,983.86        Woodbridge Group            4824       08/20/2018       19,916.00          67.86     167,181.60          3,681.83

Dundon Advisors              February 2018       24,140.24        Woodbridge Group            3980         7/12/2018      22,376.00       1,764.24
Dundon Advisors           March - May 2018      117,440.09        Woodbridge Group            4827         8/20/2018     113,096.00       4,344.09
Dundon Advisors                   June 2018      27,384.36        Woodbridge Group            4826         8/20/2018      25,176.00       2,208.36     160,648.00          8,316.69

                                                                                                                                                     24,087,903.16       990,408.81




     24 of 150                                                                                                                                                       MOR-1b AUG2018
                             Case 17-12560-KJC             Doc 2704             Filed 10/02/18                 Page 25 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                 Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                 Reporting Period: 08/31/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                              Statement
 #                              Entity              ID                               Property Address                             Bal Sheet   Operations
 1      1. Woodbridge Group of Companies, LLC   17-12560                                                                              X            X
 2      215 North 12th Street, LLC              17-12561    215 North 12th Street Carbondale CO       SOLD JUN 2018                   X            X
 3      Addison Park Investments, LLC           17-12563    642 N. St. Cloud Bel Air 90077 CA                                         X            X
 4      Anchorpoint Investments, LLC            17-12566    201 Main Street, Units 102, 202, 203, 204 and 303 Carbondale, CO          X            X
                                                            SOLD AUG 2018
 5      Arborvitae Investments, LLC             17-12572    43 Indian Paintbrush Aspen Glen Carbondale CO                            X            X
 6      Archivolt Investments, LLC              17-12574    47 Mustang Circle Snowmass Village CO                                    X            X
 7      Arlington Ridge Investments, LLC        17-12576    1357 Laurel Way Beverly Hills 90210 CA                                   X            X
 8      Arrowpoint Investments, LLC             17-12578    125 River Park Aspen Glen Carbondale CO                                  X            X
 9      Baleroy Investments, LLC                17-12580    108 W Diamond A Ranch Rd Aspen Glen Carbondale CO                        X            X
                                                                                                   SOLD JUL 2018
 10     Basswood Holding, LLC                   17-12600    None Known                                                               X            X
 11     Bay Village Investments, LLC            17-12604    1432 Tanager Los Angeles 90069 CA                                        X            X
 12     Bear Brook Investments, LLC             17-12610    TBD Spire Ridge Way - Lot H-10, Aspen Glen Filing No. 6 Aspen Glen       X            X
                                                            Carbondale CO
 13     Beech Creek Investments, LLC            17-12616    59 Rivers Bend Aspen Glen Carbondale CO SOLD AUG 2018                    X            X

 14     Bishop White Investments, LLC           17-12623    805 Nimes Place Bel Air 90077 CA                                         X            X
 15     Black Bass Investments, LLC             17-12641    TBD Sweetgrass - Lot D-20, Aspen Glen Filing No. 1 Aspen Glen            X            X
                                                            Carbondale CO
 16     Black Locust Investments, LLC           17-12648    TBD Brookie, Aspen Glen Carbondale CO                                    X            X
 17     Bluff Point Investments, LLC            17-12722    9212 Nightingale Drive Los Angeles 90069 CA                              X            X
 18     Bowman Investments, LLC                 17-12753    TBD Golden Bear - Lot 15, The Fairways at Aspen Glen Aspen Glen          X            X
                                                            Carbondale CO
 19     Bramley Investments, LLC                17-12769    719-761 Perry Ridge Carbondale CO                                        X            X
 20     Brise Soleil Investments, LLC           17-12762    Various                                                                  X            X
 21     Broadsands Investments, LLC             17-12777    TBD Sundance Trail - Lots SD-7, SD-13 and SD-24, Aspen Glen Filing       X            X
                                                            4 Aspen Glen Carbondale CO
 22     Brynderwen Investments, LLC             17-12793    None owned                                                               X            X
 23     Cablestay Investments, LLC              17-12798    24025 Hidden Ridge Road Hidden Hills 91302 CA                            X            X
                                                                                                   SOLD MAY 2018
 24     Cannington Investments, LLC             17-12803    1118 Tower Road Beverly Hills 90210 CA                                   X            X
 25     Carbondale Doocy, LLC                   17-12805    None Known                                                               X            X
 26     Carbondale Glen Lot A-5, LLC            17-12807    360 Rivers Bend Aspen Glen Carbondale CO                                 X            X
 27     Carbondale Glen Lot D-22, LLC           17-12809    63 Sopris Vista/Sweetgrass OR 63 Sweetgrass Dr Aspen Glen                X            X
                                                            Carbondale CO                     SOLD JUN 2018
 28     Carbondale Glen Lot E-24, LLC           17-12811    225 Diamond A Ranch Road Aspen Glen Carbondale CO                        X            X
 29     Carbondale Glen Lot GV-13, LLC          17-12813    TBD Mariposa - Lot GV-13, Aspen Glen Filing 2 Aspen Glen                 X            X
                                                            Carbondale CO
 30     Carbondale Glen Lot SD-14, LLC          17-12817    TBD Sundance Trail - Lot SD-14, Aspen Glen Filing 4 Aspen Glen           X            X
                                                            Carbondale CO
 31     Carbondale Glen Lot SD-23, LLC          17-12815    TBD Sundance Trail - Lot SD-23, Aspen Glen Filing 4 Aspen Glen           X            X
                                                            Carbondale CO
 32     Carbondale Glen Mesa Lot 19, LLC        17-12819    TBD Golden Stone Drive Aspen Glen Carbondale CO                          X            X
 33     Carbondale Glen River Mesa, LLC         17-12820    824, 918 Brookie Aspen Glen Carbondale CO                                X            X
 34     Carbondale Glen Sundance Ponds, LLC     17-12822    TBD Bald Eagle Way/Sundance Trial Aspen Glen Carbondale CO               X            X

 35     Carbondale Glen Sweetgrass Vista, LLC   17-12564    Various                                                                  X            X
 36     Carbondale Spruce 101, LLC              17-12568    201 Main Street, Unit 101 Carbondale, CO                                 X            X
 37     Carbondale Sundance Lot 15, LLC         17-12569    TBD Sundance Trail - Lot SD-15, Aspen Glen Filing 4 Aspen Glen           X            X
                                                            Carbondale CO
 38     Carbondale Sundance Lot 16, LLC         17-12570    TBD Sundance Trail - Lot SD-16, Aspen Glen Filing 4 Aspen Glen           X            X
                                                            Carbondale CO
 39     Castle Pines Investments, LLC           17-12581    34 Mariposa Aspen Glen Carbondale CO                                     X            X
 40     Centershot Investments, LLC             17-12586    8692 Franklin Los Angeles 90069 CA                                       X            X
 41     Chaplin Investments, LLC                17-12592    TBD Golden Stone Drive - Lot 13, Roaring Fork Mesa at Aspen Glen         X            X
                                                            Aspen Glen Carbondale CO
 42     Chestnut Investments, LLC               17-12603    10733 Stradella Crt. Beverly Hills 90212 CA                              X            X
 43     Chestnut Ridge Investments, LLC         17-12614    10750 Chalon Road Los Angeles 90210 CA                                   X            X
 44     Clover Basin Investments, LLC           17-12621    TBD Two Creeks Drive OR 1061 Two Creeks Snowmass Village CO              X            X

 45     Coffee Creek Investments, LLC           17-12627    82 Fox Prowl Aspen Glen Carbondale CO                                    X            X
 46     Craven Investments, LLC                 17-12636    25085 Ashley Ridge Road Hidden Hills 91302 CA                            X            X
 47     Crossbeam Investments, LLC              17-12650    purchase pending                                                         X            X
 48     Crowfield Investments, LLC              17-12660    1241 Loma Vista Beverly Hills 90210 CA                                   X            X



     25 of 150                                                                                                                   MOR-2, MOR-3 (Cover pg)
                           Case 17-12560-KJC                Doc 2704           Filed 10/02/18                Page 26 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                               Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                               Reporting Period: 08/31/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                            Statement
  #                             Entity               ID                             Property Address                            Bal Sheet   Operations
 49    Crystal Valley Holdings, LLC              17-12666                                                                           X            X
 50    Crystal Woods Investments, LLC            17-12676    16 Puma Aspen Glen Carbondale CO                                       X            X
 51    Cuco Settlement, LLC                      17-12679                                                                           X            X
 52    Daleville Investments, LLC                17-12687    39 Buffalo Lane Aspen Glen Carbondale CO                               X            X
 53    Derbyshire Investments, LLC               17-12696    26 Saddlehorn Ct Aspen Glen Carbondale CO                              X            X
                                                                                                    SOLD JUL 2018
 54    Diamond Cove Investments, LLC             17-12705    1 Electra Court Los Angeles 90046 CA                                  X            X
 55    Dixville Notch Investments, LLC           17-12716    177 W. Diamond A Ranch Road Aspen Glen Carbondale CO                  X            X

 56    Dogwood Valley Investments, LLC           17-12727    Lot WP3, Garfield CO                                                  X            X
 57    Dollis Brook Investments, LLC             17-12735    38 E Diamond A Ranch Rd Carbondale CO                                 X            X
 58    Donnington Investments, LLC               17-12744    Various                               1 SOLD AUG 2018                 X            X
 59    Doubleleaf Investments, LLC               17-12755    4030 Madelia Ave Sherman Oaks 91403 CA                                X            X
 60    Drawspan Investments, LLC                 17-12767    3843 Hayvenhurst Ave Encino 91436 CA                                  X            X
 61    Eldredge Investments, LLC                 17-12775    714 N. Oakhurst Beverly Hills 90210 CA                                X            X
 62    Elstar Investments, LLC                   17-12782    1520 Carla Ridge Beverly Hills 90210 CA                               X            X
 63    Emerald Lake Investments, LLC             17-12788    4030 Longridge Ave Sherman Oaks CA                                    X            X
 64    Fieldpoint Investments, LLC               17-12794    809 Grand Avenue Glenwood Springs CO SOLD JUN 2018                    X            X
 65    Franconia Notch Investments, LLC          17-12797    TBD Wader Lane, Lot 54, Roaring Fork Mesa Aspen Glen Carbondale       X            X
                                                             CO
 66    Gateshead Investments, LLC                17-12597    981 and 995 Cowen Drive Carbondale CO SOLD JUN 2018                   X            X
 67    Glenn Rich Investments, LLC               17-12602    4123 Crystal Bridge Drive Carbondale CO                               X            X
 68    Goose Rocks Investments, LLC              17-12611    9127 Thrasher Los Angeles 90069 CA                                    X            X
 69    Goosebrook Investments, LLC               17-12617    2600 Hutton Beverly Hills 90210 CA                                    X            X
 70    Graeme Park Investments, LLC              17-12622    1011 N. Hillcrest Road Beverly Hills 90210 CA                         X            X
 71    Grand Midway Investments, LLC             17-12628    800 Stradella Rd Bel Air 90077 CA                                     X            X
 72    Gravenstein Investments, LLC              17-12632    24055 Hidden Ridge Road Hidden Hills 91302 CA                         X            X
 73    Green Gables Investments, LLC             17-12637    41 King Street New York 10014 NY                                      X            X
 74    Grenadier Investments, LLC                17-12643    TBD Sundance Trail, Lot SD-12, Aspen Glen Aspen Glen Carbondale       X            X
                                                             CO
 75    Grumblethorpe Investments, LLC            17-12649    61 Wader Aspen Glen Carbondale CO                                     X            X
 76    H11 Silk City Holding Company, LLC        17-12833                                                                          X            X
 77    H12 White Birch Holding Company, LLC      17-12699                                                                          X            X
 78    H13 Bay Village Holding Company, LLC      17-12591                                                                          X            X
 79    H14 Dixville Notch Holding Company, LLC   17-12712                                                                          X            X
 80    H15 Bear Brook Holding Company, LLC       17-12607                                                                          X            X
 81    H16 Monadnock Holding Company, LLC        17-12678                                                                          X            X
 82    H17 Pemigewasset Holding Company, LLC     17-12799                                                                          X            X
 83    H19 Emerald Lake Holding Company, LLC     17-12785                                                                          X            X
 84    H2 Arlington Ridge Holding Company, LLC   17-12575                                                                          X            X
 85    H20 Bluff Point Holding Company, LLC      17-12715                                                                          X            X
 86    H21 Summerfree Holding Company, LLC       17-12631                                                                          X            X
 87    H22 Papirovka Holding Company, LLC        17-12770                                                                          X            X
 88    H23 Pinova Holding Company, LLC           17-12810                                                                          X            X
 89    H24 Stayman Holding Company, LLC          17-12590                                                                          X            X
 90    H25 Elstar Holding Company, LLC           17-12779                                                                          X            X
 91    H26 Gravenstein Holding Company, LLC      17-12630                                                                          X            X
 92    H27 Grenadier Holding Company, LLC        17-12642                                                                          X            X
 93    H28 Black Locust Holding Company, LLC     17-12647                                                                          X            X
 94    H29 Zestar Holding Company, LLC           17-12789                                                                          X            X
 95    H30 Silver Maple Holding Company, LLC     17-12835                                                                          X            X
 96    H31 Addison Park Holding Company, LLC     17-12562                                                                          X            X
 97    H32 Arborvitae Holding Company, LLC       17-12567                                                                          X            X
 98    H35 Hornbeam Holding Company, LLC         17-12691                                                                          X            X
 99    H36 Sturmer Pippin Holding Company, LLC   17-12625                                                                          X            X
 100   H37 Idared Holding Company, LLC           17-12697                                                                          X            X
 101   H38 Mutsu Holding Company, LLC            17-12711                                                                          X            X
 102   H39 Haralson Holding Company, LLC         17-12661                                                                          X            X
 103   H4 Pawtuckaway Holding Company, LLC       17-12778                                                                          X            X
 104   H40 Bramley Holding Company, LLC          17-12766                                                                          X            X
 105   H41 Grumblethorpe Holding Company, LLC    17-12646                                                                          X            X
 106   H43 Lenni Heights Holding Company, LLC    17-12717                                                                          X            X
 107   H44 Green Gables Holding Company, LLC     17-12634                                                                          X            X



   26 of 150                                                                                                                   MOR-2, MOR-3 (Cover pg)
                           Case 17-12560-KJC                  Doc 2704            Filed 10/02/18                 Page 27 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                    Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                    Reporting Period: 08/31/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                             Statement
  #                            Entity                  ID                              Property Address                          Bal Sheet   Operations
 108   H46 Beech Creek Holding Company, LLC        17-12612                                                                          X            X
 109   H47 Summit Cut Holding Company, LLC         17-12638                                                                          X            X
 110   H49 Bowman Holding Company, LLC             17-12725                                                                          X            X
 111   H5 Chestnut Ridge Holding Company, LLC      17-12608                                                                          X            X
 112   H51 Old Carbon Holding Company, LLC         17-12738                                                                          X            X
 113   H52 Willow Grove Holding Company, LLC       17-12729                                                                          X            X
 114   H53 Black Bass Holding Company, LLC         17-12639                                                                          X            X
 115   H54 Seven Stars Holding Company, LLC        17-12831                                                                          X            X
 116   H55 Old Maitland Holding Company, LLC       17-12747                                                                          X            X
 117   H56 Craven Holding Company, LLC             17-12633                                                                          X            X
 118   H58 Baleroy Holding Company, LLC            17-12579                                                                          X            X
 119   H59 Rising Sun Holding Company, LLC         17-12827                                                                          X            X
 120   H6 Lilac Meadow Holding Company, LLC        17-12724                                                                          X            X
 121   H60 Moravian Holding Company, LLC           17-12686                                                                          X            X
 122   H61 Grand Midway Holding Company, LLC       17-12626                                                                          X            X
 123   H65 Thornbury Farm Holding Company, LLC     17-12644                                                                          X            X
 124   H66 Heilbron Manor Holding Company, LLC     17-12677                                                                          X            X
 125   H68 Graeme Park Holding Company, LLC        17-12620                                                                          X            X
 126   H7 Dogwood Valley Holding Company, LLC      17-12721                                                                          X            X
 127   H70 Bishop White Holding Company, LLC       17-12619                                                                          X            X
 128   H74 Imperial Aly Holding Company, LLC       17-12704                                                                          X            X
 129   H76 Diamond Cove Holding Company, LLC       17-12700                                                                          X            X
 130   H8 Melody Lane Holding Company, LLC         17-12756                                                                          X            X
 131   H9 Strawberry Fields Holding Company, LLC   17-12609                                                                          X            X
 132   Hackmatack Investments, LLC                 17-12653    72 Golden Bear Dr Aspen Glen Carbondale CO                            X            X
 133   Haffenburg Investments, LLC                 17-12659    Granito Lot 19, Los Angeles CA                                        X            X
 134   Haralson Investments, LLC                   17-12663    245 Midland Loop - Lot L20, Aspen Glen Filing No. 3 Aspen Glen        X            X
                                                               Carbondale CO
 135   Harringworth Investments, LLC               17-12669    4414 Coronet Dr, Encino, CA 91316                                     X           X
 136   Hazelpoint Investments, LLC                 17-12674    Transferrable Development Rights ("TDR") Aspen/Snowmass               X           X

 137   Heilbron Manor Investments, LLC             17-12681    2492 Mandeville Cyn Brentwood 90049 CA                                X           X
 138   Hollyline Holdings, LLC                     17-12684                                                                          X           X
 139   Hollyline Owners, LLC                       17-12688    3802 Hollyline Ave. Sherman Oaks 91423 CA                             X           X
 140   Hornbeam Investments, LLC                   17-12694    1484 Carla Ridge Beverly Hills 90210 CA                               X           X
 141   Idared Investments, LLC                     17-12701    665 North Bridge Drive Carbondale CO                                  X           X
 142   Imperial Aly Investments, LLC               17-12708    633 N Foothill Rd Beverly Hills 90210 CA                              X           X
 143   Ironsides Investments, LLC                  17-12714    Various                                                               X           X
 144   Lenni Heights Investments, LLC              17-12720    302 Wildflower Aspen Glen Carbondale CO                               X           X
                                                                                                        SOLD JUN 2018
 145   Lilac Meadow Investments, LLC               17-12728    9230 Robin Drive Los Angeles 91423 CA                                 X           X
 146   Lincolnshire Investments, LLC               17-12733    1312 Beverly Grove Pl Beverly Hills 90210 CA                          X           X
 147   Lonetree Investments, LLC                   17-12740    TBD Wader, Lot 53, Roaring Fork Mesa Aspen Glen Carbondale CO         X           X

 148   Longbourn Investments, LLC                  17-12746    9040 Alto Cedro Drive Beverly Hills 90210 CA                          X           X
 149   M10 Gateshead Holding Company, LLC          17-12593                                                                          X           X
 150   M11 Anchorpoint Holding Company, LLC        17-12565                                                                          X           X
 151   M13 Cablestay Holding Company, LLC          17-12795                                                                          X           X
 152   M14 Crossbeam Holding Company, LLC          17-12645                                                                          X           X
 153   M15 Doubleleaf Holding Company, LLC         17-12749                                                                          X           X
 154   M17 Lincolnshire Holding Company, LLC       17-12730                                                                          X           X
 155   M19 Arrowpoint Holding Company, LLC         17-12577                                                                          X           X
 156   M22 Drawspan Holding Company, LLC           17-12764                                                                          X           X
 157   M24 Fieldpoint Holding Company, LLC         17-12791                                                                          X           X
 158   M25 Centershot Holding Company, LLC         17-12583                                                                          X           X
 159   M26 Archivolt Holding Company, LLC          17-12573                                                                          X           X
 160   M27 Brise Soleil Holding Company, LLC       17-12760                                                                          X           X
 161   M28 Broadsands Holding Company, LLC         17-12773                                                                          X           X
 162   M29 Brynderwen Holding Company, LLC         17-12781                                                                          X           X
 163   M31 Cannington Holding Company, LLC         17-12801                                                                          X           X
 164   M32 Dollis Brook Holding Company, LLC       17-12731                                                                          X           X
 165   M33 Harringworth Holding Company, LLC       17-12667                                                                          X           X
 166   M34 Quarterpost Holding Company, LLC        17-12814                                                                          X           X



   27 of 150                                                                                                                    MOR-2, MOR-3 (Cover pg)
                            Case 17-12560-KJC                 Doc 2704            Filed 10/02/18                Page 28 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                    Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                    Reporting Period: 08/31/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                             Statement
  #                            Entity                  ID                              Property Address                          Bal Sheet   Operations
 167   M36 Springline Holding Company, LLC         17-12584                                                                          X            X
 168   M37 Topchord Holding Company, LLC           17-12662                                                                          X            X
 169   M38 Pemberley Holding Company, LLC          17-12787                                                                          X            X
 170   M39 Derbyshire Holding Company, LLC         17-12692                                                                          X            X
 171   M40 Longbourn Holding Company, LLC          17-12742                                                                          X            X
 172   M41 Silverthorne Holding Company, LLC       17-12838                                                                          X            X
 173   M43 White Dome Holding Company, LLC         17-12706                                                                          X            X
 174   M44 Wildernest Holding Company, LLC         17-12718                                                                          X            X
 175   M45 Clover Basin Holding Company, LLC       17-12618                                                                          X            X
 176   M46 Owl Ridge Holding Company, LLC          17-12759                                                                          X            X
 177   M48 Vallecito Holding Company, LLC          17-12670                                                                          X            X
 178   M49 Squaretop Holding Company, LLC          17-12588                                                                          X            X
 179   M5 Stepstone Holding Company, LLC           17-12601                                                                          X            X
 180   M50 Wetterhorn Holding Company, LLC         17-12689                                                                          X            X
 181   M51 Coffee Creek Holding Company, LLC       17-12624                                                                          X            X
 182   M53 Castle Pines Holding Company, LLC       17-12571                                                                          X            X
 183   M54 Lonetree Holding Company, LLC           17-12737                                                                          X            X
 184   M56 Haffenburg Holding Company, LLC         17-12656                                                                          X            X
 185   M57 Ridgecrest Holding Company, LLC         17-12818                                                                          X            X
 186   M60 Thunder Basin Holding Company, LLC      17-12654                                                                          X            X
 187   M61 Mineola Holding Company, LLC            17-12668                                                                          X            X
 188   M62 Sagebrook Holding Company, LLC          17-12829                                                                          X            X
 189   M63 Crowfield Holding Company, LLC          17-12655                                                                          X            X
 190   M67 Mountain Spring Holding Company, LLC    17-12695                                                                          X            X
 191   M68 Goosebrook Holding Company, LLC         17-12615                                                                          X            X
 192   M70 Pinney Holding Company, LLC             17-12806                                                                          X            X
 193   M71 Eldredge Holding Company, LLC           17-12771                                                                          X            X
 194   M72 Daleville Holding Company, LLC          17-12683                                                                          X            X
 195   M73 Mason Run Holding Company, LLC          17-12748                                                                          X            X
 196   M74 Varga Holding Company, LLC              17-12680                                                                          X            X
 197   M75 Riley Creek Holding Company, LLC        17-12825                                                                          X            X
 198   M76 Chaplin Holding Company, LLC            17-12587                                                                          X            X
 199   M79 Chestnut Holding Company, LLC           17-12595                                                                          X            X
 200   M80 Hazelpoint Holding Company, LLC         17-12672                                                                          X            X
 201   M83 Mt. Holly Holding Company, LLC          17-12703                                                                          X            X
 202   M85 Glenn Rich Holding Company, LLC         17-12599                                                                          X            X
 203   M86 Steele Hill Holding Company, LLC        17-12596                                                                          X            X
 204   M87 Hackmatack Hills Holding Company, LLC   17-12652                                                                          X            X
 205   M88 Franconia Notch Holding Company, LLC    17-12796                                                                          X            X
 206   M9 Donnington Holding Company, LLC          17-12741                                                                          X            X
 207   M90 Merrimack Valley Holding Company, LLC   17-12658                                                                          X            X
 208   M91 Newville Holding Company, LLC           17-12726                                                                          X            X
 209   M92 Crystal Woods Holding Company, LLC      17-12671                                                                          X            X
 210   M93 Goose Rocks Holding Company, LLC        17-12605                                                                          X            X
 211   M94 Winding Road Holding Company, LLC       17-12736                                                                          X            X
 212   M95 Pepperwood Holding Company, LLC         17-12802                                                                          X            X
 213   M97 Red Wood Holding Company, LLC           17-12823                                                                          X            X
 214   M99 Ironsides Holding Company, LLC          17-12710                                                                          X            X
 215   Mason Run Investments, LLC                  17-12751    1962 Stradella Road Los Angeles 90077 CA                              X            X
 216   Melody Lane Investments, LLC                17-12757    19 Sage Court Aspen Glen Carbondale CO                                X            X
 217   Merrimack Valley Investments, LLC           17-12665    1165 Heritage Drive Carbondale CO                                     X            X
 218   Mineola Investments, LLC                    17-12673    67 Puma Aspen Glen Carbondale CO                                      X            X
 219   Monadnock Investments, LLC                  17-12682    336 Golden Stone Aspen Glen Carbondale CO                             X            X
 220   Moravian Investments, LLC                   17-12690    36 Primrose Aspen Glen Carbondale CO                                  X            X
 221   Mountain Spring Investments, LLC            17-12698    TBD Epply Drive OR Block: 11 Lot: R-79 Epply Dr Aspen CO              X            X

 222   Mt. Holly Investments, LLC                  17-12707    153 Sopris Mesa Drive Carbondale CO                                   X           X
 223   Mutsu Investments, LLC                      17-12719    TBD Golden Bear - Lot 5, The Fairways at Aspen Glen Aspen Glen        X           X
                                                               Carbondale CO
 224   Newville Investments, LLC                   17-12734    67 Alpen Glo Lane Aspen Glen Carbondale CO                            X           X
 225   Old Carbon Investments, LLC                 17-12743    43 Puma Aspen Glen Carbondale CO                                      X           X
 226   Old Maitland Investments, LLC               17-12752    150 White Horse Springs Lane Aspen CO                                 X           X
 227   Owl Ridge Investments, LLC                  17-12763    261 Golden Bear Aspen Glen Carbondale CO                              X           X



   28 of 150                                                                                                                    MOR-2, MOR-3 (Cover pg)
                            Case 17-12560-KJC                     Doc 2704             Filed 10/02/18                 Page 29 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                        Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                        Reporting Period: 08/31/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                                      Statement
  #                           Entity                       ID                            Property Address                                 Bal Sheet   Operations
 228   Papirovka Investments, LLC                      17-12774    478 W. Diamond A Ranch Road Aspen Glen Carbondale CO                       X            X

 229   Pawtuckaway Investments, LLC                    17-12783    1471 Forest Knoll Beverly Hills 90212 CA                                  X            X
 230   Pemberley Investments, LLC                      17-12790    2362 Apollo Dr Los Angeles 90046 CA      SOLD JUL 2018                    X            X
 231   Pemigewasset Investments, LLC                   17-12800    324 Golden Stone Aspen Glen Carbondale CO                                 X            X
 232   Pepperwood Investments, LLC                     17-12804    158 A Seeburg Circle Aspen Glen Carbondale CO                             X            X
 233   Pinney Investments, LLC                         17-12808    15655 Woodvale Drive Encino 91436 CA SOLD JUL 2018                        X            X
 234   Pinova Investments, LLC                         17-12812    0241 Rivers Bend Road Aspen Glen Carbondale CO                            X            X
 235   Quarterpost Investments, LLC                    17-12816    180 Saddleback Lane Snowmass Village CO         SOLD                      X            X

 236   Red Woods Investments, LLC                      17-12824    None/TBD                                                                  X            X
 237   Ridgecrest Investments, LLC                     17-12821    0057 W Diamond A Ranch Road Aspen Glen Carbondale CO                      X            X

 238   Riley Creek Investments, LLC                    17-12826    711 Walden Beverly Hills 90210 CA                                         X            X
 239   Rising Sun Investments, LLC                     17-12828    Fountain & Fairfax West Hollywood 90046 CA                                X            X
 240   Sagebrook Investments, LLC                      17-12830    1258 Lago Vista Beverly Hills 90210 CA                                    X            X
 241   Seven Stars Investments, LLC                    17-12832    368/342 River Bend Way, Glenwood Springs Glenwood Springs CO              X            X

 242   Silk City Investments, LLC                      17-12834    25210 Jim Bridger Road Hidden Hills 91302 CA                              X            X
 243   Silver Maple Investments, LLC                   17-12836    810 Sarbonne Bel Air 90077 CA                                             X            X
 244   Silverleaf Funding, LLC                         17-12837    Various                                                                   X            X
 245   Silverthorne Investments, LLC                   17-12582    345 Branding Lane Snowmass Village CO                                     X            X
 246   Springline Investments, LLC                     17-12585    TBD Spur Ridge - Lot 26, Horse Ranch Snowmass Village CO                  X            X

 247   Squaretop Investments, LLC                      17-12589    1966 Carla Ridge Beverly Hills 90210 CA                                   X            X
 248   Stayman Investments, LLC                        17-12594    TBD Horseshoe - Lot H14, Aspen Glen Filing No. 7 Aspen Glen               X            X
                                                                   Carbondale CO
 249   Steele Hill Investments, LLC                    17-12598    171 Sopris Mesa Drive Carbondale CO                                       X            X
 250   Stepstone Investments, LLC                      17-12606    505 East Diamond A Ranch Road Aspen Glen Carbondale CO                    X            X

 251   Strawberry Fields Investments, LLC              17-12613    TBD Sundance Trail Aspen Glen Carbondale CO                               X            X
 252   Sturmer Pippin Investments, LLC                 17-12629    Owlwood Estate Bel Air 90077 CA                                           X            X
 253   Summerfree Investments, LLC                     17-12635    270 Spruce Ridge Lane Snowmass Village CO                                 X            X
 254   Summit Cut Investments, LLC                     17-12640    375 and 385 Trousdale Place Beverly Hills 90210 CA                        X            X
 255   Thornbury Farm Investments, LLC                 17-12651    7870, 7900 Granito Los Angeles 90046 CA                                   X            X
 256   Thunder Basin Investments, LLC                  17-12657    167 Midland Loop - Lot L-19, Aspen Glen Filing 3 Aspen Glen               X            X
                                                                   Carbondale CO
 257   Topchord Investments, LLC                       17-12664    Various                                                                   X            X
 258   Vallecito Investments, LLC                      17-12675    TBD Golden Stone - Lot 32, Roaring Fork Mesa at Aspen Glen Filing 2       X            X
                                                                   Aspen Glen Carbondale CO
 259   Varga Investments, LLC                          17-12685    638 Siena Way Bel Air 90077 CA                                            X            X
 260   Wetterhorn Investments, LLC                     17-12693    TBD Vacant Land - Lot H-35, Aspen Glen Filing 6 Aspen Glen                X            X
                                                                   Carbondale CO
 261   White Birch Investments, LLC                    17-12702    25211 Jim Bridger Road Hidden Hills 91302 CA                              X            X
 262   White Dome Investments, LLC                     17-12709    0032 Fenwick Court Aspen Glen Carbondale CO                               X            X
                                                                                                            SOLD AUG 2018

 263   Whiteacre Funding LLC                           17-12713    Various                                                                   X            X
 264   Wildernest Investments, LLC                     17-12723    0180 Seeburg Circle Aspen Glen Carbondale CO                              X            X
                                                                                                          SOLD JUL 2018
 265   Willow Grove Investments, LLC                   17-12732    8124 W 3rd Street Los Angeles, CA                                         X            X
 266   Winding Road Investments, LLC                   17-12739    10721 Stradella Crt. Bel Air 90077 CA                                     X            X

 267   WMF Management, LLC                             17-12745    No owned property                                                         X            X
 268   Woodbridge Capital Investments, LLC             17-12750    No owned property                                                         X            X
 269   Woodbridge Commercial Bridge Loan Fund 1, LLC   17-12754    Various                                                                   X            X

 270   Woodbridge Commercial Bridge Loan Fund 2, LLC   17-12758    Various                                                                   X            X

 271   Woodbridge Investments, LLC                     17-12761    No owned property                                                         X            X
 272   Woodbridge Mezzanine Fund 1, LLC                17-12765    No owned property                                                         X            X
 273   Woodbridge Mortgage Investment Fund 1, LLC      17-12768    Various                                                                   X            X
 274   Woodbridge Mortgage Investment Fund 2, LLC      17-12772    Various                                                                   X            X
 275   Woodbridge Mortgage Investment Fund 3, LLC      17-12776    Various                                                                   X            X



   29 of 150                                                                                                                             MOR-2, MOR-3 (Cover pg)
                            Case 17-12560-KJC                            Doc 2704             Filed 10/02/18                  Page 30 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                 Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                 Reporting Period: 08/31/2018

FINANCIAL STATEMENTS*

DEBTORS AND AFFILIATED ENTITIES WITH FINANCIAL STATEMENTS INCLUDED WITH THIS REPORT ARE INDICATED BELOW**:
                                                                                                                                                                Statement
  #                         Entity                                ID                               Property Address                              Bal Sheet      Operations
 276   Woodbridge Mortgage Investment Fund 3A, LLC            17-12780    Various                                                                    X               X

 277   Woodbridge Mortgage Investment Fund 4, LLC             17-12784    Various                                                                     X              X

 278   Woodbridge Structured Fund, LLC                        17-12786    No owned property                                                           X              X
 279   Zestar Investments, LLC                                17-12792    540 Pine Crest Drive Snowmass Village CO                                    X              X
       SECOND ROUND FILERS: FILED 02/09/2018
 280   Carbondale Glen Lot L-2, LLC                           18-10284    39 Midland Loop Aspen Glen Carbondale, CO                                   X              X
 281   Carbondale Peaks Lot L-1, LLC                          18-10286    90 Primrose Rd Aspen Glen Carbondale, CO                                    X              X
                                                                                                               SOLD AUG 2018
 282   H18 Massabesic Holding Company, LLC                    18-10287                                                                                X              X
 283   H33 Hawthorn Holding Company, LLC                      18-10288                                                                                X              X
 284   H50 Sachs Bridge Holding Company, LLC                  18-10289                                                                                X              X
 285   H64 Pennhurst Holding Company, LLC                     18-10290                                                                                X              X
 286   Hawthorn Investments, LLC                              18-10291    14112 Roscoe Blvd. Panorama City, CA     SOLD JUL 2018                      X              X
 287   Lilac Valley Investments, LLC                          18-10292    14115 Moorpark #212 Sherman Oaks, CA                                        X              X
 288   Massabesic Investments, LLC                            18-10293    238 Sundance Trail Aspen Glen Carbondale, CO                                X              X
 289   M58 Springvale Holding Company, LLC                    18-10294                                                                                X              X
 290   M96 Lilac Valley Holding Company, LLC                  18-10295                                                                                X              X
 291   Pennhurst Investments, LLC                             18-10296    11541 Blucher Avenue Granada Hills, CA              SOLD                    X              X

 292   Sachs Bridge Investments, LLC                          18-10297    Multiple lots                          1 SOLD AUG 2018                      X              X
 293   Springvale Investments, LLC                            18-10298    Multiple lots                                                               X              X
       THIRD ROUND FILERS: FILED 03/09/2018
 294   Bellflower Funding, LLC                                18-10507    Various                                                                     X              X
 295   Wall 123, LLC                                          18-10508    Holding Company                                                             X              X
       FOURTH ROUND FILERS: FILED 03/23/2018
 296   695 Buggy Circle, LLC                                  18-10670    695 Buggy Circle Dr., Carbondale CO                 SOLD                    X              X
 297   Buggy Circle Holdings, LLC                             18-10672                                                                                X              X
 298   Deerfield Park Investments, LLC                        18-10673    1001 Hanover Drive., Los Angeles, CA                SOLD                    X              X
 299   Kirkstead Investments, LLC                             18-10675    53 Huron St., 778 Sarbonne Ave., Los Angeles, CA                            X              X
 300   M16 Kirkstead Holding Company, LLC                     18-10676                                                                                X              X
 301   H10 Deerfield Park Holding Company, LLC                18-10674                                                                                X              X
 302   Blazingstar Funding, LLC                               18-10671                                                                                X              X
       FIFTH ROUND FILERS: FILED 03/27/2018
 303   Frog Rock Investments, LLC                             18-10733    4540 Hazeltine Ave., Los Angeles CA       SOLD NOV 2017                     X              X

 304   M77 Frog Rock Holding Company, LLC                     18-10734                                                                                X              X
 305   Mount Washington Investments, LLC                      18-10736    218 Midland Avenue, Carbondale CO                                           X              X
 306   M89 Mount Washington Holding Company, LLC              18-10735                                                                                X              X


    * (from report template) The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition
      obligations. The Statement of Operations is prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses
      when they are incurred, regardless of when cash is actually received or paid.
      The Cumulative Statement of Operations includes a statement of operations for any property company debtor entity that had income or expenses since the
      inception of the case. The current month Statement of Operations includes only those debtors with income or expenses in August 2018. Any debtor with a
      statement of operations in the cumulative report is indicated above.
   ** Research being performed by the Debtor is ongoing, to identify all real properties and loans owned by or under the control of any of the affiliated Debtor entities.
      However even if there is no identified asset, by August 31, every one of the affiliated debtors has had at least a minimal amount of financial activity which
      resulted in a financial statement for the debtor. This minimal activity would include payment of U.S. Trustee Fees, LLC minimum tax, and fees for corporate agent
      services. To avoid having hundreds of financial statements for entitles representing only a few hundred dollars of financial activity, the financial statements for all
      holding companies are being reported together in a group called "Holding Companies". Some property companies with minimal activity are grouped together and
      reported as "Inactive Property Companies". This report also includes financial statements for approximately 160 Non-Debtor LLC's that are under the Debtor's
      control by ownership or LLC interest. These non-debtor entities are represented in the statement of operations in a group called "Non-Debtor Under Debtor
      Control".




   30 of 150                                                                                                                                   MOR-2, MOR-3 (Cover pg)
                                Case 17-12560-KJC                            Doc 2704              Filed 10/02/18                Page 31 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          1. Woodbridge Group     Bellflower Funding        Brise Soleil       Carbondale Glen       Inactive Property
                                                Debtor:          LLC                      LLC            Investments LLC       Sweetgrass LLC           Companies
                                              Case No.:        17-12560               18-10507              17-12762              17-12564               Various
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                    -                     -                      -                     -                       -
      40010 · Rent Revenue                                                    -                     -                      -                     -                       -
      40022 · Structured Settlement Income                               350                        -                      -                     -                       -
      40090 · Other Revenue                                           25,490                        -                      -                     -                       -
    Total Income                                                      25,840                        -                      -                     -                       -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                               -                     -                      -                     -                       -
        50020 · Cost of Sales Real Property                                   -                     -                      -                   -                         -
        50030 · Closing Costs / Prorations                                    -                     -                      -              (2,194)                        -
      Total 50000 · Cost of Goods Sold                                        -                     -                      -              (2,194)                        -
    Total COGS                                                                -                     -                      -              (2,194)                        -
   Gross Profit                                                       25,840                        -                      -                 2,194                       -
    Expense
      60400 · Bank Charges                                                    -                     -                      -                     -                       -
      61700 · Information Technology
        61701 · IT - Software                                          7,782                        -                      -                     -                       -
        61700 · Information Technology - Other                        15,729                        -                      -                     -                       -
      Total 61700 · Information Technology                            23,511                        -                      -                     -                       -
      61800 · License and Filing Fees                                      479                   430                   530                       -                 6,007
      61850 · Meals and Entertainment                                      332                      -                      -                     -                       -
      62500 · Employee Benefits                                           1,504                     -                      -                     -                       -
      63300 · Insurance                                                    906                      -                      -                     -                       -
      63401 · Int Expense - BK DIP financing                         426,055                        -                      -                     -                       -
      64800 · Office Expense                                              4,345                     -                      -                     -                       -
      64900 · Office Supplies                                             2,412                     -                      -                     -                       -
      65100 · Parking                                                     2,794                     -                      -                     -                       -
      66000 · Payroll-Salaries and Wages                             318,478                        -                      -                     -                       -
      66005 · Payroll-Service Fees                                        1,179                     -                      -                     -                       -
      66015 · Payroll-Employer Taxes                                  14,695                        -                      -                     -                       -
      66030 · Postage and Delivery                                        1,218                     -                      -                     -                       -
      66800 · Rent Expense                                            28,299                        -                      -                     -                       -
      67100 · Telephone and Internet Expense                               450                      -                      -                     -                       -
      67110 · Title Searches                                                  -                     -                      -                     -                       -
      67200 · Travel                                                       721                      -                      -                     -                       -
      67210 · Travel / Relocation allowance                           11,849                        -                      -                     -                       -
      67400 · Utilities                                                   (166)                     -                      -                     -                       -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                6,461                       -                       -                     -                       -
        68200 · Legal Fees - Ord Course                              117,473                     186                       -                     -                       -
      Total 68000 · Professional Fee Ord Course                      123,935                     186                       -                     -                       -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                              1,643,756                       -                      -                     -                       -
        72030 · Consulting - Court Retained                         1,051,247                       -                      -                     -                       -
        72050 · Creditor's Committee Fees Expen                         2,456                       -                      -                     -                       -
      Total 72000 · Prof Fees - Retained Firms                      2,697,460                       -                      -                     -                       -
      81140 · Board Fees                                              75,000                        -                      -                     -                       -
      83000 · Tax Expense
        83100 · Property Tax Expense                                          -                     -                      -                     -                       -
        83200 · Taxes, other - LLC fees                                       -                     -                      -                     -                       -
      Total 83000 · Tax Expense                                               -                     -                      -                     -                       -
    Total Expense                                                   3,735,453                    616                   530                       -                 6,007
 Net Ordinary Income                                               (3,709,613)                   (616)                 (530)                 2,194                 (6,007)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                    -                     -                      -                     -                       -
   Total Other Income                                                         -                     -                      -                     -                       -
   Other Expense
    90010 · Suspense                                                          -                     -                      -                     -                       -
   Total Other Expense                                                        -                     -                      -                     -                       -
 Net Other Income                                                             -                     -                      -                     -                       -
Net Income                                                         (3,709,613)                   (616)                 (530)                 2,194                 (6,007)




      31 of 150                                                                                                                                         MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704              Filed 10/02/18                    Page 32 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                              Ironsides         Non-Debtor Under       P-001 215 North 12th    P-002 Addison Park     P-003 Anchorpoint
                                                Debtor:   Investments LLC        Debtor Control               St LLC               Invest LLC             Invest LLC
                                              Case No.:      17-12714             Non-Debtor                17-12561               17-12563               17-12566
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                  -                      -                      -                      -             1,500,000
      40010 · Rent Revenue                                                  -                      -                      -                      -                        -
      40022 · Structured Settlement Income                                  -                      -                      -                      -                        -
      40090 · Other Revenue                                                 -                      -                      -                      -                        -
    Total Income                                                            -                      -                      -                      -             1,500,000
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                             -                      -                      -                      -                        -
        50020 · Cost of Sales Real Property                                 -                      -                      -                      -              798,211
        50030 · Closing Costs / Prorations                                  -                      -                      -                      -              114,301
      Total 50000 · Cost of Goods Sold                                      -                      -                      -                      -              912,512
    Total COGS                                                              -                      -                      -                      -              912,512
   Gross Profit                                                             -                      -                      -                      -              587,488
    Expense
      60400 · Bank Charges                                                  -                      -                      -                      -                        -
      61700 · Information Technology
        61701 · IT - Software                                               -                      -                      -                      -                        -
        61700 · Information Technology - Other                              -                      -                      -                      -                        -
      Total 61700 · Information Technology                                  -                      -                      -                      -                        -
      61800 · License and Filing Fees                                   430                    49                         -                   479                    530
      61850 · Meals and Entertainment                                       -                      -                      -                      -                        -
      62500 · Employee Benefits                                             -                      -                      -                      -                        -
      63300 · Insurance                                                     -                      -                      -                      -                        -
      63401 · Int Expense - BK DIP financing                                -                      -                      -                      -                        -
      64800 · Office Expense                                                -                      -                      -                      -                        -
      64900 · Office Supplies                                               -                      -                      -                      -                        -
      65100 · Parking                                                       -                      -                      -                      -                        -
      66000 · Payroll-Salaries and Wages                                    -                      -                      -                      -                        -
      66005 · Payroll-Service Fees                                          -                      -                      -                      -                        -
      66015 · Payroll-Employer Taxes                                        -                      -                      -                      -                        -
      66030 · Postage and Delivery                                          -                      -                      -                      -                        -
      66800 · Rent Expense                                                  -                      -                      -                      -                        -
      67100 · Telephone and Internet Expense                                -                      -                      -                      -                        -
      67110 · Title Searches                                                -                      -                      -                      -                        -
      67200 · Travel                                                        -                      -                      -                      -                        -
      67210 · Travel / Relocation allowance                                 -                      -                      -                      -                        -
      67400 · Utilities                                                     -                      -                      -                      -                        -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                     -                      -                     -                       -                        -
        68200 · Legal Fees - Ord Course                                     -                      -                   195                       -                        -
      Total 68000 · Professional Fee Ord Course                             -                      -                   195                       -                        -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                      -                      -                      -                      -                        -
        72030 · Consulting - Court Retained                                 -                      -                      -                      -                        -
        72050 · Creditor's Committee Fees Expen                             -                      -                      -                      -                        -
      Total 72000 · Prof Fees - Retained Firms                              -                      -                      -                      -                        -
      81140 · Board Fees                                                    -                      -                      -                      -                        -
      83000 · Tax Expense
        83100 · Property Tax Expense                                        -                      -                      -                      -                        -
        83200 · Taxes, other - LLC fees                                     -                      -                      -                      -                        -
      Total 83000 · Tax Expense                                             -                      -                      -                      -                        -
    Total Expense                                                       430                    49                      195                    479                    530
 Net Ordinary Income                                                    (430)                  (49)                    (195)                  (479)             586,958
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                  -                      -                      -                      -                        -
   Total Other Income                                                       -                      -                      -                      -                        -
   Other Expense
    90010 · Suspense                                                        -                      -                      -                      -                        -
   Total Other Expense                                                      -                      -                      -                      -                        -
 Net Other Income                                                           -                      -                      -                      -                        -
Net Income                                                              (430)                  (49)                    (195)                  (479)             586,958




      32 of 150                                                                                                                                          MOR-2 P&L August 2018
                                Case 17-12560-KJC                            Doc 2704              Filed 10/02/18                 Page 33 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-004 Arborvitae       P-006 Arlington       P-007 Arrowpoint       P-008 Baleroy Invest    P-009 Bay Village
                                                Debtor:      Invest LLC          Ridge Inves LLC          Invest LLC                 LLC                 Invest LLC
                                              Case No.:      17-12572               17-12576              17-12578                 17-12580               17-12604
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                     -                      -                       -                       -
      40010 · Rent Revenue                                                   -                     -                      -                       -                       -
      40022 · Structured Settlement Income                                   -                     -                      -                       -                       -
      40090 · Other Revenue                                                  -                     -                      -                       -                       -
    Total Income                                                             -                     -                      -                       -                       -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                     -                      -                       -                       -
        50020 · Cost of Sales Real Property                                  -                     -                      -                      -                        -
        50030 · Closing Costs / Prorations                                   -                     -                      -                   (490)                       -
      Total 50000 · Cost of Goods Sold                                       -                     -                      -                   (490)                       -
    Total COGS                                                               -                     -                      -                   (490)                       -
   Gross Profit                                                              -                     -                      -                    490                        -
    Expense
      60400 · Bank Charges                                                   -                     -                      -                       -                       -
      61700 · Information Technology
        61701 · IT - Software                                                -                     -                      -                       -                       -
        61700 · Information Technology - Other                               -                     -                      -                       -                       -
      Total 61700 · Information Technology                                   -                     -                      -                       -                       -
      61800 · License and Filing Fees                                   479                    479                   430                          -                  479
      61850 · Meals and Entertainment                                        -                     -                      -                       -                       -
      62500 · Employee Benefits                                              -                     -                      -                       -                       -
      63300 · Insurance                                                      -                     -                      -                       -                       -
      63401 · Int Expense - BK DIP financing                                 -                     -                      -                       -                       -
      64800 · Office Expense                                                 -                     -                      -                       -                       -
      64900 · Office Supplies                                                -                     -                      -                       -                       -
      65100 · Parking                                                        -                     -                      -                       -                       -
      66000 · Payroll-Salaries and Wages                                     -                     -                      -                       -                       -
      66005 · Payroll-Service Fees                                           -                     -                      -                       -                       -
      66015 · Payroll-Employer Taxes                                         -                     -                      -                       -                       -
      66030 · Postage and Delivery                                           -                     -                      -                       -                       -
      66800 · Rent Expense                                                   -                     -                      -                       -                       -
      67100 · Telephone and Internet Expense                                 -                     -                      -                       -                       -
      67110 · Title Searches                                                 -                     -                      -                       -                       -
      67200 · Travel                                                         -                     -                      -                       -                       -
      67210 · Travel / Relocation allowance                                  -                     -                      -                       -                       -
      67400 · Utilities                                                      -                     -                      -                       -                       -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                     -                      -                       -                       -
        68200 · Legal Fees - Ord Course                                      -                     -                      -                   3,920                       -
      Total 68000 · Professional Fee Ord Course                              -                     -                      -                   3,920                       -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                     -                      -                       -                       -
        72030 · Consulting - Court Retained                                  -                     -                      -                       -                       -
        72050 · Creditor's Committee Fees Expen                              -                     -                      -                       -                       -
      Total 72000 · Prof Fees - Retained Firms                               -                     -                      -                       -                       -
      81140 · Board Fees                                                     -                     -                      -                       -                       -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                     -                      -                       -                       -
        83200 · Taxes, other - LLC fees                                      -                     -                      -                       -                       -
      Total 83000 · Tax Expense                                              -                     -                      -                       -                       -
    Total Expense                                                       479                    479                   430                      3,920                  479
 Net Ordinary Income                                                    (479)                  (479)                 (430)                 (3,430)                   (479)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                     -                      -                       -                       -
   Total Other Income                                                        -                     -                      -                       -                       -
   Other Expense
    90010 · Suspense                                                         -                     -                      -                       -                       -
   Total Other Expense                                                       -                     -                      -                       -                       -
 Net Other Income                                                            -                     -                      -                       -                       -
Net Income                                                              (479)                  (479)                 (430)                 (3,430)                   (479)




      33 of 150                                                                                                                                          MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704                 Filed 10/02/18                Page 34 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-010 Bear Brook       P-011 Beech Creek      P-012 Bishop White     P-013 Black Bass       P-014 Black Locust
                                                Debtor:      Invest LLC              Invest LLC             Invest LLC            Invest LLC              Invest LLC
                                              Case No.:      17-12610                17-12616               17-12623              17-12641                17-12648
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -            1,400,000                       -                       -                     -
      40010 · Rent Revenue                                                   -                      -                     -                       -                     -
      40022 · Structured Settlement Income                                   -                      -                     -                       -                     -
      40090 · Other Revenue                                                  -                      -                     -                       -                     -
    Total Income                                                             -            1,400,000                       -                       -                     -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                      -                     -                       -                     -
        50020 · Cost of Sales Real Property                                  -            1,963,754                       -                       -                     -
        50030 · Closing Costs / Prorations                                   -              102,797                       -                       -                     -
      Total 50000 · Cost of Goods Sold                                       -            2,066,551                       -                       -                     -
    Total COGS                                                               -            2,066,551                       -                       -                     -
   Gross Profit                                                              -             (666,551)                      -                       -                     -
    Expense
      60400 · Bank Charges                                                   -                      -                     -                       -                     -
      61700 · Information Technology
        61701 · IT - Software                                                -                      -                     -                       -                     -
        61700 · Information Technology - Other                               -                      -                     -                       -                     -
      Total 61700 · Information Technology                                   -                      -                     -                       -                     -
      61800 · License and Filing Fees                                   479                      430                   430                   430                     479
      61850 · Meals and Entertainment                                        -                      -                     -                       -                     -
      62500 · Employee Benefits                                              -                      -                     -                       -                     -
      63300 · Insurance                                                      -                      -                     -                       -                     -
      63401 · Int Expense - BK DIP financing                                 -                      -                     -                       -                     -
      64800 · Office Expense                                                 -                      -                     -                       -                     -
      64900 · Office Supplies                                                -                      -                     -                       -                     -
      65100 · Parking                                                        -                      -                     -                       -                     -
      66000 · Payroll-Salaries and Wages                                     -                      -                     -                       -                     -
      66005 · Payroll-Service Fees                                           -                      -                     -                       -                     -
      66015 · Payroll-Employer Taxes                                         -                      -                     -                       -                     -
      66030 · Postage and Delivery                                           -                      -                     -                       -                     -
      66800 · Rent Expense                                                   -                      -                     -                       -                     -
      67100 · Telephone and Internet Expense                                 -                      -                     -                       -                     -
      67110 · Title Searches                                                 -                      -                     -                       -                     -
      67200 · Travel                                                         -                      -                     -                       -                     -
      67210 · Travel / Relocation allowance                                  -                      -                     -                       -                     -
      67400 · Utilities                                                      -                      -                     -                       -                     -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                      -                     -                       -                     -
        68200 · Legal Fees - Ord Course                                      -                  1,455                     -                       -                     -
      Total 68000 · Professional Fee Ord Course                              -                  1,455                     -                       -                     -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                      -                     -                       -                     -
        72030 · Consulting - Court Retained                                  -                      -                     -                       -                     -
        72050 · Creditor's Committee Fees Expen                              -                      -                     -                       -                     -
      Total 72000 · Prof Fees - Retained Firms                               -                      -                     -                       -                     -
      81140 · Board Fees                                                     -                      -                     -                       -                     -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                      -                     -                       -                     -
        83200 · Taxes, other - LLC fees                                      -                      -                     -                       -                     -
      Total 83000 · Tax Expense                                              -                      -                     -                       -                     -
    Total Expense                                                       479                     1,885                  430                   430                     479
 Net Ordinary Income                                                    (479)              (668,436)                   (430)                 (430)                   (479)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                      -                     -                       -                     -
   Total Other Income                                                        -                      -                     -                       -                     -
   Other Expense
    90010 · Suspense                                                         -                      -                     -                       -                     -
   Total Other Expense                                                       -                      -                     -                       -                     -
 Net Other Income                                                            -                      -                     -                       -                     -
Net Income                                                              (479)              (668,436)                   (430)                 (430)                   (479)




      34 of 150                                                                                                                                           MOR-2 P&L August 2018
                                Case 17-12560-KJC                             Doc 2704              Filed 10/02/18                Page 35 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-015 Bluff Point       P-016 Bowman Invest P-017 Bramley Invest     P-019 Broadsands       P-020 Brynderwen
                                                Debtor:      Invest LLC                   LLC                 LLC                  Invest LLC            Invest LLC
                                              Case No.:      17-12722                  17-12753             17-12769               17-12777               17-12793
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                    -                      -                    -                       -                      -
      40010 · Rent Revenue                                                    -                      -                    -                       -                      -
      40022 · Structured Settlement Income                                    -                      -                    -                       -                      -
      40090 · Other Revenue                                                   -                      -                    -                       -                      -
    Total Income                                                              -                      -                    -                       -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                               -                      -                    -                       -                      -
        50020 · Cost of Sales Real Property                                   -                      -                    -                       -                      -
        50030 · Closing Costs / Prorations                                    -                      -                    -                       -                      -
      Total 50000 · Cost of Goods Sold                                        -                      -                    -                       -                      -
    Total COGS                                                                -                      -                    -                       -                      -
   Gross Profit                                                               -                      -                    -                       -                      -
    Expense
      60400 · Bank Charges                                                    -                      -                    -                       -                      -
      61700 · Information Technology
        61701 · IT - Software                                                 -                      -                    -                       -                      -
        61700 · Information Technology - Other                                -                      -                    -                       -                      -
      Total 61700 · Information Technology                                    -                      -                    -                       -                      -
      61800 · License and Filing Fees                                    479                      430                  479                    530                    926
      61850 · Meals and Entertainment                                         -                      -                    -                       -                      -
      62500 · Employee Benefits                                               -                      -                    -                       -                      -
      63300 · Insurance                                                       -                      -                    -                       -                      -
      63401 · Int Expense - BK DIP financing                                  -                      -                    -                       -                      -
      64800 · Office Expense                                                  -                      -                    -                       -                      -
      64900 · Office Supplies                                                 -                      -                    -                       -                      -
      65100 · Parking                                                         -                      -                    -                       -                      -
      66000 · Payroll-Salaries and Wages                                      -                      -                    -                       -                      -
      66005 · Payroll-Service Fees                                            -                      -                    -                       -                      -
      66015 · Payroll-Employer Taxes                                          -                      -                    -                       -                      -
      66030 · Postage and Delivery                                            -                      -                    -                       -                      -
      66800 · Rent Expense                                                    -                      -                    -                       -                      -
      67100 · Telephone and Internet Expense                                  -                      -                    -                       -                      -
      67110 · Title Searches                                                  -                      -                    -                       -                      -
      67200 · Travel                                                          -                      -                    -                       -                      -
      67210 · Travel / Relocation allowance                                   -                      -                    -                       -                      -
      67400 · Utilities                                                       -                      -                    -                       -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                       -                      -                    -                       -                      -
        68200 · Legal Fees - Ord Course                                       -                      -                    -                       -                      -
      Total 68000 · Professional Fee Ord Course                               -                      -                    -                       -                      -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                        -                      -                    -                       -                      -
        72030 · Consulting - Court Retained                                   -                      -                    -                       -                      -
        72050 · Creditor's Committee Fees Expen                               -                      -                    -                       -                      -
      Total 72000 · Prof Fees - Retained Firms                                -                      -                    -                       -                      -
      81140 · Board Fees                                                      -                      -                    -                       -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                          -                      -                    -                       -                      -
        83200 · Taxes, other - LLC fees                                       -                      -                    -                       -                      -
      Total 83000 · Tax Expense                                               -                      -                    -                       -                      -
    Total Expense                                                        479                      430                  479                    530                    926
 Net Ordinary Income                                                    (479)                     (430)                (479)                  (530)                  (926)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                    -                      -                    -                       -                      -
   Total Other Income                                                         -                      -                    -                       -                      -
   Other Expense
    90010 · Suspense                                                          -                      -                    -                       -                      -
   Total Other Expense                                                        -                      -                    -                       -                      -
 Net Other Income                                                             -                      -                    -                       -                      -
Net Income                                                              (479)                     (430)                (479)                  (530)                  (926)




      35 of 150                                                                                                                                          MOR-2 P&L August 2018
                                Case 17-12560-KJC                           Doc 2704            Filed 10/02/18                   Page 36 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-021 Cablestay       P-022 Cannington       P-023 Carbondale       P-024 Carbondale       P-025 Carbondale
                                                Debtor:      Invest LLC            Invest LLC            Glen Lot A-5           Glen Lot D-22          Glen Lot E-24
                                              Case No.:      17-12798              17-12803               17-12807               17-12809               17-12811
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                  -                      -                      -                      -                      -
      40010 · Rent Revenue                                                  -                      -                      -                      -                      -
      40022 · Structured Settlement Income                                  -                      -                      -                      -                      -
      40090 · Other Revenue                                                 -                      -                      -                      -                      -
    Total Income                                                            -                      -                      -                      -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                             -                      -                      -                      -                      -
        50020 · Cost of Sales Real Property                             1,700                      -                      -                 (41)                        -
        50030 · Closing Costs / Prorations                                  -                      -                      -                   -                         -
      Total 50000 · Cost of Goods Sold                                  1,700                      -                      -                 (41)                        -
    Total COGS                                                          1,700                      -                      -                 (41)                        -
   Gross Profit                                                      (1,700)                       -                      -                 41                          -
    Expense
      60400 · Bank Charges                                                  -                      -                      -                      -                      -
      61700 · Information Technology
        61701 · IT - Software                                               -                      -                      -                      -                      -
        61700 · Information Technology - Other                              -                      -                      -                      -                      -
      Total 61700 · Information Technology                                  -                      -                      -                      -                      -
      61800 · License and Filing Fees                                       -                 530                     100                        -                 100
      61850 · Meals and Entertainment                                       -                      -                      -                      -                      -
      62500 · Employee Benefits                                             -                      -                      -                      -                      -
      63300 · Insurance                                                     -                      -                      -                      -                      -
      63401 · Int Expense - BK DIP financing                                -                      -                      -                      -                      -
      64800 · Office Expense                                                -                      -                      -                      -                      -
      64900 · Office Supplies                                               -                      -                      -                      -                      -
      65100 · Parking                                                       -                      -                      -                      -                      -
      66000 · Payroll-Salaries and Wages                                    -                      -                      -                      -                      -
      66005 · Payroll-Service Fees                                          -                      -                      -                      -                      -
      66015 · Payroll-Employer Taxes                                        -                      -                      -                      -                      -
      66030 · Postage and Delivery                                          -                      -                      -                      -                      -
      66800 · Rent Expense                                                  -                      -                      -                      -                      -
      67100 · Telephone and Internet Expense                                -                      -                      -                      -                      -
      67110 · Title Searches                                                -                      -                      -                      -                      -
      67200 · Travel                                                        -                      -                      -                      -                      -
      67210 · Travel / Relocation allowance                                 -                      -                      -                      -                      -
      67400 · Utilities                                                     -                      -                      -                      -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                     -                      -                     -                       -                      -
        68200 · Legal Fees - Ord Course                                     -                      -                 1,035                       -                      -
      Total 68000 · Professional Fee Ord Course                             -                      -                 1,035                       -                      -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                      -                      -                      -                      -                      -
        72030 · Consulting - Court Retained                                 -                      -                      -                      -                      -
        72050 · Creditor's Committee Fees Expen                             -                      -                      -                      -                      -
      Total 72000 · Prof Fees - Retained Firms                              -                      -                      -                      -                      -
      81140 · Board Fees                                                    -                      -                      -                      -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                        -                      -                      -                      -                      -
        83200 · Taxes, other - LLC fees                                     -                      -                      -                      -                      -
      Total 83000 · Tax Expense                                             -                      -                      -                      -                      -
    Total Expense                                                           -                 530                    1,135                       -                 100
 Net Ordinary Income                                                 (1,700)                  (530)               (1,135)                   41                     (100)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                  -                      -                      -                      -                      -
   Total Other Income                                                       -                      -                      -                      -                      -
   Other Expense
    90010 · Suspense                                                        -                      -                      -                      -                      -
   Total Other Expense                                                      -                      -                      -                      -                      -
 Net Other Income                                                           -                      -                      -                      -                      -
Net Income                                                           (1,700)                  (530)               (1,135)                   41                     (100)




      36 of 150                                                                                                                                         MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704                Filed 10/02/18                  Page 37 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-026 Carbondale       P-027 Carbondale       P-028 Carbondale       P-029 Carbondale       P-030 Carbondale
                                                Debtor:    Glen Lot GV-13           Glen Lot L-2         Glen Lot SD-14         Glen Lot SD-23         Glen Mes Lot19
                                              Case No.:      17-12813                18-10284              17-12817               17-12815               17-12819
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                      -                      -                      -                      -
      40010 · Rent Revenue                                                   -                      -                      -                      -                      -
      40022 · Structured Settlement Income                                   -                      -                      -                      -                      -
      40090 · Other Revenue                                                  -                      -                      -                      -                      -
    Total Income                                                             -                      -                      -                      -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                      -                      -                      -                      -
        50020 · Cost of Sales Real Property                                  -                      -                      -                      -                      -
        50030 · Closing Costs / Prorations                                   -                      -                      -                      -                      -
      Total 50000 · Cost of Goods Sold                                       -                      -                      -                      -                      -
    Total COGS                                                               -                      -                      -                      -                      -
   Gross Profit                                                              -                      -                      -                      -                      -
    Expense
      60400 · Bank Charges                                                   -                      -                      -                      -                      -
      61700 · Information Technology
        61701 · IT - Software                                                -                      -                      -                      -                      -
        61700 · Information Technology - Other                               -                      -                      -                      -                      -
      Total 61700 · Information Technology                                   -                      -                      -                      -                      -
      61800 · License and Filing Fees                                   100                     100                   100                    100                    100
      61850 · Meals and Entertainment                                        -                      -                      -                      -                      -
      62500 · Employee Benefits                                              -                      -                      -                      -                      -
      63300 · Insurance                                                      -                      -                      -                      -                      -
      63401 · Int Expense - BK DIP financing                                 -                      -                      -                      -                      -
      64800 · Office Expense                                                 -                      -                      -                      -                      -
      64900 · Office Supplies                                                -                      -                      -                      -                      -
      65100 · Parking                                                        -                      -                      -                      -                      -
      66000 · Payroll-Salaries and Wages                                     -                      -                      -                      -                      -
      66005 · Payroll-Service Fees                                           -                      -                      -                      -                      -
      66015 · Payroll-Employer Taxes                                         -                      -                      -                      -                      -
      66030 · Postage and Delivery                                           -                      -                      -                      -                      -
      66800 · Rent Expense                                                   -                      -                      -                      -                      -
      67100 · Telephone and Internet Expense                                 -                      -                      -                      -                      -
      67110 · Title Searches                                                 -                      -                      -                      -                      -
      67200 · Travel                                                         -                      -                      -                      -                      -
      67210 · Travel / Relocation allowance                                  -                      -                      -                      -                      -
      67400 · Utilities                                                      -                      -                      -                      -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                      -                      -                   -                         -
        68200 · Legal Fees - Ord Course                                      -                      -                      -                  75                         -
      Total 68000 · Professional Fee Ord Course                              -                      -                      -                  75                         -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                      -                      -                      -                      -
        72030 · Consulting - Court Retained                                  -                      -                      -                      -                      -
        72050 · Creditor's Committee Fees Expen                              -                      -                      -                      -                      -
      Total 72000 · Prof Fees - Retained Firms                               -                      -                      -                      -                      -
      81140 · Board Fees                                                     -                      -                      -                      -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                      -                      -                   -                      -
        83200 · Taxes, other - LLC fees                                      -                      -                      -                  60                    100
      Total 83000 · Tax Expense                                              -                      -                      -                  60                    100
    Total Expense                                                       100                     100                   100                    235                    200
 Net Ordinary Income                                                    (100)                   (100)                 (100)                  (235)                  (200)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                      -                      -                      -                      -
   Total Other Income                                                        -                      -                      -                      -                      -
   Other Expense
    90010 · Suspense                                                         -                      -                      -                      -                      -
   Total Other Expense                                                       -                      -                      -                      -                      -
 Net Other Income                                                            -                      -                      -                      -                      -
Net Income                                                              (100)                   (100)                 (100)                  (235)                  (200)




      37 of 150                                                                                                                                          MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704                 Filed 10/02/18                  Page 38 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-031 Carbondale       P-032 Carbondale Gl     P-036 Carbondale       P-037 Carbondale       P-038 Carbondale
                                                Debtor:    Glen River Mes           Sunda Ponds            Peaks Lot L-1           Spruce 101           Sundanc Lot 15
                                              Case No.:      17-12820                 17-12822              18-10286               17-12568               17-12569
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                      -              650,000                         -                      -
      40010 · Rent Revenue                                                   -                      -                       -                      -                      -
      40022 · Structured Settlement Income                                   -                      -                       -                      -                      -
      40090 · Other Revenue                                                  -                      -                       -                      -                      -
    Total Income                                                             -                      -              650,000                         -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                      -                       -                      -                      -
        50020 · Cost of Sales Real Property                                  -                      -              772,555                         -                      -
        50030 · Closing Costs / Prorations                                   -                      -               36,279                         -                      -
      Total 50000 · Cost of Goods Sold                                       -                      -              808,834                         -                      -
    Total COGS                                                               -                      -              808,834                         -                      -
   Gross Profit                                                              -                      -             (158,834)                        -                      -
    Expense
      60400 · Bank Charges                                                   -                      -                       -                      -                      -
      61700 · Information Technology
        61701 · IT - Software                                                -                      -                       -                      -                      -
        61700 · Information Technology - Other                               -                      -                       -                      -                      -
      Total 61700 · Information Technology                                   -                      -                       -                      -                      -
      61800 · License and Filing Fees                                   100                      100                    100                    100                   100
      61850 · Meals and Entertainment                                        -                      -                       -                      -                      -
      62500 · Employee Benefits                                              -                      -                       -                      -                      -
      63300 · Insurance                                                      -                      -                       -                      -                      -
      63401 · Int Expense - BK DIP financing                                 -                      -                       -                      -                      -
      64800 · Office Expense                                                 -                      -                       -                      -                      -
      64900 · Office Supplies                                                -                      -                       -                      -                      -
      65100 · Parking                                                        -                      -                       -                      -                      -
      66000 · Payroll-Salaries and Wages                                     -                      -                       -                      -                      -
      66005 · Payroll-Service Fees                                           -                      -                       -                      -                      -
      66015 · Payroll-Employer Taxes                                         -                      -                       -                      -                      -
      66030 · Postage and Delivery                                           -                      -                       -                      -                      -
      66800 · Rent Expense                                                   -                      -                       -                      -                      -
      67100 · Telephone and Internet Expense                                 -                      -                       -                      -                      -
      67110 · Title Searches                                                 -                      -                       -                      -                      -
      67200 · Travel                                                         -                      -                       -                      -                      -
      67210 · Travel / Relocation allowance                                  -                      -                       -                      -                      -
      67400 · Utilities                                                      -                      -                       -                      -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                      -                     -                       -                       -
        68200 · Legal Fees - Ord Course                                      -                      -                   945                   1,670                       -
      Total 68000 · Professional Fee Ord Course                              -                      -                   945                   1,670                       -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                      -                       -                      -                      -
        72030 · Consulting - Court Retained                                  -                      -                       -                      -                      -
        72050 · Creditor's Committee Fees Expen                              -                      -                       -                      -                      -
      Total 72000 · Prof Fees - Retained Firms                               -                      -                       -                      -                      -
      81140 · Board Fees                                                     -                      -                       -                      -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                     -                        -                    -                        -
        83200 · Taxes, other - LLC fees                                      -                    60                        -                   60                        -
      Total 83000 · Tax Expense                                              -                    60                        -                   60                        -
    Total Expense                                                       100                      160                   1,045                  1,830                  100
 Net Ordinary Income                                                    (100)                    (160)            (159,879)                (1,830)                   (100)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                      -                       -                      -                      -
   Total Other Income                                                        -                      -                       -                      -                      -
   Other Expense
    90010 · Suspense                                                         -                      -                       -                      -                      -
   Total Other Expense                                                       -                      -                       -                      -                      -
 Net Other Income                                                            -                      -                       -                      -                      -
Net Income                                                              (100)                    (160)            (159,879)                (1,830)                   (100)




      38 of 150                                                                                                                                           MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704                Filed 10/02/18                     Page 39 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-039 Carbondale       P-040 Castle Pines       P-041 Centershot       P-042 Chaplin Invest    P-043 Chestnut
                                                Debtor:    Sundanc Lot 16            Invest LLC              Invest LLC                 LLC                Invest LLC
                                              Case No.:      17-12570                17-12581                17-12586                 17-12592             17-12603
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                        -                      -                      -                     -
      40010 · Rent Revenue                                                   -                        -                      -                      -                     -
      40022 · Structured Settlement Income                                   -                        -                      -                      -                     -
      40090 · Other Revenue                                                  -                        -                      -                      -                     -
    Total Income                                                             -                        -                      -                      -                     -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                        -                      -                      -                     -
        50020 · Cost of Sales Real Property                                  -                        -                  19                         -                     -
        50030 · Closing Costs / Prorations                                   -                        -                   -                         -                     -
      Total 50000 · Cost of Goods Sold                                       -                        -                  19                         -                     -
    Total COGS                                                               -                        -                  19                         -                     -
   Gross Profit                                                              -                        -                 (19)                        -                     -
    Expense
      60400 · Bank Charges                                                   -                        -                      -                      -                     -
      61700 · Information Technology
        61701 · IT - Software                                                -                        -                      -                      -                     -
        61700 · Information Technology - Other                               -                        -                      -                      -                     -
      Total 61700 · Information Technology                                   -                        -                      -                      -                     -
      61800 · License and Filing Fees                                   100                     430                          -                   430                  430
      61850 · Meals and Entertainment                                        -                        -                      -                      -                     -
      62500 · Employee Benefits                                              -                        -                      -                      -                     -
      63300 · Insurance                                                      -                        -                      -                      -                     -
      63401 · Int Expense - BK DIP financing                                 -                        -                      -                      -                     -
      64800 · Office Expense                                                 -                        -                      -                      -                     -
      64900 · Office Supplies                                                -                        -                      -                      -                     -
      65100 · Parking                                                        -                        -                      -                      -                     -
      66000 · Payroll-Salaries and Wages                                     -                        -                      -                      -                     -
      66005 · Payroll-Service Fees                                           -                        -                      -                      -                     -
      66015 · Payroll-Employer Taxes                                         -                        -                      -                      -                     -
      66030 · Postage and Delivery                                           -                        -                      -                      -                     -
      66800 · Rent Expense                                                   -                        -                      -                      -                     -
      67100 · Telephone and Internet Expense                                 -                        -                      -                      -                     -
      67110 · Title Searches                                                 -                        -                      -                      -                     -
      67200 · Travel                                                         -                        -                      -                      -                     -
      67210 · Travel / Relocation allowance                                  -                        -                      -                      -                     -
      67400 · Utilities                                                      -                        -                      -                      -                     -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                        -                      -                      -                     -
        68200 · Legal Fees - Ord Course                                      -                        -                      -                      -                     -
      Total 68000 · Professional Fee Ord Course                              -                        -                      -                      -                     -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                        -                      -                      -                     -
        72030 · Consulting - Court Retained                                  -                        -                      -                      -                     -
        72050 · Creditor's Committee Fees Expen                              -                        -                      -                      -                     -
      Total 72000 · Prof Fees - Retained Firms                               -                        -                      -                      -                     -
      81140 · Board Fees                                                     -                        -                      -                      -                     -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                        -                      -                      -                     -
        83200 · Taxes, other - LLC fees                                      -                        -                      -                      -                     -
      Total 83000 · Tax Expense                                              -                        -                      -                      -                     -
    Total Expense                                                       100                     430                          -                   430                  430
 Net Ordinary Income                                                    (100)                   (430)                   (19)                     (430)                (430)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                        -                      -                      -                     -
   Total Other Income                                                        -                        -                      -                      -                     -
   Other Expense
    90010 · Suspense                                                         -                        -                      -                      -                     -
   Total Other Expense                                                       -                        -                      -                      -                     -
 Net Other Income                                                            -                        -                      -                      -                     -
Net Income                                                              (100)                   (430)                   (19)                     (430)                (430)




      39 of 150                                                                                                                                            MOR-2 P&L August 2018
                                Case 17-12560-KJC                           Doc 2704               Filed 10/02/18                 Page 40 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-044 Chestnut Ridge    P-045 Clover Basin     P-046 Coffee Creek     P-049 Crowfield       P-050 Crystal Woods
                                                Debtor:        Invest LLC             Invest LLC             Invest LLC           Invest LLC               Invest LLC
                                              Case No.:        17-12614               17-12621               17-12627              17-12660                17-12676
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                      -                      -                      -                      -
      40010 · Rent Revenue                                                   -                      -                      -                      -                      -
      40022 · Structured Settlement Income                                   -                      -                      -                      -                      -
      40090 · Other Revenue                                                  -                      -                      -                      -                      -
    Total Income                                                             -                      -                      -                      -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                      -                      -                      -                      -
        50020 · Cost of Sales Real Property                                  -                   108                       -                      -                      -
        50030 · Closing Costs / Prorations                                   -                     -                       -                      -                      -
      Total 50000 · Cost of Goods Sold                                       -                   108                       -                      -                      -
    Total COGS                                                               -                   108                       -                      -                      -
   Gross Profit                                                              -                   (108)                     -                      -                      -
    Expense
      60400 · Bank Charges                                                   -                      -                      -                      -                      -
      61700 · Information Technology
        61701 · IT - Software                                                -                      -                      -                      -                      -
        61700 · Information Technology - Other                               -                      -                      -                      -                      -
      Total 61700 · Information Technology                                   -                      -                      -                      -                      -
      61800 · License and Filing Fees                                     479                       -                   430                   430                     530
      61850 · Meals and Entertainment                                        -                      -                      -                      -                      -
      62500 · Employee Benefits                                              -                      -                      -                      -                      -
      63300 · Insurance                                                      -                      -                      -                      -                      -
      63401 · Int Expense - BK DIP financing                                 -                      -                      -                      -                      -
      64800 · Office Expense                                                 -                      -                      -                      -                      -
      64900 · Office Supplies                                                -                      -                      -                      -                      -
      65100 · Parking                                                        -                      -                      -                      -                      -
      66000 · Payroll-Salaries and Wages                                     -                      -                      -                      -                      -
      66005 · Payroll-Service Fees                                           -                      -                      -                      -                      -
      66015 · Payroll-Employer Taxes                                         -                      -                      -                      -                      -
      66030 · Postage and Delivery                                           -                      -                      -                      -                      -
      66800 · Rent Expense                                                   -                      -                      -                      -                      -
      67100 · Telephone and Internet Expense                                 -                      -                      -                      -                      -
      67110 · Title Searches                                                 -                      -                      -                      -                      -
      67200 · Travel                                                         -                      -                      -                      -                      -
      67210 · Travel / Relocation allowance                                  -                      -                      -                      -                      -
      67400 · Utilities                                                      -                      -                      -                      -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                     -                       -                      -                      -
        68200 · Legal Fees - Ord Course                                      -                   195                       -                      -                      -
      Total 68000 · Professional Fee Ord Course                              -                   195                       -                      -                      -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                      -                      -                      -                      -
        72030 · Consulting - Court Retained                                  -                      -                      -                      -                      -
        72050 · Creditor's Committee Fees Expen                              -                      -                      -                      -                      -
      Total 72000 · Prof Fees - Retained Firms                               -                      -                      -                      -                      -
      81140 · Board Fees                                                     -                      -                      -                      -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                      -                      -                      -                      -
        83200 · Taxes, other - LLC fees                                      -                      -                      -                      -                      -
      Total 83000 · Tax Expense                                              -                      -                      -                      -                      -
    Total Expense                                                         479                    195                    430                   430                     530
 Net Ordinary Income                                                      (479)                  (303)                  (430)                 (430)                   (530)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                      -                      -                      -                      -
   Total Other Income                                                        -                      -                      -                      -                      -
   Other Expense
    90010 · Suspense                                                         -                      -                      -                      -                      -
   Total Other Expense                                                       -                      -                      -                      -                      -
 Net Other Income                                                            -                      -                      -                      -                      -
Net Income                                                                (479)                  (303)                  (430)                 (430)                   (530)




      40 of 150                                                                                                                                           MOR-2 P&L August 2018
                                Case 17-12560-KJC                            Doc 2704               Filed 10/02/18                Page 41 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-051 Daleville Invest   P-052 Derbyshire       P-053 Diamond Cove P-054 Dixville Notch      P-055 Dogwood
                                                Debtor:           LLC                 Invest LLC               Invest LLC        Invest LLC           Valley Invest LLC
                                              Case No.:         17-12687              17-12696                 17-12705            17-12716               17-12727
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                    -                       -                      -                   -                        -
      40010 · Rent Revenue                                                    -                       -                      -                   -                        -
      40022 · Structured Settlement Income                                    -                       -                      -                   -                        -
      40090 · Other Revenue                                                   -                       -                      -                   -                        -
    Total Income                                                              -                       -                      -                   -                        -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                               -                       -                      -                   -                        -
        50020 · Cost of Sales Real Property                                   -                  (333)                       -                   -                        -
        50030 · Closing Costs / Prorations                                    -                  (440)                       -                   -                        -
      Total 50000 · Cost of Goods Sold                                        -                  (773)                       -                   -                        -
    Total COGS                                                                -                  (773)                       -                   -                        -
   Gross Profit                                                               -                   773                        -                   -                        -
    Expense
      60400 · Bank Charges                                                    -                       -                      -                   -                        -
      61700 · Information Technology
        61701 · IT - Software                                                 -                       -                      -                   -                        -
        61700 · Information Technology - Other                                -                       -                      -                   -                        -
      Total 61700 · Information Technology                                    -                       -                      -                   -                        -
      61800 · License and Filing Fees                                      430                        -                   479                 479                     479
      61850 · Meals and Entertainment                                         -                       -                      -                   -                        -
      62500 · Employee Benefits                                               -                       -                      -                   -                        -
      63300 · Insurance                                                       -                       -                      -                   -                        -
      63401 · Int Expense - BK DIP financing                                  -                       -                      -                   -                        -
      64800 · Office Expense                                                  -                       -                      -                   -                        -
      64900 · Office Supplies                                                 -                       -                      -                   -                        -
      65100 · Parking                                                         -                       -                      -                   -                        -
      66000 · Payroll-Salaries and Wages                                      -                       -                      -                   -                        -
      66005 · Payroll-Service Fees                                            -                       -                      -                   -                        -
      66015 · Payroll-Employer Taxes                                          -                       -                      -                   -                        -
      66030 · Postage and Delivery                                            -                       -                      -                   -                        -
      66800 · Rent Expense                                                    -                       -                      -                   -                        -
      67100 · Telephone and Internet Expense                                  -                       -                      -                   -                        -
      67110 · Title Searches                                                  -                       -                      -                   -                    617
      67200 · Travel                                                          -                       -                      -                   -                        -
      67210 · Travel / Relocation allowance                                   -                       -                      -                   -                        -
      67400 · Utilities                                                       -                       -                      -                   -                        -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                       -                      -                       -                   -                        -
        68200 · Legal Fees - Ord Course                                       -                  2,405                       -                   -                        -
      Total 68000 · Professional Fee Ord Course                               -                  2,405                       -                   -                        -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                        -                       -                      -                   -                        -
        72030 · Consulting - Court Retained                                   -                       -                      -                   -                        -
        72050 · Creditor's Committee Fees Expen                               -                       -                      -                   -                        -
      Total 72000 · Prof Fees - Retained Firms                                -                       -                      -                   -                        -
      81140 · Board Fees                                                      -                       -                      -                   -                        -
      83000 · Tax Expense
        83100 · Property Tax Expense                                          -                       -                      -                   -                        -
        83200 · Taxes, other - LLC fees                                       -                       -                      -                   -                        -
      Total 83000 · Tax Expense                                               -                       -                      -                   -                        -
    Total Expense                                                          430                   2,405                    479                 479                    1,096
 Net Ordinary Income                                                       (430)              (1,632)                     (479)               (479)               (1,096)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                    -                       -                      -                   -                        -
   Total Other Income                                                         -                       -                      -                   -                        -
   Other Expense
    90010 · Suspense                                                          -                       -                      -                   -                        -
   Total Other Expense                                                        -                       -                      -                   -                        -
 Net Other Income                                                             -                       -                      -                   -                        -
Net Income                                                                 (430)              (1,632)                     (479)               (479)               (1,096)




      41 of 150                                                                                                                                          MOR-2 P&L August 2018
                                Case 17-12560-KJC                          Doc 2704                 Filed 10/02/18                 Page 42 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-056 Dollis Brook       P-057 Donnington       P-059 Doubleleaf       P-060 Drawspan        P-061 Eldredge
                                                Debtor:       Invest LLC              Invest LLC             Invest LLC             Invest LLC           Invest LLC
                                              Case No.:       17-12735                17-12744               17-12755               17-12767             17-12775
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                     -           2,100,000                         -                    -                     -
      40010 · Rent Revenue                                                     -                      -                      -                    -                     -
      40022 · Structured Settlement Income                                     -                      -                      -                    -                     -
      40090 · Other Revenue                                                    -                      -                      -                    -                     -
    Total Income                                                               -           2,100,000                         -                    -                     -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                                -                      -                      -                    -                     -
        50020 · Cost of Sales Real Property                                    -           3,985,389                         -                    -                     -
        50030 · Closing Costs / Prorations                                     -             219,878                         -                    -                     -
      Total 50000 · Cost of Goods Sold                                         -           4,205,267                         -                    -                     -
    Total COGS                                                                 -           4,205,267                         -                    -                     -
   Gross Profit                                                                -          (2,105,267)                        -                    -                     -
    Expense
      60400 · Bank Charges                                                     -                      -                      -                    -                     -
      61700 · Information Technology
        61701 · IT - Software                                                  -                      -                      -                    -                     -
        61700 · Information Technology - Other                                 -                      -                      -                    -                     -
      Total 61700 · Information Technology                                     -                      -                      -                    -                     -
      61800 · License and Filing Fees                                    530                      430                   430                    530                  430
      61850 · Meals and Entertainment                                          -                      -                      -                    -                     -
      62500 · Employee Benefits                                                -                      -                      -                    -                     -
      63300 · Insurance                                                        -                      -                      -                    -                     -
      63401 · Int Expense - BK DIP financing                                   -                      -                      -                    -                     -
      64800 · Office Expense                                                   -                      -                      -                    -                     -
      64900 · Office Supplies                                                  -                      -                      -                    -                     -
      65100 · Parking                                                          -                      -                      -                    -                     -
      66000 · Payroll-Salaries and Wages                                       -                      -                      -                    -                     -
      66005 · Payroll-Service Fees                                             -                      -                      -                    -                     -
      66015 · Payroll-Employer Taxes                                           -                      -                      -                    -                     -
      66030 · Postage and Delivery                                             -                      -                      -                    -                     -
      66800 · Rent Expense                                                     -                      -                      -                    -                     -
      67100 · Telephone and Internet Expense                                   -                      -                      -                    -                     -
      67110 · Title Searches                                                   -                      -                      -                    -                     -
      67200 · Travel                                                           -                      -                      -                    -                     -
      67210 · Travel / Relocation allowance                                    -                      -                      -                    -                     -
      67400 · Utilities                                                        -                      -                      -                    -                     -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                        -                     -                       -                    -                     -
        68200 · Legal Fees - Ord Course                                        -                 2,535                       -                    -                     -
      Total 68000 · Professional Fee Ord Course                                -                 2,535                       -                    -                     -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                         -                      -                      -                    -                     -
        72030 · Consulting - Court Retained                                    -                      -                      -                    -                     -
        72050 · Creditor's Committee Fees Expen                                -                      -                      -                    -                     -
      Total 72000 · Prof Fees - Retained Firms                                 -                      -                      -                    -                     -
      81140 · Board Fees                                                       -                      -                      -                    -                     -
      83000 · Tax Expense
        83100 · Property Tax Expense                                           -                      -                      -                    -                     -
        83200 · Taxes, other - LLC fees                                        -                      -                      -                    -                     -
      Total 83000 · Tax Expense                                                -                      -                      -                    -                     -
    Total Expense                                                        530                     2,965                  430                    530                  430
 Net Ordinary Income                                                     (530)            (2,108,232)                   (430)                  (530)                (430)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                     -                      -                      -                    -                     -
   Total Other Income                                                          -                      -                      -                    -                     -
   Other Expense
    90010 · Suspense                                                           -                      -                      -                    -                     -
   Total Other Expense                                                         -                      -                      -                    -                     -
 Net Other Income                                                              -                      -                      -                    -                     -
Net Income                                                               (530)            (2,108,232)                   (430)                  (530)                (430)




      42 of 150                                                                                                                                          MOR-2 P&L August 2018
                                Case 17-12560-KJC                           Doc 2704                  Filed 10/02/18                Page 43 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-062 Elstar Invest       P-063 Emerald Lake     P-064 Fieldpoint       P-065 Franconia       P-066 Gateshead
                                                Debtor:          LLC                    Invest LLC            Invest LLC          Notch Inves LLC          Invest LLC
                                              Case No.:       17-12782                  17-12788              17-12794               17-12797              17-12794
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                      -                      -                      -                     -                     -
      40010 · Rent Revenue                                                      -               40,000                        -                     -                     -
      40022 · Structured Settlement Income                                      -                      -                      -                     -                     -
      40090 · Other Revenue                                                     -                      -                      -                     -                     -
    Total Income                                                                -               40,000                        -                     -                     -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                                 -                      -                      -                     -                     -
        50020 · Cost of Sales Real Property                                     -                      -                    -                       -                   -
        50030 · Closing Costs / Prorations                                      -                      -               (7,465)                      -             (16,161)
      Total 50000 · Cost of Goods Sold                                          -                      -               (7,465)                      -             (16,161)
    Total COGS                                                                  -                      -               (7,465)                      -             (16,161)
   Gross Profit                                                                 -               40,000                   7,465                      -             16,161
    Expense
      60400 · Bank Charges                                                      -                      -                      -                     -                     -
      61700 · Information Technology
        61701 · IT - Software                                                   -                      -                      -                     -                     -
        61700 · Information Technology - Other                                  -                      -                      -                     -                     -
      Total 61700 · Information Technology                                      -                      -                      -                     -                     -
      61800 · License and Filing Fees                                     479                       975                       -                 530                       -
      61850 · Meals and Entertainment                                           -                      -                      -                     -                     -
      62500 · Employee Benefits                                                 -                      -                      -                     -                     -
      63300 · Insurance                                                         -                      -                      -                     -                     -
      63401 · Int Expense - BK DIP financing                                    -                      -                      -                     -                     -
      64800 · Office Expense                                                    -                      -                      -                     -                     -
      64900 · Office Supplies                                                   -                      -                      -                     -                     -
      65100 · Parking                                                           -                      -                      -                     -                     -
      66000 · Payroll-Salaries and Wages                                        -                      -                      -                     -                     -
      66005 · Payroll-Service Fees                                              -                      -                      -                     -                     -
      66015 · Payroll-Employer Taxes                                            -                      -                      -                     -                     -
      66030 · Postage and Delivery                                              -                      -                      -                     -                     -
      66800 · Rent Expense                                                      -                      -                      -                     -                     -
      67100 · Telephone and Internet Expense                                    -                      -                      -                     -                     -
      67110 · Title Searches                                                    -                      -                      -                     -                     -
      67200 · Travel                                                            -                      -                      -                     -                     -
      67210 · Travel / Relocation allowance                                     -                      -                      -                     -                     -
      67400 · Utilities                                                         -                      -                      -                     -                     -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                         -                      -                    -                       -                   -
        68200 · Legal Fees - Ord Course                                         -                      -                  195                       -                 195
      Total 68000 · Professional Fee Ord Course                                 -                      -                  195                       -                 195
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                          -                      -                      -                     -                     -
        72030 · Consulting - Court Retained                                     -                      -                      -                     -                     -
        72050 · Creditor's Committee Fees Expen                                 -                      -                      -                     -                     -
      Total 72000 · Prof Fees - Retained Firms                                  -                      -                      -                     -                     -
      81140 · Board Fees                                                        -                      -                      -                     -                     -
      83000 · Tax Expense
        83100 · Property Tax Expense                                            -                   108                       -                     -                     -
        83200 · Taxes, other - LLC fees                                         -                     -                       -                     -                     -
      Total 83000 · Tax Expense                                                 -                   108                       -                     -                     -
    Total Expense                                                         479                      1,083                  195                   530                   195
 Net Ordinary Income                                                     (479)                  38,917                   7,270                  (530)             15,966
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                      -                      -                      -                     -                     -
   Total Other Income                                                           -                      -                      -                     -                     -
   Other Expense
    90010 · Suspense                                                            -                      -                      -                     -                     -
   Total Other Expense                                                          -                      -                      -                     -                     -
 Net Other Income                                                               -                      -                      -                     -                     -
Net Income                                                               (479)                  38,917                   7,270                  (530)             15,966




      43 of 150                                                                                                                                           MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704                Filed 10/02/18                  Page 44 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-067 Glenn Rich       P-068 Goose Rocks      P-069 Goosebrook       P-070 Graeme Park      P-071 Grand Midway
                                                Debtor:      Invest LLC              Invest LLC             Invest LLC             Invest LLC             Invest LLC
                                              Case No.:      17-12602                17-12611               17-12617               17-12622                17-12628
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                     -                       -                     -                       -
      40010 · Rent Revenue                                                   -                     -                       -                     -                       -
      40022 · Structured Settlement Income                                   -                     -                       -                     -                       -
      40090 · Other Revenue                                                  -                     -                       -                     -                       -
    Total Income                                                             -                     -                       -                     -                       -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                     -                       -                     -                       -
        50020 · Cost of Sales Real Property                                  -                     -                       -                     -                       -
        50030 · Closing Costs / Prorations                                   -                     -                       -                     -                       -
      Total 50000 · Cost of Goods Sold                                       -                     -                       -                     -                       -
    Total COGS                                                               -                     -                       -                     -                       -
   Gross Profit                                                              -                     -                       -                     -                       -
    Expense
      60400 · Bank Charges                                                   -                     -                       -                     -                       -
      61700 · Information Technology
        61701 · IT - Software                                                -                     -                       -                     -                       -
        61700 · Information Technology - Other                               -                     -                       -                     -                       -
      Total 61700 · Information Technology                                   -                     -                       -                     -                       -
      61800 · License and Filing Fees                                   530                     430                    430                    430                     479
      61850 · Meals and Entertainment                                        -                     -                       -                     -                       -
      62500 · Employee Benefits                                              -                     -                       -                     -                       -
      63300 · Insurance                                                      -                     -                       -                     -                       -
      63401 · Int Expense - BK DIP financing                                 -                     -                       -                     -                       -
      64800 · Office Expense                                                 -                     -                       -                     -                       -
      64900 · Office Supplies                                                -                     -                       -                     -                       -
      65100 · Parking                                                        -                     -                       -                     -                       -
      66000 · Payroll-Salaries and Wages                                     -                     -                       -                     -                       -
      66005 · Payroll-Service Fees                                           -                     -                       -                     -                       -
      66015 · Payroll-Employer Taxes                                         -                     -                       -                     -                       -
      66030 · Postage and Delivery                                           -                     -                       -                     -                       -
      66800 · Rent Expense                                                   -                     -                       -                     -                       -
      67100 · Telephone and Internet Expense                                 -                     -                       -                     -                       -
      67110 · Title Searches                                                 -                     -                       -                     -                       -
      67200 · Travel                                                         -                     -                       -                     -                       -
      67210 · Travel / Relocation allowance                                  -                     -                       -                     -                       -
      67400 · Utilities                                                      -                     -                       -                     -                       -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                     -                       -                     -                       -
        68200 · Legal Fees - Ord Course                                      -                     -                       -                     -                       -
      Total 68000 · Professional Fee Ord Course                              -                     -                       -                     -                       -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                     -                       -                     -                       -
        72030 · Consulting - Court Retained                                  -                     -                       -                     -                       -
        72050 · Creditor's Committee Fees Expen                              -                     -                       -                     -                       -
      Total 72000 · Prof Fees - Retained Firms                               -                     -                       -                     -                       -
      81140 · Board Fees                                                     -                     -                       -                     -                       -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                     -                       -                     -                       -
        83200 · Taxes, other - LLC fees                                      -                     -                       -                     -                       -
      Total 83000 · Tax Expense                                              -                     -                       -                     -                       -
    Total Expense                                                       530                     430                    430                    430                     479
 Net Ordinary Income                                                    (530)                   (430)                  (430)                  (430)                   (479)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -              45,000                         -                     -                       -
   Total Other Income                                                        -              45,000                         -                     -                       -
   Other Expense
    90010 · Suspense                                                         -                     -                       -                     -                       -
   Total Other Expense                                                       -                     -                       -                     -                       -
 Net Other Income                                                            -              45,000                         -                     -                       -
Net Income                                                              (530)               44,570                     (430)                  (430)                   (479)




      44 of 150                                                                                                                                           MOR-2 P&L August 2018
                                Case 17-12560-KJC                          Doc 2704               Filed 10/02/18                 Page 45 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-072 Gravenstein       P-073 Green Gables   P-074 Grenadier       P-075 Grumblethorpe     P-076 Hackmatack
                                                Debtor:      Invest LLC               Invest LLC          Invest LLC              Invest LLC             Invest LLC
                                              Case No.:       17-12632                17-12637            17-12643                17-12649               17-12653
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                    -                    -                     -                      -                       -
      40010 · Rent Revenue                                                    -               11,800                     -                      -                       -
      40022 · Structured Settlement Income                                    -                    -                     -                      -                       -
      40090 · Other Revenue                                                   -                    -                     -                      -                       -
    Total Income                                                              -               11,800                     -                      -                       -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                               -                    -                     -                      -                       -
        50020 · Cost of Sales Real Property                                   -                    -                     -                      -                       -
        50030 · Closing Costs / Prorations                                    -                    -                     -                      -                       -
      Total 50000 · Cost of Goods Sold                                        -                    -                     -                      -                       -
    Total COGS                                                                -                    -                     -                      -                       -
   Gross Profit                                                               -               11,800                     -                      -                       -
    Expense
      60400 · Bank Charges                                                    -                    -                     -                      -                       -
      61700 · Information Technology
        61701 · IT - Software                                                 -                    -                     -                      -                       -
        61700 · Information Technology - Other                                -                    -                     -                      -                       -
      Total 61700 · Information Technology                                    -                    -                     -                      -                       -
      61800 · License and Filing Fees                                    479                     530                 479                     430                    530
      61850 · Meals and Entertainment                                         -                    -                     -                      -                       -
      62500 · Employee Benefits                                               -                    -                     -                      -                       -
      63300 · Insurance                                                       -                    -                     -                      -                       -
      63401 · Int Expense - BK DIP financing                                  -                    -                     -                      -                       -
      64800 · Office Expense                                                  -                    -                     -                      -                       -
      64900 · Office Supplies                                                 -                    -                     -                      -                       -
      65100 · Parking                                                         -                    -                     -                      -                       -
      66000 · Payroll-Salaries and Wages                                      -                    -                     -                      -                       -
      66005 · Payroll-Service Fees                                            -                    -                     -                      -                       -
      66015 · Payroll-Employer Taxes                                          -                    -                     -                      -                       -
      66030 · Postage and Delivery                                            -                    -                     -                      -                       -
      66800 · Rent Expense                                                    -                    -                     -                      -                       -
      67100 · Telephone and Internet Expense                                  -                    -                     -                      -                       -
      67110 · Title Searches                                                  -                    -                     -                      -                       -
      67200 · Travel                                                          -                    -                     -                      -                       -
      67210 · Travel / Relocation allowance                                   -                    -                     -                      -                       -
      67400 · Utilities                                                       -                    -                     -                      -                       -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                       -                    -                     -                      -                       -
        68200 · Legal Fees - Ord Course                                       -                    -                     -                      -                       -
      Total 68000 · Professional Fee Ord Course                               -                    -                     -                      -                       -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                        -                    -                     -                      -                       -
        72030 · Consulting - Court Retained                                   -                    -                     -                      -                       -
        72050 · Creditor's Committee Fees Expen                               -                    -                     -                      -                       -
      Total 72000 · Prof Fees - Retained Firms                                -                    -                     -                      -                       -
      81140 · Board Fees                                                      -                    -                     -                      -                       -
      83000 · Tax Expense
        83100 · Property Tax Expense                                          -                    -                     -                      -                       -
        83200 · Taxes, other - LLC fees                                       -                    -                     -                      -                       -
      Total 83000 · Tax Expense                                               -                    -                     -                      -                       -
    Total Expense                                                        479                     530                 479                     430                    530
 Net Ordinary Income                                                     (479)                11,270                 (479)                   (430)                  (530)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                    -                    -                     -                      -                       -
   Total Other Income                                                         -                    -                     -                      -                       -
   Other Expense
    90010 · Suspense                                                          -                    -                     -                      -                       -
   Total Other Expense                                                        -                    -                     -                      -                       -
 Net Other Income                                                             -                    -                     -                      -                       -
Net Income                                                               (479)                11,270                 (479)                   (430)                  (530)




      45 of 150                                                                                                                                         MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704                Filed 10/02/18               Page 46 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-077 Haffenburg       P-078 Haralson       P-080 Harringworth     P-081 Hawthorne       P-082 Hazelpoint
                                                Debtor:      Invest LLC            Invest LLC             Invest, LLC           Invest LLC            Invest LLC
                                              Case No.:      17-12659              17-12663               17-12669              18-10291              17-12674
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                    -                     -                      -                      -
      40010 · Rent Revenue                                                   -                    -                     -                      -                      -
      40022 · Structured Settlement Income                                   -                    -                     -                      -                      -
      40090 · Other Revenue                                                  -                    -                     -                      -                      -
    Total Income                                                             -                    -                     -                      -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                    -                     -                      -                      -
        50020 · Cost of Sales Real Property                                  -                    -                     -                      -                      -
        50030 · Closing Costs / Prorations                                   -                    -                     -                  1,596                      -
      Total 50000 · Cost of Goods Sold                                       -                    -                     -                  1,596                      -
    Total COGS                                                               -                    -                     -                  1,596                      -
   Gross Profit                                                              -                    -                     -               (1,596)                       -
    Expense
      60400 · Bank Charges                                                   -                    -                     -                      -                      -
      61700 · Information Technology
        61701 · IT - Software                                                -                    -                     -                      -                      -
        61700 · Information Technology - Other                               -                    -                     -                      -                      -
      Total 61700 · Information Technology                                   -                    -                     -                      -                      -
      61800 · License and Filing Fees                                   530                   479                    999                    479                  530
      61850 · Meals and Entertainment                                        -                    -                     -                      -                      -
      62500 · Employee Benefits                                              -                    -                     -                      -                      -
      63300 · Insurance                                                      -                    -                     -                      -                      -
      63401 · Int Expense - BK DIP financing                                 -                    -                     -                      -                      -
      64800 · Office Expense                                                 -                    -                     -                      -                      -
      64900 · Office Supplies                                                -                    -                     -                      -                      -
      65100 · Parking                                                        -                    -                     -                      -                      -
      66000 · Payroll-Salaries and Wages                                     -                    -                     -                      -                      -
      66005 · Payroll-Service Fees                                           -                    -                     -                      -                      -
      66015 · Payroll-Employer Taxes                                         -                    -                     -                      -                      -
      66030 · Postage and Delivery                                           -                    -                     -                      -                      -
      66800 · Rent Expense                                                   -                    -                     -                      -                      -
      67100 · Telephone and Internet Expense                                 -                    -                     -                      -                      -
      67110 · Title Searches                                                 -                    -                     -                      -                      -
      67200 · Travel                                                         -                    -                     -                      -                      -
      67210 · Travel / Relocation allowance                                  -                    -                     -                      -                      -
      67400 · Utilities                                                      -                    -                     -                      -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                    -                     -                      -                      -
        68200 · Legal Fees - Ord Course                                      -                    -                     -                      -                      -
      Total 68000 · Professional Fee Ord Course                              -                    -                     -                      -                      -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                    -                     -                      -                      -
        72030 · Consulting - Court Retained                                  -                    -                     -                      -                      -
        72050 · Creditor's Committee Fees Expen                              -                    -                     -                      -                      -
      Total 72000 · Prof Fees - Retained Firms                               -                    -                     -                      -                      -
      81140 · Board Fees                                                     -                    -                     -                      -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                    -                     -                      -                      -
        83200 · Taxes, other - LLC fees                                      -                    -                     -                      -                      -
      Total 83000 · Tax Expense                                              -                    -                     -                      -                      -
    Total Expense                                                       530                   479                    999                    479                  530
 Net Ordinary Income                                                    (530)                 (479)                  (999)              (2,075)                  (530)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                    -                     -                      -                      -
   Total Other Income                                                        -                    -                     -                      -                      -
   Other Expense
    90010 · Suspense                                                         -                    -                     -                      -                      -
   Total Other Expense                                                       -                    -                     -                      -                      -
 Net Other Income                                                            -                    -                     -                      -                      -
Net Income                                                              (530)                 (479)                  (999)              (2,075)                  (530)




      46 of 150                                                                                                                                       MOR-2 P&L August 2018
                                Case 17-12560-KJC                           Doc 2704                Filed 10/02/18            Page 47 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-084 Heilbron Manor    P-085 Hollyline       P-086 Hornbeam        P-087 Idared         P-088 Imperial Aly
                                                Debtor:        Invest LLC          Owners LLC              Invest LLC          Invest LLC             Invest LLC
                                              Case No.:        17-12681             17-12688               17-12694            17-12701                17-12708
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                      -                    -                     -                        -
      40010 · Rent Revenue                                                   -                      -                    -                     -                        -
      40022 · Structured Settlement Income                                   -                      -                    -                     -                        -
      40090 · Other Revenue                                                  -                      -                    -                     -                        -
    Total Income                                                             -                      -                    -                     -                        -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                      -                    -                     -                        -
        50020 · Cost of Sales Real Property                                  -                      -                    -                     -                        -
        50030 · Closing Costs / Prorations                                   -                      -                    -                     -                        -
      Total 50000 · Cost of Goods Sold                                       -                      -                    -                     -                        -
    Total COGS                                                               -                      -                    -                     -                        -
   Gross Profit                                                              -                      -                    -                     -                        -
    Expense
      60400 · Bank Charges                                                   -                      -                    -                     -                        -
      61700 · Information Technology
        61701 · IT - Software                                                -                      -                    -                     -                        -
        61700 · Information Technology - Other                               -                      -                    -                     -                        -
      Total 61700 · Information Technology                                   -                      -                    -                     -                        -
      61800 · License and Filing Fees                                     479                   479                   479                    479                  479
      61850 · Meals and Entertainment                                        -                      -                    -                     -                        -
      62500 · Employee Benefits                                              -                      -                    -                     -                        -
      63300 · Insurance                                                      -                      -                    -                     -                        -
      63401 · Int Expense - BK DIP financing                                 -                      -                    -                     -                        -
      64800 · Office Expense                                                 -                      -                    -                     -                        -
      64900 · Office Supplies                                                -                      -                    -                     -                        -
      65100 · Parking                                                        -                      -                    -                     -                        -
      66000 · Payroll-Salaries and Wages                                     -                      -                    -                     -                        -
      66005 · Payroll-Service Fees                                           -                      -                    -                     -                        -
      66015 · Payroll-Employer Taxes                                         -                      -                    -                     -                        -
      66030 · Postage and Delivery                                           -                      -                    -                     -                        -
      66800 · Rent Expense                                                   -                      -                    -                     -                        -
      67100 · Telephone and Internet Expense                                 -                      -                    -                     -                        -
      67110 · Title Searches                                                 -                      -                    -                     -                        -
      67200 · Travel                                                         -                      -                    -                     -                        -
      67210 · Travel / Relocation allowance                                  -                      -                    -                     -                        -
      67400 · Utilities                                                      -                      -                    -                     -                        -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                      -                    -                     -                        -
        68200 · Legal Fees - Ord Course                                      -                      -                    -                     -                        -
      Total 68000 · Professional Fee Ord Course                              -                      -                    -                     -                        -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                      -                    -                     -                        -
        72030 · Consulting - Court Retained                                  -                      -                    -                     -                        -
        72050 · Creditor's Committee Fees Expen                              -                      -                    -                     -                        -
      Total 72000 · Prof Fees - Retained Firms                               -                      -                    -                     -                        -
      81140 · Board Fees                                                     -                      -                    -                     -                        -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                      -                    -                     -                        -
        83200 · Taxes, other - LLC fees                                      -                      -                    -                     -                        -
      Total 83000 · Tax Expense                                              -                      -                    -                     -                        -
    Total Expense                                                         479                   479                   479                    479                  479
 Net Ordinary Income                                                      (479)                (479)                  (479)               (479)                   (479)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                      -                    -                     -                        -
   Total Other Income                                                        -                      -                    -                     -                        -
   Other Expense
    90010 · Suspense                                                         -                      -                    -                     -                        -
   Total Other Expense                                                       -                      -                    -                     -                        -
 Net Other Income                                                            -                      -                    -                     -                        -
Net Income                                                                (479)                (479)                  (479)               (479)                   (479)




      47 of 150                                                                                                                                       MOR-2 P&L August 2018
                                Case 17-12560-KJC                          Doc 2704               Filed 10/02/18                     Page 48 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-093 Lilac Meadow     P-095 Lincolnshire       P-096 Lonetree Invest    P-097 Longbourn       P-098 Mason Run
                                                Debtor:       Invest LLC             Invest LLC                   LLC                 Invest LLC            Invest LLC
                                              Case No.:       17-12728               17-12733                   17-12740              17-12746              17-12751
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                  -                         -                       -                      -                     -
      40010 · Rent Revenue                                                  -                         -                       -                      -                     -
      40022 · Structured Settlement Income                                  -                         -                       -                      -                     -
      40090 · Other Revenue                                                 -                         -                       -                      -                     -
    Total Income                                                            -                         -                       -                      -                     -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                             -                         -                       -                      -                     -
        50020 · Cost of Sales Real Property                                 -                         -                       -                      -                     -
        50030 · Closing Costs / Prorations                                  -                         -                       -                      -                     -
      Total 50000 · Cost of Goods Sold                                      -                         -                       -                      -                     -
    Total COGS                                                              -                         -                       -                      -                     -
   Gross Profit                                                             -                         -                       -                      -                     -
    Expense
      60400 · Bank Charges                                                  -                         -                       -                      -                     -
      61700 · Information Technology
        61701 · IT - Software                                               -                         -                       -                      -                     -
        61700 · Information Technology - Other                              -                         -                       -                      -                     -
      Total 61700 · Information Technology                                  -                         -                       -                      -                     -
      61800 · License and Filing Fees                                    479                    530                        430                   430                   430
      61850 · Meals and Entertainment                                       -                         -                       -                      -                     -
      62500 · Employee Benefits                                             -                         -                       -                      -                     -
      63300 · Insurance                                                     -                         -                       -                      -                     -
      63401 · Int Expense - BK DIP financing                                -                         -                       -                      -                     -
      64800 · Office Expense                                                -                         -                       -                      -                     -
      64900 · Office Supplies                                               -                         -                       -                      -                     -
      65100 · Parking                                                       -                         -                       -                      -                     -
      66000 · Payroll-Salaries and Wages                                    -                         -                       -                      -                     -
      66005 · Payroll-Service Fees                                          -                         -                       -                      -                     -
      66015 · Payroll-Employer Taxes                                        -                         -                       -                      -                     -
      66030 · Postage and Delivery                                          -                         -                       -                      -                     -
      66800 · Rent Expense                                                  -                         -                       -                      -                     -
      67100 · Telephone and Internet Expense                                -                         -                       -                      -                     -
      67110 · Title Searches                                                -                         -                       -                      -                     -
      67200 · Travel                                                        -                         -                       -                      -                     -
      67210 · Travel / Relocation allowance                                 -                         -                       -                      -                     -
      67400 · Utilities                                                     -                         -                       -                      -                     -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                     -                         -                       -                      -                     -
        68200 · Legal Fees - Ord Course                                     -                         -                       -                      -                     -
      Total 68000 · Professional Fee Ord Course                             -                         -                       -                      -                     -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                      -                         -                       -                      -                     -
        72030 · Consulting - Court Retained                                 -                         -                       -                      -                     -
        72050 · Creditor's Committee Fees Expen                             -                         -                       -                      -                     -
      Total 72000 · Prof Fees - Retained Firms                              -                         -                       -                      -                     -
      81140 · Board Fees                                                    -                         -                       -                      -                     -
      83000 · Tax Expense
        83100 · Property Tax Expense                                        -                         -                       -                      -                     -
        83200 · Taxes, other - LLC fees                                     -                         -                       -                      -                     -
      Total 83000 · Tax Expense                                             -                         -                       -                      -                     -
    Total Expense                                                        479                    530                        430                   430                   430
 Net Ordinary Income                                                     (479)                  (530)                      (430)                 (430)                 (430)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                  -                         -                       -                      -                     -
   Total Other Income                                                       -                         -                       -                      -                     -
   Other Expense
    90010 · Suspense                                                        -                         -                       -                      -                     -
   Total Other Expense                                                      -                         -                       -                      -                     -
 Net Other Income                                                           -                         -                       -                      -                     -
Net Income                                                               (479)                  (530)                      (430)                 (430)                 (430)




      48 of 150                                                                                                                                             MOR-2 P&L August 2018
                                Case 17-12560-KJC                          Doc 2704                Filed 10/02/18                Page 49 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-100 Melody Lane      P-101 Merrimack       P-102 Mineola Invest    P-103 Monadnock       P-104 Moravian
                                                Debtor:       Invest LLC           Valley Invest               LLC                Invest LLC           Invest LLC
                                              Case No.:       17-12757              17-12665                17-12673              17-12682             17-12690
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                  -                      -                      -                      -                    -
      40010 · Rent Revenue                                                  -                      -                      -                      -                    -
      40022 · Structured Settlement Income                                  -                      -                      -                      -                    -
      40090 · Other Revenue                                                 -                      -                      -                      -                    -
    Total Income                                                            -                      -                      -                      -                    -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                             -                      -                      -                      -                    -
        50020 · Cost of Sales Real Property                                 -                      -                      -                      -                    -
        50030 · Closing Costs / Prorations                                  -                      -                      -                      -                    -
      Total 50000 · Cost of Goods Sold                                      -                      -                      -                      -                    -
    Total COGS                                                              -                      -                      -                      -                    -
   Gross Profit                                                             -                      -                      -                      -                    -
    Expense
      60400 · Bank Charges                                                  -                      -                      -                      -                    -
      61700 · Information Technology
        61701 · IT - Software                                               -                      -                      -                      -                    -
        61700 · Information Technology - Other                              -                      -                      -                      -                    -
      Total 61700 · Information Technology                                  -                      -                      -                      -                    -
      61800 · License and Filing Fees                                    479                   430                     430                   479                   430
      61850 · Meals and Entertainment                                       -                      -                      -                      -                    -
      62500 · Employee Benefits                                             -                      -                      -                      -                    -
      63300 · Insurance                                                     -                      -                      -                      -                    -
      63401 · Int Expense - BK DIP financing                                -                      -                      -                      -                    -
      64800 · Office Expense                                                -                      -                      -                      -                    -
      64900 · Office Supplies                                               -                      -                      -                      -                    -
      65100 · Parking                                                       -                      -                      -                      -                    -
      66000 · Payroll-Salaries and Wages                                    -                      -                      -                      -                    -
      66005 · Payroll-Service Fees                                          -                      -                      -                      -                    -
      66015 · Payroll-Employer Taxes                                        -                      -                      -                      -                    -
      66030 · Postage and Delivery                                          -                      -                      -                      -                    -
      66800 · Rent Expense                                                  -                      -                      -                      -                    -
      67100 · Telephone and Internet Expense                                -                      -                      -                      -                    -
      67110 · Title Searches                                                -                      -                      -                      -                    -
      67200 · Travel                                                        -                      -                      -                      -                    -
      67210 · Travel / Relocation allowance                                 -                      -                      -                      -                    -
      67400 · Utilities                                                     -                      -                      -                      -                    -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                     -                      -                      -                      -                   -
        68200 · Legal Fees - Ord Course                                     -                      -                      -                      -                 960
      Total 68000 · Professional Fee Ord Course                             -                      -                      -                      -                 960
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                      -                      -                      -                      -                    -
        72030 · Consulting - Court Retained                                 -                      -                      -                      -                    -
        72050 · Creditor's Committee Fees Expen                             -                      -                      -                      -                    -
      Total 72000 · Prof Fees - Retained Firms                              -                      -                      -                      -                    -
      81140 · Board Fees                                                    -                      -                      -                      -                    -
      83000 · Tax Expense
        83100 · Property Tax Expense                                        -                      -                      -                      -                    -
        83200 · Taxes, other - LLC fees                                     -                      -                      -                      -                    -
      Total 83000 · Tax Expense                                             -                      -                      -                      -                    -
    Total Expense                                                        479                   430                     430                   479                  1,390
 Net Ordinary Income                                                     (479)                 (430)                   (430)                 (479)             (1,390)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                  -                      -                      -                      -                    -
   Total Other Income                                                       -                      -                      -                      -                    -
   Other Expense
    90010 · Suspense                                                        -                      -                      -                      -                    -
   Total Other Expense                                                      -                      -                      -                      -                    -
 Net Other Income                                                           -                      -                      -                      -                    -
Net Income                                                               (479)                 (430)                   (430)                 (479)             (1,390)




      49 of 150                                                                                                                                        MOR-2 P&L August 2018
                                Case 17-12560-KJC                          Doc 2704               Filed 10/02/18                    Page 50 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-105 Mountain       P-106 Mt. Holly Invest   P-107 Mutsu Invest     P-108 Newville Invest    P-109 Old Carbon
                                                Debtor:    Spring Invest               LLC                     LLC                     LLC                 Invest LLC
                                              Case No.:     17-12698                 17-12707               17-12719                 17-12734              17-12743
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                 -                       -                      -                         -                      -
      40010 · Rent Revenue                                                 -                       -                      -                         -                      -
      40022 · Structured Settlement Income                                 -                       -                      -                         -                      -
      40090 · Other Revenue                                                -                       -                      -                         -                      -
    Total Income                                                           -                       -                      -                         -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                            -                       -                      -                         -                      -
        50020 · Cost of Sales Real Property                                -                       -                      -                         -                      -
        50030 · Closing Costs / Prorations                                 -                       -                      -                         -                      -
      Total 50000 · Cost of Goods Sold                                     -                       -                      -                         -                      -
    Total COGS                                                             -                       -                      -                         -                      -
   Gross Profit                                                            -                       -                      -                         -                      -
    Expense
      60400 · Bank Charges                                                 -                       -                      -                         -                      -
      61700 · Information Technology
        61701 · IT - Software                                              -                       -                      -                         -                      -
        61700 · Information Technology - Other                             -                       -                      -                         -                      -
      Total 61700 · Information Technology                                 -                       -                      -                         -                      -
      61800 · License and Filing Fees                                  430                      430                    479                       430                  530
      61850 · Meals and Entertainment                                      -                       -                      -                         -                      -
      62500 · Employee Benefits                                            -                       -                      -                         -                      -
      63300 · Insurance                                                    -                       -                      -                         -                      -
      63401 · Int Expense - BK DIP financing                               -                       -                      -                         -                      -
      64800 · Office Expense                                               -                       -                      -                         -                      -
      64900 · Office Supplies                                              -                       -                      -                         -                      -
      65100 · Parking                                                      -                       -                      -                         -                      -
      66000 · Payroll-Salaries and Wages                                   -                       -                      -                         -                      -
      66005 · Payroll-Service Fees                                         -                       -                      -                         -                      -
      66015 · Payroll-Employer Taxes                                       -                       -                      -                         -                      -
      66030 · Postage and Delivery                                         -                       -                      -                         -                      -
      66800 · Rent Expense                                                 -                       -                      -                         -                      -
      67100 · Telephone and Internet Expense                               -                       -                      -                         -                      -
      67110 · Title Searches                                               -                       -                      -                         -                      -
      67200 · Travel                                                       -                       -                      -                         -                      -
      67210 · Travel / Relocation allowance                                -                       -                      -                         -                      -
      67400 · Utilities                                                    -                       -                      -                         -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                    -                       -                      -                         -                      -
        68200 · Legal Fees - Ord Course                                    -                       -                      -                     1,035                      -
      Total 68000 · Professional Fee Ord Course                            -                       -                      -                     1,035                      -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                     -                       -                      -                         -                      -
        72030 · Consulting - Court Retained                                -                       -                      -                         -                      -
        72050 · Creditor's Committee Fees Expen                            -                       -                      -                         -                      -
      Total 72000 · Prof Fees - Retained Firms                             -                       -                      -                         -                      -
      81140 · Board Fees                                                   -                       -                      -                         -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                       -                       -                      -                         -                      -
        83200 · Taxes, other - LLC fees                                    -                       -                      -                         -                      -
      Total 83000 · Tax Expense                                            -                       -                      -                         -                      -
    Total Expense                                                      430                      430                    479                      1,465                 530
 Net Ordinary Income                                                   (430)                    (430)                  (479)                 (1,465)                  (530)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                 -                       -                      -                         -                      -
   Total Other Income                                                      -                       -                      -                         -                      -
   Other Expense
    90010 · Suspense                                                       -                       -                      -                         -                      -
   Total Other Expense                                                     -                       -                      -                         -                      -
 Net Other Income                                                          -                       -                      -                         -                      -
Net Income                                                             (430)                    (430)                  (479)                 (1,465)                  (530)




      50 of 150                                                                                                                                            MOR-2 P&L August 2018
                                Case 17-12560-KJC                          Doc 2704                Filed 10/02/18               Page 51 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-110 Old Maitland     P-111 Owl Ridge       P-112 Papirovka       P-113 Pawtuckaway      P-114 Pemberley
                                                Debtor:       Invest LLC            Invest LLC            Invest LLC             Invest LLC            Invest LLC
                                              Case No.:       17-12752              17-12763              17-12774               17-12783              17-12790
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                  -                      -                     -                     -                      -
      40010 · Rent Revenue                                                  -                      -                     -                     -                      -
      40022 · Structured Settlement Income                                  -                      -                     -                     -                      -
      40090 · Other Revenue                                                 -                      -                     -                     -                      -
    Total Income                                                            -                      -                     -                     -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                             -                      -                     -                     -                      -
        50020 · Cost of Sales Real Property                                 -                      -                     -                     -                    -
        50030 · Closing Costs / Prorations                                  -                      -                     -                     -               (9,196)
      Total 50000 · Cost of Goods Sold                                      -                      -                     -                     -               (9,196)
    Total COGS                                                              -                      -                     -                     -               (9,196)
   Gross Profit                                                             -                      -                     -                     -                  9,196
    Expense
      60400 · Bank Charges                                                  -                      -                     -                     -                      -
      61700 · Information Technology
        61701 · IT - Software                                               -                      -                     -                     -                      -
        61700 · Information Technology - Other                              -                      -                     -                     -                      -
      Total 61700 · Information Technology                                  -                      -                     -                     -                      -
      61800 · License and Filing Fees                                    479                    430                  479                    479                       -
      61850 · Meals and Entertainment                                       -                      -                     -                     -                      -
      62500 · Employee Benefits                                             -                      -                     -                     -                      -
      63300 · Insurance                                                     -                      -                     -                     -                      -
      63401 · Int Expense - BK DIP financing                                -                      -                     -                     -                      -
      64800 · Office Expense                                                -                      -                     -                     -                      -
      64900 · Office Supplies                                               -                      -                     -                     -                      -
      65100 · Parking                                                       -                      -                     -                     -                      -
      66000 · Payroll-Salaries and Wages                                    -                      -                     -                     -                      -
      66005 · Payroll-Service Fees                                          -                      -                     -                     -                      -
      66015 · Payroll-Employer Taxes                                        -                      -                     -                     -                      -
      66030 · Postage and Delivery                                          -                      -                     -                     -                      -
      66800 · Rent Expense                                                  -                      -                     -                     -                      -
      67100 · Telephone and Internet Expense                                -                      -                     -                     -                      -
      67110 · Title Searches                                                -                      -                     -                     -                      -
      67200 · Travel                                                        -                      -                     -                     -                      -
      67210 · Travel / Relocation allowance                                 -                      -                     -                     -                      -
      67400 · Utilities                                                     -                      -                     -                     -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                     -                     -                      -                     -                      -
        68200 · Legal Fees - Ord Course                                     -                   990                      -                     -                      -
      Total 68000 · Professional Fee Ord Course                             -                   990                      -                     -                      -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                      -                      -                     -                     -                      -
        72030 · Consulting - Court Retained                                 -                      -                     -                     -                      -
        72050 · Creditor's Committee Fees Expen                             -                      -                     -                     -                      -
      Total 72000 · Prof Fees - Retained Firms                              -                      -                     -                     -                      -
      81140 · Board Fees                                                    -                      -                     -                     -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                        -                      -                     -                     -                      -
        83200 · Taxes, other - LLC fees                                     -                      -                     -                     -                      -
      Total 83000 · Tax Expense                                             -                      -                     -                     -                      -
    Total Expense                                                        479                   1,420                 479                    479                       -
 Net Ordinary Income                                                     (479)              (1,420)                  (479)                  (479)                 9,196
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                  -                      -                     -                     -                      -
   Total Other Income                                                       -                      -                     -                     -                      -
   Other Expense
    90010 · Suspense                                                        -                      -                     -                     -                      -
   Total Other Expense                                                      -                      -                     -                     -                      -
 Net Other Income                                                           -                      -                     -                     -                      -
Net Income                                                               (479)              (1,420)                  (479)                  (479)                 9,196




      51 of 150                                                                                                                                       MOR-2 P&L August 2018
                                Case 17-12560-KJC                           Doc 2704                 Filed 10/02/18                  Page 52 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-115 Pemigewasset      P-118 Pinney Invest     P-119 Pinova Invest     P-120 Quarterpost       P-121 Red Woods
                                                Debtor:          Invest                  LLC                     LLC                 Invest LLC              Invest LLC
                                              Case No.:        17-12800                17-12808                17-12812               17-12816               17-12824
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                        -                      -                        -                     -
      40010 · Rent Revenue                                                   -                        -                      -                        -                     -
      40022 · Structured Settlement Income                                   -                        -                      -                        -                     -
      40090 · Other Revenue                                                  -                        -                      -                        -                     -
    Total Income                                                             -                        -                      -                        -                     -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                        -                      -                        -                     -
        50020 · Cost of Sales Real Property                                  -                  9,100                        -                   (385)                      -
        50030 · Closing Costs / Prorations                                   -                 (6,047)                       -                      -                       -
      Total 50000 · Cost of Goods Sold                                       -                    3,054                      -                   (385)                      -
    Total COGS                                                               -                    3,054                      -                   (385)                      -
   Gross Profit                                                              -                 (3,054)                       -                   385                        -
    Expense
      60400 · Bank Charges                                                   -                        -                      -                        -                     -
      61700 · Information Technology
        61701 · IT - Software                                                -                        -                      -                        -                     -
        61700 · Information Technology - Other                               -                        -                      -                        -                     -
      Total 61700 · Information Technology                                   -                        -                      -                        -                     -
      61800 · License and Filing Fees                                     479                         -                   479                         -                 926
      61850 · Meals and Entertainment                                        -                        -                      -                        -                     -
      62500 · Employee Benefits                                              -                        -                      -                        -                     -
      63300 · Insurance                                                      -                        -                      -                        -                     -
      63401 · Int Expense - BK DIP financing                                 -                        -                      -                        -                     -
      64800 · Office Expense                                                 -                        -                      -                        -                     -
      64900 · Office Supplies                                                -                        -                      -                        -                     -
      65100 · Parking                                                        -                        -                      -                        -                     -
      66000 · Payroll-Salaries and Wages                                     -                        -                      -                        -                     -
      66005 · Payroll-Service Fees                                           -                        -                      -                        -                     -
      66015 · Payroll-Employer Taxes                                         -                        -                      -                        -                     -
      66030 · Postage and Delivery                                           -                        -                      -                        -                     -
      66800 · Rent Expense                                                   -                        -                      -                        -                     -
      67100 · Telephone and Internet Expense                                 -                        -                      -                        -                     -
      67110 · Title Searches                                                 -                        -                      -                        -                     -
      67200 · Travel                                                         -                        -                      -                        -                     -
      67210 · Travel / Relocation allowance                                  -                        -                      -                        -                     -
      67400 · Utilities                                                      -                        -                      -                        -                     -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                        -                      -                        -                     -
        68200 · Legal Fees - Ord Course                                      -                        -                      -                        -                     -
      Total 68000 · Professional Fee Ord Course                              -                        -                      -                        -                     -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                        -                      -                        -                     -
        72030 · Consulting - Court Retained                                  -                        -                      -                        -                     -
        72050 · Creditor's Committee Fees Expen                              -                        -                      -                        -                     -
      Total 72000 · Prof Fees - Retained Firms                               -                        -                      -                        -                     -
      81140 · Board Fees                                                     -                        -                      -                        -                     -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                        -                      -                        -                     -
        83200 · Taxes, other - LLC fees                                      -                        -                      -                        -                     -
      Total 83000 · Tax Expense                                              -                        -                      -                        -                     -
    Total Expense                                                         479                         -                   479                         -                 926
 Net Ordinary Income                                                      (479)                (3,054)                    (479)                  385                    (926)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                        -                      -                        -                     -
   Total Other Income                                                        -                        -                      -                        -                     -
   Other Expense
    90010 · Suspense                                                         -                        -                      -                        -                     -
   Total Other Expense                                                       -                        -                      -                        -                     -
 Net Other Income                                                            -                        -                      -                        -                     -
Net Income                                                                (479)                (3,054)                    (479)                  385                    (926)




      52 of 150                                                                                                                                              MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704                Filed 10/02/18                   Page 53 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-122 Ridgecrest       P-123 Riley Creek       P-124 Rising Sun       P-125 Sachs Bridge     P-126 Sagebrook
                                                Debtor:      Invest LLC             Invest LLC              Invest LLC              Invest LLC            Invest LLC
                                              Case No.:      17-12821                17-12826               17-12828                18-10297              17-12830
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                       -                      -              275,000                       -
      40010 · Rent Revenue                                                   -                       -                      -                      -                     -
      40022 · Structured Settlement Income                                   -                       -                      -                      -                     -
      40090 · Other Revenue                                                  -                       -                      -                      -                     -
    Total Income                                                             -                       -                      -              275,000                       -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                       -                      -                      -                     -
        50020 · Cost of Sales Real Property                                  -                       -                      -              131,031                       -
        50030 · Closing Costs / Prorations                                   -                       -                      -               16,744                       -
      Total 50000 · Cost of Goods Sold                                       -                       -                      -              147,775                       -
    Total COGS                                                               -                       -                      -              147,775                       -
   Gross Profit                                                              -                       -                      -              127,225                       -
    Expense
      60400 · Bank Charges                                                   -                       -                      -                      -                     -
      61700 · Information Technology
        61701 · IT - Software                                                -                       -                      -                      -                     -
        61700 · Information Technology - Other                               -                       -                      -                      -                     -
      Total 61700 · Information Technology                                   -                       -                      -                      -                     -
      61800 · License and Filing Fees                                   430                     430                    430                      430                  430
      61850 · Meals and Entertainment                                        -                       -                      -                      -                     -
      62500 · Employee Benefits                                              -                       -                      -                      -                     -
      63300 · Insurance                                                      -                       -                      -                      -                     -
      63401 · Int Expense - BK DIP financing                                 -                       -                      -                      -                     -
      64800 · Office Expense                                                 -                       -                      -                      -                     -
      64900 · Office Supplies                                                -                       -                      -                      -                     -
      65100 · Parking                                                        -                       -                      -                      -                     -
      66000 · Payroll-Salaries and Wages                                     -                       -                      -                      -                     -
      66005 · Payroll-Service Fees                                           -                       -                      -                      -                     -
      66015 · Payroll-Employer Taxes                                         -                       -                      -                      -                     -
      66030 · Postage and Delivery                                           -                       -                      -                      -                     -
      66800 · Rent Expense                                                   -                       -                      -                      -                     -
      67100 · Telephone and Internet Expense                                 -                       -                      -                      -                     -
      67110 · Title Searches                                                 -                       -                      -                      -                     -
      67200 · Travel                                                         -                       -                      -                      -                     -
      67210 · Travel / Relocation allowance                                  -                       -                      -                      -                     -
      67400 · Utilities                                                      -                       -                      -                      -                     -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                       -                      -                      -                     -
        68200 · Legal Fees - Ord Course                                      -                       -                      -                  1,110                     -
      Total 68000 · Professional Fee Ord Course                              -                       -                      -                  1,110                     -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                       -                      -                      -                     -
        72030 · Consulting - Court Retained                                  -                       -                      -                      -                     -
        72050 · Creditor's Committee Fees Expen                              -                       -                      -                      -                     -
      Total 72000 · Prof Fees - Retained Firms                               -                       -                      -                      -                     -
      81140 · Board Fees                                                     -                       -                      -                      -                     -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                       -                      -                      -                     -
        83200 · Taxes, other - LLC fees                                      -                       -                      -                      -                     -
      Total 83000 · Tax Expense                                              -                       -                      -                      -                     -
    Total Expense                                                       430                     430                    430                     1,540                 430
 Net Ordinary Income                                                    (430)                   (430)                  (430)               125,685                   (430)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                       -                      -                      -                     -
   Total Other Income                                                        -                       -                      -                      -                     -
   Other Expense
    90010 · Suspense                                                         -                       -                      -                      -                     -
   Total Other Expense                                                       -                       -                      -                      -                     -
 Net Other Income                                                            -                       -                      -                      -                     -
Net Income                                                              (430)                   (430)                  (430)               125,685                   (430)




      53 of 150                                                                                                                                          MOR-2 P&L August 2018
                                Case 17-12560-KJC                            Doc 2704                Filed 10/02/18                    Page 54 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-128 Silk City Invest   P-129 Silver Maple       P-138 Silverthorne       P-139 Springline       P-140 Springvale
                                                Debtor:           LLC                  Invest LLC               Invest LLC              Invest LLC             Invest LLC
                                              Case No.:         17-12834               17-12836                 17-12582                17-12585               17-12585
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                    -                         -                        -                      -                      -
      40010 · Rent Revenue                                                    -                         -                        -                      -                      -
      40022 · Structured Settlement Income                                    -                         -                        -                      -                      -
      40090 · Other Revenue                                                   -                         -                        -                      -                      -
    Total Income                                                              -                         -                        -                      -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                               -                         -                        -                      -                      -
        50020 · Cost of Sales Real Property                                   -                      -                           -                      -                      -
        50030 · Closing Costs / Prorations                                    -                 (5,352)                          -                      -                      -
      Total 50000 · Cost of Goods Sold                                        -                 (5,352)                          -                      -                      -
    Total COGS                                                                -                 (5,352)                          -                      -                      -
   Gross Profit                                                               -                   5,352                          -                      -                      -
    Expense
      60400 · Bank Charges                                                    -                         -                        -                      -                      -
      61700 · Information Technology
        61701 · IT - Software                                                 -                         -                        -                      -                      -
        61700 · Information Technology - Other                                -                         -                        -                      -                      -
      Total 61700 · Information Technology                                    -                         -                        -                      -                      -
      61800 · License and Filing Fees                                      479                          -                  430                     430                     430
      61850 · Meals and Entertainment                                         -                         -                        -                      -                      -
      62500 · Employee Benefits                                               -                         -                        -                      -                      -
      63300 · Insurance                                                       -                         -                        -                      -                      -
      63401 · Int Expense - BK DIP financing                                  -                         -                        -                      -                      -
      64800 · Office Expense                                                  -                         -                        -                      -                      -
      64900 · Office Supplies                                                 -                         -                        -                      -                      -
      65100 · Parking                                                         -                         -                        -                      -                      -
      66000 · Payroll-Salaries and Wages                                      -                         -                        -                      -                      -
      66005 · Payroll-Service Fees                                            -                         -                        -                      -                      -
      66015 · Payroll-Employer Taxes                                          -                         -                        -                      -                      -
      66030 · Postage and Delivery                                            -                         -                        -                      -                      -
      66800 · Rent Expense                                                    -                         -                        -                      -                      -
      67100 · Telephone and Internet Expense                                  -                         -                        -                      -                      -
      67110 · Title Searches                                                  -                         -                        -                      -                      -
      67200 · Travel                                                          -                         -                        -                      -                      -
      67210 · Travel / Relocation allowance                                   -                         -                        -                      -                      -
      67400 · Utilities                                                       -                         -                        -                      -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                       -                         -                    -                       -                        -
        68200 · Legal Fees - Ord Course                                       -                         -                  278                     278                    7,755
      Total 68000 · Professional Fee Ord Course                               -                         -                  278                     278                    7,755
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                        -                         -                        -                      -                      -
        72030 · Consulting - Court Retained                                   -                         -                        -                      -                      -
        72050 · Creditor's Committee Fees Expen                               -                         -                        -                      -                      -
      Total 72000 · Prof Fees - Retained Firms                                -                         -                        -                      -                      -
      81140 · Board Fees                                                      -                         -                        -                      -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                          -                         -                        -                      -                      -
        83200 · Taxes, other - LLC fees                                       -                         -                        -                      -                      -
      Total 83000 · Tax Expense                                               -                         -                        -                      -                      -
    Total Expense                                                          479                          -                  708                     708                    8,185
 Net Ordinary Income                                                       (479)                  5,352                    (708)                   (708)               (8,185)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                    -                         -                        -                      -                      -
   Total Other Income                                                         -                         -                        -                      -                      -
   Other Expense
    90010 · Suspense                                                          -                         -                        -                      -                      -
   Total Other Expense                                                        -                         -                        -                      -                      -
 Net Other Income                                                             -                         -                        -                      -                      -
Net Income                                                                 (479)                  5,352                    (708)                   (708)               (8,185)




      54 of 150                                                                                                                                                MOR-2 P&L August 2018
                                Case 17-12560-KJC                           Doc 2704              Filed 10/02/18                Page 55 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-141 Squaretop       P-142 Stayman Invest    P-144 Stepstone       P-145 Strawberry       P-146 Sturmer Pippin
                                                Debtor:      Invest LLC                 LLC                Invest LLC           Fields Invest             Invest LLC
                                              Case No.:      17-12589                17-12594              17-12606              17-12613                 17-12629
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                  -                      -                      -                      -                      -
      40010 · Rent Revenue                                                  -                      -                      -                      -                      -
      40022 · Structured Settlement Income                                  -                      -                      -                      -                      -
      40090 · Other Revenue                                                 -                      -                      -                      -                      -
    Total Income                                                            -                      -                      -                      -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                             -                      -                      -                      -                      -
        50020 · Cost of Sales Real Property                                 -                      -                      -                      -                      -
        50030 · Closing Costs / Prorations                                  -                      -                      -                      -                      -
      Total 50000 · Cost of Goods Sold                                      -                      -                      -                      -                      -
    Total COGS                                                              -                      -                      -                      -                      -
   Gross Profit                                                             -                      -                      -                      -                      -
    Expense
      60400 · Bank Charges                                                  -                      -                      -                      -                      -
      61700 · Information Technology
        61701 · IT - Software                                               -                      -                      -                      -                      -
        61700 · Information Technology - Other                              -                      -                      -                      -                      -
      Total 61700 · Information Technology                                  -                      -                      -                      -                      -
      61800 · License and Filing Fees                                   430                     479                   530                   479                      479
      61850 · Meals and Entertainment                                       -                      -                      -                      -                      -
      62500 · Employee Benefits                                             -                      -                      -                      -                      -
      63300 · Insurance                                                     -                      -                      -                      -                      -
      63401 · Int Expense - BK DIP financing                                -                      -                      -                      -                      -
      64800 · Office Expense                                                -                      -                      -                      -                      -
      64900 · Office Supplies                                               -                      -                      -                      -                      -
      65100 · Parking                                                       -                      -                      -                      -                      -
      66000 · Payroll-Salaries and Wages                                    -                      -                      -                      -                      -
      66005 · Payroll-Service Fees                                          -                      -                      -                      -                      -
      66015 · Payroll-Employer Taxes                                        -                      -                      -                      -                      -
      66030 · Postage and Delivery                                          -                      -                      -                      -                      -
      66800 · Rent Expense                                                  -                      -                      -                      -                      -
      67100 · Telephone and Internet Expense                                -                      -                      -                      -                      -
      67110 · Title Searches                                                -                      -                      -                      -                      -
      67200 · Travel                                                        -                      -                      -                      -                      -
      67210 · Travel / Relocation allowance                                 -                      -                      -                      -                      -
      67400 · Utilities                                                     -                      -                      -                      -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                     -                      -                      -                      -                      -
        68200 · Legal Fees - Ord Course                                     -                      -                      -                      -                      -
      Total 68000 · Professional Fee Ord Course                             -                      -                      -                      -                      -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                      -                      -                      -                      -                      -
        72030 · Consulting - Court Retained                                 -                      -                      -                      -                      -
        72050 · Creditor's Committee Fees Expen                             -                      -                      -                      -                      -
      Total 72000 · Prof Fees - Retained Firms                              -                      -                      -                      -                      -
      81140 · Board Fees                                                    -                      -                      -                      -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                        -                      -                      -                      -                      -
        83200 · Taxes, other - LLC fees                                     -                      -                      -                      -                      -
      Total 83000 · Tax Expense                                             -                      -                      -                      -                      -
    Total Expense                                                       430                     479                   530                   479                      479
 Net Ordinary Income                                                    (430)                   (479)                 (530)                 (479)                    (479)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                  -                      -                      -                      -                      -
   Total Other Income                                                       -                      -                      -                      -                      -
   Other Expense
    90010 · Suspense                                                        -                      -                      -                      -                      -
   Total Other Expense                                                      -                      -                      -                      -                      -
 Net Other Income                                                           -                      -                      -                      -                      -
Net Income                                                              (430)                   (479)                 (530)                 (479)                    (479)




      55 of 150                                                                                                                                           MOR-2 P&L August 2018
                                Case 17-12560-KJC                          Doc 2704                Filed 10/02/18                Page 56 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-147 Summerfree       P-150 Thornbury       P-152 Thunder Basin P-155 Vallecito Invest    P-156 Varga Invest
                                                Debtor:      Invest LLC          Farm Invest LLC            Invest LLC             LLC                      LLC
                                              Case No.:       17-12635              17-12651                17-12657              17-12675               17-12685
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                     -                      -                     -                         -
      40010 · Rent Revenue                                                   -                     -                      -                     -                         -
      40022 · Structured Settlement Income                                   -                     -                      -                     -                         -
      40090 · Other Revenue                                                  -                     -                      -                     -                         -
    Total Income                                                             -                     -                      -                     -                         -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                     -                      -                     -                         -
        50020 · Cost of Sales Real Property                                  -                     -                      -                     -                         -
        50030 · Closing Costs / Prorations                                   -                     -                      -                     -                         -
      Total 50000 · Cost of Goods Sold                                       -                     -                      -                     -                         -
    Total COGS                                                               -                     -                      -                     -                         -
   Gross Profit                                                              -                     -                      -                     -                         -
    Expense
      60400 · Bank Charges                                                   -                     -                      -                     -                         -
      61700 · Information Technology
        61701 · IT - Software                                                -                     -                      -                     -                         -
        61700 · Information Technology - Other                               -                     -                      -                     -                         -
      Total 61700 · Information Technology                                   -                     -                      -                     -                         -
      61800 · License and Filing Fees                                    479                   430                     430                   430                    430
      61850 · Meals and Entertainment                                        -                     -                      -                     -                         -
      62500 · Employee Benefits                                              -                     -                      -                     -                         -
      63300 · Insurance                                                      -                     -                      -                     -                         -
      63401 · Int Expense - BK DIP financing                                 -                     -                      -                     -                         -
      64800 · Office Expense                                                 -                     -                      -                     -                         -
      64900 · Office Supplies                                                -                     -                      -                     -                         -
      65100 · Parking                                                        -                     -                      -                     -                         -
      66000 · Payroll-Salaries and Wages                                     -                     -                      -                     -                         -
      66005 · Payroll-Service Fees                                           -                     -                      -                     -                         -
      66015 · Payroll-Employer Taxes                                         -                     -                      -                     -                         -
      66030 · Postage and Delivery                                           -                     -                      -                     -                         -
      66800 · Rent Expense                                                   -                     -                      -                     -                         -
      67100 · Telephone and Internet Expense                                 -                     -                      -                     -                         -
      67110 · Title Searches                                                 -                     -                      -                     -                         -
      67200 · Travel                                                         -                     -                      -                     -                         -
      67210 · Travel / Relocation allowance                                  -                     -                      -                     -                         -
      67400 · Utilities                                                      -                     -                      -                     -                         -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                     -                      -                     -                         -
        68200 · Legal Fees - Ord Course                                      -                     -                      -                     -                         -
      Total 68000 · Professional Fee Ord Course                              -                     -                      -                     -                         -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                     -                      -                     -                         -
        72030 · Consulting - Court Retained                                  -                     -                      -                     -                         -
        72050 · Creditor's Committee Fees Expen                              -                     -                      -                     -                         -
      Total 72000 · Prof Fees - Retained Firms                               -                     -                      -                     -                         -
      81140 · Board Fees                                                     -                     -                      -                     -                         -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                     -                      -                     -                         -
        83200 · Taxes, other - LLC fees                                      -                     -                      -                     -                         -
      Total 83000 · Tax Expense                                              -                     -                      -                     -                         -
    Total Expense                                                        479                   430                     430                   430                    430
 Net Ordinary Income                                                     (479)                 (430)                   (430)                 (430)                  (430)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                     -                      -                     -                         -
   Total Other Income                                                        -                     -                      -                     -                         -
   Other Expense
    90010 · Suspense                                                         -                     -                      -                     -                         -
   Total Other Expense                                                       -                     -                      -                     -                         -
 Net Other Income                                                            -                     -                      -                     -                         -
Net Income                                                               (479)                 (430)                   (430)                 (430)                  (430)




      56 of 150                                                                                                                                         MOR-2 P&L August 2018
                                Case 17-12560-KJC                         Doc 2704                Filed 10/02/18                  Page 57 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-157 Wetterhorn       P-158 White Birch       P-159 White Dome       P-164 Wildernest       P-165 Willow Grove
                                                Debtor:      Invest LLC             Invest LLC              Invest LLC             Invest LLC              Invest LLC
                                              Case No.:      17-12693                17-12702                17-12709              17-12723                17-12732
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                       -             400,000                         -                      -
      40010 · Rent Revenue                                                   -                       -                      -                      -                      -
      40022 · Structured Settlement Income                                   -                       -                      -                      -                      -
      40090 · Other Revenue                                                  -                       -                      -                      -                      -
    Total Income                                                             -                       -             400,000                         -                      -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                       -                      -                      -                      -
        50020 · Cost of Sales Real Property                                  -                       -             825,238                       -                      -
        50030 · Closing Costs / Prorations                                   -                       -              32,467                    (306)                (5,925)
      Total 50000 · Cost of Goods Sold                                       -                       -             857,705                    (306)                (5,925)
    Total COGS                                                               -                       -             857,705                    (306)                (5,925)
   Gross Profit                                                              -                       -            (457,705)                    306                    5,925
    Expense
      60400 · Bank Charges                                                   -                       -                      -                      -                      -
      61700 · Information Technology
        61701 · IT - Software                                                -                       -                      -                      -                      -
        61700 · Information Technology - Other                               -                       -                      -                      -                      -
      Total 61700 · Information Technology                                   -                       -                      -                      -                      -
      61800 · License and Filing Fees                                   430                     479                      430                       -                   430
      61850 · Meals and Entertainment                                        -                       -                      -                      -                      -
      62500 · Employee Benefits                                              -                       -                      -                      -                      -
      63300 · Insurance                                                      -                       -                      -                      -                      -
      63401 · Int Expense - BK DIP financing                                 -                       -                      -                      -                      -
      64800 · Office Expense                                                 -                       -                      -                      -                      -
      64900 · Office Supplies                                                -                       -                      -                      -                      -
      65100 · Parking                                                        -                       -                      -                      -                      -
      66000 · Payroll-Salaries and Wages                                     -                       -                      -                      -                      -
      66005 · Payroll-Service Fees                                           -                       -                      -                      -                      -
      66015 · Payroll-Employer Taxes                                         -                       -                      -                      -                      -
      66030 · Postage and Delivery                                           -                       -                      -                      -                      -
      66800 · Rent Expense                                                   -                       -                      -                      -                      -
      67100 · Telephone and Internet Expense                                 -                       -                      -                      -                      -
      67110 · Title Searches                                                 -                       -                      -                      -                      -
      67200 · Travel                                                         -                       -                      -                      -                      -
      67210 · Travel / Relocation allowance                                  -                       -                      -                      -                      -
      67400 · Utilities                                                      -                       -                      -                      -                      -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                       -                     -                      -                       -
        68200 · Legal Fees - Ord Course                                      -                       -                   570                  3,200                       -
      Total 68000 · Professional Fee Ord Course                              -                       -                   570                  3,200                       -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                       -                      -                      -                      -
        72030 · Consulting - Court Retained                                  -                       -                      -                      -                      -
        72050 · Creditor's Committee Fees Expen                              -                       -                      -                      -                      -
      Total 72000 · Prof Fees - Retained Firms                               -                       -                      -                      -                      -
      81140 · Board Fees                                                     -                       -                      -                      -                      -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                       -                      -                      -                      -
        83200 · Taxes, other - LLC fees                                      -                       -                      -                      -                      -
      Total 83000 · Tax Expense                                              -                       -                      -                      -                      -
    Total Expense                                                       430                     479                     1,000                 3,200                    430
 Net Ordinary Income                                                    (430)                   (479)             (458,705)                (2,894)                    5,495
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                       -                      -                      -                      -
   Total Other Income                                                        -                       -                      -                      -                      -
   Other Expense
    90010 · Suspense                                                         -                       -                      -                      -                      -
   Total Other Expense                                                       -                       -                      -                      -                      -
 Net Other Income                                                            -                       -                      -                      -                      -
Net Income                                                              (430)                   (479)             (458,705)                (2,894)                    5,495




      57 of 150                                                                                                                                            MOR-2 P&L August 2018
                                Case 17-12560-KJC                           Doc 2704                Filed 10/02/18                    Page 58 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                          P-166 Winding Road      P-167 Zestar Invest     P-287 Kirkstead Inves    Silverleaf Funding          Summit Cut
                                                Debtor:         Invest                   LLC                    Huron St.                  LLC              Investments LLC
                                              Case No.:        17-12739                17-12792                 18-10675               17-12837                17-12640
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                                   -                       -                        -                         -                     -
      40010 · Rent Revenue                                                   -                       -                        -                         -                     -
      40022 · Structured Settlement Income                                   -                       -                        -                       -                       -
      40090 · Other Revenue                                                  -                       -                        -                   9,796                       -
    Total Income                                                             -                       -                        -                   9,796                       -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                              -                       -                        -                         -                     -
        50020 · Cost of Sales Real Property                                  -                       -                        -                         -                     -
        50030 · Closing Costs / Prorations                                   -                       -                        -                         -                     -
      Total 50000 · Cost of Goods Sold                                       -                       -                        -                         -                     -
    Total COGS                                                               -                       -                        -                         -                     -
   Gross Profit                                                              -                       -                        -                   9,796                       -
    Expense
      60400 · Bank Charges                                                   -                       -                        -                         -                     -
      61700 · Information Technology
        61701 · IT - Software                                                -                       -                        -                         -                     -
        61700 · Information Technology - Other                               -                       -                        -                         -                     -
      Total 61700 · Information Technology                                   -                       -                        -                         -                     -
      61800 · License and Filing Fees                                     430                     479                      579                     479                    479
      61850 · Meals and Entertainment                                        -                       -                        -                         -                     -
      62500 · Employee Benefits                                              -                       -                        -                         -                     -
      63300 · Insurance                                                      -                       -                        -                         -                     -
      63401 · Int Expense - BK DIP financing                                 -                       -                        -                         -                     -
      64800 · Office Expense                                                 -                       -                        -                         -                     -
      64900 · Office Supplies                                                -                       -                        -                         -                     -
      65100 · Parking                                                        -                       -                        -                         -                     -
      66000 · Payroll-Salaries and Wages                                     -                       -                        -                         -                     -
      66005 · Payroll-Service Fees                                           -                       -                        -                         -                     -
      66015 · Payroll-Employer Taxes                                         -                       -                        -                         -                     -
      66030 · Postage and Delivery                                           -                       -                        -                         -                     -
      66800 · Rent Expense                                                   -                       -                        -                         -                     -
      67100 · Telephone and Internet Expense                                 -                       -                        -                         -                     -
      67110 · Title Searches                                                 -                       -                        -                         -                     -
      67200 · Travel                                                         -                       -                        -                         -                     -
      67210 · Travel / Relocation allowance                                  -                       -                        -                         -                     -
      67400 · Utilities                                                      -                       -                        -                         -                     -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                      -                       -                        -                       -                       -
        68200 · Legal Fees - Ord Course                                      -                       -                        -                   1,833                       -
      Total 68000 · Professional Fee Ord Course                              -                       -                        -                   1,833                       -
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                       -                       -                        -                         -                     -
        72030 · Consulting - Court Retained                                  -                       -                        -                         -                     -
        72050 · Creditor's Committee Fees Expen                              -                       -                        -                         -                     -
      Total 72000 · Prof Fees - Retained Firms                               -                       -                        -                         -                     -
      81140 · Board Fees                                                     -                       -                        -                         -                     -
      83000 · Tax Expense
        83100 · Property Tax Expense                                         -                       -                        -                         -                     -
        83200 · Taxes, other - LLC fees                                      -                       -                        -                         -                     -
      Total 83000 · Tax Expense                                              -                       -                        -                         -                     -
    Total Expense                                                         430                     479                      579                    2,312                   479
 Net Ordinary Income                                                      (430)                   (479)                    (579)                  7,484                   (479)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                   -                       -                        -                         -                     -
   Total Other Income                                                        -                       -                        -                         -                     -
   Other Expense
    90010 · Suspense                                                         -                       -                        -                         -                     -
   Total Other Expense                                                       -                       -                        -                         -                     -
 Net Other Income                                                            -                       -                        -                         -                     -
Net Income                                                                (430)                   (479)                    (579)                  7,484                   (479)




      58 of 150                                                                                                                                               MOR-2 P&L August 2018
                                Case 17-12560-KJC                          Doc 2704          Filed 10/02/18              Page 59 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018
                                                              Topchord                                                Whiteacre Funding
                                                Debtor:   Investments LLC       WCBL 1             WCBL 2                   LLC               WMIF 1
                                              Case No.:      17-12664           17-12754           17-12758               17-12713           17-12768
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                        1,100,000                   -                  -                       -                  -
      40010 · Rent Revenue                                                  -                 -                  -                   3,456                  -
      40022 · Structured Settlement Income                                  -                 -                  -                   7,874                  -
      40090 · Other Revenue                                                 -                 -                  -                       -                  -
    Total Income                                                  1,100,000                   -                  -               11,330                     -
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                             -                 -                  -                   7,523                  -
        50020 · Cost of Sales Real Property                       1,412,256                   -                  -                       -                  -
        50030 · Closing Costs / Prorations                           89,893                   -                  -                       -                  -
      Total 50000 · Cost of Goods Sold                            1,502,150                   -                  -                   7,523                  -
    Total COGS                                                    1,502,150                   -                  -                   7,523                  -
   Gross Profit                                                    (402,150)                  -                  -                   3,807                  -
    Expense
      60400 · Bank Charges                                                  -                 -                  -                       -                  -
      61700 · Information Technology
        61701 · IT - Software                                               -                 -                  -                       -                  -
        61700 · Information Technology - Other                              -                 -                  -                       -                  -
      Total 61700 · Information Technology                                  -                 -                  -                       -                  -
      61800 · License and Filing Fees                                    530               579                579                    1,275               479
      61850 · Meals and Entertainment                                       -                 -                  -                       -                  -
      62500 · Employee Benefits                                             -                 -                  -                       -                  -
      63300 · Insurance                                                     -                 -                  -                       -                  -
      63401 · Int Expense - BK DIP financing                                -                 -                  -                       -                  -
      64800 · Office Expense                                                -                 -                  -                       -                  -
      64900 · Office Supplies                                               -                 -                  -                       -                  -
      65100 · Parking                                                       -                 -                  -                       -                  -
      66000 · Payroll-Salaries and Wages                                    -                 -                  -                       -                  -
      66005 · Payroll-Service Fees                                          -                 -                  -                       -                  -
      66015 · Payroll-Employer Taxes                                        -                 -                  -                       -                  -
      66030 · Postage and Delivery                                          -                 -                  -                       -                  -
      66800 · Rent Expense                                                  -                 -                  -                       -                  -
      67100 · Telephone and Internet Expense                                -                 -                  -                       -                  -
      67110 · Title Searches                                                -                 -                  -                       -                  -
      67200 · Travel                                                        -                 -                  -                       -                  -
      67210 · Travel / Relocation allowance                                 -                 -                  -                       -                  -
      67400 · Utilities                                                     -                 -                  -                       -                  -
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                     -                 -                  -                    -                     -
        68200 · Legal Fees - Ord Course                                 1,605                 -                  -               10,454                 3,895
      Total 68000 · Professional Fee Ord Course                         1,605                 -                  -               10,454                 3,895
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                      -                 -                  -                       -                  -
        72030 · Consulting - Court Retained                                 -                 -                  -                       -                  -
        72050 · Creditor's Committee Fees Expen                             -                 -                  -                       -                  -
      Total 72000 · Prof Fees - Retained Firms                              -                 -                  -                       -                  -
      81140 · Board Fees                                                    -                 -                  -                       -                  -
      83000 · Tax Expense
        83100 · Property Tax Expense                                        -                 -                  -                       -                  -
        83200 · Taxes, other - LLC fees                                     -                 -                  -                       -                  -
      Total 83000 · Tax Expense                                             -                 -                  -                       -                  -
    Total Expense                                                       2,135              579                579                11,729                 4,374
 Net Ordinary Income                                               (404,285)               (579)              (579)               (7,921)              (4,374)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                                  -                 -                  -                       -                  -
   Total Other Income                                                       -                 -                  -                       -                  -
   Other Expense
    90010 · Suspense                                                        -                 -                  -                       -                  -
   Total Other Expense                                                      -                 -                  -                       -                  -
 Net Other Income                                                           -                 -                  -                       -                  -
Net Income                                                         (404,285)               (579)              (579)               (7,921)              (4,374)




      59 of 150                                                                                                                              MOR-2 P&L August 2018
                                Case 17-12560-KJC                       Doc 2704          Filed 10/02/18         Page 60 of 150


Woodbridge Group of Companies, LLC, et al
Statement of Operations
for the period August 1-31, 2018

                                                Debtor:   WMIF 2             WMIF 3             WMIF 3a          WMIF 4             TOTAL

                                              Case No.:   17-12772           17-12776           17-12780         17-12784
 Ordinary Income/Expense
    Income
      40005 · Sales Proceeds / Note Payoff                               -                 -          241,001                   -    7,666,001
      40010 · Rent Revenue                                               -                 -                 -              9,191      64,447
      40022 · Structured Settlement Income                               -                 -                 -                  -       8,224
      40090 · Other Revenue                                              -                 -                 -                  -      35,286
    Total Income                                                         -                 -          241,001               9,191    7,773,958
    Cost of Goods Sold
      50000 · Cost of Goods Sold
        50010 · Rental Property Cost Operations                          -                 -                 -                  -        7,523
        50020 · Cost of Sales Real Property                              -                 -          227,000                   -   10,125,604
        50030 · Closing Costs / Prorations                               -                 -                -                   -      560,380
      Total 50000 · Cost of Goods Sold                                   -                 -          227,000                   -   10,693,506
    Total COGS                                                           -                 -          227,000                   -   10,693,506
   Gross Profit                                                          -                 -           14,001               9,191   (2,919,548)
    Expense
      60400 · Bank Charges                                               -                 -                 -                  -            -
      61700 · Information Technology
        61701 · IT - Software                                            -                 -                 -                  -       7,782
        61700 · Information Technology - Other                           -                 -                 -                  -      15,729
      Total 61700 · Information Technology                               -                 -                 -                  -      23,511
      61800 · License and Filing Fees                                 579               628                579               579       66,376
      61850 · Meals and Entertainment                                    -                 -                 -                  -         332
      62500 · Employee Benefits                                          -                 -                 -                  -        1,504
      63300 · Insurance                                                  -                 -                 -                  -         906
      63401 · Int Expense - BK DIP financing                             -                 -                 -                  -     426,055
      64800 · Office Expense                                             -                 -                 -                  -        4,345
      64900 · Office Supplies                                            -                 -                 -                  -        2,412
      65100 · Parking                                                    -                 -                 -                  -        2,794
      66000 · Payroll-Salaries and Wages                                 -                 -                 -                  -     318,478
      66005 · Payroll-Service Fees                                       -                 -                 -                  -        1,179
      66015 · Payroll-Employer Taxes                                     -                 -                 -                  -      14,695
      66030 · Postage and Delivery                                       -                 -                 -                  -        1,218
      66800 · Rent Expense                                               -                 -                 -                  -      28,299
      67100 · Telephone and Internet Expense                             -                 -                 -                  -         450
      67110 · Title Searches                                             -                 -                 -                  -         617
      67200 · Travel                                                     -                 -                 -                  -         721
      67210 · Travel / Relocation allowance                              -                 -                 -                  -      11,849
      67400 · Utilities                                                  -                 -                 -                  -        (166)
      68000 · Professional Fee Ord Course
        68100 · Consulting - Ord Course                                 -                  -                 -                  -       6,461
        68200 · Legal Fees - Ord Course                               768                  -                 -                  -     167,208
      Total 68000 · Professional Fee Ord Course                       768                  -                 -                  -     173,669
      72000 · Prof Fees - Retained Firms
        72010 · Legal - Court Retained                                   -                 -                 -                  -    1,643,756
        72030 · Consulting - Court Retained                              -                 -                 -                  -    1,051,247
        72050 · Creditor's Committee Fees Expen                          -                 -                 -                  -        2,456
      Total 72000 · Prof Fees - Retained Firms                           -                 -                 -                  -    2,697,460
      81140 · Board Fees                                                 -                 -                 -                  -      75,000
      83000 · Tax Expense
        83100 · Property Tax Expense                                     -                 -                 -                  -         108
        83200 · Taxes, other - LLC fees                                  -                 -                 -                  -         280
      Total 83000 · Tax Expense                                          -                 -                 -                  -         388
    Total Expense                                                    1,347              628                579               579     3,852,090
 Net Ordinary Income                                               (1,347)              (628)          13,422               8,612   (6,771,638)
 Other Income/Expense
   Other Income
    85101 · Refund of Pre-Petition Expense                               -                 -                 -                  -      45,000
   Total Other Income                                                    -                 -                 -                  -      45,000
   Other Expense
    90010 · Suspense                                                     -                 -                 -                  -            -
   Total Other Expense                                                   -                 -                 -                  -            -
 Net Other Income                                                        -                 -                 -                  -      45,000
Net Income                                                         (1,347)              (628)          13,422               8,612   (6,726,638)




      60 of 150                                                                                                                       MOR-2 P&L August 2018
                                Case 17-12560-KJC                     Doc 2704                 Filed 10/02/18                 Page 61 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      1. Woodbridge       Bellflower Funding      Brise Soleil       Carbondale Glen                              Inactive Property
                                                        Group LLC                 LLC          Investments LLC       Sweetgrass LLC        Holding Companies         Companies
                                                        17-12560              18-10507            17-12762              17-12564                Various                Various
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                659,000               575,000                      -            985,000                         -                       -
          40010 · Rent Revenue                                  2,725                14,937                      -                  -                         -                       -
          40020 · Interest Revenue                             33,539                     -                      -                  -                         -                       -
          40022 · Structured Settlement Income                 85,873                     -                      -                  -                         -                       -
          40090 · Other Revenue                                31,372               209,411                      -                  -                         -                       -
       Total Income                                           812,509               799,348                      -            985,000                         -                       -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations               268                     -                      -                105                         -                       -
            50020 · Cost of Sales Real Property                 6,350               509,750                      -          1,363,109                         -                       -
            50030 · Closing Costs / Prorations                      -                40,560                      -             54,530                         -                       -
            50040 · Structured Settlement Costs                 1,232                     -                      -                  -                         -                       -
          Total 50000 · Cost of Goods Sold                      7,850               550,311                      -          1,417,744                         -                       -
       Total COGS                                               7,850               550,311                      -          1,417,744                         -                       -
     Gross Profit                                             804,659               249,038                      -           (432,744)                        -                       -
       Expense
          60020 · Media Consulting                            333,170                      -                  -                      -                        -                      -
          60400 · Bank Charges                                  8,101                      -                  -                      -                        -                      -
         60500 · Dues and Subscriptions                         4,181                      -                  -                      -                        -                      -
         60600 · Equipment Lease                                1,520                      -                  -                      -                        -                      -
         61700 · Information Technology                       318,408                      -                  -                      -                        -                      -
         61800 · License and Filing Fees                        2,827                    430                679                    100                    2,895                  6,056
         61850 · Meals and Entertainment                        1,856                      -                  -                      -                        -                      -
         61870 · Moving                                        18,096                      -                  -                      -                        -                      -
         62500 · Employee Benefits                            190,347                      -                  -                      -                        -                      -
         63300 · Insurance                                    119,427                      -                  -                      -                        -                      -
         63400 · Interest                                           -                      -                  -                      -                        -                      -
         63401 · Int Expense - BK DIP financing             3,271,628                      -                  -                      -                        -                      -
          64800 · Office Expense                              152,394                      -                  -                      -                        -                      -
          64900 · Office Supplies                              20,998                      -                  -                      -                        -                      -
         65000 · Outside Services                              29,072                      -                  -                      -                        -                      -
         65100 · Parking                                       44,939                      -                  -                      -                        -                      -
         66000 · Payroll-Salaries and Wages                 4,769,512                      -                  -                      -                        -                      -
         66005 · Payroll-Service Fees                           6,659                      -                  -                      -                        -                      -
         66015 · Payroll-Employer Taxes                       381,516                      -                  -                      -                        -                      -
         66020 · Independent Contractors                        6,000                      -                  -                      -                        -                      -
         66030 · Postage and Delivery                          28,006                      -                  -                      -                        -                      -
         66800 · Rent Expense                                 489,488                      -                  -                      -                        -                      -
         66900 · Repairs and Maintenance                       30,657                      -                  -                      -                        -                      -
         67000 · Security                                       8,623                      -                  -                      -                        -                      -
          67050 · Storage                                       7,087                      -                  -                      -                        -                      -
          67100 · Telephone and Internet Expense               66,535                      -                  -                      -                        -                      -
         67110 · Title Searches                                80,272                  9,056              1,043                      -                        -                      -
         67200 · Travel                                        37,772                      -                  -                      -                        -                      -
         67210 · Travel / Relocation allowance                 82,088                      -                  -                      -                        -                      -
         67400 · Utilities                                     15,317                      -                  -                      -                        -                      -
         68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                    24,735                      -                   -                    -                      -                         -
            68200 · Legal Fees - Ord Course                   765,186                  6,421                   -                3,405                      -                         -
            68300 · Accntng Fees - Ord Course                  60,657                      -                   -                    -                      -                         -
          Total 68000 · Professional Fee Ord Course           850,578                  6,421                   -                3,405                      -                         -
          71000 · U.S. Trustee Fees                           511,904                    975                 650                  975                 89,050                     5,200
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                 23,665,316                      -                     -                     -                      -                       -
            72030 · Consulting - Court Retained            13,702,880                      -                     -                     -                      -                       -
            72050 · Creditor's Committee Fees Expen            26,338                      -                     -                     -                      -                       -
          Total 72000 · Prof Fees - Retained Firms         37,394,534                      -                     -                     -                      -                       -
          72100 · DIP Loan Origination Fee                  1,500,000                      -                     -                     -                      -                       -
          81140 · Board Fees                                  672,059                      -                     -                     -                      -                       -
         83000 · Tax Expense
            83100 · Property Tax Expense                           308                    -               1,342                     -                      -                        -
            83110 · Municipal Taxes and Fees                       578                    -                   -                     -                      -                        -
            83200 · Taxes, other - LLC fees                          -                  800                 800                     -                175,200                    2,400
          Total 83000 · Tax Expense                                887                  800               2,142                     -                175,200                    2,400
       Total Expense                                        51,456,458               17,682               4,514                 4,480                267,145                   13,656
  Net Ordinary Income                                      (50,651,799)             231,356              (4,514)             (437,224)              (267,145)                 (13,656)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                  33,342                      -                     -                     -                      -                       -
       85105 · Settlement Income
     Total Other Income                                        33,342                      -                     -                     -                      -                       -
     Other Expense
       85000 · Write off uncollectible rents                       850                    -                   -                     -                      -                        -
       85001 · Charitable Contribution                             250                    -                   -                     -                      -                        -
     Total Other Expense                                         1,100                    -                   -                     -                      -                        -
  Net Other Income                                              32,241                    -                   -                     -                      -                        -
Net Income                                                 (50,619,558)             231,356              (4,514)             (437,224)              (267,145)                 (13,656)




       61 of 150
                                                                                                                                                             MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                 Filed 10/02/18                 Page 62 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                          Ironsides         Non-Debtor Under     P-001 215 North 12th P-002 Addison Park    P-003 Anchorpoint    P-004 Arborvitae
                                                      Investments LLC        Debtor Control             St LLC            Invest LLC            Invest LLC          Invest LLC
                                                         17-12714             Non-Debtor              17-12561            17-12563              17-12566             17-12572
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                          -                  -                800,000                    -            1,500,000                       -
          40010 · Rent Revenue                                          -                  -                 68,957                    -               60,760                       -
          40020 · Interest Revenue                                      -                  -                      2                    -                    1                       -
          40022 · Structured Settlement Income                          -                  -                      -                    -                    -                       -
          40090 · Other Revenue                                         -              1,441                      -                    -                    -                       -
       Total Income                                                     -              1,441                868,960                    -            1,560,761                       -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                     -                  -                 23,446                    -               28,901                       -
            50020 · Cost of Sales Real Property                         -                  -              1,077,259                    -              798,211                       -
            50030 · Closing Costs / Prorations                          -                  -                 67,717                    -              114,301                       -
            50040 · Structured Settlement Costs                         -                  -                      -                    -                    -                       -
          Total 50000 · Cost of Goods Sold                              -                  -              1,168,422                    -              941,414                       -
       Total COGS                                                       -                  -              1,168,422                    -              941,414                       -
     Gross Profit                                                       -              1,441               (299,462)                   -              619,347                       -
       Expense
          60020 · Media Consulting                                   -                     -                       -                   -                     -                    -
          60400 · Bank Charges                                       -                     -                       -                   -                     -                    -
          60500 · Dues and Subscriptions                             -                     -                       -                   -                     -                    -
          60600 · Equipment Lease                                    -                     -                       -                   -                     -                    -
          61700 · Information Technology                             -                     -                       -                   -                     -                    -
          61800 · License and Filing Fees                          479                    49                     100                 579                   679                  479
          61850 · Meals and Entertainment                            -                     -                       -                   -                     -                    -
          61870 · Moving                                             -                     -                       -                   -                     -                    -
          62500 · Employee Benefits                                  -                     -                       -                   -                     -                    -
          63300 · Insurance                                          -                     -                       -                   -                     -                    -
          63400 · Interest                                           -                     -                       -                   -                     -                    -
          63401 · Int Expense - BK DIP financing                     -                     -                       -                   -                     -                    -
          64800 · Office Expense                                     -                     -                       -                   -                     -                    -
          64900 · Office Supplies                                    -                     -                       -                   -                     -                    -
          65000 · Outside Services                                   -                     -                       -                   -                     -                    -
          65100 · Parking                                            -                     -                       -                   -                     -                    -
          66000 · Payroll-Salaries and Wages                         -                     -                       -                   -                     -                    -
          66005 · Payroll-Service Fees                               -                     -                       -                   -                     -                    -
          66015 · Payroll-Employer Taxes                             -                     -                       -                   -                     -                    -
          66020 · Independent Contractors                            -                     -                       -                   -                     -                    -
          66030 · Postage and Delivery                               -                     -                       -                   -                     -                    -
          66800 · Rent Expense                                       -                     -                       -                   -                     -                    -
          66900 · Repairs and Maintenance                            -                     -                       -                   -                     -                    -
          67000 · Security                                           -                     -                       -                   -                     -                    -
          67050 · Storage                                            -                     -                       -                   -                     -                    -
          67100 · Telephone and Internet Expense                     -                     -                       -                   -                     -                    -
          67110 · Title Searches                                 2,649                 1,900                       -                   -                     -                    -
          67200 · Travel                                             -                     -                       -                   -                     -                    -
          67210 · Travel / Relocation allowance                      -                     -                       -                   -                     -                    -
          67400 · Utilities                                          -                     -                       -                   -                     -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                     -                     -                   -                     -                     -
            68200 · Legal Fees - Ord Course                           -                     -                 1,485                   -                   750                     -
            68300 · Accntng Fees - Ord Course                         -                     -                     -                   -                     -                     -
          Total 68000 · Professional Fee Ord Course                   -                     -                 1,485                   -                   750                     -
          71000 · U.S. Trustee Fees                                 650                     -                 1,625              41,592                 1,300                   650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                   -                      -                   -                     -                      -
            72030 · Consulting - Court Retained                         -                   -                      -                   -                     -                      -
            72050 · Creditor's Committee Fees Expen                     -                   -                      -                   -                     -                      -
          Total 72000 · Prof Fees - Retained Firms                      -                   -                      -                   -                     -                      -
          72100 · DIP Loan Origination Fee                              -                   -                      -                   -                     -                      -
          81140 · Board Fees                                            -                   -                      -                   -                     -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                             -                      -                     -                    -                    -                      -
            83110 · Municipal Taxes and Fees                         -                      -                     -                    -                    -                      -
            83200 · Taxes, other - LLC fees                          -                 71,200                   800                  800                  800                    800
          Total 83000 · Tax Expense                                  -                 71,200                   800                  800                  800                    800
       Total Expense                                             3,778                 73,149                 4,010               42,971                3,529                  1,929
  Net Ordinary Income                                           (3,778)               (71,708)             (303,472)             (42,971)             615,818                 (1,929)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                           -                   -                      -                   -                     -                      -
       85105 · Settlement Income
     Total Other Income                                                 -                   -                      -                   -                     -                      -
     Other Expense
       85000 · Write off uncollectible rents                         -                      -                     -                    -                    -                      -
       85001 · Charitable Contribution                               -                      -                     -                    -                    -                      -
     Total Other Expense                                             -                      -                     -                    -                    -                      -
  Net Other Income                                                   -                      -                     -                    -                    -                      -
Net Income                                                      (3,778)               (71,708)             (303,472)             (42,971)             615,818                 (1,929)




       62 of 150
                                                                                                                                                            MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                  Filed 10/02/18                    Page 63 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-005 Archivolt       P-006 Arlington       P-007 Arrowpoint       P-008 Baleroy Invest   P-009 Bay Village       P-010 Bear Brook
                                                        Invest LLC          Ridge Inves LLC          Invest LLC                 LLC                Invest LLC              Invest LLC
                                                         17-12574              17-12576              17-12578                 17-12580              17-12604               17-12610
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                        -                       -                      -             1,010,000                        -                      -
          40010 · Rent Revenue                                        -                       -                      -                     -                        -                      -
          40020 · Interest Revenue                                    -                       -                      -                     -                        -                      -
          40022 · Structured Settlement Income                        -                       -                      -                     -                        -                      -
          40090 · Other Revenue                                      11                       -                      -                     -                        -                      -
       Total Income                                                  11                       -                      -             1,010,000                        -                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                   -                       -                      -                     -                        -                      -
            50020 · Cost of Sales Real Property                       -                       -                      -             1,533,407                        -                      -
            50030 · Closing Costs / Prorations                        -                       -                      -                66,663                        -                      -
            50040 · Structured Settlement Costs                       -                       -                      -                     -                        -                      -
          Total 50000 · Cost of Goods Sold                            -                       -                      -             1,600,070                        -                      -
       Total COGS                                                     -                       -                      -             1,600,070                        -                      -
     Gross Profit                                                    11                       -                      -              (590,070)                       -                      -
       Expense
          60020 · Media Consulting                                   -                      -                     -                        -                     -                      -
          60400 · Bank Charges                                       -                      -                     -                        -                     -                      -
          60500 · Dues and Subscriptions                             -                      -                     -                        -                     -                      -
          60600 · Equipment Lease                                    -                      -                     -                        -                     -                      -
          61700 · Information Technology                             -                      -                     -                        -                     -                      -
          61800 · License and Filing Fees                           49                    479                   528                       98                   479                    479
          61850 · Meals and Entertainment                            -                      -                     -                        -                     -                      -
          61870 · Moving                                             -                      -                     -                        -                     -                      -
          62500 · Employee Benefits                                  -                      -                     -                        -                     -                      -
          63300 · Insurance                                          -                      -                     -                        -                     -                      -
          63400 · Interest                                           -                      -                     -                        -                     -                      -
          63401 · Int Expense - BK DIP financing                     -                      -                     -                        -                     -                      -
          64800 · Office Expense                                     -                      -                     -                        -                     -                      -
          64900 · Office Supplies                                    -                      -                     -                        -                     -                      -
          65000 · Outside Services                                   -                      -                     -                        -                     -                      -
          65100 · Parking                                            -                      -                     -                        -                     -                      -
          66000 · Payroll-Salaries and Wages                         -                      -                     -                        -                     -                      -
          66005 · Payroll-Service Fees                               -                      -                     -                        -                     -                      -
          66015 · Payroll-Employer Taxes                             -                      -                     -                        -                     -                      -
          66020 · Independent Contractors                            -                      -                     -                        -                     -                      -
          66030 · Postage and Delivery                               -                      -                     -                        -                     -                      -
          66800 · Rent Expense                                       -                      -                     -                        -                     -                      -
          66900 · Repairs and Maintenance                            -                      -                     -                        -                     -                      -
          67000 · Security                                           -                      -                     -                        -                     -                      -
          67050 · Storage                                            -                      -                     -                        -                     -                      -
          67100 · Telephone and Internet Expense                     -                      -                     -                        -                     -                      -
          67110 · Title Searches                                     -                      -                     -                        -                     -                      -
          67200 · Travel                                             -                      -                     -                        -                     -                      -
          67210 · Travel / Relocation allowance                      -                      -                     -                        -                     -                      -
          67400 · Utilities                                          -                      -                     -                        -                     -                      -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                    -                      -                        -                    -                       -
            68200 · Legal Fees - Ord Course                           -                    -                      -                    6,435                    -                       -
            68300 · Accntng Fees - Ord Course                         -                    -                      -                        -                    -                       -
          Total 68000 · Professional Fee Ord Course                   -                    -                      -                    6,435                    -                       -
          71000 · U.S. Trustee Fees                                 650                9,750                    650                      650                9,750                     650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                     -                      -                     -                        -                      -
            72030 · Consulting - Court Retained                         -                     -                      -                     -                        -                      -
            72050 · Creditor's Committee Fees Expen                     -                     -                      -                     -                        -                      -
          Total 72000 · Prof Fees - Retained Firms                      -                     -                      -                     -                        -                      -
          72100 · DIP Loan Origination Fee                              -                     -                      -                     -                        -                      -
          81140 · Board Fees                                            -                     -                      -                     -                        -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                    -                      -                        -                    -                       -
            83110 · Municipal Taxes and Fees                          -                    -                      -                        -                    -                       -
            83200 · Taxes, other - LLC fees                         800                  800                    800                      800                  800                     800
          Total 83000 · Tax Expense                                 800                  800                    800                      800                  800                     800
       Total Expense                                              1,499               11,029                  1,978                    7,983               11,029                   1,929
  Net Ordinary Income                                            (1,488)             (11,029)                (1,978)                (598,053)             (11,029)                 (1,929)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                           -                     -                      -                     -                        -                      -
       85105 · Settlement Income
     Total Other Income                                                 -                     -                      -                     -                        -                      -
     Other Expense
       85000 · Write off uncollectible rents                          -                    -                      -                        -                    -                       -
       85001 · Charitable Contribution                                -                    -                      -                        -                    -                       -
     Total Other Expense                                              -                    -                      -                        -                    -                       -
  Net Other Income                                                    -                    -                      -                        -                    -                       -
Net Income                                                       (1,488)             (11,029)                (1,978)                (598,053)             (11,029)                 (1,929)




       63 of 150
                                                                                                                                                                MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                      Doc 2704                  Filed 10/02/18                   Page 64 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-011 Beech Creek    P-012 Bishop White    P-013 Black Bass       P-014 Black Locust    P-015 Bluff Point       P-016 Bowman
                                                          Invest LLC           Invest LLC           Invest LLC              Invest LLC           Invest LLC             Invest LLC
                                                          17-12616             17-12623             17-12641                17-12648              17-12722              17-12753
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                1,400,000                     -                       -                    -                        -                  -
          40010 · Rent Revenue                                        -                     -                       -                    -                        -                  -
          40020 · Interest Revenue                                    -                     -                       -                    -                        -                  -
          40022 · Structured Settlement Income                        -                     -                       -                    -                        -                  -
          40090 · Other Revenue                                       -                     -                       -                    -                        -                  -
       Total Income                                           1,400,000                     -                       -                    -                        -                  -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                   -                     -                       -                    -                        -                  -
            50020 · Cost of Sales Real Property               1,963,754                     -                       -                    -                        -                  -
            50030 · Closing Costs / Prorations                  102,797                     -                       -                    -                        -                  -
            50040 · Structured Settlement Costs                       -                     -                       -                    -                        -                  -
          Total 50000 · Cost of Goods Sold                    2,066,551                     -                       -                    -                        -                  -
       Total COGS                                             2,066,551                     -                       -                    -                        -                  -
     Gross Profit                                              (666,551)                    -                       -                    -                        -                  -
       Expense
          60020 · Media Consulting                                     -                   -                     -                       -                     -                     -
          60400 · Bank Charges                                         -                   -                     -                       -                     -                     -
          60500 · Dues and Subscriptions                               -                   -                     -                       -                     -                     -
          60600 · Equipment Lease                                      -                   -                     -                       -                     -                     -
          61700 · Information Technology                               -                   -                     -                       -                     -                     -
          61800 · License and Filing Fees                            579                 579                   479                     579                   479                   579
          61850 · Meals and Entertainment                              -                   -                     -                       -                     -                     -
          61870 · Moving                                               -                   -                     -                       -                     -                     -
          62500 · Employee Benefits                                    -                   -                     -                       -                     -                     -
          63300 · Insurance                                            -                   -                     -                       -                     -                     -
          63400 · Interest                                             -             655,208                     -                       -                     -                     -
          63401 · Int Expense - BK DIP financing                       -                   -                     -                       -                     -                     -
          64800 · Office Expense                                       -                   -                     -                       -                     -                     -
          64900 · Office Supplies                                      -                   -                     -                       -                     -                     -
          65000 · Outside Services                                     -                   -                     -                       -                     -                     -
          65100 · Parking                                              -                   -                     -                       -                     -                     -
          66000 · Payroll-Salaries and Wages                           -                   -                     -                       -                     -                     -
          66005 · Payroll-Service Fees                                 -                   -                     -                       -                     -                     -
          66015 · Payroll-Employer Taxes                               -                   -                     -                       -                     -                     -
          66020 · Independent Contractors                              -                   -                     -                       -                     -                     -
          66030 · Postage and Delivery                                 -                   -                     -                       -                     -                     -
          66800 · Rent Expense                                         -                   -                     -                       -                     -                     -
          66900 · Repairs and Maintenance                              -                   -                     -                       -                     -                     -
          67000 · Security                                             -                   -                     -                       -                     -                     -
          67050 · Storage                                              -                   -                     -                       -                     -                     -
          67100 · Telephone and Internet Expense                       -                   -                     -                       -                     -                     -
          67110 · Title Searches                                       -                   -                     -                       -                     -                     -
          67200 · Travel                                               -                   -                     -                       -                     -                     -
          67210 · Travel / Relocation allowance                        -                   -                     -                       -                     -                     -
          67400 · Utilities                                            -                   -                     -                       -                     -                     -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                    -                     -                       -                    -                      -
            68200 · Legal Fees - Ord Course                       2,475              250,000                     -                       -                    -                      -
            68300 · Accntng Fees - Ord Course                         -                    -                     -                       -                    -                      -
          Total 68000 · Professional Fee Ord Course               2,475              250,000                     -                       -                    -                      -
          71000 · U.S. Trustee Fees                                 975              181,959                   650                     975                2,600                    650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                             -                    -                       -                    -                        -                  -
            72030 · Consulting - Court Retained                        -                    -                       -                    -                        -                  -
            72050 · Creditor's Committee Fees Expen                    -                    -                       -                    -                        -                  -
          Total 72000 · Prof Fees - Retained Firms                     -                    -                       -                    -                        -                  -
          72100 · DIP Loan Origination Fee                             -                    -                       -                    -                        -                  -
          81140 · Board Fees                                           -                    -                       -                    -                        -                  -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                     -                    -                       -                     -                     -
            83110 · Municipal Taxes and Fees                          -                     -                    -                       -                     -                     -
            83200 · Taxes, other - LLC fees                         800                   800                  800                     800                   800                   800
          Total 83000 · Tax Expense                                 800                   800                  800                     800                   800                   800
       Total Expense                                              4,829             1,088,546                1,929                   2,354                 3,879                 2,029
  Net Ordinary Income                                          (671,380)           (1,088,546)              (1,929)                 (2,354)               (3,879)               (2,029)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                          -                    -                       -                    -                        -                  -
       85105 · Settlement Income
     Total Other Income                                                -                    -                       -                    -                        -                  -
     Other Expense
       85000 · Write off uncollectible rents                          -                     -                    -                       -                     -                     -
       85001 · Charitable Contribution                                -                     -                    -                       -                     -                     -
     Total Other Expense                                              -                     -                    -                       -                     -                     -
  Net Other Income                                                    -                     -                    -                       -                     -                     -
Net Income                                                     (671,380)           (1,088,546)              (1,929)                 (2,354)               (3,879)               (2,029)




       64 of 150
                                                                                                                                                              MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                     Doc 2704                 Filed 10/02/18                Page 65 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-017 Bramley       P-019 Broadsands     P-020 Brynderwen     P-021 Cablestay       P-022 Cannington     P-023 Carbondale
                                                        Invest LLC           Invest LLC            Invest LLC          Invest LLC            Invest LLC          Glen Lot A-5
                                                        17-12769              17-12777             17-12793            17-12798               17-12803             17-12807
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                        -                    -                    -         14,950,000                       -                      -
          40010 · Rent Revenue                                        -                    -                    -                  -                       -                      -
          40020 · Interest Revenue                                    -                    -                    -                  -                       -                      -
          40022 · Structured Settlement Income                        -                    -                    -                  -                       -                      -
          40090 · Other Revenue                                       -                    -                    -                  -                       -                      -
       Total Income                                                   -                    -                    -         14,950,000                       -                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                   -                    -                    -                  -                       -                      -
            50020 · Cost of Sales Real Property                       -                    -                    -         10,637,228                       -                      -
            50030 · Closing Costs / Prorations                        -                    -                    -            776,777                       -                      -
            50040 · Structured Settlement Costs                       -                    -                    -                  -                       -                      -
          Total 50000 · Cost of Goods Sold                            -                    -                    -         11,414,005                       -                      -
       Total COGS                                                     -                    -                    -         11,414,005                       -                      -
     Gross Profit                                                     -                    -                    -          3,535,995                       -                      -
       Expense
          60020 · Media Consulting                                   -                     -                    -                  -                       -                     -
          60400 · Bank Charges                                       -                     -                    -                  -                       -                     -
          60500 · Dues and Subscriptions                             -                     -                    -                  -                       -                     -
          60600 · Equipment Lease                                    -                     -                    -                  -                       -                     -
          61700 · Information Technology                             -                     -                    -                  -                       -                     -
          61800 · License and Filing Fees                          479                   679                  975                 49                     679                   200
          61850 · Meals and Entertainment                            -                     -                    -                  -                       -                     -
          61870 · Moving                                             -                     -                    -                  -                       -                     -
          62500 · Employee Benefits                                  -                     -                    -                  -                       -                     -
          63300 · Insurance                                          -                     -                    -                  -                       -                     -
          63400 · Interest                                           -                     -                    -                  -                       -                     -
          63401 · Int Expense - BK DIP financing                     -                     -                    -                  -                       -                     -
          64800 · Office Expense                                     -                     -                    -                  -                       -                     -
          64900 · Office Supplies                                    -                     -                    -                  -                       -                     -
          65000 · Outside Services                                   -                     -                    -                  -                       -                     -
          65100 · Parking                                            -                     -                    -                  -                       -                     -
          66000 · Payroll-Salaries and Wages                         -                     -                    -                  -                       -                     -
          66005 · Payroll-Service Fees                               -                     -                    -                  -                       -                     -
          66015 · Payroll-Employer Taxes                             -                     -                    -                  -                       -                     -
          66020 · Independent Contractors                            -                     -                    -                  -                       -                     -
          66030 · Postage and Delivery                               -                     -                    -                  -                       -                     -
          66800 · Rent Expense                                       -                     -                    -                  -                       -                     -
          66900 · Repairs and Maintenance                            -                     -                    -                  -                       -                     -
          67000 · Security                                           -                     -                    -                  -                       -                     -
          67050 · Storage                                            -                     -                    -                  -                       -                     -
          67100 · Telephone and Internet Expense                     -                     -                    -                  -                       -                     -
          67110 · Title Searches                                     -                     -                    -                  -                       -                     -
          67200 · Travel                                             -                     -                    -                  -                       -                     -
          67210 · Travel / Relocation allowance                      -                     -                    -                  -                       -                     -
          67400 · Utilities                                          -                     -                    -                  -                       -                     -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                          -                     -                    -                  -                     -                        -
            68200 · Legal Fees - Ord Course                          -                     -                    -                  -                     -                    1,495
            68300 · Accntng Fees - Ord Course                        -                     -                    -                  -                     -                        -
          Total 68000 · Professional Fee Ord Course                  -                     -                    -                  -                     -                    1,495
          71000 · U.S. Trustee Fees                                650                   650                  650              9,750                 1,300                      650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                            -                    -                    -                     -                    -                      -
            72030 · Consulting - Court Retained                       -                    -                    -                     -                    -                      -
            72050 · Creditor's Committee Fees Expen                   -                    -                    -                     -                    -                      -
          Total 72000 · Prof Fees - Retained Firms                    -                    -                    -                     -                    -                      -
          72100 · DIP Loan Origination Fee                            -                    -                    -                     -                    -                      -
          81140 · Board Fees                                          -                    -                    -                     -                    -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                            -                     -                    -                   -                      -                      -
            83110 · Municipal Taxes and Fees                        -                     -                    -                   -                      -                      -
            83200 · Taxes, other - LLC fees                       800                   800                  800                 800                    800                    800
          Total 83000 · Tax Expense                               800                   800                  800                 800                    800                    800
       Total Expense                                            1,929                 2,129                2,425              10,599                  2,779                  3,145
  Net Ordinary Income                                          (1,929)               (2,129)              (2,425)          3,525,396                 (2,779)                (3,145)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                         -                    -                    -                     -                    -                      -
       85105 · Settlement Income
     Total Other Income                                               -                    -                    -                     -                    -                      -
     Other Expense
       85000 · Write off uncollectible rents                        -                     -                    -                   -                      -                      -
       85001 · Charitable Contribution                              -                     -                    -                   -                      -                      -
     Total Other Expense                                            -                     -                    -                   -                      -                      -
  Net Other Income                                                  -                     -                    -                   -                      -                      -
Net Income                                                     (1,929)               (2,129)              (2,425)          3,525,396                 (2,779)                (3,145)




       65 of 150
                                                                                                                                                          MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                        Doc 2704                Filed 10/02/18                Page 66 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-024 Carbondale      P-025 Carbondale     P-026 Carbondale     P-027 Carbondale     P-028 Carbondale     P-029 Carbondale
                                                        Glen Lot D-22         Glen Lot E-24       Glen Lot GV-13         Glen Lot L-2       Glen Lot SD-14       Glen Lot SD-23
                                                         17-12809              17-12811             17-12813              18-10284            17-12817             17-12815
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                 895,000                      -                    -                     -                   -                     -
          40010 · Rent Revenue                                       -                      -                    -                     -                   -                     -
          40020 · Interest Revenue                                   -                      -                    -                     -                   -                     -
          40022 · Structured Settlement Income                       -                      -                    -                     -                   -                     -
          40090 · Other Revenue                                      -                      -                    -                     -                   -                     -
       Total Income                                            895,000                      -                    -                     -                   -                     -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                   -                     -                    -                     -                   -                     -
            50020 · Cost of Sales Real Property               1,099,169                     -                    -                     -                   -                     -
            50030 · Closing Costs / Prorations                   48,343                     -                    -                     -                   -                     -
            50040 · Structured Settlement Costs                       -                     -                    -                     -                   -                     -
          Total 50000 · Cost of Goods Sold                    1,147,512                     -                    -                     -                   -                     -
       Total COGS                                             1,147,512                     -                    -                     -                   -                     -
     Gross Profit                                              (252,512)                    -                    -                     -                   -                     -
       Expense
          60020 · Media Consulting                                     -                    -                    -                     -                   -                    -
          60400 · Bank Charges                                         -                    -                    -                     -                   -                    -
          60500 · Dues and Subscriptions                               -                    -                    -                     -                   -                    -
          60600 · Equipment Lease                                      -                    -                    -                     -                   -                    -
          61700 · Information Technology                               -                    -                    -                     -                   -                    -
          61800 · License and Filing Fees                              -                  100                  100                   200                 100                  200
          61850 · Meals and Entertainment                              -                    -                    -                     -                   -                    -
          61870 · Moving                                               -                    -                    -                     -                   -                    -
          62500 · Employee Benefits                                    -                    -                    -                     -                   -                    -
          63300 · Insurance                                            -                    -                    -                     -                   -                    -
          63400 · Interest                                             -                    -                    -                     -                   -                    -
          63401 · Int Expense - BK DIP financing                       -                    -                    -                     -                   -                    -
          64800 · Office Expense                                       -                    -                    -                     -                   -                    -
          64900 · Office Supplies                                      -                    -                    -                     -                   -                    -
          65000 · Outside Services                                     -                    -                    -                     -                   -                    -
          65100 · Parking                                              -                    -                    -                     -                   -                    -
          66000 · Payroll-Salaries and Wages                           -                    -                    -                     -                   -                    -
          66005 · Payroll-Service Fees                                 -                    -                    -                     -                   -                    -
          66015 · Payroll-Employer Taxes                               -                    -                    -                     -                   -                    -
          66020 · Independent Contractors                              -                    -                    -                     -                   -                    -
          66030 · Postage and Delivery                                 -                    -                    -                     -                   -                    -
          66800 · Rent Expense                                         -                    -                    -                     -                   -                    -
          66900 · Repairs and Maintenance                              -                    -                    -                     -                   -                    -
          67000 · Security                                             -                    -                    -                     -                   -                    -
          67050 · Storage                                              -                    -                    -                     -                   -                    -
          67100 · Telephone and Internet Expense                       -                    -                    -                     -                   -                    -
          67110 · Title Searches                                     750                    -                    -                   750                   -                    -
          67200 · Travel                                               -                    -                    -                     -                   -                    -
          67210 · Travel / Relocation allowance                        -                    -                    -                     -                   -                    -
          67400 · Utilities                                            -                    -                    -                     -                   -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                             -                   -                    -                     -                   -                    -
            68200 · Legal Fees - Ord Course                         1,650                   -                    -                     -                  70                   75
            68300 · Accntng Fees - Ord Course                           -                   -                    -                     -                   -                    -
          Total 68000 · Professional Fee Ord Course                 1,650                   -                    -                     -                  70                   75
          71000 · U.S. Trustee Fees                                   975                 650                  650                   325                 650                  650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                   -                    -                     -                   -                     -
            72030 · Consulting - Court Retained                         -                   -                    -                     -                   -                     -
            72050 · Creditor's Committee Fees Expen                     -                   -                    -                     -                   -                     -
          Total 72000 · Prof Fees - Retained Firms                      -                   -                    -                     -                   -                     -
          72100 · DIP Loan Origination Fee                              -                   -                    -                     -                   -                     -
          81140 · Board Fees                                            -                   -                    -                     -                   -                     -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                     -                    -                    -                    -                     -
            83110 · Municipal Taxes and Fees                          -                     -                    -                    -                    -                     -
            83200 · Taxes, other - LLC fees                       1,600                   800                  800                  800                  800                   860
          Total 83000 · Tax Expense                               1,600                   800                  800                  800                  800                   860
       Total Expense                                              4,975                 1,550                1,550                2,075                1,620                 1,785
  Net Ordinary Income                                          (257,487)               (1,550)              (1,550)              (2,075)              (1,620)               (1,785)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                           -                   -                    -                     -                   -                     -
       85105 · Settlement Income
     Total Other Income                                                 -                   -                    -                     -                   -                     -
     Other Expense
       85000 · Write off uncollectible rents                          -                     -                    -                    -                    -                     -
       85001 · Charitable Contribution                                -                     -                    -                    -                    -                     -
     Total Other Expense                                              -                     -                    -                    -                    -                     -
  Net Other Income                                                    -                     -                    -                    -                    -                     -
Net Income                                                     (257,487)               (1,550)              (1,550)              (2,075)              (1,620)               (1,785)




       66 of 150
                                                                                                                                                          MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                        Doc 2704                Filed 10/02/18                 Page 67 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-030 Carbondale     P-031 Carbondale      P-032 Carbondale Gl   P-036 Carbondale     P-037 Carbondale     P-038 Carbondale
                                                       Glen Mes Lot19       Glen River Mes          Sunda Ponds          Peaks Lot L-1         Spruce 101         Sundanc Lot 15
                                                         17-12819             17-12820                17-12822             18-10286             17-12568             17-12569
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                        -                      -                     -            650,000                    -                       -
          40010 · Rent Revenue                                        -                      -                     -                  -               12,439                       -
          40020 · Interest Revenue                                    -                      -                     -                  -                    1                       -
          40022 · Structured Settlement Income                        -                      -                     -                  -                    -                       -
          40090 · Other Revenue                                       -                      -                     -                  -                    -                       -
       Total Income                                                   -                      -                     -            650,000               12,440                       -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                   -                      -                     -                   -               6,972                       -
            50020 · Cost of Sales Real Property                       -                      -                     -             772,555                   -                       -
            50030 · Closing Costs / Prorations                        -                      -                     -              36,279                   -                       -
            50040 · Structured Settlement Costs                       -                      -                     -                   -                   -                       -
          Total 50000 · Cost of Goods Sold                            -                      -                     -             808,834               6,972                       -
       Total COGS                                                     -                      -                     -             808,834               6,972                       -
     Gross Profit                                                     -                      -                     -            (158,834)              5,468                       -
       Expense
          60020 · Media Consulting                                    -                     -                      -                   -                     -                    -
          60400 · Bank Charges                                        -                     -                      -                   -                    40                    -
          60500 · Dues and Subscriptions                              -                     -                      -               1,515                     -                    -
          60600 · Equipment Lease                                     -                     -                      -                   -                     -                    -
          61700 · Information Technology                              -                     -                      -                   -                     -                    -
          61800 · License and Filing Fees                           200                   100                    200                 100                   200                  100
          61850 · Meals and Entertainment                             -                     -                      -                   -                     -                    -
          61870 · Moving                                              -                     -                      -                   -                     -                    -
          62500 · Employee Benefits                                   -                     -                      -                   -                     -                    -
          63300 · Insurance                                           -                     -                      -                   -                     -                    -
          63400 · Interest                                            -                     -                      -                   -                     -                    -
          63401 · Int Expense - BK DIP financing                      -                     -                      -                   -                     -                    -
          64800 · Office Expense                                      -                     -                      -                   -                     -                    -
          64900 · Office Supplies                                     -                     -                      -                   -                     -                    -
          65000 · Outside Services                                    -                     -                      -                   -                     -                    -
          65100 · Parking                                             -                     -                      -                   -                     -                    -
          66000 · Payroll-Salaries and Wages                          -                     -                      -                   -                     -                    -
          66005 · Payroll-Service Fees                                -                     -                      -                   -                     -                    -
          66015 · Payroll-Employer Taxes                              -                     -                      -                   -                     -                    -
          66020 · Independent Contractors                             -                     -                      -                   -                     -                    -
          66030 · Postage and Delivery                                -                     -                      -                   -                     -                    -
          66800 · Rent Expense                                        -                     -                      -                   -                     -                    -
          66900 · Repairs and Maintenance                             -                     -                      -                   -                     -                    -
          67000 · Security                                            -                     -                      -                   -                     -                    -
          67050 · Storage                                             -                     -                      -                   -                     -                    -
          67100 · Telephone and Internet Expense                      -                     -                      -                   -                     -                    -
          67110 · Title Searches                                      -                     -                      -                 750                     -                  750
          67200 · Travel                                              -                     -                      -                   -                     -                    -
          67210 · Travel / Relocation allowance                       -                     -                      -                   -                     -                    -
          67400 · Utilities                                           -                     -                      -                   -                     -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                      -                     -                  -                    -                      -
            68200 · Legal Fees - Ord Course                           -                     70                     -              1,515                1,670                      -
            68300 · Accntng Fees - Ord Course                         -                      -                     -                  -                    -                      -
          Total 68000 · Professional Fee Ord Course                   -                     70                     -              1,515                1,670                      -
          71000 · U.S. Trustee Fees                                 650                  1,300                   975                650                1,300                    650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                            -                      -                     -                   -                     -                     -
            72030 · Consulting - Court Retained                       -                      -                     -                   -                     -                     -
            72050 · Creditor's Committee Fees Expen                   -                      -                     -                   -                     -                     -
          Total 72000 · Prof Fees - Retained Firms                    -                      -                     -                   -                     -                     -
          72100 · DIP Loan Origination Fee                            -                      -                     -                   -                     -                     -
          81140 · Board Fees                                          -                      -                     -                   -                     -                     -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                    -                      -                    -                   -                       -
            83110 · Municipal Taxes and Fees                          -                    -                      -                    -                   -                       -
            83200 · Taxes, other - LLC fees                         900                  800                    860                  800                 860                     800
          Total 83000 · Tax Expense                                 900                  800                    860                  800                 860                     800
       Total Expense                                              1,750                2,270                  2,035                5,330               4,070                   2,300
  Net Ordinary Income                                            (1,750)              (2,270)                (2,035)            (164,164)              1,399                  (2,300)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                         -                      -                     -                   -                     -                     -
       85105 · Settlement Income
     Total Other Income                                               -                      -                     -                   -                     -                     -
     Other Expense
       85000 · Write off uncollectible rents                          -                    -                      -                    -                   -                       -
       85001 · Charitable Contribution                                -                    -                      -                    -                   -                       -
     Total Other Expense                                              -                    -                      -                    -                   -                       -
  Net Other Income                                                    -                    -                      -                    -                   -                       -
Net Income                                                       (1,750)              (2,270)                (2,035)            (164,164)              1,399                  (2,300)




       67 of 150
                                                                                                                                                            MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                        Doc 2704                Filed 10/02/18                    Page 68 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-039 Carbondale     P-040 Castle Pines    P-041 Centershot       P-042 Chaplin Invest   P-043 Chestnut         P-044 Chestnut
                                                       Sundanc Lot 16          Invest LLC           Invest LLC                 LLC               Invest LLC          Ridge Invest LLC
                                                          17-12570             17-12581             17-12586                 17-12592            17-12603                17-12614
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                         -                    -            1,500,000                        -                     -                       -
          40010 · Rent Revenue                                       750                    -                    -                        -                     -                       -
          40020 · Interest Revenue                                     -                    -                    -                        -                     -                       -
          40022 · Structured Settlement Income                         -                    -                    -                        -                     -                       -
          40090 · Other Revenue                                        -                    -                    -                        -                     -                       -
       Total Income                                                  750                    -            1,500,000                        -                     -                       -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                    -                    -                    -                        -                     -                       -
            50020 · Cost of Sales Real Property                        -                    -            2,290,610                        -                     -                       -
            50030 · Closing Costs / Prorations                         -                    -               86,530                        -                     -                       -
            50040 · Structured Settlement Costs                        -                    -                    -                        -                     -                       -
          Total 50000 · Cost of Goods Sold                             -                    -            2,377,140                        -                     -                       -
       Total COGS                                                      -                    -            2,377,140                        -                     -                       -
     Gross Profit                                                    750                    -             (877,140)                       -                     -                       -
       Expense
          60020 · Media Consulting                                     -                    -                   -                         -                   -                       -
          60400 · Bank Charges                                         -                    -                   -                         -                   -                       -
          60500 · Dues and Subscriptions                               -                    -                   -                         -                   -                       -
          60600 · Equipment Lease                                      -                    -                   -                         -                   -                       -
          61700 · Information Technology                               -                    -                   -                         -                   -                       -
          61800 · License and Filing Fees                            100                  430                  49                       430                 430                     479
          61850 · Meals and Entertainment                              -                    -                   -                         -                   -                       -
          61870 · Moving                                               -                    -                   -                         -                   -                       -
          62500 · Employee Benefits                                    -                    -                   -                         -                   -                       -
          63300 · Insurance                                            -                    -                   -                         -                   -                       -
          63400 · Interest                                             -                    -                   -                         -                   -                       -
          63401 · Int Expense - BK DIP financing                       -                    -                   -                         -                   -                       -
          64800 · Office Expense                                       -                    -                   -                         -                   -                       -
          64900 · Office Supplies                                      -                    -                   -                         -                   -                       -
          65000 · Outside Services                                     -                    -                   -                         -                   -                       -
          65100 · Parking                                              -                    -                   -                         -                   -                       -
          66000 · Payroll-Salaries and Wages                           -                    -                   -                         -                   -                       -
          66005 · Payroll-Service Fees                                 -                    -                   -                         -                   -                       -
          66015 · Payroll-Employer Taxes                               -                    -                   -                         -                   -                       -
          66020 · Independent Contractors                              -                    -                   -                         -                   -                       -
          66030 · Postage and Delivery                                 -                    -                   -                         -                   -                       -
          66800 · Rent Expense                                         -                    -                   -                         -                   -                       -
          66900 · Repairs and Maintenance                              -                    -                   -                         -                   -                       -
          67000 · Security                                             -                    -                   -                         -                   -                       -
          67050 · Storage                                              -                    -                   -                         -                   -                       -
          67100 · Telephone and Internet Expense                       -                    -                   -                         -                   -                       -
          67110 · Title Searches                                     750                    -                   -                         -                   -                       -
          67200 · Travel                                               -                    -                   -                         -                   -                       -
          67210 · Travel / Relocation allowance                        -                    -                   -                         -                   -                       -
          67400 · Utilities                                            -                    -                   -                         -                   -                       -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                            -                    -                    -                        -                  -                         -
            68200 · Legal Fees - Ord Course                            -                    -                    -                        -             95,000                         -
            68300 · Accntng Fees - Ord Course                          -                    -                    -                        -                  -                         -
          Total 68000 · Professional Fee Ord Course                    -                    -                    -                        -             95,000                         -
          71000 · U.S. Trustee Fees                                  650                  650                1,300                      650              1,950                     3,575
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                             -                    -                       -                     -                     -                       -
            72030 · Consulting - Court Retained                        -                    -                       -                     -                     -                       -
            72050 · Creditor's Committee Fees Expen                    -                    -                       -                     -                     -                       -
          Total 72000 · Prof Fees - Retained Firms                     -                    -                       -                     -                     -                       -
          72100 · DIP Loan Origination Fee                             -                    -                       -                     -                     -                       -
          81140 · Board Fees                                           -                    -                       -                     -                     -                       -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                     -                    -                        -                   -                        -
            83110 · Municipal Taxes and Fees                          -                     -                    -                        -                   -                        -
            83200 · Taxes, other - LLC fees                         800                   800                  800                      800                 800                      800
          Total 83000 · Tax Expense                                 800                   800                  800                      800                 800                      800
       Total Expense                                              2,300                 1,880                2,149                    1,880              98,180                    4,854
  Net Ordinary Income                                            (1,550)               (1,880)            (879,289)                  (1,880)            (98,180)                  (4,854)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale
       85101 · Refund of Pre-Petition Expense                          -                    -                       -                     -                     -                       -
       85105 · Settlement Income
     Total Other Income                                                -                    -                       -                     -                     -                       -
     Other Expense
       85000 · Write off uncollectible rents                          -                     -                    -                        -                   -                        -
       85001 · Charitable Contribution                                -                     -                    -                        -                   -                        -
     Total Other Expense                                              -                     -                    -                        -                   -                        -
  Net Other Income                                                    -                     -                    -                        -                   -                        -
Net Income                                                       (1,550)               (1,880)            (879,289)                  (1,880)            (98,180)                  (4,854)




       68 of 150
                                                                                                                                                                MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                  Filed 10/02/18                 Page 69 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-045 Clover Basin    P-046 Coffee Creek    P-047 Craven Invest   P-049 Crowfield        P-050 Crystal        P-051 Daleville
                                                          Invest LLC            Invest LLC               LLC              Invest LLC          Woods Invest LLC        Invest LLC
                                                          17-12621              17-12627               17-12636            17-12660               17-12676             17-12687
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                 9,550,000                     -             9,270,000                      -                    -                      -
          40010 · Rent Revenue                                         -                     -                     -                      -                    -                      -
          40020 · Interest Revenue                                     -                     -                     -                      -                    -                      -
          40022 · Structured Settlement Income                         -                     -                     -                      -                    -                      -
          40090 · Other Revenue                                        -                     -                     -                      -                    -                      -
       Total Income                                            9,550,000                     -             9,270,000                      -                    -                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations               (2,000)                    -                     -                      -                    -                      -
            50020 · Cost of Sales Real Property                8,457,375                     -             9,100,740                      -                    -                      -
            50030 · Closing Costs / Prorations                   594,994                     -               651,140                      -                    -                      -
            50040 · Structured Settlement Costs                        -                     -                     -                      -                    -                      -
          Total 50000 · Cost of Goods Sold                     9,050,369                     -             9,751,880                      -                    -                      -
       Total COGS                                              9,050,369                     -             9,751,880                      -                    -                      -
     Gross Profit                                                499,631                     -              (481,880)                     -                    -                      -
       Expense
          60020 · Media Consulting                                     -                     -                     -                    -                      -                    -
          60400 · Bank Charges                                         -                     -                     -                    -                      -                    -
          60500 · Dues and Subscriptions                               -                     -                     -                    -                      -                    -
          60600 · Equipment Lease                                      -                     -                     -                    -                      -                    -
          61700 · Information Technology                               -                     -                     -                    -                      -                    -
          61800 · License and Filing Fees                              -                   430                     -                  479                    579                  430
          61850 · Meals and Entertainment                              -                     -                     -                    -                      -                    -
          61870 · Moving                                               -                     -                     -                    -                      -                    -
          62500 · Employee Benefits                                    -                     -                     -                    -                      -                    -
          63300 · Insurance                                            -                     -                     -                    -                      -                    -
          63400 · Interest                                             -                     -               160,685                    -                      -                    -
          63401 · Int Expense - BK DIP financing                       -                     -                     -                    -                      -                    -
          64800 · Office Expense                                       -                     -                     -                    -                      -                    -
          64900 · Office Supplies                                      -                     -                     -                    -                      -                    -
          65000 · Outside Services                                     -                     -                     -                    -                      -                    -
          65100 · Parking                                              -                     -                     -                    -                      -                    -
          66000 · Payroll-Salaries and Wages                           -                     -                     -                    -                      -                    -
          66005 · Payroll-Service Fees                                 -                     -                     -                    -                      -                    -
          66015 · Payroll-Employer Taxes                               -                     -                     -                    -                      -                    -
          66020 · Independent Contractors                              -                     -                     -                    -                      -                    -
          66030 · Postage and Delivery                                 -                     -                     -                    -                      -                    -
          66800 · Rent Expense                                         -                     -                     -                    -                      -                    -
          66900 · Repairs and Maintenance                              -                     -                     -                    -                      -                    -
          67000 · Security                                             -                     -                     -                    -                      -                    -
          67050 · Storage                                              -                     -                     -                    -                      -                    -
          67100 · Telephone and Internet Expense                       -                     -                     -                    -                      -                    -
          67110 · Title Searches                                       -                     -                     -                    -                      -                    -
          67200 · Travel                                               -                     -                     -                    -                      -                    -
          67210 · Travel / Relocation allowance                        -                     -                     -                    -                      -                    -
          67400 · Utilities                                            -                     -                     -                    -                      -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                            -                     -                     -                   -                       -                    -
            68200 · Legal Fees - Ord Course                        7,065                     -                22,500                   -                       -                    -
            68300 · Accntng Fees - Ord Course                          -                     -                     -                   -                       -                    -
          Total 68000 · Professional Fee Ord Course                7,065                     -                22,500                   -                       -                    -
          71000 · U.S. Trustee Fees                                5,525                   650                47,023               6,825                     650                  650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                             -                     -                     -                      -                    -                      -
            72030 · Consulting - Court Retained                        -                     -                     -                      -                    -                      -
            72050 · Creditor's Committee Fees Expen                    -                     -                     -                      -                    -                      -
          Total 72000 · Prof Fees - Retained Firms                     -                     -                     -                      -                    -                      -
          72100 · DIP Loan Origination Fee                             -                     -                     -                      -                    -                      -
          81140 · Board Fees                                           -                     -                     -                      -                    -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                      -                     -                   -                      -                      -
            83110 · Municipal Taxes and Fees                          -                      -                     -                   -                      -                      -
            83200 · Taxes, other - LLC fees                         800                    800                   800                 800                    800                    800
          Total 83000 · Tax Expense                                 800                    800                   800                 800                    800                    800
       Total Expense                                             13,390                  1,880               231,008               8,104                  2,029                  1,880
  Net Ordinary Income                                           486,241                 (1,880)             (712,887)             (8,104)                (2,029)                (1,880)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                                                                                                                                         -
       85101 · Refund of Pre-Petition Expense                          -                     -                     -                      -                    -                      -
       85105 · Settlement Income                                                                                                                                                      -
     Total Other Income                                                -                     -                     -                      -                    -                      -
     Other Expense
       85000 · Write off uncollectible rents                          -                      -                     -                   -                      -                      -
       85001 · Charitable Contribution                                -                      -                     -                   -                      -                      -
     Total Other Expense                                              -                      -                     -                   -                      -                      -
  Net Other Income                                                    -                      -                     -                   -                      -                      -
Net Income                                                      486,241                 (1,880)             (712,887)             (8,104)                (2,029)                (1,880)




       69 of 150
                                                                                                                                                              MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                        Doc 2704                  Filed 10/02/18                   Page 70 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-052 Derbyshire       P-053 Diamond         P-054 Dixville Notch    P-055 Dogwood          P-056 Dollis Brook   P-057 Donnington
                                                         Invest LLC          Cove Invest LLC           Invest LLC         Valley Invest LLC           Invest LLC          Invest LLC
                                                         17-12696               17-12705                17-12716              17-12727                17-12735             17-12744
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                 995,000                         -                     -                        -                    -            2,710,000
          40010 · Rent Revenue                                       -                         -                     -                        -                    -               62,356
          40020 · Interest Revenue                                   -                         -                     -                        -                    -                    3
          40022 · Structured Settlement Income                       -                         -                     -                        -                    -                    -
          40090 · Other Revenue                                      -                         -                     -                        -               49,937                    -
       Total Income                                            995,000                         -                     -                        -               49,937            2,772,359
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                   -                        -                     -                        -                    -               18,364
            50020 · Cost of Sales Real Property               1,070,200                        -                     -                        -                    -            5,018,615
            50030 · Closing Costs / Prorations                   54,945                        -                     -                        -                    -              262,524
            50040 · Structured Settlement Costs                       -                        -                     -                        -                    -                    -
          Total 50000 · Cost of Goods Sold                    1,125,145                        -                     -                        -                    -            5,299,503
       Total COGS                                             1,125,145                        -                     -                        -                    -            5,299,503
     Gross Profit                                              (130,145)                       -                     -                        -               49,937           (2,527,143)
       Expense
          60020 · Media Consulting                                   -                       -                       -                     -                       -                    -
          60400 · Bank Charges                                       -                       -                       -                     -                       -                    -
          60500 · Dues and Subscriptions                             -                       -                       -                     -                       -                    -
          60600 · Equipment Lease                                    -                       -                       -                     -                       -                    -
          61700 · Information Technology                             -                       -                       -                     -                       -                    -
          61800 · License and Filing Fees                           49                     479                     479                   579                     679                  479
          61850 · Meals and Entertainment                            -                       -                       -                     -                       -                    -
          61870 · Moving                                             -                       -                       -                     -                       -                    -
          62500 · Employee Benefits                                  -                       -                       -                     -                       -                    -
          63300 · Insurance                                          -                       -                       -                     -                       -                    -
          63400 · Interest                                           -                       -                       -                     -                       -                    -
          63401 · Int Expense - BK DIP financing                     -                       -                       -                     -                       -                    -
          64800 · Office Expense                                     -                       -                       -                     -                       -                    -
          64900 · Office Supplies                                    -                       -                       -                     -                       -                    -
          65000 · Outside Services                                   -                       -                       -                     -                       -                    -
          65100 · Parking                                            -                       -                       -                     -                       -                    -
          66000 · Payroll-Salaries and Wages                         -                       -                       -                     -                       -                    -
          66005 · Payroll-Service Fees                               -                       -                       -                     -                       -                    -
          66015 · Payroll-Employer Taxes                             -                       -                       -                     -                       -                    -
          66020 · Independent Contractors                            -                       -                       -                     -                       -                    -
          66030 · Postage and Delivery                               -                       -                       -                     -                       -                    -
          66800 · Rent Expense                                       -                       -                       -                     -                       -                    -
          66900 · Repairs and Maintenance                            -                       -                       -                     -                       -                    -
          67000 · Security                                           -                       -                       -                     -                       -                    -
          67050 · Storage                                            -                       -                       -                     -                       -                    -
          67100 · Telephone and Internet Expense                     -                       -                       -                     -                       -                    -
          67110 · Title Searches                                     -                       -                       -                   617                       -                  750
          67200 · Travel                                             -                       -                       -                     -                       -                    -
          67210 · Travel / Relocation allowance                      -                       -                       -                     -                       -                    -
          67400 · Utilities                                          -                       -                       -                     -                       -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                     -                        -                     -                       -                    -
            68200 · Legal Fees - Ord Course                       3,740                     -                        -                     -                       -                5,510
            68300 · Accntng Fees - Ord Course                         -                     -                        -                     -                       -                    -
          Total 68000 · Professional Fee Ord Course               3,740                     -                        -                     -                       -                5,510
          71000 · U.S. Trustee Fees                                 650                36,318                      650                   975                   1,300                  975
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                               -                     -                     -                        -                    -                     -
            72030 · Consulting - Court Retained                          -                     -                     -                        -                    -                     -
            72050 · Creditor's Committee Fees Expen                      -                     -                     -                        -                    -                     -
          Total 72000 · Prof Fees - Retained Firms                       -                     -                     -                        -                    -                     -
          72100 · DIP Loan Origination Fee                               -                     -                     -                        -                    -                     -
          81140 · Board Fees                                             -                     -                     -                        -                    -                     -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                     -                        -                     -                       -                    -
            83110 · Municipal Taxes and Fees                          -                     -                        -                     -                       -                    -
            83200 · Taxes, other - LLC fees                       1,600                   800                      800                   800                     800                  800
          Total 83000 · Tax Expense                               1,600                   800                      800                   800                     800                  800
       Total Expense                                              6,039                37,597                    1,929                 2,971                   2,779                8,514
  Net Ordinary Income                                          (136,184)              (37,597)                  (1,929)               (2,971)                 47,158           (2,535,657)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                            -                     -                     -                        -                    -                     -
       85101 · Refund of Pre-Petition Expense                            -                     -                     -                        -                    -                     -
       85105 · Settlement Income                                         -                     -                     -                        -                    -                     -
     Total Other Income                                                  -                     -                     -                        -                    -                     -
     Other Expense
       85000 · Write off uncollectible rents                          -                     -                        -                     -                       -                    -
       85001 · Charitable Contribution                                -                     -                        -                     -                       -                    -
     Total Other Expense                                              -                     -                        -                     -                       -                    -
  Net Other Income                                                    -                     -                        -                     -                       -                    -
Net Income                                                     (136,184)              (37,597)                  (1,929)               (2,971)                 47,158           (2,535,657)




       70 of 150
                                                                                                                                                                  MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                        Doc 2704                 Filed 10/02/18                   Page 71 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-059 Doubleleaf       P-060 Drawspan        P-061 Eldredge       P-062 Elstar Invest    P-063 Emerald Lake   P-064 Fieldpoint
                                                         Invest LLC             Invest LLC           Invest LLC                LLC                 Invest LLC          Invest LLC
                                                         17-12755               17-12767             17-12775               17-12782               17-12788             17-12794
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                           -                    -                  -                        -                    -               900,113
          40010 · Rent Revenue                                           -                    -                  -                        -              220,000                55,169
          40020 · Interest Revenue                                       -                    -                  -                        -                    -                     1
          40022 · Structured Settlement Income                           -                    -                  -                        -                    -                     -
          40090 · Other Revenue                                          -                    -             47,375                        -                    -                     -
       Total Income                                                      -                    -             47,375                        -              220,000               955,282
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                      -                    -                  -                        -                  505                 8,110
            50020 · Cost of Sales Real Property                          -                    -                  -                        -                    -               884,029
            50030 · Closing Costs / Prorations                           -                    -                  -                        -                    -               107,399
            50040 · Structured Settlement Costs                          -                    -                  -                        -                    -                     -
          Total 50000 · Cost of Goods Sold                               -                    -                  -                        -                  505               999,538
       Total COGS                                                        -                    -                  -                        -                  505               999,538
     Gross Profit                                                        -                    -             47,375                        -              219,495               (44,256)
       Expense
          60020 · Media Consulting                                    -                      -                    -                      -                      -                    -
          60400 · Bank Charges                                        -                      -                    -                      -                      -                    -
          60500 · Dues and Subscriptions                              -                      -                    -                      -                      -                    -
          60600 · Equipment Lease                                     -                      -                    -                      -                      -                    -
          61700 · Information Technology                              -                      -                    -                      -                      -                    -
          61800 · License and Filing Fees                           479                    679                  430                    479                    975                  198
          61850 · Meals and Entertainment                             -                      -                    -                      -                      -                    -
          61870 · Moving                                              -                      -                    -                      -                      -                    -
          62500 · Employee Benefits                                   -                      -                    -                      -                      -                    -
          63300 · Insurance                                           -                      -                    -                      -                      -                    -
          63400 · Interest                                            -                      -                    -                      -                      -                    -
          63401 · Int Expense - BK DIP financing                      -                      -                    -                      -                      -                    -
          64800 · Office Expense                                      -                      -                    -                      -                      -                    -
          64900 · Office Supplies                                     -                      -                    -                      -                      -                    -
          65000 · Outside Services                                    -                      -                    -                      -                      -                    -
          65100 · Parking                                             -                      -                    -                      -                      -                    -
          66000 · Payroll-Salaries and Wages                          -                      -                    -                      -                      -                    -
          66005 · Payroll-Service Fees                                -                      -                    -                      -                      -                    -
          66015 · Payroll-Employer Taxes                              -                      -                    -                      -                      -                    -
          66020 · Independent Contractors                             -                      -                    -                      -                      -                    -
          66030 · Postage and Delivery                                -                      -                    -                      -                      -                    -
          66800 · Rent Expense                                        -                      -                    -                      -                      -                    -
          66900 · Repairs and Maintenance                             -                      -                    -                      -                      -                    -
          67000 · Security                                            -                      -                    -                      -                      -                    -
          67050 · Storage                                             -                      -                    -                      -                      -                    -
          67100 · Telephone and Internet Expense                      -                      -                    -                      -                      -                    -
          67110 · Title Searches                                      -                      -                    -                      -                      -                    -
          67200 · Travel                                              -                      -                    -                      -                      -                    -
          67210 · Travel / Relocation allowance                       -                      -                    -                      -                      -                    -
          67400 · Utilities                                           -                      -                    -                      -                      -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                    -                      -                      -                     -                     -
            68200 · Legal Fees - Ord Course                           -                    -                      -                      -                     -                 2,731
            68300 · Accntng Fees - Ord Course                         -                    -                      -                      -                     -                     -
          Total 68000 · Professional Fee Ord Course                   -                    -                      -                      -                     -                 2,731
          71000 · U.S. Trustee Fees                                 975                5,850                  2,600                  9,750                 1,300                 1,950
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                               -                    -                     -                     -                     -                      -
            72030 · Consulting - Court Retained                          -                    -                     -                     -                     -                      -
            72050 · Creditor's Committee Fees Expen                      -                    -                     -                     -                     -                      -
          Total 72000 · Prof Fees - Retained Firms                       -                    -                     -                     -                     -                      -
          72100 · DIP Loan Origination Fee                               -                    -                     -                     -                     -                      -
          81140 · Board Fees                                             -                    -                     -                     -                     -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                     -                    -                        -                  108                      -
            83110 · Municipal Taxes and Fees                          -                     -                    -                        -                    -                      -
            83200 · Taxes, other - LLC fees                         800                   800                  800                      800                  800                    800
          Total 83000 · Tax Expense                                 800                   800                  800                      800                  908                    800
       Total Expense                                              2,254                 7,329                3,830                   11,029                3,183                  5,679
  Net Ordinary Income                                            (2,254)               (7,329)              43,545                  (11,029)             216,312                (49,935)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                            -                    -                     -                     -                     -                      -
       85101 · Refund of Pre-Petition Expense                            -                    -                     -                     -                     -                      -
       85105 · Settlement Income                                         -                    -                     -                     -                     -                      -
     Total Other Income                                                  -                    -                     -                     -                     -                      -
     Other Expense
       85000 · Write off uncollectible rents                          -                     -                    -                        -                    -                      -
       85001 · Charitable Contribution                                -                     -                    -                        -                    -                      -
     Total Other Expense                                              -                     -                    -                        -                    -                      -
  Net Other Income                                                    -                     -                    -                        -                    -                      -
Net Income                                                       (2,254)               (7,329)              43,545                  (11,029)             216,312                (49,935)




       71 of 150
                                                                                                                                                               MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                  Filed 10/02/18                   Page 72 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-065 Franconia       P-066 Gateshead       P-067 Glenn Rich       P-068 Goose Rocks    P-069 Goosebrook     P-070 Graeme Park
                                                      Notch Inves LLC          Invest LLC            Invest LLC              Invest LLC           Invest LLC           Invest LLC
                                                         17-12797              17-12597              17-12602                17-12611             17-12617             17-12622
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                          -          1,850,500                         -                   -                     -                     -
          40010 · Rent Revenue                                          -            132,642                         -                   -                     -                     -
          40020 · Interest Revenue                                      -                  3                         -                   -                     -                     -
          40022 · Structured Settlement Income                          -                  -                         -                   -                     -                     -
          40090 · Other Revenue                                         -                  -                         -              22,192                     -                     -
       Total Income                                                     -          1,983,145                         -              22,192                     -                     -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                     -             44,611                         -                   -                     -                     -
            50020 · Cost of Sales Real Property                         -          2,284,151                         -                   -                     -                     -
            50030 · Closing Costs / Prorations                          -            131,545                         -                   -                     -                     -
            50040 · Structured Settlement Costs                         -                  -                         -                   -                     -                     -
          Total 50000 · Cost of Goods Sold                              -          2,460,307                         -                   -                     -                     -
       Total COGS                                                       -          2,460,307                         -                   -                     -                     -
     Gross Profit                                                       -           (477,162)                        -              22,192                     -                     -
       Expense
          60020 · Media Consulting                                    -                     -                     -                       -                    -                    -
          60400 · Bank Charges                                        -                     -                     -                       -                    -                    -
          60500 · Dues and Subscriptions                              -                     -                     -                       -                    -                    -
          60600 · Equipment Lease                                     -                     -                     -                       -                    -                    -
          61700 · Information Technology                              -                     -                     -                       -                    -                    -
          61800 · License and Filing Fees                           579                   149                   579                     479                  430                  479
          61850 · Meals and Entertainment                             -                     -                     -                       -                    -                    -
          61870 · Moving                                              -                     -                     -                       -                    -                    -
          62500 · Employee Benefits                                   -                     -                     -                       -                    -                    -
          63300 · Insurance                                           -                     -                     -                       -                    -                    -
          63400 · Interest                                            -                     -                     -                       -                    -                    -
          63401 · Int Expense - BK DIP financing                      -                     -                     -                       -                    -                    -
          64800 · Office Expense                                      -                     -                     -                       -                    -                    -
          64900 · Office Supplies                                     -                     -                     -                       -                    -                    -
          65000 · Outside Services                                    -                     -                     -                       -                    -                    -
          65100 · Parking                                             -                     -                     -                       -                    -                    -
          66000 · Payroll-Salaries and Wages                          -                     -                     -                       -                    -                    -
          66005 · Payroll-Service Fees                                -                     -                     -                       -                    -                    -
          66015 · Payroll-Employer Taxes                              -                     -                     -                       -                    -                    -
          66020 · Independent Contractors                             -                     -                     -                       -                    -                    -
          66030 · Postage and Delivery                                -                     -                     -                       -                    -                    -
          66800 · Rent Expense                                        -                     -                     -                       -                    -                    -
          66900 · Repairs and Maintenance                             -                     -                     -                       -                    -                    -
          67000 · Security                                            -                     -                     -                       -                    -                    -
          67050 · Storage                                             -                     -                     -                       -                    -                    -
          67100 · Telephone and Internet Expense                      -                     -                     -                       -                    -                    -
          67110 · Title Searches                                      -                     -                     -                       -                    -                    -
          67200 · Travel                                              -                     -                     -                       -                    -                    -
          67210 · Travel / Relocation allowance                       -                     -                     -                       -                    -                    -
          67400 · Utilities                                           -                     -                     -                       -                    -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                    -                      -                      -                   -                       -
            68200 · Legal Fees - Ord Course                           -                1,635                      -                      -                   -                       -
            68300 · Accntng Fees - Ord Course                         -                    -                      -                      -                   -                       -
          Total 68000 · Professional Fee Ord Course                   -                1,635                      -                      -                   -                       -
          71000 · U.S. Trustee Fees                                 650                2,600                    650                  9,750               6,825                   3,250
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                     -                      -                    -                    -                     -
            72030 · Consulting - Court Retained                         -                     -                      -                    -                    -                     -
            72050 · Creditor's Committee Fees Expen                     -                     -                      -                    -                    -                     -
          Total 72000 · Prof Fees - Retained Firms                      -                     -                      -                    -                    -                     -
          72100 · DIP Loan Origination Fee                              -                     -                      -                    -                    -                     -
          81140 · Board Fees                                            -                     -                      -                    -                    -                     -
          83000 · Tax Expense
            83100 · Property Tax Expense                             -                     -                      -                      -                    -                      -
            83110 · Municipal Taxes and Fees                         -                     -                      -                      -                    -                      -
            83200 · Taxes, other - LLC fees                        800                   800                    800                    800                  800                    800
          Total 83000 · Tax Expense                                800                   800                    800                    800                  800                    800
       Total Expense                                             2,029                 5,184                  2,029                 11,029                8,055                  4,529
  Net Ordinary Income                                           (2,029)             (482,346)                (2,029)                11,163               (8,055)                (4,529)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                           -                     -                      -                   -                     -                     -
       85101 · Refund of Pre-Petition Expense                           -                     -                      -              45,000                     -                     -
       85105 · Settlement Income                                        -                     -                      -                   -                     -                     -
     Total Other Income                                                 -                     -                      -              45,000                     -                     -
     Other Expense
       85000 · Write off uncollectible rents                         -                     -                      -                      -                    -                      -
       85001 · Charitable Contribution                               -                     -                      -                      -                    -                      -
     Total Other Expense                                             -                     -                      -                      -                    -                      -
  Net Other Income                                                   -                     -                      -                 45,000                    -                      -
Net Income                                                      (2,029)             (482,346)                (2,029)                56,163               (8,055)                (4,529)




       72 of 150
                                                                                                                                                              MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                 Filed 10/02/18                 Page 73 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-071 Grand Midway    P-072 Gravenstein    P-073 Green Gables    P-074 Grenadier       Grumblethorpe       P-076 Hackmatack
                                                          Invest LLC           Invest LLC            Invest LLC           Invest LLC           Invest LLC            Invest LLC
                                                           17-12628             17-12632             17-12637             17-12643             17-12649               17-12653
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                         -                     -                   -                       -                   -                      -
          40010 · Rent Revenue                                         -                     -              11,800                       -                   -                      -
          40020 · Interest Revenue                                     -                     -                   -                       -                   -                      -
          40022 · Structured Settlement Income                         -                     -                   -                       -                   -                      -
          40090 · Other Revenue                                        -                     -                   -                       -                   -                      -
       Total Income                                                    -                     -              11,800                       -                   -                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                    -                     -                   -                       -                   -                      -
            50020 · Cost of Sales Real Property                        -                     -                   -                       -                   -                      -
            50030 · Closing Costs / Prorations                         -                     -                   -                       -                   -                      -
            50040 · Structured Settlement Costs                        -                     -                   -                       -                   -                      -
          Total 50000 · Cost of Goods Sold                             -                     -                   -                       -                   -                      -
       Total COGS                                                      -                     -                   -                       -                   -                      -
     Gross Profit                                                      -                     -              11,800                       -                   -                      -
       Expense
          60020 · Media Consulting                                    -                      -                    -                    -                    -                       -
          60400 · Bank Charges                                        -                      -                    -                    -                    -                       -
          60500 · Dues and Subscriptions                              -                      -                    -                    -                    -                   1,515
          60600 · Equipment Lease                                     -                      -                    -                    -                    -                       -
          61700 · Information Technology                              -                      -                    -                    -                    -                       -
          61800 · License and Filing Fees                         4,257                    479                  679                  579                  579                     579
          61850 · Meals and Entertainment                             -                      -                    -                    -                    -                       -
          61870 · Moving                                              -                      -                    -                    -                    -                       -
          62500 · Employee Benefits                                   -                      -                    -                    -                    -                       -
          63300 · Insurance                                           -                      -                    -                    -                    -                       -
          63400 · Interest                                      866,702                      -                    -                    -                    -                       -
          63401 · Int Expense - BK DIP financing                      -                      -                    -                    -                    -                       -
          64800 · Office Expense                                      -                      -                    -                    -                    -                       -
          64900 · Office Supplies                                     -                      -                    -                    -                    -                       -
          65000 · Outside Services                                    -                      -                    -                    -                    -                       -
          65100 · Parking                                             -                      -                    -                    -                    -                       -
          66000 · Payroll-Salaries and Wages                          -                      -                    -                    -                    -                       -
          66005 · Payroll-Service Fees                                -                      -                    -                    -                    -                       -
          66015 · Payroll-Employer Taxes                              -                      -                    -                    -                    -                       -
          66020 · Independent Contractors                             -                      -                    -                    -                    -                       -
          66030 · Postage and Delivery                                -                      -                    -                    -                    -                       -
          66800 · Rent Expense                                        -                      -                    -                    -                    -                       -
          66900 · Repairs and Maintenance                             -                      -                    -                    -                    -                       -
          67000 · Security                                            -                      -                    -                    -                    -                       -
          67050 · Storage                                             -                      -                    -                    -                    -                       -
          67100 · Telephone and Internet Expense                      -                      -                    -                    -                    -                       -
          67110 · Title Searches                                    600                      -                    -                    -                    -                       -
          67200 · Travel                                              -                      -                    -                    -                    -                       -
          67210 · Travel / Relocation allowance                       -                      -                    -                    -                    -                       -
          67400 · Utilities                                           -                      -                  160                    -                    -                       -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                     -                    -                     -                    -                      -
            68200 · Legal Fees - Ord Course                      15,000                     -               24,024                     -                    -                      -
            68300 · Accntng Fees - Ord Course                         -                     -                    -                     -                    -                      -
          Total 68000 · Professional Fee Ord Course              15,000                     -               24,024                     -                    -                      -
          71000 · U.S. Trustee Fees                             254,875                16,958                6,825                   650                  650                    650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                             -                     -                    -                      -                   -                      -
            72030 · Consulting - Court Retained                        -                     -                    -                      -                   -                      -
            72050 · Creditor's Committee Fees Expen                    -                     -                    -                      -                   -                      -
          Total 72000 · Prof Fees - Retained Firms                     -                     -                    -                      -                   -                      -
          72100 · DIP Loan Origination Fee                             -                     -                    -                      -                   -                      -
          81140 · Board Fees                                           -                     -                    -                      -                   -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                               -                    -                     -                   -                    -                        -
            83110 · Municipal Taxes and Fees                           -                    -                     -                   -                    -                        -
            83200 · Taxes, other - LLC fees                          800                  800                   800                 800                  800                      800
          Total 83000 · Tax Expense                                  800                  800                   800                 800                  800                      800
       Total Expense                                           1,142,235               18,237                32,488               2,029                2,029                    3,544
  Net Ordinary Income                                         (1,142,235)             (18,237)              (20,688)             (2,029)              (2,029)                  (3,544)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                          -                     -                    -                      -                   -                      -
       85101 · Refund of Pre-Petition Expense                          -                     -                    -                      -                   -                      -
       85105 · Settlement Income                                       -                     -                    -                      -                   -                      -
     Total Other Income                                                -                     -                    -                      -                   -                      -
     Other Expense
       85000 · Write off uncollectible rents                           -                    -                     -                   -                    -                        -
       85001 · Charitable Contribution                                 -                    -                     -                   -                    -                        -
     Total Other Expense                                               -                    -                     -                   -                    -                        -
  Net Other Income                                                     -                    -                     -                   -                    -                        -
Net Income                                                    (1,142,235)             (18,237)              (20,688)             (2,029)              (2,029)                  (3,544)




       73 of 150
                                                                                                                                                             MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                        Doc 2704                 Filed 10/02/18                 Page 74 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-077 Haffenburg       P-078 Haralson       P-080 Harringworth    P-081 Hawthorne       P-082 Hazelpoint        P-084 Heilbron
                                                         Invest LLC            Invest LLC             Invest, LLC          Invest LLC            Invest LLC          Manor Invest LLC
                                                         17-12659              17-12663               17-12669             18-10291              17-12674               17-12681
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                           -                    -                    -           2,190,000                         -                      -
          40010 · Rent Revenue                                           -                    -                    -              38,864                         -                      -
          40020 · Interest Revenue                                       -                    -                    -                   -                         -                      -
          40022 · Structured Settlement Income                           -                    -                    -                   -                         -                      -
          40090 · Other Revenue                                          -                    -                    -                   -                         -                      -
       Total Income                                                      -                    -                    -           2,228,864                         -                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                      -                    -                    -               4,633                         -                      -
            50020 · Cost of Sales Real Property                          -                    -                    -           2,110,466                         -                      -
            50030 · Closing Costs / Prorations                           -                    -                    -             143,732                         -                      -
            50040 · Structured Settlement Costs                          -                    -                    -                   -                         -                      -
          Total 50000 · Cost of Goods Sold                               -                    -                    -           2,258,831                         -                      -
       Total COGS                                                        -                    -                    -           2,258,831                         -                      -
     Gross Profit                                                        -                    -                    -             (29,967)                        -                      -
       Expense
          60020 · Media Consulting                                    -                     -                     -                     -                     -                      -
          60400 · Bank Charges                                        -                     -                     -                     8                     -                      -
          60500 · Dues and Subscriptions                              -                     -                     -                     -                     -                      -
          60600 · Equipment Lease                                     -                     -                     -                     -                     -                      -
          61700 · Information Technology                              -                     -                     -                     -                     -                      -
          61800 · License and Filing Fees                           630                   579                 1,197                   628                   530                    479
          61850 · Meals and Entertainment                             -                     -                     -                     -                     -                      -
          61870 · Moving                                              -                     -                     -                     -                     -                      -
          62500 · Employee Benefits                                   -                     -                     -                     -                     -                      -
          63300 · Insurance                                           -                     -                     -                     -                     -                      -
          63400 · Interest                                            -                     -                     -                     -                     -                      -
          63401 · Int Expense - BK DIP financing                      -                     -                     -                     -                     -                      -
          64800 · Office Expense                                      -                     -                     -                     -                     -                      -
          64900 · Office Supplies                                     -                     -                     -                     -                     -                      -
          65000 · Outside Services                                    -                     -                     -                     -                     -                      -
          65100 · Parking                                             -                     -                     -                     -                     -                      -
          66000 · Payroll-Salaries and Wages                          -                     -                     -                     -                     -                      -
          66005 · Payroll-Service Fees                                -                     -                     -                     -                     -                      -
          66015 · Payroll-Employer Taxes                              -                     -                     -                     -                     -                      -
          66020 · Independent Contractors                             -                     -                     -                     -                     -                      -
          66030 · Postage and Delivery                                -                     -                     -                     -                     -                      -
          66800 · Rent Expense                                        -                     -                     -                     -                     -                      -
          66900 · Repairs and Maintenance                             -                     -                     -                     -                     -                      -
          67000 · Security                                            -                     -                     -                     -                     -                      -
          67050 · Storage                                             -                     -                     -                     -                     -                      -
          67100 · Telephone and Internet Expense                      -                     -                     -                     -                     -                      -
          67110 · Title Searches                                      -                     -                     -                     -                     -                      -
          67200 · Travel                                              -                     -                     -                     -                     -                      -
          67210 · Travel / Relocation allowance                       -                     -                     -                     -                     -                      -
          67400 · Utilities                                           -                     -                     -                     -                     -                      -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                     -                      -                    -                     -                     -
            68200 · Legal Fees - Ord Course                           -                     -                      -                    -                     -                     -
            68300 · Accntng Fees - Ord Course                         -                     -                      -                    -                     -                     -
          Total 68000 · Professional Fee Ord Course                   -                     -                      -                    -                     -                     -
          71000 · U.S. Trustee Fees                                 325                   650                    650                  975                   650                 2,600
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                               -                    -                    -                      -                      -                      -
            72030 · Consulting - Court Retained                          -                    -                    -                      -                      -                      -
            72050 · Creditor's Committee Fees Expen                      -                    -                    -                      -                      -                      -
          Total 72000 · Prof Fees - Retained Firms                       -                    -                    -                      -                      -                      -
          72100 · DIP Loan Origination Fee                               -                    -                    -                      -                      -                      -
          81140 · Board Fees                                             -                    -                    -                      -                      -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                     -                      -                   -                      -                      -
            83110 · Municipal Taxes and Fees                          -                     -                      -                   -                      -                      -
            83200 · Taxes, other - LLC fees                         800                   800                    800                 800                    800                  1,600
          Total 83000 · Tax Expense                                 800                   800                    800                 800                    800                  1,600
       Total Expense                                              1,755                 2,029                  2,647               2,411                  1,980                  4,679
  Net Ordinary Income                                            (1,755)               (2,029)                (2,647)            (32,378)                (1,980)                (4,679)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                            -                    -                    -                      -                      -                      -
       85101 · Refund of Pre-Petition Expense                            -                    -                    -                      -                      -                      -
       85105 · Settlement Income                                         -                    -                    -                      -                      -                      -
     Total Other Income                                                  -                    -                    -                      -                      -                      -
     Other Expense
       85000 · Write off uncollectible rents                          -                     -                      -                   -                      -                      -
       85001 · Charitable Contribution                                -                     -                      -                   -                      -                      -
     Total Other Expense                                              -                     -                      -                   -                      -                      -
  Net Other Income                                                    -                     -                      -                   -                      -                      -
Net Income                                                       (1,755)               (2,029)                (2,647)            (32,378)                (1,980)                (4,679)




       74 of 150
                                                                                                                                                             MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                 Filed 10/02/18                Page 75 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-085 Hollyline       P-086 Hornbeam        P-087 Idared       P-088 Imperial Aly    P-092 Lenni Heights P-093 Lilac Meadow
                                                       Owners LLC              Invest LLC          Invest LLC           Invest LLC             Invest LLC          Invest LLC
                                                         17-12688              17-12694            17-12701              17-12708               17-12720             17-12728
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                          -                    -                   -                    -               101,000                      -
          40010 · Rent Revenue                                          -                    -                   -                    -                     -                      -
          40020 · Interest Revenue                                      -                    -                   -                    -                     -                      -
          40022 · Structured Settlement Income                          -                    -                   -                    -                     -                      -
          40090 · Other Revenue                                         -                    -                   -                    -                     -                      -
       Total Income                                                     -                    -                   -                    -               101,000                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                     -                    -                   -                    -                     -                      -
            50020 · Cost of Sales Real Property                         -                    -                   -                    -               178,040                      -
            50030 · Closing Costs / Prorations                          -                    -                   -                    -                 7,706                      -
            50040 · Structured Settlement Costs                         -                    -                   -                    -                     -                      -
          Total 50000 · Cost of Goods Sold                              -                    -                   -                    -               185,746                      -
       Total COGS                                                       -                    -                   -                    -               185,746                      -
     Gross Profit                                                       -                    -                   -                    -               (84,746)                     -
       Expense
          60020 · Media Consulting                                    -                     -                   -                     -                      -                    -
          60400 · Bank Charges                                        -                     -                   -                     -                      -                    -
          60500 · Dues and Subscriptions                              -                     -                   -                     -                      -                    -
          60600 · Equipment Lease                                     -                     -                   -                     -                      -                    -
          61700 · Information Technology                              -                     -                   -                     -                      -                    -
          61800 · License and Filing Fees                           577                   479                 579                   479                    149                  479
          61850 · Meals and Entertainment                             -                     -                   -                     -                      -                    -
          61870 · Moving                                              -                     -                   -                     -                      -                    -
          62500 · Employee Benefits                                   -                     -                   -                     -                      -                    -
          63300 · Insurance                                           -                     -                   -                     -                      -                    -
          63400 · Interest                                            -                     -                   -                     -                      -                    -
          63401 · Int Expense - BK DIP financing                      -                     -                   -                     -                      -                    -
          64800 · Office Expense                                      -                     -                   -                     -                      -                    -
          64900 · Office Supplies                                     -                     -                   -                     -                      -                    -
          65000 · Outside Services                                    -                     -                   -                     -                      -                    -
          65100 · Parking                                             -                     -                   -                     -                      -                    -
          66000 · Payroll-Salaries and Wages                          -                     -                   -                     -                      -                    -
          66005 · Payroll-Service Fees                                -                     -                   -                     -                      -                    -
          66015 · Payroll-Employer Taxes                              -                     -                   -                     -                      -                    -
          66020 · Independent Contractors                             -                     -                   -                     -                      -                    -
          66030 · Postage and Delivery                                -                     -                   -                     -                      -                    -
          66800 · Rent Expense                                        -                     -                   -                     -                      -                    -
          66900 · Repairs and Maintenance                             -                     -                   -                     -                      -                    -
          67000 · Security                                            -                     -                   -                     -                      -                    -
          67050 · Storage                                             -                     -                   -                     -                      -                    -
          67100 · Telephone and Internet Expense                      -                     -                   -                     -                      -                    -
          67110 · Title Searches                                      -                     -                   -                     -                      -                    -
          67200 · Travel                                              -                     -                   -                     -                      -                    -
          67210 · Travel / Relocation allowance                       -                     -                   -                     -                      -                    -
          67400 · Utilities                                           -                     -                   -                     -                      -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                   -                     -                     -                      -                     -
            68200 · Legal Fees - Ord Course                           -                   -                     -                     -                    405                     -
            68300 · Accntng Fees - Ord Course                         -                   -                     -                     -                      -                     -
          Total 68000 · Professional Fee Ord Course                   -                   -                     -                     -                    405                     -
          71000 · U.S. Trustee Fees                                 975               6,500                   650                 1,950                    650                 6,825
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                    -                   -                    -                      -                     -
            72030 · Consulting - Court Retained                         -                    -                   -                    -                      -                     -
            72050 · Creditor's Committee Fees Expen                     -                    -                   -                    -                      -                     -
          Total 72000 · Prof Fees - Retained Firms                      -                    -                   -                    -                      -                     -
          72100 · DIP Loan Origination Fee                              -                    -                   -                    -                      -                     -
          81140 · Board Fees                                            -                    -                   -                    -                      -                     -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                    -                    -                     -                     -                      -
            83110 · Municipal Taxes and Fees                          -                    -                    -                     -                     -                      -
            83200 · Taxes, other - LLC fees                         800                  800                  800                   800                   800                    800
          Total 83000 · Tax Expense                                 800                  800                  800                   800                   800                    800
       Total Expense                                              2,352                7,779                2,029                 3,229                 2,004                  8,104
  Net Ordinary Income                                            (2,352)              (7,779)              (2,029)               (3,229)              (86,750)                (8,104)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                           -                    -                   -                    -                      -                     -
       85101 · Refund of Pre-Petition Expense                           -                    -                   -                    -                      -                     -
       85105 · Settlement Income                                        -                    -                   -                    -                      -                     -
     Total Other Income                                                 -                    -                   -                    -                      -                     -
     Other Expense
       85000 · Write off uncollectible rents                          -                    -                    -                     -                     -                      -
       85001 · Charitable Contribution                                -                    -                    -                     -                     -                      -
     Total Other Expense                                              -                    -                    -                     -                     -                      -
  Net Other Income                                                    -                    -                    -                     -                     -                      -
Net Income                                                       (2,352)              (7,779)              (2,029)               (3,229)              (86,750)                (8,104)




       75 of 150
                                                                                                                                                            MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                          Doc 2704                  Filed 10/02/18                 Page 76 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-094 Lilac Valley       P-095 Lincolnshire     P-096 Lonetree       P-097 Longbourn       P-098 Mason Run       P-099 Massabesic
                                                         Invest LLC                Invest LLC           Invest LLC            Invest LLC            Invest LLC            Invest LLC
                                                          18-10292                 17-12733             17-12740              17-12746              17-12751               18-10293
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                   670,000                        -                      -                     -                     -            799,000
          40010 · Rent Revenue                                         -                        -                      -                     -                     -                  -
          40020 · Interest Revenue                                     -                        -                      -                     -                     -                  -
          40022 · Structured Settlement Income                         -                        -                      -                     -                     -                  -
          40090 · Other Revenue                                        -                        -                      -                     -                     -                  -
       Total Income                                              670,000                        -                      -                     -                     -            799,000
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                    -                        -                      -                     -                     -                   -
            50020 · Cost of Sales Real Property                  735,726                        -                      -                     -                     -             864,880
            50030 · Closing Costs / Prorations                    39,724                        -                      -                     -                     -              55,740
            50040 · Structured Settlement Costs                        -                        -                      -                     -                     -                   -
          Total 50000 · Cost of Goods Sold                       775,450                        -                      -                     -                     -             920,619
       Total COGS                                                775,450                        -                      -                     -                     -             920,619
     Gross Profit                                               (105,450)                       -                      -                     -                     -            (121,619)
       Expense
          60020 · Media Consulting                                     -                        -                    -                     -                     -                      -
          60400 · Bank Charges                                         -                        -                    -                     -                     -                      -
          60500 · Dues and Subscriptions                               -                        -                    -                     -                     -                      -
          60600 · Equipment Lease                                      -                        -                    -                     -                     -                      -
          61700 · Information Technology                               -                        -                    -                     -                     -                      -
          61800 · License and Filing Fees                            149                      679                  430                   479                   430                      -
          61850 · Meals and Entertainment                              -                        -                    -                     -                     -                      -
          61870 · Moving                                               -                        -                    -                     -                     -                      -
          62500 · Employee Benefits                                    -                        -                    -                     -                     -                      -
          63300 · Insurance                                            -                        -                    -                     -                     -                      -
          63400 · Interest                                             -                        -                    -                     -                     -                      -
          63401 · Int Expense - BK DIP financing                       -                        -                    -                     -                     -                      -
          64800 · Office Expense                                       -                        -                    -                     -                     -                      -
          64900 · Office Supplies                                      -                        -                    -                     -                     -                      -
          65000 · Outside Services                                     -                        -                    -                     -                     -                      -
          65100 · Parking                                              -                        -                    -                     -                     -                      -
          66000 · Payroll-Salaries and Wages                           -                        -                    -                     -                     -                      -
          66005 · Payroll-Service Fees                                 -                        -                    -                     -                     -                      -
          66015 · Payroll-Employer Taxes                               -                        -                    -                     -                     -                      -
          66020 · Independent Contractors                              -                        -                    -                     -                     -                      -
          66030 · Postage and Delivery                                 -                        -                    -                     -                     -                      -
          66800 · Rent Expense                                         -                        -                    -                     -                     -                      -
          66900 · Repairs and Maintenance                              -                        -                    -                     -                     -                      -
          67000 · Security                                             -                        -                    -                     -                     -                      -
          67050 · Storage                                              -                        -                    -                     -                     -                      -
          67100 · Telephone and Internet Expense                       -                        -                    -                     -                     -                      -
          67110 · Title Searches                                       -                        -                    -                     -                     -                    750
          67200 · Travel                                               -                        -                    -                     -                     -                      -
          67210 · Travel / Relocation allowance                        -                        -                    -                     -                     -                      -
          67400 · Utilities                                            -                        -                    -                     -                     -                      -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                            -                        -                    -                    -                     -                     -
            68200 · Legal Fees - Ord Course                            -                        -                    -                    -                     -                 2,625
            68300 · Accntng Fees - Ord Course                          -                        -                    -                    -                     -                     -
          Total 68000 · Professional Fee Ord Course                    -                        -                    -                    -                     -                 2,625
          71000 · U.S. Trustee Fees                                  975                    1,300                  650                9,750                 1,625                   650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                                 -                    -                      -                     -                     -                    -
            72030 · Consulting - Court Retained                            -                    -                      -                     -                     -                    -
            72050 · Creditor's Committee Fees Expen                        -                    -                      -                     -                     -                    -
          Total 72000 · Prof Fees - Retained Firms                         -                    -                      -                     -                     -                    -
          72100 · DIP Loan Origination Fee                                 -                    -                      -                     -                     -                    -
          81140 · Board Fees                                               -                    -                      -                     -                     -                    -
          83000 · Tax Expense
            83100 · Property Tax Expense                               -                        -                    -                    -                     -                      -
            83110 · Municipal Taxes and Fees                           -                        -                    -                    -                     -                      -
            83200 · Taxes, other - LLC fees                          800                      800                  800                  800                   800                    800
          Total 83000 · Tax Expense                                  800                      800                  800                  800                   800                    800
       Total Expense                                               1,924                    2,779                1,880               11,029                 2,855                  4,825
  Net Ordinary Income                                           (107,374)                  (2,779)              (1,880)             (11,029)               (2,855)              (126,444)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                              -                    -                      -                     -                     -                    -
       85101 · Refund of Pre-Petition Expense                              -                    -                      -                     -                     -                    -
       85105 · Settlement Income                                           -                    -                      -                     -                     -                    -
     Total Other Income                                                    -                    -                      -                     -                     -                    -
     Other Expense
       85000 · Write off uncollectible rents                           -                        -                    -                    -                     -                      -
       85001 · Charitable Contribution                                 -                        -                    -                    -                     -                      -
     Total Other Expense                                               -                        -                    -                    -                     -                      -
  Net Other Income                                                     -                        -                    -                    -                     -                      -
Net Income                                                      (107,374)                  (2,779)              (1,880)             (11,029)               (2,855)              (126,444)




       76 of 150
                                                                                                                                                                MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                      Doc 2704                  Filed 10/02/18                  Page 77 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-100 Melody Lane    P-101 Merrimack       P-102 Mineola Invest   P-103 Monadnock     P-104 Moravian         P-105 Mountain
                                                          Invest LLC         Valley Invest               LLC               Invest LLC         Invest LLC            Spring Invest
                                                          17-12757            17-12665                17-12673             17-12682           17-12690                17-12698
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                         -                     -                     -                    -                    -                      -
          40010 · Rent Revenue                                         -                     -                     -                    -                    -                      -
          40020 · Interest Revenue                                     -                     -                     -                    -                    -                      -
          40022 · Structured Settlement Income                         -                     -                     -                    -                    -                      -
          40090 · Other Revenue                                        -                     -                     -                    -                    -                      -
       Total Income                                                    -                     -                     -                    -                    -                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                    -                     -                     -                    -                    -                      -
            50020 · Cost of Sales Real Property                        -                     -                     -                    -                    -                      -
            50030 · Closing Costs / Prorations                         -                     -                     -                    -                    -                      -
            50040 · Structured Settlement Costs                        -                     -                     -                    -                    -                      -
          Total 50000 · Cost of Goods Sold                             -                     -                     -                    -                    -                      -
       Total COGS                                                      -                     -                     -                    -                    -                      -
     Gross Profit                                                      -                     -                     -                    -                    -                      -
       Expense
          60020 · Media Consulting                                     -                   -                       -                    -                  -                       -
          60400 · Bank Charges                                         -                   -                       -                    -                  -                       -
          60500 · Dues and Subscriptions                               -                 277                       -                    -                  -                       -
          60600 · Equipment Lease                                      -                   -                       -                    -                  -                       -
          61700 · Information Technology                               -                   -                       -                    -                  -                       -
          61800 · License and Filing Fees                            579                 479                     579                  479                430                     479
          61850 · Meals and Entertainment                              -                   -                       -                    -                  -                       -
          61870 · Moving                                               -                   -                       -                    -                  -                       -
          62500 · Employee Benefits                                    -                   -                       -                    -                  -                       -
          63300 · Insurance                                            -                   -                       -                    -                  -                       -
          63400 · Interest                                             -                   -                       -                    -                  -                       -
          63401 · Int Expense - BK DIP financing                       -                   -                       -                    -                  -                       -
          64800 · Office Expense                                       -                   -                       -                    -                  -                       -
          64900 · Office Supplies                                      -                   -                       -                    -                  -                       -
          65000 · Outside Services                                     -                   -                       -                    -                  -                       -
          65100 · Parking                                              -                   -                       -                    -                  -                       -
          66000 · Payroll-Salaries and Wages                           -                   -                       -                    -                  -                       -
          66005 · Payroll-Service Fees                                 -                   -                       -                    -                  -                       -
          66015 · Payroll-Employer Taxes                               -                   -                       -                    -                  -                       -
          66020 · Independent Contractors                              -                   -                       -                    -                  -                       -
          66030 · Postage and Delivery                                 -                   -                       -                    -                  -                       -
          66800 · Rent Expense                                         -                   -                       -                    -                  -                       -
          66900 · Repairs and Maintenance                              -                   -                       -                    -                  -                       -
          67000 · Security                                             -                   -                       -                    -                  -                       -
          67050 · Storage                                              -                   -                       -                    -                  -                       -
          67100 · Telephone and Internet Expense                       -                   -                       -                    -                  -                       -
          67110 · Title Searches                                       -                   -                       -                    -                  -                       -
          67200 · Travel                                               -                   -                       -                    -                  -                       -
          67210 · Travel / Relocation allowance                        -                   -                       -                    -                  -                       -
          67400 · Utilities                                            -                   -                       -                    -                246                       -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                            -                   -                       -                    -                  -                        -
            68200 · Legal Fees - Ord Course                            -                   -                       -                    -                960                        -
            68300 · Accntng Fees - Ord Course                          -                   -                       -                    -                  -                        -
          Total 68000 · Professional Fee Ord Course                    -                   -                       -                    -                960                        -
          71000 · U.S. Trustee Fees                                  650                 650                     650                  650                650                    1,300
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                             -                     -                     -                    -                    -                      -
            72030 · Consulting - Court Retained                        -                     -                     -                    -                    -                      -
            72050 · Creditor's Committee Fees Expen                    -                     -                     -                    -                    -                      -
          Total 72000 · Prof Fees - Retained Firms                     -                     -                     -                    -                    -                      -
          72100 · DIP Loan Origination Fee                             -                     -                     -                    -                    -                      -
          81140 · Board Fees                                           -                     -                     -                    -                    -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                   -                        -                   -                   -                        -
            83110 · Municipal Taxes and Fees                          -                   -                        -                   -                   -                        -
            83200 · Taxes, other - LLC fees                         800                 800                      800                 800                 800                      800
          Total 83000 · Tax Expense                                 800                 800                      800                 800                 800                      800
       Total Expense                                              2,029               2,206                    2,029               1,929               3,086                    2,579
  Net Ordinary Income                                            (2,029)             (2,206)                  (2,029)             (1,929)             (3,086)                  (2,579)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                          -                     -                     -                    -                    -                      -
       85101 · Refund of Pre-Petition Expense                          -                     -                     -                    -                    -                      -
       85105 · Settlement Income                                       -                     -                     -                    -                    -                      -
     Total Other Income                                                -                     -                     -                    -                    -                      -
     Other Expense
       85000 · Write off uncollectible rents                          -                   -                        -                   -                   -                        -
       85001 · Charitable Contribution                                -                   -                        -                   -                   -                        -
     Total Other Expense                                              -                   -                        -                   -                   -                        -
  Net Other Income                                                    -                   -                        -                   -                   -                        -
Net Income                                                       (2,029)             (2,206)                  (2,029)             (1,929)             (3,086)                  (2,579)




       77 of 150
                                                                                                                                                             MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                  Filed 10/02/18                 Page 78 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-106 Mt. Holly       P-107 Mutsu Invest     P-108 Newville       P-109 Old Carbon       P-110 Old Maitland    P-111 Owl Ridge
                                                        Invest LLC                 LLC               Invest LLC            Invest LLC              Invest LLC           Invest LLC
                                                         17-12707               17-12719             17-12734               17-12743               17-12752             17-12763
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                          -                    -                      -                      -                    -                      -
          40010 · Rent Revenue                                          -                    -                      -                      -                    -                      -
          40020 · Interest Revenue                                      -                    -                      -                      -                    -                      -
          40022 · Structured Settlement Income                          -                    -                      -                      -                    -                      -
          40090 · Other Revenue                                         -                    -                      -                      -                    -                      -
       Total Income                                                     -                    -                      -                      -                    -                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                     -                    -                      -                      -                    -                      -
            50020 · Cost of Sales Real Property                         -                    -                      -                      -                    -                      -
            50030 · Closing Costs / Prorations                          -                    -                      -                      -                    -                      -
            50040 · Structured Settlement Costs                         -                    -                      -                      -                    -                      -
          Total 50000 · Cost of Goods Sold                              -                    -                      -                      -                    -                      -
       Total COGS                                                       -                    -                      -                      -                    -                      -
     Gross Profit                                                       -                    -                      -                      -                    -                      -
       Expense
          60020 · Media Consulting                                    -                      -                    -                      -                      -                    -
          60400 · Bank Charges                                        -                      -                    -                      -                      -                    -
          60500 · Dues and Subscriptions                            277                      -                    -                      -                      -                    -
          60600 · Equipment Lease                                     -                      -                    -                      -                      -                    -
          61700 · Information Technology                              -                      -                    -                      -                      -                    -
          61800 · License and Filing Fees                           579                    479                  479                    579                    479                  530
          61850 · Meals and Entertainment                             -                      -                    -                      -                      -                    -
          61870 · Moving                                              -                      -                    -                      -                      -                    -
          62500 · Employee Benefits                                   -                      -                    -                      -                      -                    -
          63300 · Insurance                                           -                      -                    -                      -                      -                    -
          63400 · Interest                                            -                      -                    -                      -                      -                    -
          63401 · Int Expense - BK DIP financing                      -                      -                    -                      -                      -                    -
          64800 · Office Expense                                      -                      -                    -                      -                      -                    -
          64900 · Office Supplies                                     -                      -                    -                      -                      -                    -
          65000 · Outside Services                                    -                      -                    -                      -                      -                    -
          65100 · Parking                                             -                      -                    -                      -                      -                    -
          66000 · Payroll-Salaries and Wages                          -                      -                    -                      -                      -                    -
          66005 · Payroll-Service Fees                                -                      -                    -                      -                      -                    -
          66015 · Payroll-Employer Taxes                              -                      -                    -                      -                      -                    -
          66020 · Independent Contractors                             -                      -                    -                      -                      -                    -
          66030 · Postage and Delivery                                -                      -                    -                      -                      -                    -
          66800 · Rent Expense                                        -                      -                    -                      -                      -                    -
          66900 · Repairs and Maintenance                             -                      -                    -                      -                      -                    -
          67000 · Security                                            -                      -                    -                      -                      -                    -
          67050 · Storage                                             -                      -                    -                      -                      -                    -
          67100 · Telephone and Internet Expense                      -                      -                    -                      -                      -                    -
          67110 · Title Searches                                      -                    750                    -                      -                      -                    -
          67200 · Travel                                              -                      -                    -                      -                      -                    -
          67210 · Travel / Relocation allowance                       -                      -                    -                      -                      -                    -
          67400 · Utilities                                           -                      -                    -                      -                      -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                      -                    -                      -                      -                    -
            68200 · Legal Fees - Ord Course                           -                      -                1,035                      -                  4,620                  990
            68300 · Accntng Fees - Ord Course                         -                      -                    -                      -                      -                    -
          Total 68000 · Professional Fee Ord Course                   -                      -                1,035                      -                  4,620                  990
          71000 · U.S. Trustee Fees                                 650                    650                  650                    650                  2,600                  650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                    -                      -                      -                    -                      -
            72030 · Consulting - Court Retained                         -                    -                      -                      -                    -                      -
            72050 · Creditor's Committee Fees Expen                     -                    -                      -                      -                    -                      -
          Total 72000 · Prof Fees - Retained Firms                      -                    -                      -                      -                    -                      -
          72100 · DIP Loan Origination Fee                              -                    -                      -                      -                    -                      -
          81140 · Board Fees                                            -                    -                      -                      -                    -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                      -                    -                     -                       -                     -
            83110 · Municipal Taxes and Fees                          -                      -                    -                     -                       -                     -
            83200 · Taxes, other - LLC fees                         800                    800                  800                   800                     800                   800
          Total 83000 · Tax Expense                                 800                    800                  800                   800                     800                   800
       Total Expense                                              2,306                  2,679                2,964                 2,029                   8,499                 2,970
  Net Ordinary Income                                            (2,306)                (2,679)              (2,964)               (2,029)                 (8,499)               (2,970)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                           -                    -                      -                      -                    -                      -
       85101 · Refund of Pre-Petition Expense                           -                    -                      -                      -                    -                      -
       85105 · Settlement Income                                        -                    -                      -                      -                    -                      -
     Total Other Income                                                 -                    -                      -                      -                    -                      -
     Other Expense
       85000 · Write off uncollectible rents                          -                      -                    -                     -                       -                     -
       85001 · Charitable Contribution                                -                      -                    -                     -                       -                     -
     Total Other Expense                                              -                      -                    -                     -                       -                     -
  Net Other Income                                                    -                      -                    -                     -                       -                     -
Net Income                                                       (2,306)                (2,679)              (2,964)               (2,029)                 (8,499)               (2,970)




       78 of 150
                                                                                                                                                               MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                 Filed 10/02/18                  Page 79 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-112 Papirovka       P-113 Pawtuckaway    P-114 Pemberley       P-115 Pemigewasset    P-116 Pennhurst       P-117 Pepperwood
                                                         Invest LLC             Invest LLC          Invest LLC                Invest            Invest LLC             Invest LLC
                                                         17-12774               17-12783            17-12790                17-12800            18-10296               17-12804
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                          -                    -          2,650,000                        -         21,500,000               800,000
          40010 · Rent Revenue                                          -                    -                  -                        -            541,050                     -
          40020 · Interest Revenue                                      -                    -                  -                        -                  -                     -
          40022 · Structured Settlement Income                          -                    -                  -                        -                  -                     -
          40090 · Other Revenue                                         -                    -                  -                        -                279                     -
       Total Income                                                     -                    -          2,650,000                        -         22,041,329               800,000
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                     -                    -                  -                        -            149,365                      -
            50020 · Cost of Sales Real Property                         -                    -          2,997,846                        -         19,525,752              1,009,819
            50030 · Closing Costs / Prorations                          -                    -            150,525                        -            802,994                 75,938
            50040 · Structured Settlement Costs                         -                    -                  -                        -                  -                      -
          Total 50000 · Cost of Goods Sold                              -                    -          3,148,371                        -         20,478,111              1,085,757
       Total COGS                                                       -                    -          3,148,371                        -         20,478,111              1,085,757
     Gross Profit                                                       -                    -           (498,371)                       -          1,563,218               (285,757)
       Expense
          60020 · Media Consulting                                    -                      -                  -                        -                  -                       -
          60400 · Bank Charges                                        -                      -                  -                        -             10,354                       -
          60500 · Dues and Subscriptions                              -                      -                  -                        -                  -                       -
          60600 · Equipment Lease                                     -                      -                  -                        -                  -                       -
          61700 · Information Technology                              -                      -                  -                        -                  -                       -
          61800 · License and Filing Fees                           479                    479                 98                      479                 49                     149
          61850 · Meals and Entertainment                             -                      -                  -                        -                  -                       -
          61870 · Moving                                              -                      -                  -                        -                  -                       -
          62500 · Employee Benefits                                   -                      -                  -                        -                  -                       -
          63300 · Insurance                                           -                      -                  -                        -                  -                       -
          63400 · Interest                                            -                      -                  -                        -                  -                       -
          63401 · Int Expense - BK DIP financing                      -                      -                  -                        -                  -                       -
          64800 · Office Expense                                      -                      -                  -                        -                  -                       -
          64900 · Office Supplies                                     -                      -                  -                        -                  -                       -
          65000 · Outside Services                                    -                      -                  -                        -                  -                       -
          65100 · Parking                                             -                      -                  -                        -                  -                       -
          66000 · Payroll-Salaries and Wages                          -                      -                  -                        -                  -                       -
          66005 · Payroll-Service Fees                                -                      -                  -                        -                  -                       -
          66015 · Payroll-Employer Taxes                              -                      -                  -                        -                  -                       -
          66020 · Independent Contractors                             -                      -                  -                        -                  -                       -
          66030 · Postage and Delivery                                -                      -                  -                        -                  -                       -
          66800 · Rent Expense                                        -                      -                  -                        -                  -                       -
          66900 · Repairs and Maintenance                             -                      -                  -                        -                  -                       -
          67000 · Security                                            -                      -                  -                        -                  -                       -
          67050 · Storage                                             -                      -                  -                        -                  -                       -
          67100 · Telephone and Internet Expense                      -                      -                  -                        -                  -                       -
          67110 · Title Searches                                      -                      -                  -                        -                  -                       -
          67200 · Travel                                              -                      -                  -                        -                  -                       -
          67210 · Travel / Relocation allowance                       -                      -                  -                        -                  -                       -
          67400 · Utilities                                           -                      -                  -                        -                  -                       -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                     -                    -                       -                  -                      -
            68200 · Legal Fees - Ord Course                           -                     -                    -                       -                  -                  1,635
            68300 · Accntng Fees - Ord Course                         -                     -                    -                       -                  -                      -
          Total 68000 · Professional Fee Ord Course                   -                     -                    -                       -                  -                  1,635
          71000 · U.S. Trustee Fees                                 650                 9,750                  975                     650             10,412                    975
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                    -                     -                     -                     -                    -
            72030 · Consulting - Court Retained                         -                    -                     -                     -                     -                    -
            72050 · Creditor's Committee Fees Expen                     -                    -                     -                     -                     -                    -
          Total 72000 · Prof Fees - Retained Firms                      -                    -                     -                     -                     -                    -
          72100 · DIP Loan Origination Fee                              -                    -                     -                     -                     -                    -
          81140 · Board Fees                                            -                    -                     -                     -                     -                    -
          83000 · Tax Expense
            83100 · Property Tax Expense                             -                      -                   -                       -                   -                      -
            83110 · Municipal Taxes and Fees                         -                      -                   -                       -                   -                      -
            83200 · Taxes, other - LLC fees                        800                    800                 800                     800                 800                    800
          Total 83000 · Tax Expense                                800                    800                 800                     800                 800                    800
       Total Expense                                             1,929                 11,029               1,873                   1,929              21,616                  3,559
  Net Ordinary Income                                           (1,929)               (11,029)           (500,244)                 (1,929)          1,541,602               (289,316)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                           -                    -                     -                     -                     -                    -
       85101 · Refund of Pre-Petition Expense                           -                    -                     -                     -                     -                    -
       85105 · Settlement Income                                        -                    -                     -                     -                     -                    -
     Total Other Income                                                 -                    -                     -                     -                     -                    -
     Other Expense
       85000 · Write off uncollectible rents                         -                      -                   -                       -                   -                      -
       85001 · Charitable Contribution                               -                      -                   -                       -                   -                      -
     Total Other Expense                                             -                      -                   -                       -                   -                      -
  Net Other Income                                                   -                      -                   -                       -                   -                      -
Net Income                                                      (1,929)               (11,029)           (500,244)                 (1,929)          1,541,602               (289,316)




       79 of 150
                                                                                                                                                           MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                 Filed 10/02/18                Page 80 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-118 Pinney Invest P-119 Pinova Invest    P-120 Quarterpost    P-121 Red Woods     P-122 Ridgecrest       P-123 Riley Creek
                                                             LLC                 LLC                Invest LLC           Invest LLC          Invest LLC             Invest LLC
                                                           17-12808            17-12812              17-12816            17-12824            17-12821                17-12826
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                 3,125,000                    -            5,950,000                    -                      -                       -
          40010 · Rent Revenue                                         -                    -                    -                    -                      -                       -
          40020 · Interest Revenue                                     -                    -                    -                    -                      -                       -
          40022 · Structured Settlement Income                         -                    -                    -                    -                      -                       -
          40090 · Other Revenue                                        -                    -                    -                    -                      -                       -
       Total Income                                            3,125,000                    -            5,950,000                    -                      -                       -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                    -                    -                    -                    -                      -                       -
            50020 · Cost of Sales Real Property                3,341,883                    -            5,227,247                    -                      -                       -
            50030 · Closing Costs / Prorations                   183,413                    -              336,159                    -                      -                       -
            50040 · Structured Settlement Costs                        -                    -                    -                    -                      -                       -
          Total 50000 · Cost of Goods Sold                     3,525,296                    -            5,563,405                    -                      -                       -
       Total COGS                                              3,525,296                    -            5,563,405                    -                      -                       -
     Gross Profit                                               (400,296)                   -              386,595                    -                      -                       -
       Expense
          60020 · Media Consulting                                     -                    -                     -                   -                   -                       -
          60400 · Bank Charges                                         -                    -                     -                   -                   -                       -
          60500 · Dues and Subscriptions                               -                    -                     -                   -                   -                       -
          60600 · Equipment Lease                                      -                    -                     -                   -                   -                       -
          61700 · Information Technology                               -                    -                     -                   -                   -                       -
          61800 · License and Filing Fees                              -                  479                   149                 975                 430                     430
          61850 · Meals and Entertainment                              -                    -                     -                   -                   -                       -
          61870 · Moving                                               -                    -                     -                   -                   -                       -
          62500 · Employee Benefits                                    -                    -                     -                   -                   -                       -
          63300 · Insurance                                            -                    -                     -                   -                   -                       -
          63400 · Interest                                             -                    -                     -                   -                   -                       -
          63401 · Int Expense - BK DIP financing                       -                    -                     -                   -                   -                       -
          64800 · Office Expense                                       -                    -                     -                   -                   -                       -
          64900 · Office Supplies                                      -                    -                     -                   -                   -                       -
          65000 · Outside Services                                     -                    -                     -                   -                   -                       -
          65100 · Parking                                              -                    -                     -                   -                   -                       -
          66000 · Payroll-Salaries and Wages                           -                    -                     -                   -                   -                       -
          66005 · Payroll-Service Fees                                 -                    -                     -                   -                   -                       -
          66015 · Payroll-Employer Taxes                               -                    -                     -                   -                   -                       -
          66020 · Independent Contractors                              -                    -                     -                   -                   -                       -
          66030 · Postage and Delivery                                 -                    -                     -                   -                   -                       -
          66800 · Rent Expense                                         -                    -                     -                   -                   -                       -
          66900 · Repairs and Maintenance                              -                    -                     -                   -                   -                       -
          67000 · Security                                             -                    -                     -                   -                   -                       -
          67050 · Storage                                              -                    -                     -                   -                   -                       -
          67100 · Telephone and Internet Expense                       -                    -                     -                   -                   -                       -
          67110 · Title Searches                                       -                    -                     -                   -                   -                       -
          67200 · Travel                                               -                    -                     -                   -                   -                       -
          67210 · Travel / Relocation allowance                        -                    -                     -                   -                   -                       -
          67400 · Utilities                                            -                    -                     -                   -                   -                       -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                            -                    -                    -                   -                    -                      -
            68200 · Legal Fees - Ord Course                            -                    -                7,864                 473                    -                      -
            68300 · Accntng Fees - Ord Course                          -                    -                    -                   -                    -                      -
          Total 68000 · Professional Fee Ord Course                    -                    -                7,864                 473                    -                      -
          71000 · U.S. Trustee Fees                                1,300                  650                5,200               2,600                  650                  9,750
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                             -                    -                     -                   -                      -                       -
            72030 · Consulting - Court Retained                        -                    -                     -                   -                      -                       -
            72050 · Creditor's Committee Fees Expen                    -                    -                     -                   -                      -                       -
          Total 72000 · Prof Fees - Retained Firms                     -                    -                     -                   -                      -                       -
          72100 · DIP Loan Origination Fee                             -                    -                     -                   -                      -                       -
          81140 · Board Fees                                           -                    -                     -                   -                      -                       -
          83000 · Tax Expense
            83100 · Property Tax Expense                               -                    -                    -                   -                    -                      -
            83110 · Municipal Taxes and Fees                           -                    -                    -                   -                    -                      -
            83200 · Taxes, other - LLC fees                          800                  800                  800                 800                  800                    800
          Total 83000 · Tax Expense                                  800                  800                  800                 800                  800                    800
       Total Expense                                               2,100                1,929               14,013               4,848                1,880                 10,980
  Net Ordinary Income                                           (402,396)              (1,929)             372,581              (4,848)              (1,880)               (10,980)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                          -                    -                     -                   -                      -                       -
       85101 · Refund of Pre-Petition Expense                          -                    -                     -                   -                      -                       -
       85105 · Settlement Income                                       -                    -                     -                   -                      -                       -
     Total Other Income                                                -                    -                     -                   -                      -                       -
     Other Expense
       85000 · Write off uncollectible rents                           -                    -                    -                   -                    -                      -
       85001 · Charitable Contribution                                 -                    -                    -                   -                    -                      -
     Total Other Expense                                               -                    -                    -                   -                    -                      -
  Net Other Income                                                     -                    -                    -                   -                    -                      -
Net Income                                                      (402,396)              (1,929)             372,581              (4,848)              (1,880)               (10,980)




       80 of 150
                                                                                                                                                         MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                        Doc 2704                 Filed 10/02/18                  Page 81 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-124 Rising Sun       P-125 Sachs Bridge   P-126 Sagebrook       P-127 Seven Stars    P-128 Silk City       P-129 Silver Maple
                                                         Invest LLC              Invest LLC          Invest LLC            Invest LLC          Invest LLC             Invest LLC
                                                         17-12828                18-10297            17-12830               17-12832           17-12834                 17-12836
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                           -            1,100,000                     -             250,000                      -             8,500,000
          40010 · Rent Revenue                                           -                    -                     -                   -                      -                     -
          40020 · Interest Revenue                                       -                    -                     -                   -                      -                     -
          40022 · Structured Settlement Income                           -                    -                     -                   -                      -                     -
          40090 · Other Revenue                                          -                    -                     -                   -                      -                     -
       Total Income                                                      -            1,100,000                     -             250,000                      -             8,500,000
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                      -                   -                      -                   -                      -                     -
            50020 · Cost of Sales Real Property                          -             653,352                      -             342,626                      -             7,898,620
            50030 · Closing Costs / Prorations                           -              78,489                      -              22,523                      -               393,595
            50040 · Structured Settlement Costs                          -                   -                      -                   -                      -                     -
          Total 50000 · Cost of Goods Sold                               -             731,841                      -             365,149                      -             8,292,215
       Total COGS                                                        -             731,841                      -             365,149                      -             8,292,215
     Gross Profit                                                        -             368,159                      -            (115,149)                     -               207,785
       Expense
          60020 · Media Consulting                                    -                       -                   -                      -                  -                         -
          60400 · Bank Charges                                        -                       -                   -                      -                  -                         -
          60500 · Dues and Subscriptions                              -                       -                   -                      -                  -                         -
          60600 · Equipment Lease                                     -                       -                   -                      -                  -                         -
          61700 · Information Technology                              -                       -                   -                      -                  -                         -
          61800 · License and Filing Fees                           479                     579                 579                    149                479                         -
          61850 · Meals and Entertainment                             -                       -                   -                      -                  -                         -
          61870 · Moving                                              -                       -                   -                      -                  -                         -
          62500 · Employee Benefits                                   -                       -                   -                      -                  -                         -
          63300 · Insurance                                           -                       -                   -                      -                  -                         -
          63400 · Interest                                            -                       -                   -                      -                  -                         -
          63401 · Int Expense - BK DIP financing                      -                       -                   -                      -                  -                         -
          64800 · Office Expense                                      -                       -                   -                      -                  -                         -
          64900 · Office Supplies                                     -                       -                   -                      -                  -                         -
          65000 · Outside Services                                    -                       -                   -                      -                  -                         -
          65100 · Parking                                             -                       -                   -                      -                  -                         -
          66000 · Payroll-Salaries and Wages                          -                       -                   -                      -                  -                         -
          66005 · Payroll-Service Fees                                -                       -                   -                      -                  -                         -
          66015 · Payroll-Employer Taxes                              -                       -                   -                      -                  -                         -
          66020 · Independent Contractors                             -                       -                   -                      -                  -                         -
          66030 · Postage and Delivery                                -                       -                   -                      -                  -                         -
          66800 · Rent Expense                                        -                       -                   -                      -                  -                         -
          66900 · Repairs and Maintenance                             -                       -                   -                      -                  -                         -
          67000 · Security                                            -                       -                   -                      -                  -                         -
          67050 · Storage                                             -                       -                   -                      -                  -                         -
          67100 · Telephone and Internet Expense                      -                       -                   -                      -                  -                         -
          67110 · Title Searches                                      -                     750                   -                      -                  -                         -
          67200 · Travel                                              -                       -                   -                      -                  -                         -
          67210 · Travel / Relocation allowance                       -                       -                   -                      -                  -                         -
          67400 · Utilities                                           -                       -                   -                      -                  -                         -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                      -                   -                      -                   -                         -
            68200 · Legal Fees - Ord Course                           -                  7,365              10,898                  1,260                   -                         -
            68300 · Accntng Fees - Ord Course                         -                      -                   -                      -                   -                         -
          Total 68000 · Professional Fee Ord Course                   -                  7,365              10,898                  1,260                   -                         -
          71000 · U.S. Trustee Fees                               1,625                  1,300                 975                    975              15,890                     6,825
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                               -                    -                     -                    -                     -                      -
            72030 · Consulting - Court Retained                          -                    -                     -                    -                     -                      -
            72050 · Creditor's Committee Fees Expen                      -                    -                     -                    -                     -                      -
          Total 72000 · Prof Fees - Retained Firms                       -                    -                     -                    -                     -                      -
          72100 · DIP Loan Origination Fee                               -                    -                     -                    -                     -                      -
          81140 · Board Fees                                             -                    -                     -                    -                     -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                      -                   -                      -                    -                       -
            83110 · Municipal Taxes and Fees                          -                      -                   -                      -                    -                       -
            83200 · Taxes, other - LLC fees                         800                    800                 800                    800                  800                     800
          Total 83000 · Tax Expense                                 800                    800                 800                    800                  800                     800
       Total Expense                                              2,904                 10,794              13,252                  3,184               17,169                   7,625
  Net Ordinary Income                                            (2,904)               357,365             (13,252)              (118,333)             (17,169)                200,160
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                            -                    -                  -                       -                     -                      -
       85101 · Refund of Pre-Petition Expense                            -                    -                  -                       -                     -                      -
       85105 · Settlement Income                                         -                    -             54,267                       -                     -                      -
     Total Other Income                                                  -                    -             54,267                       -                     -                      -
     Other Expense
       85000 · Write off uncollectible rents                          -                      -                   -                      -                    -                       -
       85001 · Charitable Contribution                                -                      -                   -                      -                    -                       -
     Total Other Expense                                              -                      -                   -                      -                    -                       -
  Net Other Income                                                    -                      -              54,267                      -                    -                       -
Net Income                                                       (2,904)               357,365              41,014               (118,333)             (17,169)                200,160




       81 of 150
                                                                                                                                                               MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                          Doc 2704                Filed 10/02/18                  Page 82 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-138 Silverthorne    P-139 Springline       P-140 Springvale       P-141 Squaretop       P-142 Stayman        P-143 Steele Hill
                                                          Invest LLC           Invest LLC             Invest LLC             Invest LLC           Invest LLC            Invest LLC
                                                          17-12582             17-12585               17-12585               17-12589             17-12594               17-12598
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                         -                       -                      -                     -                   -               165,000
          40010 · Rent Revenue                                         -                       -                      -                     -                   -                     -
          40020 · Interest Revenue                                     -                       -                      -                     -                   -                     -
          40022 · Structured Settlement Income                         -                       -                      -                     -                   -                     -
          40090 · Other Revenue                                        -                       -                      -                     -                   -                     -
       Total Income                                                    -                       -                      -                     -                   -               165,000
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                    -                       -                      -                     -                   -                     -
            50020 · Cost of Sales Real Property                        -                       -                      -                     -                   -               144,388
            50030 · Closing Costs / Prorations                         -                       -                      -                     -                   -                13,623
            50040 · Structured Settlement Costs                        -                       -                      -                     -                   -                     -
          Total 50000 · Cost of Goods Sold                             -                       -                      -                     -                   -               158,011
       Total COGS                                                      -                       -                      -                     -                   -               158,011
     Gross Profit                                                      -                       -                      -                     -                   -                 6,989
       Expense
          60020 · Media Consulting                                     -                    -                      -                      -                    -                       -
          60400 · Bank Charges                                         -                    -                      -                      -                    -                       -
          60500 · Dues and Subscriptions                               -                    -                  6,094                      -                    -                       -
          60600 · Equipment Lease                                      -                    -                      -                      -                    -                       -
          61700 · Information Technology                               -                    -                      -                      -                    -                       -
          61800 · License and Filing Fees                            530                  579                    579                    430                  479                      49
          61850 · Meals and Entertainment                              -                    -                      -                      -                    -                       -
          61870 · Moving                                               -                    -                      -                      -                    -                       -
          62500 · Employee Benefits                                    -                    -                      -                      -                    -                       -
          63300 · Insurance                                            -                    -                      -                      -                    -                       -
          63400 · Interest                                             -                    -                      -                      -                    -                       -
          63401 · Int Expense - BK DIP financing                       -                    -                      -                      -                    -                       -
          64800 · Office Expense                                       -                    -                      -                      -                    -                       -
          64900 · Office Supplies                                      -                    -                      -                      -                    -                       -
          65000 · Outside Services                                     -                    -                      -                      -                    -                       -
          65100 · Parking                                              -                    -                      -                      -                    -                       -
          66000 · Payroll-Salaries and Wages                           -                    -                      -                      -                    -                       -
          66005 · Payroll-Service Fees                                 -                    -                      -                      -                    -                       -
          66015 · Payroll-Employer Taxes                               -                    -                      -                      -                    -                       -
          66020 · Independent Contractors                              -                    -                      -                      -                    -                       -
          66030 · Postage and Delivery                                 -                    -                      -                      -                    -                       -
          66800 · Rent Expense                                         -                    -                      -                      -                    -                       -
          66900 · Repairs and Maintenance                              -                    -                      -                      -                    -                       -
          67000 · Security                                             -                    -                      -                      -                    -                       -
          67050 · Storage                                              -                    -                      -                      -                    -                       -
          67100 · Telephone and Internet Expense                       -                    -                      -                      -                    -                       -
          67110 · Title Searches                                       -                    -                    750                      -                    -                       -
          67200 · Travel                                               -                    -                      -                      -                    -                       -
          67210 · Travel / Relocation allowance                        -                    -                      -                      -                    -                       -
          67400 · Utilities                                            -                  101                      -                      -                    -                       -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                            -                    -                      -                     -                     -                      -
            68200 · Legal Fees - Ord Course                          983                1,073                  7,755                     -                     -                     75
            68300 · Accntng Fees - Ord Course                          -                    -                      -                     -                     -                      -
          Total 68000 · Professional Fee Ord Course                  983                1,073                  7,755                     -                     -                     75
          71000 · U.S. Trustee Fees                                  650                  650                  1,300                28,168                   650                    975
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                             -                       -                      -                     -                   -                        -
            72030 · Consulting - Court Retained                        -                       -                      -                     -                   -                        -
            72050 · Creditor's Committee Fees Expen                    -                       -                      -                     -                   -                        -
          Total 72000 · Prof Fees - Retained Firms                     -                       -                      -                     -                   -                        -
          72100 · DIP Loan Origination Fee                             -                       -                      -                     -                   -                        -
          81140 · Board Fees                                           -                       -                      -                     -                   -                        -
          83000 · Tax Expense
            83100 · Property Tax Expense                               -                    -                      -                     -                    -                        -
            83110 · Municipal Taxes and Fees                           -                    -                      -                     -                    -                        -
            83200 · Taxes, other - LLC fees                          800                  800                    800                   800                  800                      800
          Total 83000 · Tax Expense                                  800                  800                    800                   800                  800                      800
       Total Expense                                               2,963                3,203                 17,278                29,398                1,929                    1,899
  Net Ordinary Income                                             (2,963)              (3,203)               (17,278)              (29,398)              (1,929)                   5,090
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                          -                       -                      -                     -                   -                        -
       85101 · Refund of Pre-Petition Expense                          -                       -                      -                     -                   -                        -
       85105 · Settlement Income                                       -                       -                      -                     -                   -                        -
     Total Other Income                                                -                       -                      -                     -                   -                        -
     Other Expense
       85000 · Write off uncollectible rents                           -                    -                      -                     -                    -                        -
       85001 · Charitable Contribution                                 -                    -                      -                     -                    -                        -
     Total Other Expense                                               -                    -                      -                     -                    -                        -
  Net Other Income                                                     -                    -                      -                     -                    -                        -
Net Income                                                        (2,963)              (3,203)               (17,278)              (29,398)              (1,929)                   5,090




       82 of 150
                                                                                                                                                                MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                   Filed 10/02/18                Page 83 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-144 Stepstone       P-145 Strawberry         P-146 Sturmer      P-147 Summerfree     P-150 Thornbury        P-152 Thunder
                                                         Invest LLC           Fields Invest        Pippin Invest LLC        Invest LLC       Farm Invest LLC       Basin Invest LLC
                                                         17-12606              17-12613                17-12629             17-12635            17-12651              17-12657
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                          -                      -                    -                    -                     -                      -
          40010 · Rent Revenue                                          -                      -                    -                    -                     -                      -
          40020 · Interest Revenue                                      -                      -                    -                    -                     -                      -
          40022 · Structured Settlement Income                          -                      -                    -                    -                     -                      -
          40090 · Other Revenue                                         -                      -                    -                    -                     -                      -
       Total Income                                                     -                      -                    -                    -                     -                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                     -                      -                    -                    -                     -                      -
            50020 · Cost of Sales Real Property                         -                      -                    -                    -                     -                      -
            50030 · Closing Costs / Prorations                          -                      -                    -                    -                     -                      -
            50040 · Structured Settlement Costs                         -                      -                    -                    -                     -                      -
          Total 50000 · Cost of Goods Sold                              -                      -                    -                    -                     -                      -
       Total COGS                                                       -                      -                    -                    -                     -                      -
     Gross Profit                                                       -                      -                    -                    -                     -                      -
       Expense
          60020 · Media Consulting                                    -                     -                       -                    -                   -                     -
          60400 · Bank Charges                                        -                     -                       -                    -                   -                     -
          60500 · Dues and Subscriptions                              -                     -                       -                    -                   -                     -
          60600 · Equipment Lease                                     -                     -                       -                    -                   -                     -
          61700 · Information Technology                              -                     -                       -                    -                   -                     -
          61800 · License and Filing Fees                           679                   479                     579                  479                 479                   479
          61850 · Meals and Entertainment                             -                     -                       -                    -                   -                     -
          61870 · Moving                                              -                     -                       -                    -                   -                     -
          62500 · Employee Benefits                                   -                     -                       -                    -                   -                     -
          63300 · Insurance                                           -                     -                       -                    -                   -                     -
          63400 · Interest                                            -                     -                       -                    -                   -                     -
          63401 · Int Expense - BK DIP financing                      -                     -                       -                    -                   -                     -
          64800 · Office Expense                                      -                     -                       -                    -                   -                     -
          64900 · Office Supplies                                     -                     -                       -                    -                   -                     -
          65000 · Outside Services                                    -                     -                       -                    -                   -                     -
          65100 · Parking                                             -                     -                       -                    -                   -                     -
          66000 · Payroll-Salaries and Wages                          -                     -                       -                    -                   -                     -
          66005 · Payroll-Service Fees                                -                     -                       -                    -                   -                     -
          66015 · Payroll-Employer Taxes                              -                     -                       -                    -                   -                     -
          66020 · Independent Contractors                             -                     -                       -                    -                   -                     -
          66030 · Postage and Delivery                                -                     -                       -                    -                   -                     -
          66800 · Rent Expense                                        -                     -                       -                    -                   -                     -
          66900 · Repairs and Maintenance                             -                     -                       -                    -                   -                     -
          67000 · Security                                            -                     -                       -                    -                   -                     -
          67050 · Storage                                             -                     -                       -                    -                   -                     -
          67100 · Telephone and Internet Expense                      -                     -                       -                    -                   -                     -
          67110 · Title Searches                                      -                     -                       -                    -                   -                     -
          67200 · Travel                                              -                     -                       -                    -                   -                     -
          67210 · Travel / Relocation allowance                       -                     -                       -                    -                   -                     -
          67400 · Utilities                                           -                     -                       -                    -                   -                     -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                     -                      -                   -                    -                      -
            68200 · Legal Fees - Ord Course                           -                     -                      -                  70                    -                      -
            68300 · Accntng Fees - Ord Course                         -                     -                      -                   -                    -                      -
          Total 68000 · Professional Fee Ord Course                   -                     -                      -                  70                    -                      -
          71000 · U.S. Trustee Fees                                 650                   650                  5,850              17,241                2,600                    650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                      -                    -                    -                     -                      -
            72030 · Consulting - Court Retained                         -                      -                    -                    -                     -                      -
            72050 · Creditor's Committee Fees Expen                     -                      -                    -                    -                     -                      -
          Total 72000 · Prof Fees - Retained Firms                      -                      -                    -                    -                     -                      -
          72100 · DIP Loan Origination Fee                              -                      -                    -                    -                     -                      -
          81140 · Board Fees                                            -                      -                    -                    -                     -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                             -                      -                      -                    -                   -                      -
            83110 · Municipal Taxes and Fees                         -                      -                      -                    -                   -                      -
            83200 · Taxes, other - LLC fees                        800                    800                    800                  800                 800                    800
          Total 83000 · Tax Expense                                800                    800                    800                  800                 800                    800
       Total Expense                                             2,129                  1,929                  7,229               18,590               3,879                  1,929
  Net Ordinary Income                                           (2,129)                (1,929)                (7,229)             (18,590)             (3,879)                (1,929)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                           -                      -                    -                    -                     -                      -
       85101 · Refund of Pre-Petition Expense                           -                      -                    -                    -                     -                      -
       85105 · Settlement Income                                        -                      -                    -                    -                     -                      -
     Total Other Income                                                 -                      -                    -                    -                     -                      -
     Other Expense
       85000 · Write off uncollectible rents                         -                      -                      -                    -                   -                      -
       85001 · Charitable Contribution                               -                      -                      -                    -                   -                      -
     Total Other Expense                                             -                      -                      -                    -                   -                      -
  Net Other Income                                                   -                      -                      -                    -                   -                      -
Net Income                                                      (2,129)                (1,929)                (7,229)             (18,590)             (3,879)                (1,929)




       83 of 150
                                                                                                                                                            MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                  Filed 10/02/18                   Page 84 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-155 Vallecito       P-156 Varga Invest    P-157 Wetterhorn       P-158 White Birch    P-159 White Dome     P-164 Wildernest
                                                        Invest LLC                 LLC               Invest LLC             Invest LLC           Invest LLC           Invest LLC
                                                         17-12675               17-12685             17-12693                17-12702             17-12709             17-12723
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                          -                    -                       -                    -            400,000                950,000
          40010 · Rent Revenue                                          -                    -                       -                    -                  -                      -
          40020 · Interest Revenue                                      -                    -                       -                    -                  -                      -
          40022 · Structured Settlement Income                          -                    -                       -                    -                  -                      -
          40090 · Other Revenue                                         -                    -                       -                    -                  -                      -
       Total Income                                                     -                    -                       -                    -            400,000                950,000
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                     -                    -                       -                    -                   -                     -
            50020 · Cost of Sales Real Property                         -                    -                       -                    -             825,238             2,301,735
            50030 · Closing Costs / Prorations                          -                    -                       -                    -              32,467                51,789
            50040 · Structured Settlement Costs                         -                    -                       -                    -                   -                     -
          Total 50000 · Cost of Goods Sold                              -                    -                       -                    -             857,705             2,353,524
       Total COGS                                                       -                    -                       -                    -             857,705             2,353,524
     Gross Profit                                                       -                    -                       -                    -            (457,705)           (1,403,524)
       Expense
          60020 · Media Consulting                                    -                      -                    -                       -                    -                    -
          60400 · Bank Charges                                        -                      -                    -                       -                    -                    -
          60500 · Dues and Subscriptions                              -                      -                    -                       -                    -                    -
          60600 · Equipment Lease                                     -                      -                    -                       -                    -                    -
          61700 · Information Technology                              -                      -                    -                       -                    -                    -
          61800 · License and Filing Fees                           530                    430                  530                     479                  430                  100
          61850 · Meals and Entertainment                             -                      -                    -                       -                    -                    -
          61870 · Moving                                              -                      -                    -                       -                    -                    -
          62500 · Employee Benefits                                   -                      -                    -                       -                    -                    -
          63300 · Insurance                                           -                      -                    -                       -                    -                    -
          63400 · Interest                                            -                      -                    -                       -                    -                    -
          63401 · Int Expense - BK DIP financing                      -                      -                    -                       -                    -                    -
          64800 · Office Expense                                      -                      -                    -                       -                    -                    -
          64900 · Office Supplies                                     -                      -                    -                       -                    -                    -
          65000 · Outside Services                                    -                      -                    -                       -                    -                    -
          65100 · Parking                                             -                      -                    -                       -                    -                    -
          66000 · Payroll-Salaries and Wages                          -                      -                    -                       -                    -                    -
          66005 · Payroll-Service Fees                                -                      -                    -                       -                    -                    -
          66015 · Payroll-Employer Taxes                              -                      -                    -                       -                    -                    -
          66020 · Independent Contractors                             -                      -                    -                       -                    -                    -
          66030 · Postage and Delivery                                -                      -                    -                       -                    -                    -
          66800 · Rent Expense                                        -                      -                    -                       -                    -                    -
          66900 · Repairs and Maintenance                             -                      -                    -                       -                    -                    -
          67000 · Security                                            -                      -                    -                       -                    -                    -
          67050 · Storage                                             -                      -                    -                       -                    -                    -
          67100 · Telephone and Internet Expense                      -                      -                    -                       -                    -                    -
          67110 · Title Searches                                      -                      -                    -                       -                    -                    -
          67200 · Travel                                              -                      -                    -                       -                    -                    -
          67210 · Travel / Relocation allowance                       -                      -                    -                       -                    -                    -
          67400 · Utilities                                           -                      -                    -                       -                    -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                      -                    -                      -                   -                      -
            68200 · Legal Fees - Ord Course                           -                      -                    -                      -               1,080                  4,650
            68300 · Accntng Fees - Ord Course                         -                      -                    -                      -                   -                      -
          Total 68000 · Professional Fee Ord Course                   -                      -                    -                      -               1,080                  4,650
          71000 · U.S. Trustee Fees                                 650                  9,750                  650                  9,750                 650                    650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                    -                       -                    -                    -                      -
            72030 · Consulting - Court Retained                         -                    -                       -                    -                    -                      -
            72050 · Creditor's Committee Fees Expen                     -                    -                       -                    -                    -                      -
          Total 72000 · Prof Fees - Retained Firms                      -                    -                       -                    -                    -                      -
          72100 · DIP Loan Origination Fee                              -                    -                       -                    -                    -                      -
          81140 · Board Fees                                            -                    -                       -                    -                    -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                      -                    -                      -                    -                     -
            83110 · Municipal Taxes and Fees                          -                      -                    -                      -                    -                     -
            83200 · Taxes, other - LLC fees                         800                    800                  800                    800                  800                   800
          Total 83000 · Tax Expense                                 800                    800                  800                    800                  800                   800
       Total Expense                                              1,980                 10,980                1,980                 11,029                2,960                 6,200
  Net Ordinary Income                                            (1,980)               (10,980)              (1,980)               (11,029)            (460,665)           (1,409,724)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                           -                    -                       -                    -                    -                      -
       85101 · Refund of Pre-Petition Expense                           -                    -                       -                    -                    -                      -
       85105 · Settlement Income                                        -                    -                       -                    -                    -                      -
     Total Other Income                                                 -                    -                       -                    -                    -                      -
     Other Expense
       85000 · Write off uncollectible rents                          -                      -                    -                      -                    -                     -
       85001 · Charitable Contribution                                -                      -                    -                      -                    -                     -
     Total Other Expense                                              -                      -                    -                      -                    -                     -
  Net Other Income                                                    -                      -                    -                      -                    -                     -
Net Income                                                       (1,980)               (10,980)              (1,980)               (11,029)            (460,665)           (1,409,724)




       84 of 150
                                                                                                                                                              MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704               Filed 10/02/18               Page 85 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-165 Willow Grove P-166 Winding Road P-167 Zestar Invest    P-187 695 Buggy       P-188 Deerfield Park   P-207 Frog Rock
                                                          Invest LLC            Invest             LLC                Circle, LLC            Invest LLC           Investments
                                                          17-12732            17-12739            17-12792            18-10670                18-10673             18-10733
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                        -                   -                    -          1,800,000                8,735,000                    -
          40010 · Rent Revenue                                    3,750                   -                    -                  -                        -                  271
          40020 · Interest Revenue                                    -                   -                    -                 21                        -                    -
          40022 · Structured Settlement Income                        -                   -                    -                  -                        -                    -
          40090 · Other Revenue                                       -                   -                    -                  -                        -                    -
       Total Income                                               3,750                   -                    -          1,800,021                8,735,000                  271
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                    -                  -                    -                  8                      244                 4,348
            50020 · Cost of Sales Real Property                        -                  -                    -          1,639,549                6,695,002                (2,162)
            50030 · Closing Costs / Prorations                    (5,925)                 -                    -            134,682                  505,830                     -
            50040 · Structured Settlement Costs                        -                  -                    -                  -                        -                     -
          Total 50000 · Cost of Goods Sold                        (5,925)                 -                    -          1,774,239                7,201,076                 2,186
       Total COGS                                                 (5,925)                 -                    -          1,774,239                7,201,076                 2,186
     Gross Profit                                                  9,675                  -                    -             25,782                1,533,924                (1,915)
       Expense
          60020 · Media Consulting                                     -                  -                    -                  -                        -                      -
          60400 · Bank Charges                                         -                  -                    -                  8                        -                      3
          60500 · Dues and Subscriptions                               -                  -                    -                  -                        -                      -
          60600 · Equipment Lease                                      -                  -                    -                  -                        -                      -
          61700 · Information Technology                               -                  -                    -                  -                        -                      -
          61800 · License and Filing Fees                            479              1,109                  579                  -                        -                      -
          61850 · Meals and Entertainment                              -                  -                    -                  -                        -                      -
          61870 · Moving                                               -                  -                    -                  -                        -                      -
          62500 · Employee Benefits                                    -                  -                    -                  -                        -                      -
          63300 · Insurance                                            -                  -                    -                  -                        -                      -
          63400 · Interest                                             -            520,000                    -                  -                        -                      -
          63401 · Int Expense - BK DIP financing                       -                  -                    -                  -                        -                      -
          64800 · Office Expense                                       -                  -                    -                  -                        -                      -
          64900 · Office Supplies                                      -                  -                    -                  -                        -                      -
          65000 · Outside Services                                     -                  -                    -                  -                        -                      -
          65100 · Parking                                              -                  -                    -                  -                        -                      -
          66000 · Payroll-Salaries and Wages                           -                  -                    -                  -                        -                      -
          66005 · Payroll-Service Fees                                 -                  -                    -                  -                        -                      -
          66015 · Payroll-Employer Taxes                               -                  -                    -                  -                        -                      -
          66020 · Independent Contractors                              -                  -                    -                  -                        -                      -
          66030 · Postage and Delivery                                 -                  -                    -                  -                        -                      -
          66800 · Rent Expense                                         -                  -                    -                  -                        -                      -
          66900 · Repairs and Maintenance                              -                  -                    -                  -                        -                      -
          67000 · Security                                             -                  -                    -                  -                        -                      -
          67050 · Storage                                              -                  -                    -                  -                        -                      -
          67100 · Telephone and Internet Expense                       -                  -                    -                  -                        -                      -
          67110 · Title Searches                                       -                  -                    -                  -                        -                      -
          67200 · Travel                                               -                  -                    -                  -                        -                      -
          67210 · Travel / Relocation allowance                        -                  -                    -                  -                        -                      -
          67400 · Utilities                                            -                  -                    -                  -                        -                      -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                   -                   -                    -                       -                    -
            68200 · Legal Fees - Ord Course                           -                   -                   -                    -                   5,001                    -
            68300 · Accntng Fees - Ord Course                         -                   -                   -                    -                       -                    -
          Total 68000 · Professional Fee Ord Course                   -                   -                   -                    -                   5,001                    -
          71000 · U.S. Trustee Fees                               1,300              31,023               9,750                  650                     650                  650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                             -                  -                    -                     -                     -                      -
            72030 · Consulting - Court Retained                        -                  -                    -                     -                     -                      -
            72050 · Creditor's Committee Fees Expen                    -                  -                    -                     -                     -                      -
          Total 72000 · Prof Fees - Retained Firms                     -                  -                    -                     -                     -                      -
          72100 · DIP Loan Origination Fee                             -                  -                    -                     -                     -                      -
          81140 · Board Fees                                           -                  -                    -                     -                     -                      -
          83000 · Tax Expense
            83100 · Property Tax Expense                              -                   -                   -                   -                        -                     -
            83110 · Municipal Taxes and Fees                          -                   -                   -                   -                        -                     -
            83200 · Taxes, other - LLC fees                         800                 800                 800               1,600                      800                     -
          Total 83000 · Tax Expense                                 800                 800                 800               1,600                      800                     -
       Total Expense                                              2,579             552,932              11,129               2,258                    6,451                   653
  Net Ordinary Income                                             7,096            (552,932)            (11,129)             23,524                1,527,473                (2,568)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                         -                   -                    -                   -                       -                     -
       85101 · Refund of Pre-Petition Expense                     2,578                   -                    -                 668                       -                 1,120
       85105 · Settlement Income                                      -                   -                    -                   -                       -                     -
     Total Other Income                                           2,578                   -                    -                 668                       -                 1,120
     Other Expense
       85000 · Write off uncollectible rents                          -                   -                   -             102,745                        -                     -
       85001 · Charitable Contribution                                -                   -                   -                   -                        -                     -
     Total Other Expense                                              -                   -                   -             102,745                        -                     -
  Net Other Income                                                2,578                   -                   -            (102,077)                       -                 1,120
Net Income                                                        9,674            (552,932)            (11,129)            (78,553)               1,527,473                (1,448)




       85 of 150
                                                                                                                                                          MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                       Doc 2704                  Filed 10/02/18                 Page 86 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                      P-048 Crossbeam       P-287 Kirkstead       Silverleaf Funding       Summit Cut             Topchord
                                                         Invest LLC         Inves Huron St.               LLC           Investments LLC       Investments LLC          WCBL 1
                                                         17-12650              18-10675               17-12837             17-12640              17-12664             17-12754
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                          -            650,671                  30,000                      -          1,100,000                      -
          40010 · Rent Revenue                                          -                  -                       -                      -              5,400                      -
          40020 · Interest Revenue                                      -                  -                       -                      -               (182)                     -
          40022 · Structured Settlement Income                          -                  -                       -                      -                  -                      -
          40090 · Other Revenue                                         -                  -                   9,796                      -                  -                      -
       Total Income                                                     -            650,671                  39,796                      -          1,105,218                      -
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                     -                  -                       -                      -              3,314                      -
            50020 · Cost of Sales Real Property                         -                  -                 160,275                      -          1,412,256                      -
            50030 · Closing Costs / Prorations                          -                  -                   6,596                      -             89,893                      -
            50040 · Structured Settlement Costs                         -                  -                       -                      -                  -                      -
          Total 50000 · Cost of Goods Sold                              -                  -                 166,871                      -          1,505,463                      -
       Total COGS                                                       -                  -                 166,871                      -          1,505,463                      -
     Gross Profit                                                       -            650,671                (127,075)                     -           (400,245)                     -
       Expense
          60020 · Media Consulting                                    -                     -                      -                    -                     -                    -
          60400 · Bank Charges                                        -                     -                      -                    -                     8                    -
          60500 · Dues and Subscriptions                              -                     -                      -                    -                     -                    -
          60600 · Equipment Lease                                     -                     -                      -                    -                     -                    -
          61700 · Information Technology                              -                     -                      -                    -                     -                    -
          61800 · License and Filing Fees                           149                   628                    479                  479                   679                  579
          61850 · Meals and Entertainment                             -                     -                      -                    -                     -                    -
          61870 · Moving                                              -                     -                      -                    -                     -                    -
          62500 · Employee Benefits                                   -                     -                      -                    -                     -                    -
          63300 · Insurance                                           -                     -                      -                    -                     -                    -
          63400 · Interest                                            -                     -                      -                    -                     -                    -
          63401 · Int Expense - BK DIP financing                      -                     -                      -                    -                     -                    -
          64800 · Office Expense                                      -                     -                      -                    -                     -                    -
          64900 · Office Supplies                                     -                     -                      -                    -                     -                    -
          65000 · Outside Services                                    -                     -                      -                    -                     -                    -
          65100 · Parking                                             -                     -                      -                    -                     -                    -
          66000 · Payroll-Salaries and Wages                          -                     -                      -                    -                     -                    -
          66005 · Payroll-Service Fees                                -                     -                      -                    -                     -                    -
          66015 · Payroll-Employer Taxes                              -                     -                      -                    -                     -                    -
          66020 · Independent Contractors                             -                     -                      -                    -                     -                    -
          66030 · Postage and Delivery                                -                     -                      -                    -                     -                    -
          66800 · Rent Expense                                        -                     -                      -                    -                     -                    -
          66900 · Repairs and Maintenance                             -                     -                      -                    -                     -                    -
          67000 · Security                                            -                     -                      -                    -                     -                    -
          67050 · Storage                                             -                     -                      -                    -                     -                    -
          67100 · Telephone and Internet Expense                      -                     -                      -                    -                     -                    -
          67110 · Title Searches                                      -                     -                 18,287                    -                     -                    -
          67200 · Travel                                              -                     -                      -                    -                     -                    -
          67210 · Travel / Relocation allowance                       -                     -                      -                    -                     -                    -
          67400 · Utilities                                           -                     -                    216                    -                     -                    -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                           -                     -                      -                   -                     -                     -
            68200 · Legal Fees - Ord Course                           -                     -                  3,247                   -                 1,605                     -
            68300 · Accntng Fees - Ord Course                         -                     -                      -                   -                     -                     -
          Total 68000 · Professional Fee Ord Course                   -                     -                  3,247                   -                 1,605                     -
          71000 · U.S. Trustee Fees                                 650                   650                    975               9,750                 1,300                   650
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                              -                     -                    -                      -                     -                   -
            72030 · Consulting - Court Retained                         -                     -                    -                      -                     -                   -
            72050 · Creditor's Committee Fees Expen                     -                     -                    -                      -                     -                   -
          Total 72000 · Prof Fees - Retained Firms                      -                     -                    -                      -                     -                   -
          72100 · DIP Loan Origination Fee                              -                     -                    -                      -                     -                   -
          81140 · Board Fees                                            -                     -                    -                      -                     -                   -
          83000 · Tax Expense
            83100 · Property Tax Expense                             -                     -                       -                   -                     -                      -
            83110 · Municipal Taxes and Fees                         -                     -                       -                   -                     -                      -
            83200 · Taxes, other - LLC fees                        800                     -                       -                 800                   800                    800
          Total 83000 · Tax Expense                                800                     -                       -                 800                   800                    800
       Total Expense                                             1,599                 1,278                  23,204              11,029                 4,392                  2,029
  Net Ordinary Income                                           (1,599)              649,393                (150,279)            (11,029)             (404,637)                (2,029)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                           -                     -                    -                      -                     -                   -
       85101 · Refund of Pre-Petition Expense                           -                     -                    -                      -                     -                   -
       85105 · Settlement Income                                        -                     -                    -                      -                     -                   -
     Total Other Income                                                 -                     -                    -                      -                     -                   -
     Other Expense
       85000 · Write off uncollectible rents                         -                     -                       -                   -                     -                      -
       85001 · Charitable Contribution                               -                     -                       -                   -                     -                      -
     Total Other Expense                                             -                     -                       -                   -                     -                      -
  Net Other Income                                                   -                     -                       -                   -                     -                      -
Net Income                                                      (1,599)              649,393                (150,279)            (11,029)             (404,637)                (2,029)




       86 of 150
                                                                                                                                                             MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                  Doc 2704                 Filed 10/02/18            Page 87 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018
                                                                       Whiteacre Funding
                                                      WCBL 2                  LLC              WMIF 1           WMIF 2           WMIF 3               WMIF 3a
                                                      17-12758             17-12713           17-12768          17-12772         17-12776            17-12780
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                     -                   -                 -                 -                -               241,001
          40010 · Rent Revenue                                     -             107,381             5,140                 -                -                     -
          40020 · Interest Revenue                                 -              22,000            45,051            22,500           16,177                     -
          40022 · Structured Settlement Income                     -               7,874                 -                 -                -                     -
          40090 · Other Revenue                                    -                   -               300                 -                -                     -
       Total Income                                                -             137,255            50,491            22,500           16,177               241,001
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations                -              50,505                 -                 -                -                     -
            50020 · Cost of Sales Real Property                    -                   -                 -                 -                -               227,000
            50030 · Closing Costs / Prorations                     -                   -                 -                 -                -                     -
            50040 · Structured Settlement Costs                    -                   -                 -                 -                -                     -
          Total 50000 · Cost of Goods Sold                         -              50,505                 -                 -                -               227,000
       Total COGS                                                  -              50,505                 -                 -                -               227,000
     Gross Profit                                                  -              86,750            50,491            22,500           16,177                14,001
       Expense
          60020 · Media Consulting                                 -                   -                    -                -                -                   -
          60400 · Bank Charges                                     -                   -                    -                -                -                   -
          60500 · Dues and Subscriptions                           -                   -                    -                -                -                   -
          60600 · Equipment Lease                                  -                   -                    -                -                -                   -
          61700 · Information Technology                           -                   -                    -                -                -                   -
          61800 · License and Filing Fees                        579               1,573                  479              579              628                 579
          61850 · Meals and Entertainment                          -                   -                    -                -                -                   -
          61870 · Moving                                           -                   -                    -                -                -                   -
          62500 · Employee Benefits                                -                   -                    -                -                -                   -
          63300 · Insurance                                        -               4,342                    -                -                -                   -
          63400 · Interest                                         -                   -                    -                -                -                   -
          63401 · Int Expense - BK DIP financing                   -                   -                    -                -                -                   -
          64800 · Office Expense                                   -                   -                    -                -                -                   -
          64900 · Office Supplies                                  -                   -                    -                -                -                   -
          65000 · Outside Services                                 -                   -                    -                -                -                   -
          65100 · Parking                                          -                   -                    -                -                -                   -
          66000 · Payroll-Salaries and Wages                       -                   -                    -                -                -                   -
          66005 · Payroll-Service Fees                             -                   -                    -                -                -                   -
          66015 · Payroll-Employer Taxes                           -                   -                    -                -                -                   -
          66020 · Independent Contractors                          -                   -                    -                -                -                   -
          66030 · Postage and Delivery                             -                   -                    -                -                -                   -
          66800 · Rent Expense                                     -                   -                    -                -                -                   -
          66900 · Repairs and Maintenance                          -                   -                    -                -                -                   -
          67000 · Security                                         -                 375                    -                -                -                   -
          67050 · Storage                                          -                   -                    -                -                -                   -
          67100 · Telephone and Internet Expense                   -                   -                    -                -                -                   -
          67110 · Title Searches                                   -               9,380                8,476              916                -                   -
          67200 · Travel                                           -                   -                    -                -                -                   -
          67210 · Travel / Relocation allowance                    -                   -                    -                -                -                   -
          67400 · Utilities                                        -                 702                    -                -                -                   -
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                        -               2,500                    -              -                  -                   -
            68200 · Legal Fees - Ord Course                        -              55,190                9,192         17,860                  -                   -
            68300 · Accntng Fees - Ord Course                      -                   -                    -              -                  -                   -
          Total 68000 · Professional Fee Ord Course                -              57,690                9,192         17,860                  -                   -
          71000 · U.S. Trustee Fees                              650               2,275                2,275            650                650                 325
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                         -                   -                    -                -                -                    -
            72030 · Consulting - Court Retained                    -                   -                    -                -                -                    -
            72050 · Creditor's Committee Fees Expen                -                   -                    -                -                -                    -
          Total 72000 · Prof Fees - Retained Firms                 -                   -                    -                -                -                    -
          72100 · DIP Loan Origination Fee                         -                   -                    -                -                -                    -
          81140 · Board Fees                                       -                   -                    -                -                -                    -
          83000 · Tax Expense
            83100 · Property Tax Expense                          -                7,801             3,426            14,334                -                     -
            83110 · Municipal Taxes and Fees                      -                2,183                 -                 -                -                     -
            83200 · Taxes, other - LLC fees                     800                1,600                 -               800              800                   800
          Total 83000 · Tax Expense                             800               11,584             3,426            15,134              800                   800
       Total Expense                                          2,029               87,921            23,847            35,139            2,078                 1,704
  Net Ordinary Income                                        (2,029)              (1,171)           26,644           (12,639)          14,099                12,297
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale                      -                   -                    -                -        (13,710)              (26,745)
       85101 · Refund of Pre-Petition Expense                      -               3,132                    -                -              -                     -
       85105 · Settlement Income                                   -                   -                    -                -              -                     -
     Total Other Income                                            -               3,132                    -                -        (13,710)              (26,745)
     Other Expense
       85000 · Write off uncollectible rents                      -                    -                 -                 -                -                     -
       85001 · Charitable Contribution                            -                    -                 -                 -                -                     -
     Total Other Expense                                          -                    -                 -                 -                -                     -
  Net Other Income                                                -                3,132                 -                 -          (13,710)              (26,745)
Net Income                                                   (2,029)               1,961            26,644           (12,639)             389               (14,448)




       87 of 150
                                                                                                                                              MOR-2 P&L filing to Aug 31
                                Case 17-12560-KJC                      Doc 2704           Filed 10/02/18   Page 88 of 150


DIP Woodbridge Group of Companies, LLC
Profit & Loss by Debtor
December 4, 2017 through August 31, 2018

                                                      WMIF 4              TOTAL
                                                      17-12784
  Ordinary Income/Expense
       Income
          40005 · Sales Proceeds / Note Payoff                   -        111,906,285
          40010 · Rent Revenue                              41,361          1,385,753
          40020 · Interest Revenue                           7,063            146,182
          40022 · Structured Settlement Income                   -             93,747
          40090 · Other Revenue                                  -            372,115
       Total Income                                         48,424        113,904,081
       Cost of Goods Sold
          50000 · Cost of Goods Sold
            50010 · Rental Property Cost Operations              -            341,699
            50020 · Cost of Sales Real Property                  -        107,156,054
            50030 · Closing Costs / Prorations                   -          6,316,537
            50040 · Structured Settlement Costs                  -              1,232
          Total 50000 · Cost of Goods Sold                       -        113,815,522
       Total COGS                                                -        113,815,522
     Gross Profit                                           48,424             88,559
       Expense
          60020 · Media Consulting                                 -          333,170
          60400 · Bank Charges                                     -           18,523
          60500 · Dues and Subscriptions                           -           13,859
          60600 · Equipment Lease                                  -            1,520
          61700 · Information Technology                           -          318,408
          61800 · License and Filing Fees                        679           85,204
          61850 · Meals and Entertainment                          -            1,856
          61870 · Moving                                           -           18,096
          62500 · Employee Benefits                                -          190,347
          63300 · Insurance                                        -          123,768
          63400 · Interest                                         -        2,202,596
          63401 · Int Expense - BK DIP financing                   -        3,271,628
          64800 · Office Expense                                   -          152,394
          64900 · Office Supplies                                  -           20,998
          65000 · Outside Services                                 -           29,072
          65100 · Parking                                          -           44,939
          66000 · Payroll-Salaries and Wages                       -        4,769,512
          66005 · Payroll-Service Fees                             -            6,659
          66015 · Payroll-Employer Taxes                           -          381,516
          66020 · Independent Contractors                          -            6,000
          66030 · Postage and Delivery                             -           28,006
          66800 · Rent Expense                                     -          489,488
          66900 · Repairs and Maintenance                          -           30,657
          67000 · Security                                         -            8,998
          67050 · Storage                                          -            7,087
          67100 · Telephone and Internet Expense                   -           66,535
          67110 · Title Searches                                 700          141,395
          67200 · Travel                                           -           37,772
          67210 · Travel / Relocation allowance                    -           82,088
          67400 · Utilities                                        -           16,741
          68000 · Professional Fee Ord Course
            68100 · Consulting - Ord Course                        -           27,235
            68200 · Legal Fees - Ord Course                    1,383        1,369,198
            68300 · Accntng Fees - Ord Course                      -           60,657
          Total 68000 · Professional Fee Ord Course            1,383        1,457,090
          71000 · U.S. Trustee Fees                              650        1,592,787
          72000 · Prof Fees - Retained Firms
            72010 · Legal - Court Retained                         -       23,665,316
            72030 · Consulting - Court Retained                    -       13,702,880
            72050 · Creditor's Committee Fees Expen                -           26,338
          Total 72000 · Prof Fees - Retained Firms                 -       37,394,534
          72100 · DIP Loan Origination Fee                         -        1,500,000
          81140 · Board Fees                                       -          672,059
          83000 · Tax Expense
            83100 · Property Tax Expense                         -              27,320
            83110 · Municipal Taxes and Fees                     -               2,762
            83200 · Taxes, other - LLC fees                    800             375,480
          Total 83000 · Tax Expense                            800             405,561
       Total Expense                                         4,212          55,920,866
  Net Ordinary Income                                       44,213         (55,832,307)
  Other Income/Expense
     Other Income
       85100 · (Gain) / Loss loan payoff/sale               (6,168)            (46,623)
       85101 · Refund of Pre-Petition Expense                    -              85,840
       85105 · Settlement Income                                 -              54,267
     Total Other Income                                     (6,168)             93,483
     Other Expense
       85000 · Write off uncollectible rents                     -             103,595
       85001 · Charitable Contribution                           -                 250
     Total Other Expense                                         -             103,845
  Net Other Income                                          (6,168)            (10,362)
Net Income                                                  38,044         (55,842,668)




       88 of 150
                                                                                                                       MOR-2 P&L filing to Aug 31
                                 Case 17-12560-KJC                     Doc 2704                Filed 10/02/18                  Page 89 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   1. Woodbridge         Bellflower Funding        Brise Soleil       Carbondale Glen
                                                   Debtor: Notes     Group LLC                   LLC            Investments LLC       Sweetgrass LLC

                                                 Case No.:   1.      17-12560                18-10507              17-12762              17-12564
ASSETS
 Current Assets
   Total Checking/Savings                                    2.         20,973,310                          -                     -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                23,046                          -                     -                     -
     11510 · Property Manager Advance                                               -                       -                     -                     -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                   7,500                       -                     -                     -
     14025 · Professional Retainers                                        254,801                          -                     -                     -
   Total Other Current Assets                                              285,347                          -                     -                     -
 Total Current Assets                                                   21,258,657                          -                     -                     -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                   9,638                       -                     -                     -
     15120 · Software                                                           8,780                       -                     -                     -
   Total 15000 · Furniture and Equipment                                    18,418                          -                     -                     -
 Total Fixed Assets                                                         18,418                          -                     -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.                     -             1,200,000              195,000               160,000
   18050 · Property proceeds/notepayoff                                             -              (509,534)                      -          (1,363,109)
   18100 · Pre-Pet Capitalized Improvement                   4.                     -                    132              11,310             1,181,525
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                             -                       -                     -                     -
     18230 · Post-Pet Property Taxes                                              -                  70,012                   4,026              7,455
     18240 · Post-Pet Insurance                                               7,536                  14,894                     253              5,454
     18250 · Post-Pet Interest                                                      -                       -                     -                     -
     18260 · Post-Pet Utilities Costs                                           3,748                   1,282                     -                 1,830
     18270 · Post-Pet Other Costs                                                  85                   2,774                 3,366                 6,845
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.             11,369                   88,962                   7,645             21,584
   18300 · Structured Settlements                            5.                 1,893                       -                     -                     -
 Total Other Assets                                                         13,262                  779,560              213,955                        -
TOTAL ASSETS                                                            21,290,337                  779,560              213,955                        -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                         12,043,233                   22,632                       -                     -
     Total Accounts Payable                                  6.         12,043,233                   22,632                       -                     -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                11,578,057                          -                     -                  479
       20115 · Misc Current LIability/Payable                                       -                       -                     -                     -
       20120 · Tenant Deposit & Prepaid Rent                                        -                       -                     -                     -
       24000 · Payroll Liabilities                                               (350)                      -                     -                     -
       24400 · Due (to)/from Group or affiliat                           (3,687,487)               (674,560)              12,159              (904,301)
       24500 · DIP Lender Note Payable                       7.         49,421,263                          -                     -                     -
     Total Other Current Liabilities                                    57,311,483                 (674,560)              12,159              (903,822)
   Total Current Liabilities                                            69,354,715                 (651,929)              12,159              (903,822)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.        318,614,069                1,200,132              206,310             1,341,525
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                         318,614,069                1,200,132              206,310             1,341,525
 Total Liabilities                                                     387,968,784                  548,203              218,469               437,703
 Equity
   30000 · Opening Balance Equity                            9.        (315,912,675)                        -                     -                 (479)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.          (5,568,552)                        -                     -                     -
   Net Income/(Loss): Post Petition Current Period                      (45,051,006)                231,356               (4,514)             (437,224)
 Total Equity                                                          (366,532,233)                231,356               (4,514)             (437,703)
TOTAL LIABILITIES & EQUITY                                              21,436,551                  779,560              213,955                        -




      89 of 150
                                                                                                                                                    MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                     Doc 2704              Filed 10/02/18                  Page 90 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                                       Inactive Property           Ironsides         Under Debtor
                                                   Debtor: Notes Holding Companies        Companies            Investments LLC         Control

                                                 Case No.:   1.       Various              Various                17-12714           Non-Debtor
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                   -                        -                     -                  -
   Other Current Assets
     11500 · Vendor Deposits                                                      -                        -                     -                  -
     11510 · Property Manager Advance                                             -                        -                     -                  -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                     -                        -                     -                  -
     14025 · Professional Retainers                                               -                        -                     -                  -
   Total Other Current Assets                                                     -                        -                     -                  -
 Total Current Assets                                                             -                        -                     -                  -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                     -                        -                     -                  -
     15120 · Software                                                             -                        -                     -                  -
   Total 15000 · Furniture and Equipment                                          -                        -                     -                  -
 Total Fixed Assets                                                               -                        -                     -                  -
 Other Assets
   18000 · Property / Loan Investment                        3.                   -                        -          1,290,000                     -
   18050 · Property proceeds/notepayoff                                           -                        -                     -                  -
   18100 · Pre-Pet Capitalized Improvement                   4.                   -                        -                     -                  -
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                           -                  4,950                       -                  -
     18230 · Post-Pet Property Taxes                                              -                        -             22,914                     -
     18240 · Post-Pet Insurance                                                   -                        -             15,903                     -
     18250 · Post-Pet Interest                                                    -                        -                     -                  -
     18260 · Post-Pet Utilities Costs                                             -                        -                     -                  -
     18270 · Post-Pet Other Costs                                                 -                        -                 500                    -
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.                   -                  4,950               39,317                     -
   18300 · Structured Settlements                            5.                   -                        -                     -                  -
 Total Other Assets                                                               -                  4,950            1,329,317                     -
TOTAL ASSETS                                                                      -                  4,950            1,329,317                     -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                 49                         -                 36                     -
     Total Accounts Payable                                  6.                 49                         -                 36                     -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                          -                        -                     -                  -
       20115 · Misc Current LIability/Payable                                     -                        -                     -                  -
       20120 · Tenant Deposit & Prepaid Rent                                      -                        -                     -                  -
       24000 · Payroll Liabilities                                                -                        -                     -                  -
       24400 · Due (to)/from Group or affiliat                             267,145                18,606                 43,059              71,708
       24500 · DIP Lender Note Payable                       7.                   -                        -                     -                  -
     Total Other Current Liabilities                                       267,145                18,606                 43,059              71,708
   Total Current Liabilities                                               267,194                18,606                 43,095              71,708
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.                   -                        -          1,290,000                     -
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                                    -                        -          1,290,000                     -
 Total Liabilities                                                         267,194                18,606              1,333,095              71,708
 Equity
   30000 · Opening Balance Equity                            9.                 (49)                       -                     -                  -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                   -                    (49)                      -                  -
   Net Income/(Loss): Post Petition Current Period                        (267,145)               (13,607)               (3,778)             (71,708)
 Total Equity                                                             (267,194)               (13,656)               (3,778)             (71,708)
TOTAL LIABILITIES & EQUITY                                                        -                  4,950            1,329,317                     -




      90 of 150
                                                                                                                                               MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                        Doc 2704            Filed 10/02/18                   Page 91 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-001 215 North 12th P-002 Addison Park     P-003 Anchorpoint      P-004 Arborvitae
                                                   Debtor: Notes          St LLC            Invest LLC             Invest LLC            Invest LLC

                                                 Case No.:   1.         17-12561            17-12563               17-12566              17-12572
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                        -                   -                      -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                           -                   -                      -                      -
     11510 · Property Manager Advance                                              1,555                   -                  6,382                      -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                          -                   -                      -                      -
     14025 · Professional Retainers                                                    -                   -                      -                      -
   Total Other Current Assets                                                      1,555                   -                  6,382                      -
 Total Current Assets                                                              1,555                   -                  6,382                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                          -                   -                      -                      -
     15120 · Software                                                                  -                   -                      -                      -
   Total 15000 · Furniture and Equipment                                               -                   -                      -                      -
 Total Fixed Assets                                                                    -                   -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.             1,000,000           18,200,000               753,000                 96,000
   18050 · Property proceeds/notepayoff                                     (1,082,152)                    -            (798,211)                        -
   18100 · Pre-Pet Capitalized Improvement                   4.                53,785            4,179,941                20,212                    9,872
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                                -         5,114,463                        -                      -
     18230 · Post-Pet Property Taxes                                           23,453             108,658                 18,428                    2,195
     18240 · Post-Pet Insurance                                                 1,736              49,514                  2,272                      126
     18250 · Post-Pet Interest                                                         -                   -                      -                      -
     18260 · Post-Pet Utilities Costs                                              2,511               2,364                    17                       -
     18270 · Post-Pet Other Costs                                                   667                5,821                  4,282                 1,683
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.                28,367            5,280,821                24,999                  4,005
   18300 · Structured Settlements                            5.                        -                   -                      -                      -
 Total Other Assets                                                                    -        27,660,761                        -             109,877
TOTAL ASSETS                                                                       1,555        27,660,761                    6,382             109,877
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                        -          402,022                         -                      -
     Total Accounts Payable                                  6.                        -          402,022                         -                      -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                           2,217               4,567              20,212                         -
       20115 · Misc Current LIability/Payable                                          -                   -                      -                      -
       20120 · Tenant Deposit & Prepaid Rent                                       1,849                   -                  3,430                      -
       24000 · Payroll Liabilities                                                     -                   -                      -                      -
       24400 · Due (to)/from Group or affiliat                               (751,748)           6,249,585             (1,386,563)                  5,934
       24500 · DIP Lender Note Payable                       7.                        -                   -                      -                      -
     Total Other Current Liabilities                                         (747,683)           6,254,152             (1,362,921)                  5,934
   Total Current Liabilities                                                 (747,683)           6,656,174             (1,362,921)                  5,934
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             1,053,785           21,052,124               773,212                105,872
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                              1,053,785           21,052,124               773,212                105,872
 Total Liabilities                                                            306,102           27,708,298              (589,709)               111,806
 Equity
   30000 · Opening Balance Equity                            9.                 (1,076)             (4,567)              (19,727)                        -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                    9,140                   -               (8,816)                       -
   Net Income/(Loss): Post Petition Current Period                           (312,612)             (42,971)              624,634                 (1,929)
 Total Equity                                                                (304,548)             (47,537)              596,091                 (1,929)
TOTAL LIABILITIES & EQUITY                                                      1,555           27,660,761                    6,382             109,877




      91 of 150
                                                                                                                                                    MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                      Doc 2704              Filed 10/02/18                  Page 92 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-005 Archivolt       P-006 Arlington       P-007 Arrowpoint       P-008 Baleroy Invest
                                                   Debtor: Notes     Invest LLC          Ridge Inves LLC          Invest LLC                 LLC

                                                 Case No.:   1.       17-12574              17-12576              17-12578                 17-12580
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                      -                     -                      -                       -
   Other Current Assets
     11500 · Vendor Deposits                                                         -                     -                      -                       -
     11510 · Property Manager Advance                                                -                     -                      -                       -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                        -                     -                      -                       -
     14025 · Professional Retainers                                                  -                     -                      -                       -
   Total Other Current Assets                                                        -                     -                      -                       -
 Total Current Assets                                                                -                     -                      -                       -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                        -                     -                      -                       -
     15120 · Software                                                                -                     -                      -                       -
   Total 15000 · Furniture and Equipment                                             -                     -                      -                       -
 Total Fixed Assets                                                                  -                     -                      -                       -
 Other Assets
   18000 · Property / Loan Investment                        3.                      -          6,300,000               611,000                 1,434,400
   18050 · Property proceeds/notepayoff                                              -                     -                      -            (1,533,321)
   18100 · Pre-Pet Capitalized Improvement                   4.                      -          6,183,009                 44,074                   82,502
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                              -          1,747,757                         -                       -
     18230 · Post-Pet Property Taxes                                                 -             38,601                 13,866                    8,355
     18240 · Post-Pet Insurance                                                      -             59,963                    126                        -
     18250 · Post-Pet Interest                                                       -                     -                      -                       -
     18260 · Post-Pet Utilities Costs                                                -                 1,858                      -                   3,536
     18270 · Post-Pet Other Costs                                                    -                     -                 1,683                    4,527
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.                      -          1,848,179                 15,675                   16,419
   18300 · Structured Settlements                            5.                      -                     -                      -                       -
 Total Other Assets                                                                  -         14,331,187               670,749                           -
TOTAL ASSETS                                                                         -         14,331,187               670,749                           -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                      -             13,678                         -                       -
     Total Accounts Payable                                  6.                      -             13,678                         -                       -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                             -                  958                   258                     1,083
       20115 · Misc Current LIability/Payable                                        -                     -                      -                       -
       20120 · Tenant Deposit & Prepaid Rent                                         -                     -                      -                       -
       24000 · Payroll Liabilities                                                   -                     -                      -                       -
       24400 · Due (to)/from Group or affiliat                                   1,488          2,455,277                 17,653                 (918,525)
       24500 · DIP Lender Note Payable                       7.                      -                     -                      -                       -
     Total Other Current Liabilities                                             1,488          2,456,234                 17,911                 (917,442)
   Total Current Liabilities                                                  1,488             2,469,912                 17,911                 (917,442)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.                      -         11,873,262               655,074                 1,516,578
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                                       -         11,873,262               655,074                 1,516,578
 Total Liabilities                                                            1,488            14,343,174               672,985                   599,136
 Equity
   30000 · Opening Balance Equity                            9.                      -                 (958)                 (258)                 (1,083)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                      -                     -                      -                       -
   Net Income/(Loss): Post Petition Current Period                            (1,488)             (11,029)                (1,978)                (598,053)
 Total Equity                                                                 (1,488)             (11,987)                (2,236)                (599,136)
TOTAL LIABILITIES & EQUITY                                                           -         14,331,187               670,749                           -




      92 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                    Page 93 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-009 Bay Village       P-010 Bear Brook       P-011 Beech Creek      P-012 Bishop White
                                                   Debtor: Notes      Invest LLC              Invest LLC              Invest LLC             Invest LLC

                                                 Case No.:   1.        17-12604               17-12610                17-12616               17-12623
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                        -                      -                      -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                           -                      -                      -                      -
     11510 · Property Manager Advance                                                  -                      -                      -                      -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                          -                      -                      -                      -
     14025 · Professional Retainers                                                    -                      -                      -                      -
   Total Other Current Assets                                                          -                      -                      -                      -
 Total Current Assets                                                                  -                      -                      -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                          -                      -                      -                      -
     15120 · Software                                                                  -                      -                      -                      -
   Total 15000 · Furniture and Equipment                                               -                      -                      -                      -
 Total Fixed Assets                                                                    -                      -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.            8,900,000                  90,000              1,472,500              35,000,000
   18050 · Property proceeds/notepayoff                                                -                      -           (1,963,754)                       -
   18100 · Pre-Pet Capitalized Improvement                   4.            2,301,696                     5,811              465,906                533,212
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                      613,236                          -                      -             174,971
     18230 · Post-Pet Property Taxes                                          55,033                     2,195                   8,150               73,377
     18240 · Post-Pet Insurance                                               22,111                       126                   7,786                  502
     18250 · Post-Pet Interest                                                         -                      -                      -             106,250
     18260 · Post-Pet Utilities Costs                                             147                         -                  2,516                      -
     18270 · Post-Pet Other Costs                                                      -                 1,683                   6,896                  5,550
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.              690,526                     4,005               25,348                360,649
   18300 · Structured Settlements                            5.                        -                      -                      -                      -
 Total Other Assets                                                       11,892,222                 99,816                          -           35,893,861
TOTAL ASSETS                                                              11,892,222                 99,816                          -           35,893,861
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                               31,697                          -                      -                      -
     Total Accounts Payable                                  6.               31,697                          -                      -                      -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                          260                         -                  5,389               22,431
       20115 · Misc Current LIability/Payable                                          -                      -                      -                      -
       20120 · Tenant Deposit & Prepaid Rent                                           -                      -                      -                      -
       24000 · Payroll Liabilities                                                     -                      -                      -                      -
       24400 · Due (to)/from Group or affiliat                               721,106                     5,934            (1,264,483)            18,490,159
       24500 · DIP Lender Note Payable                       7.                        -                      -                      -                      -
     Total Other Current Liabilities                                         721,366                     5,934            (1,259,093)            18,512,590
   Total Current Liabilities                                                 753,063                     5,934            (1,259,093)            18,512,590
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.           11,150,448                  95,811              1,935,863              18,492,249
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                            11,150,448                  95,811              1,935,863              18,492,249
 Total Liabilities                                                        11,903,511                101,745                 676,770              37,004,839
 Equity
   30000 · Opening Balance Equity                            9.                   (260)                       -               (5,389)               (22,431)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                        -                      -                      -                      -
   Net Income/(Loss): Post Petition Current Period                            (11,029)                (1,929)              (671,380)             (1,088,546)
 Total Equity                                                                 (11,289)                (1,929)              (676,770)             (1,110,978)
TOTAL LIABILITIES & EQUITY                                                11,892,222                 99,816                          -           35,893,861




      93 of 150
                                                                                                                                                        MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                   Page 94 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-013 Black Bass       P-014 Black Locust     P-015 Bluff Point       P-016 Bowman
                                                   Debtor: Notes      Invest LLC              Invest LLC            Invest LLC             Invest LLC

                                                 Case No.:   1.       17-12641                17-12648               17-12722              17-12753
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                      -                       -                    -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                      -                       -                    -
     11510 · Property Manager Advance                                                 -                      -                       -                    -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                         -                      -                       -                    -
     14025 · Professional Retainers                                                   -                      -                       -                    -
   Total Other Current Assets                                                         -                      -                       -                    -
 Total Current Assets                                                                 -                      -                       -                    -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                      -                       -                    -
     15120 · Software                                                                 -                      -                       -                    -
   Total 15000 · Furniture and Equipment                                              -                      -                       -                    -
 Total Fixed Assets                                                                   -                      -                       -                    -
 Other Assets
   18000 · Property / Loan Investment                        3.             110,000                 125,000             13,200,000               90,000
   18050 · Property proceeds/notepayoff                                               -                      -                       -                    -
   18100 · Pre-Pet Capitalized Improvement                   4.                  6,372                   9,705           1,537,161                    4,432
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -               15,959               310,734                        -
     18230 · Post-Pet Property Taxes                                             2,658                   2,658              80,667                    1,733
     18240 · Post-Pet Insurance                                                    126                     273              13,986                      126
     18250 · Post-Pet Interest                                                        -                      -                       -                    -
     18260 · Post-Pet Utilities Costs                                                 -                      -                   296                      -
     18270 · Post-Pet Other Costs                                                1,983                   2,007                  2,173                 1,713
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.                4,767                  20,897               407,854                3,573
   18300 · Structured Settlements                            5.                       -                      -                       -                    -
 Total Other Assets                                                         121,139                 155,602             15,145,016               98,005
TOTAL ASSETS                                                                121,139                 155,602             15,145,016               98,005
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                      -              11,095                        -
     Total Accounts Payable                                  6.                       -                      -              11,095                        -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                      -              20,399                        -
       20115 · Misc Current LIability/Payable                                         -                      -                       -                    -
       20120 · Tenant Deposit & Prepaid Rent                                          -                      -                       -                    -
       24000 · Payroll Liabilities                                                    -                      -                       -                    -
       24400 · Due (to)/from Group or affiliat                                   6,696                23,251               411,358                5,602
       24500 · DIP Lender Note Payable                       7.                       -                      -                       -                    -
     Total Other Current Liabilities                                             6,696                23,251               431,757                5,602
   Total Current Liabilities                                                   6,696                  23,251               442,852                5,602
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             116,372                 134,705             14,726,442               94,432
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                              116,372                 134,705             14,726,442               94,432
 Total Liabilities                                                          123,068                 157,956             15,169,294              100,034
 Equity
   30000 · Opening Balance Equity                            9.                       -                      -              (20,399)                      -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                      -                       -                    -
   Net Income/(Loss): Post Petition Current Period                            (1,929)                 (2,354)                (3,879)              (2,029)
 Total Equity                                                                 (1,929)                 (2,354)               (24,278)              (2,029)
TOTAL LIABILITIES & EQUITY                                                  121,139                 155,602             15,145,016               98,005




      94 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                     Doc 2704              Filed 10/02/18                   Page 95 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-017 Bramley       P-019 Broadsands       P-020 Brynderwen       P-021 Cablestay
                                                   Debtor: Notes     Invest LLC           Invest LLC             Invest LLC             Invest LLC

                                                 Case No.:   1.      17-12769              17-12777               17-12793              17-12798
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                    -                      -                      -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                       -                      -                      -                     -
     11510 · Property Manager Advance                                              -                      -                      -                     -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                      -                      -                      -                     -
     14025 · Professional Retainers                                                -                      -                      -                     -
   Total Other Current Assets                                                      -                      -                      -                     -
 Total Current Assets                                                              -                      -                      -                     -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                      -                      -                      -                     -
     15120 · Software                                                              -                      -                      -                     -
   Total 15000 · Furniture and Equipment                                           -                      -                      -                     -
 Total Fixed Assets                                                                -                      -                      -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.            500,000              345,000                          -          4,000,000
   18050 · Property proceeds/notepayoff                                            -                      -                      -         (10,638,871)
   18100 · Pre-Pet Capitalized Improvement                   4.             57,140               23,790                          -          5,897,792
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                            -                      -                      -            561,943
     18230 · Post-Pet Property Taxes                                         7,854                2,199                          -             46,791
     18240 · Post-Pet Insurance                                                126                  126                          -              1,169
     18250 · Post-Pet Interest                                                     -                      -                      -                     -
     18260 · Post-Pet Utilities Costs                                              -                      -                      -                 4,401
     18270 · Post-Pet Other Costs                                           14,165                    5,629                      -            126,775
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.             22,145                    7,955                      -            741,079
   18300 · Structured Settlements                            5.                    -                      -                      -                     -
 Total Other Assets                                                        579,285              376,745                          -                     -
TOTAL ASSETS                                                               579,285              376,745                          -                     -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                    -                      -                      -                     -
     Total Accounts Payable                                  6.                    -                      -                      -                     -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                           -                      -                      -                  744
       20115 · Misc Current LIability/Payable                                      -                      -                      -            137,042
       20120 · Tenant Deposit & Prepaid Rent                                       -                      -                      -                     -
       24000 · Payroll Liabilities                                                 -                      -                      -                     -
       24400 · Due (to)/from Group or affiliat                              24,074               10,084                      2,425         (13,429,997)
       24500 · DIP Lender Note Payable                       7.                    -                      -                      -                     -
     Total Other Current Liabilities                                        24,074               10,084                      2,425         (13,292,211)
   Total Current Liabilities                                                24,074               10,084                  2,425             (13,292,211)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            557,140              368,790                          -          9,767,560
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                             557,140              368,790                          -          9,767,560
 Total Liabilities                                                         581,214              378,874                  2,425              (3,524,651)
 Equity
   30000 · Opening Balance Equity                            9.                    -                      -                      -                 (744)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                    -                      -                      -                     -
   Net Income/(Loss): Post Petition Current Period                          (1,929)               (2,129)                (2,425)            3,525,396
 Total Equity                                                               (1,929)               (2,129)                (2,425)            3,524,651
TOTAL LIABILITIES & EQUITY                                                 579,285              376,745                          -                     -




      95 of 150
                                                                                                                                                   MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                  Page 96 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-022 Cannington       P-023 Carbondale       P-024 Carbondale       P-025 Carbondale
                                                   Debtor: Notes      Invest LLC             Glen Lot A-5          Glen Lot D-22          Glen Lot E-24

                                                 Case No.:   1.        17-12803              17-12807               17-12809               17-12811
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                      -                      -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                      -                      -                      -
     11510 · Property Manager Advance                                                 -                      -                      -                      -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                         -                      -                      -                      -
     14025 · Professional Retainers                                                   -                      -                      -                      -
   Total Other Current Assets                                                         -                      -                      -                      -
 Total Current Assets                                                                 -                      -                      -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                      -                      -                      -
     15120 · Software                                                                 -                      -                      -                      -
   Total 15000 · Furniture and Equipment                                              -                      -                      -                      -
 Total Fixed Assets                                                                   -                      -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.            4,850,000               650,000                 80,000                 90,000
   18050 · Property proceeds/notepayoff                                               -                      -          (1,102,471)                        -
   18100 · Pre-Pet Capitalized Improvement                   4.            2,993,667               101,463               1,005,321                12,433
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                      32,368                          -                      -                      -
     18230 · Post-Pet Property Taxes                                         58,285                 15,022                 10,551                     2,658
     18240 · Post-Pet Insurance                                              22,932                    126                      -                       126
     18250 · Post-Pet Interest                                                        -                      -                      -                      -
     18260 · Post-Pet Utilities Costs                                             4,462                      -                 3,966                       -
     18270 · Post-Pet Other Costs                                            16,134                     1,683                  2,633                  1,683
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.             134,181                 16,831                 17,150                  4,467
   18300 · Structured Settlements                            5.                       -                      -                      -                      -
 Total Other Assets                                                        7,977,848               768,294                          -            106,900
TOTAL ASSETS                                                               7,977,848               768,294                          -            106,900
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                               7,769                          -                      -                      -
     Total Accounts Payable                                  6.               7,769                          -                      -                      -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                      3,847                          -                  307                        -
       20115 · Misc Current LIability/Payable                                         -                      -                      -                      -
       20120 · Tenant Deposit & Prepaid Rent                                          -                      -                      -                      -
       24000 · Payroll Liabilities                                                    -                      -                      -                      -
       24400 · Due (to)/from Group or affiliat                              133,191                 19,976                (827,834)                   6,017
       24500 · DIP Lender Note Payable                       7.                       -                      -                      -                      -
     Total Other Current Liabilities                                        137,038                 19,976                (827,527)                   6,017
   Total Current Liabilities                                                144,807                 19,976                (827,527)                   6,017
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            7,839,667               751,463               1,085,321               102,433
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                             7,839,667               751,463               1,085,321               102,433
 Total Liabilities                                                         7,984,474               771,439                257,794                108,450
 Equity
   30000 · Opening Balance Equity                            9.               (3,847)                        -                 (307)                       -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                      -                      -                      -
   Net Income/(Loss): Post Petition Current Period                            (2,779)                (3,145)              (257,487)                (1,550)
 Total Equity                                                                 (6,626)                (3,145)              (257,794)                (1,550)
TOTAL LIABILITIES & EQUITY                                                 7,977,848               768,294                          -            106,900




      96 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                  Page 97 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-026 Carbondale       P-027 Carbondale       P-028 Carbondale       P-029 Carbondale
                                                   Debtor: Notes    Glen Lot GV-13           Glen Lot L-2         Glen Lot SD-14         Glen Lot SD-23

                                                 Case No.:   1.       17-12813                18-10284              17-12817               17-12815
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                      -                      -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                      -                      -                      -
     11510 · Property Manager Advance                                                 -                      -                      -                      -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                         -                      -                      -                      -
     14025 · Professional Retainers                                                   -                      -                      -                      -
   Total Other Current Assets                                                         -                      -                      -                      -
 Total Current Assets                                                                 -                      -                      -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                      -                      -                      -
     15120 · Software                                                                 -                      -                      -                      -
   Total 15000 · Furniture and Equipment                                              -                      -                      -                      -
 Total Fixed Assets                                                                   -                      -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.              95,000                120,000                105,000                115,000
   18050 · Property proceeds/notepayoff                                               -                      -                      -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.              10,811                  11,700                    8,043                  7,954
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -                      -                      -                      -
     18230 · Post-Pet Property Taxes                                             2,658                   2,658                  733                    733
     18240 · Post-Pet Insurance                                                    126                     126                  126                    126
     18250 · Post-Pet Interest                                                        -                      -                      -                      -
     18260 · Post-Pet Utilities Costs                                                 -                      -                      -                      -
     18270 · Post-Pet Other Costs                                                1,683                   3,385                 1,713                  1,713
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.               4,467                      6,169                 2,572                  2,572
   18300 · Structured Settlements                            5.                       -                      -                      -                      -
 Total Other Assets                                                         110,278                137,869                115,615                125,526
TOTAL ASSETS                                                                110,278                137,869                115,615                125,526
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                      -                      -                   75
     Total Accounts Payable                                  6.                       -                      -                      -                   75
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                      -                      -                      -
       20115 · Misc Current LIability/Payable                                         -                      -                      -                      -
       20120 · Tenant Deposit & Prepaid Rent                                          -                      -                      -                      -
       24000 · Payroll Liabilities                                                    -                      -                      -                      -
       24400 · Due (to)/from Group or affiliat                                   6,017                   8,244                 4,192                  4,282
       24500 · DIP Lender Note Payable                       7.                       -                      -                      -                      -
     Total Other Current Liabilities                                             6,017                   8,244                 4,192                  4,282
   Total Current Liabilities                                                     6,017                   8,244                 4,192                  4,357
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             105,811                131,700                113,043                122,954
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                              105,811                131,700                113,043                122,954
 Total Liabilities                                                          111,828                139,944                117,235                127,311
 Equity
   30000 · Opening Balance Equity                            9.                       -                      -                      -                      -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                      -                      -                      -
   Net Income/(Loss): Post Petition Current Period                            (1,550)                (2,075)                (1,620)                (1,785)
 Total Equity                                                                 (1,550)                (2,075)                (1,620)                (1,785)
TOTAL LIABILITIES & EQUITY                                                  110,278                137,869                115,615                125,526




      97 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                   Page 98 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-030 Carbondale       P-031 Carbondale       P-032 Carbondale Gl   P-036 Carbondale
                                                   Debtor: Notes    Glen Mes Lot19         Glen River Mes           Sunda Ponds          Peaks Lot L-1

                                                 Case No.:   1.       17-12819               17-12820                 17-12822             18-10286
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                      -                    -                       -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                      -                    -                       -
     11510 · Property Manager Advance                                                 -                      -                    -                       -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                         -                      -                    -                       -
     14025 · Professional Retainers                                                   -                      -                    -                       -
   Total Other Current Assets                                                         -                      -                    -                       -
 Total Current Assets                                                                 -                      -                    -                       -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                      -                    -                       -
     15120 · Software                                                                 -                      -                    -                       -
   Total 15000 · Furniture and Equipment                                              -                      -                    -                       -
 Total Fixed Assets                                                                   -                      -                    -                       -
 Other Assets
   18000 · Property / Loan Investment                        3.             105,000               1,350,000                 820,000             550,000
   18050 · Property proceeds/notepayoff                                               -                      -                    -             (770,596)
   18100 · Pre-Pet Capitalized Improvement                   4.              13,061               4,059,013                  63,375             207,236
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -             76,784                        -                       -
     18230 · Post-Pet Property Taxes                                          3,391                 16,247                    5,865                3,648
     18240 · Post-Pet Insurance                                                 273                  5,963                      126                  290
     18250 · Post-Pet Interest                                                        -                      -                    -                       -
     18260 · Post-Pet Utilities Costs                                                 -             16,237                        -                2,051
     18270 · Post-Pet Other Costs                                                1,713              17,812                   13,704                7,370
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.               5,377                133,043                   19,696              13,360
   18300 · Structured Settlements                            5.                       -                      -                    -                       -
 Total Other Assets                                                         123,438               5,542,056                 903,071                       -
TOTAL ASSETS                                                                123,438               5,542,056                 903,071                       -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                 275                       -                    254
     Total Accounts Payable                                  6.                       -                 275                       -                    254
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -             25,067                        -                     75
       20115 · Misc Current LIability/Payable                                         -                      -                    -                       -
       20120 · Tenant Deposit & Prepaid Rent                                          -                      -                    -                       -
       24000 · Payroll Liabilities                                                    -                      -                    -                       -
       24400 · Due (to)/from Group or affiliat                                   7,127             138,268                   21,731             (593,325)
       24500 · DIP Lender Note Payable                       7.                       -                      -                    -                       -
     Total Other Current Liabilities                                             7,127             163,335                   21,731             (593,250)
   Total Current Liabilities                                                  7,127                163,610                   21,731             (592,997)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             118,061               5,405,783                 883,375             757,236
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                              118,061               5,405,783                 883,375             757,236
 Total Liabilities                                                          125,188               5,569,393                 905,106             164,239
 Equity
   30000 · Opening Balance Equity                            9.                       -             (25,067)                      -                     (75)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                      -                    -                       -
   Net Income/(Loss): Post Petition Current Period                            (1,750)                (2,270)                 (2,035)            (164,164)
 Total Equity                                                                 (1,750)               (27,337)                 (2,035)            (164,239)
TOTAL LIABILITIES & EQUITY                                                  123,438               5,542,056                 903,071                       -




      98 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                                 Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                  Page 99 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-037 Carbondale       P-038 Carbondale       P-039 Carbondale       P-040 Castle Pines
                                                   Debtor: Notes      Spruce 101           Sundanc Lot 15         Sundanc Lot 16            Invest LLC

                                                 Case No.:   1.       17-12568               17-12569               17-12570                17-12581
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                      -                      -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                      -                      -                      -
     11510 · Property Manager Advance                                            6,851                       -                      -                      -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                         -                      -                      -                      -
     14025 · Professional Retainers                                                   -                      -                      -                      -
   Total Other Current Assets                                                    6,851                       -                      -                      -
 Total Current Assets                                                            6,851                       -                      -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                      -                      -                      -
     15120 · Software                                                                 -                      -                      -                      -
   Total 15000 · Furniture and Equipment                                              -                      -                      -                      -
 Total Fixed Assets                                                                   -                      -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.             750,000                105,000                105,000                  100,000
   18050 · Property proceeds/notepayoff                                               -                      -                      -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.              86,822                     9,419              10,069                      9,731
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -                      -                      -                      -
     18230 · Post-Pet Property Taxes                                         17,095                      733                    733                       -
     18240 · Post-Pet Insurance                                               1,270                      126                    126                     126
     18250 · Post-Pet Interest                                                        -                      -                      -                      -
     18260 · Post-Pet Utilities Costs                                             121                        -                      -                      -
     18270 · Post-Pet Other Costs                                                4,558                  1,713                  2,203                   1,683
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.              23,043                  2,572                  3,062                    1,809
   18300 · Structured Settlements                            5.                       -                      -                      -                      -
 Total Other Assets                                                         859,865                116,991                118,131                  111,540
TOTAL ASSETS                                                                866,716                116,991                118,131                  111,540
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                      -                      -                      -
     Total Accounts Payable                                  6.                       -                      -                      -                      -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                      -                      -                      -
       20115 · Misc Current LIability/Payable                                         -                      -                      -                      -
       20120 · Tenant Deposit & Prepaid Rent                                 10,663                          -                      -                      -
       24000 · Payroll Liabilities                                                    -                      -                      -                      -
       24400 · Due (to)/from Group or affiliat                               17,315                     4,872                  4,612                   3,689
       24500 · DIP Lender Note Payable                       7.                       -                      -                      -                      -
     Total Other Current Liabilities                                         27,978                     4,872                  4,612                   3,689
   Total Current Liabilities                                                 27,978                     4,872                  4,612                   3,689
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             836,822                114,419                115,069                  109,731
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                              836,822                114,419                115,069                  109,731
 Total Liabilities                                                          864,800                119,291                119,681                  113,420
 Equity
   30000 · Opening Balance Equity                            9.                   518                        -                      -                      -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                  9,057                       -                      -                      -
   Net Income/(Loss): Post Petition Current Period                            (7,658)                (2,300)                (1,550)                 (1,880)
 Total Equity                                                                 1,916                  (2,300)                (1,550)                 (1,880)
TOTAL LIABILITIES & EQUITY                                                  866,716                116,991                118,131                  111,540




      99 of 150
                                                                                                                                                       MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704                 Filed 10/02/18                  Page 100 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-041 Centershot       P-042 Chaplin Invest     P-043 Chestnut        P-044 Chestnut
                                                   Debtor: Notes      Invest LLC                 LLC                 Invest LLC         Ridge Invest LLC

                                                 Case No.:   1.       17-12586                 17-12592              17-12603              17-12614
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                       -                     -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                       -                     -                      -
     11510 · Property Manager Advance                                                 -                       -                     -                      -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                         -                       -                     -                      -
     14025 · Professional Retainers                                                   -                       -                     -                      -
   Total Other Current Assets                                                         -                       -                     -                      -
 Total Current Assets                                                                 -                       -                     -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                       -                     -                      -
     15120 · Software                                                                 -                       -                     -                      -
   Total 15000 · Furniture and Equipment                                              -                       -                     -                      -
 Total Fixed Assets                                                                   -                       -                     -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.            1,400,000                  100,000             5,312,447             4,700,000
   18050 · Property proceeds/notepayoff                                   (2,290,736)                         -                     -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.             865,717                    10,121             2,080,384             2,145,536
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                          2,942                        -            284,350               578,958
     18230 · Post-Pet Property Taxes                                          17,531                      2,658              65,317                28,914
     18240 · Post-Pet Insurance                                                  502                        273              29,903                     -
     18250 · Post-Pet Interest                                                        -                       -                     -                      -
     18260 · Post-Pet Utilities Costs                                             293                         -                 487                    824
     18270 · Post-Pet Other Costs                                                3,750                    1,683                 529                   4,700
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.               25,019                    4,614              380,586               613,396
   18300 · Structured Settlements                            5.                       -                       -                     -                      -
 Total Other Assets                                                                   -               114,735             7,773,417             7,458,932
TOTAL ASSETS                                                                          -               114,735             7,773,417             7,458,932
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                       -             26,166                 16,125
     Total Accounts Payable                                  6.                       -                       -             26,166                 16,125
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                          123                         -                 315                        -
       20115 · Misc Current LIability/Payable                                         -                       -                     -                      -
       20120 · Tenant Deposit & Prepaid Rent                                          -                       -                     -                      -
       24000 · Payroll Liabilities                                                    -                       -                     -                      -
       24400 · Due (to)/from Group or affiliat                            (1,386,428)                     6,543            470,101               732,738
       24500 · DIP Lender Note Payable                       7.                       -                       -                     -                      -
     Total Other Current Liabilities                                      (1,386,305)                     6,543            470,416               732,738
   Total Current Liabilities                                              (1,386,305)                     6,543            496,583               748,863
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            2,265,717                  110,121             7,375,428             6,714,923
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                             2,265,717                  110,121             7,375,428             6,714,923
 Total Liabilities                                                          879,412                   116,664             7,872,011             7,463,786
 Equity
   30000 · Opening Balance Equity                            9.                  (123)                      (49)                (413)                      -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                       -                     -                      -
   Net Income/(Loss): Post Petition Current Period                          (879,289)                  (1,880)              (98,180)               (4,854)
 Total Equity                                                               (879,412)                  (1,929)              (98,593)               (4,854)
TOTAL LIABILITIES & EQUITY                                                            -               114,735             7,773,417             7,458,932




      100 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                        Doc 2704               Filed 10/02/18                     Page 101 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-045 Clover Basin     P-046 Coffee Creek      P-047 Craven Invest     P-049 Crowfield
                                                   Debtor: Notes       Invest LLC             Invest LLC                 LLC                Invest LLC

                                                 Case No.:   1.        17-12621               17-12627                 17-12636              17-12660
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                      -                        -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                      -                        -                     -
     11510 · Property Manager Advance                                                 -                      -                        -                     -
     14010 · Due From Shapiro
     14020 · Prepaid Expenses                                                         -                      -                        -                     -
     14025 · Professional Retainers                                                   -                      -                        -                     -
   Total Other Current Assets                                                         -                      -                        -                     -
 Total Current Assets                                                                 -                      -                        -                     -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                      -                        -                     -
     15120 · Software                                                                 -                      -                        -                     -
   Total 15000 · Furniture and Equipment                                              -                      -                        -                     -
 Total Fixed Assets                                                                   -                      -                        -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.             3,500,000                 90,000               8,725,000             5,200,000
   18050 · Property proceeds/notepayoff                                    (8,461,478)                       -             (9,100,969)                      -
   18100 · Pre-Pet Capitalized Improvement                   4.             4,918,467                    9,436               236,732             1,390,049
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                        21,131                        -                50,169             1,323,123
     18230 · Post-Pet Property Taxes                                            6,801                    2,658                52,749                62,463
     18240 · Post-Pet Insurance                                                (3,538)                     126                   502                23,108
     18250 · Post-Pet Interest                                                        -                      -                24,068                        -
     18260 · Post-Pet Utilities Costs                                             7,073                      -                        -                 1,658
     18270 · Post-Pet Other Costs                                              11,543                    1,683                11,750                    2,400
     18280 · Rental property major improveme
   Total 18200 · Post Pet Capitalized Improvemen             4.                43,011                  4,467                 139,237             1,412,752
   18300 · Structured Settlements                            5.                       -                      -                        -                     -
 Total Other Assets                                                                   -             103,903                           -          8,002,802
TOTAL ASSETS                                                                          -             103,903                           -          8,002,802
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                    108                       -                        -                     -
     Total Accounts Payable                                  6.                    108                       -                        -                     -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                          6,999                      -                    4,000             14,328
       20115 · Misc Current LIability/Payable                                         -                      -               180,000                        -
       20120 · Tenant Deposit & Prepaid Rent                                          -                      -                        -                     -
       24000 · Payroll Liabilities                                                    -                      -                        -                     -
       24400 · Due (to)/from Group or affiliat                             (8,871,013)                   6,447             (4,420,845)           1,568,950
       24500 · DIP Lender Note Payable                       7.                       -                      -                        -                     -
     Total Other Current Liabilities                                       (8,864,014)                   6,447             (4,236,845)           1,583,278
   Total Current Liabilities                                               (8,863,906)                   6,447             (4,236,845)           1,583,278
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             8,384,664                 99,436               4,953,732             6,441,956
     25250 · Due to Noteholders                              8.
     25300 · Due to Unitholders                              8.
   Total Long Term Liabilities                                              8,384,664                 99,436               4,953,732             6,441,956
 Total Liabilities                                                           (479,242)              105,883                  716,887             8,025,234
 Equity
   30000 · Opening Balance Equity                            9.                (6,999)                    (100)                (4,000)             (14,328)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                      -                        -                     -
   Net Income/(Loss): Post Petition Current Period                            486,241                 (1,880)               (712,887)                (8,104)
 Total Equity                                                                 479,242                 (1,980)               (716,887)              (22,432)
TOTAL LIABILITIES & EQUITY                                                            -             103,903                           -          8,002,802




      101 of 150
                                                                                                                                                        MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                         Doc 2704              Filed 10/02/18                  Page 102 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-050 Crystal Woods     P-051 Daleville       P-052 Derbyshire       P-053 Diamond Cove
                                                   Debtor: Notes        Invest LLC           Invest LLC             Invest LLC               Invest LLC

                                                 Case No.:   1.         17-12676             17-12687               17-12696                 17-12705
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                        -                     -                      -                       -
   Other Current Assets
     11500 · Vendor Deposits                                                           -                     -                      -                       -
     11510 · Property Manager Advance                                                  -                     -                      -                       -
     14010 · Due From Shapiro                                                                                -                      -                       -
     14020 · Prepaid Expenses                                                          -                     -                      -                       -
     14025 · Professional Retainers                                                    -                     -                      -                       -
   Total Other Current Assets                                                          -                     -                      -                       -
 Total Current Assets                                                                  -                     -                      -                       -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                          -                     -                      -                       -
     15120 · Software                                                                  -                     -                      -                       -
   Total 15000 · Furniture and Equipment                                               -                     -                      -                       -
 Total Fixed Assets                                                                    -                     -                      -                       -
 Other Assets
   18000 · Property / Loan Investment                        3.               125,000                90,500              1,017,450              38,282,208
   18050 · Property proceeds/notepayoff                                                -                     -          (1,070,533)                         -
   18100 · Pre-Pet Capitalized Improvement                   4.                    9,670             14,276                 34,195                372,318
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                                -                     -                      -             466,119
     18230 · Post-Pet Property Taxes                                               2,658                2,658                  6,323              253,045
     18240 · Post-Pet Insurance                                                      126                  126                  3,552               29,223
     18250 · Post-Pet Interest                                                         -
     18260 · Post-Pet Utilities Costs                                                  -                     -                 2,408               22,707
     18270 · Post-Pet Other Costs                                                  1,683                4,908                  6,605                    4,651
     18280 · Rental property major improveme                                                                 -                      -                       -
   Total 18200 · Post Pet Capitalized Improvemen             4.                    4,467                7,692               18,888                775,746
   18300 · Structured Settlements                            5.                        -                     -                      -                       -
 Total Other Assets                                                           139,137               112,468                         -           39,430,271
TOTAL ASSETS                                                                  139,137               112,468                         -           39,430,271
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                        -                     -                    (1)                    835
     Total Accounts Payable                                  6.                        -                     -                    (1)                    835
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                               -                     -                  664                14,756
       20115 · Misc Current LIability/Payable                                          -
       20120 · Tenant Deposit & Prepaid Rent                                           -                     -                      -                       -
       24000 · Payroll Liabilities                                                     -                     -                      -                       -
       24400 · Due (to)/from Group or affiliat                                     6,496                9,670             (915,460)              3,761,676
       24500 · DIP Lender Note Payable                       7.                        -                     -                      -                       -
     Total Other Current Liabilities                                               6,496                9,670             (914,795)              3,776,432
   Total Current Liabilities                                                       6,496                9,670             (914,796)              3,777,267
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.               134,670               104,776              1,051,645              35,705,358
     25250 · Due to Noteholders                              8.                                           -                      -                       -
     25300 · Due to Unitholders                              8.                                           -                      -                       -
   Total Long Term Liabilities                                                134,670               104,776              1,051,645              35,705,358
 Total Liabilities                                                            141,166               114,446               136,849               39,482,625
 Equity
   30000 · Opening Balance Equity                            9.                        -                  (98)                 (664)               (14,756)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                        -                     -                      -                       -
   Net Income/(Loss): Post Petition Current Period                             (2,029)                (1,880)             (136,184)                (37,597)
 Total Equity                                                                  (2,029)                (1,978)             (136,849)                (52,353)
TOTAL LIABILITIES & EQUITY                                                    139,137               112,468                         -           39,430,271




      102 of 150
                                                                                                                                                        MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                         Doc 2704               Filed 10/02/18                    Page 103 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-054 Dixville Notch     P-055 Dogwood          P-056 Dollis Brook      P-057 Donnington
                                                   Debtor: Notes       Invest LLC          Valley Invest LLC           Invest LLC             Invest LLC

                                                 Case No.:   1.         17-12716               17-12727                17-12735                17-12744
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                        -                       -                      -                       -
   Other Current Assets
     11500 · Vendor Deposits                                                           -                       -                      -                       -
     11510 · Property Manager Advance                                                  -                       -                      -                   8,865
     14010 · Due From Shapiro                                                          -                       -                      -                       -
     14020 · Prepaid Expenses                                                          -                       -                      -                       -
     14025 · Professional Retainers                                                    -                       -                      -                       -
   Total Other Current Assets                                                          -                       -                      -                   8,865
 Total Current Assets                                                                  -                       -                      -                   8,865
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                          -                       -                      -                       -
     15120 · Software                                                                  -                       -                      -                       -
   Total 15000 · Furniture and Equipment                                               -                       -                      -                       -
 Total Fixed Assets                                                                    -                       -                      -                       -
 Other Assets
   18000 · Property / Loan Investment                        3.                150,000               110,000                1,000,000              4,089,895
   18050 · Property proceeds/notepayoff                                                -                       -                      -           (5,018,615)
   18100 · Pre-Pet Capitalized Improvement                   4.                  9,591                    9,665               170,557               796,787
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                                -              24,703                   17,291                         -
     18230 · Post-Pet Property Taxes                                             3,351                 2,658                   24,961               119,856
     18240 · Post-Pet Insurance                                                    126                   126                    2,228                   336
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                  -                       -                4,635                 1,163
     18270 · Post-Pet Other Costs                                                1,683                 1,683                    2,833                10,578
     18280 · Rental property major improveme                                           -                       -                      -                       -
   Total 18200 · Post Pet Capitalized Improvemen             4.                  5,160                29,170                   51,947               131,933
   18300 · Structured Settlements                            5.                        -                       -                      -                       -
 Total Other Assets                                                            164,751               148,835                1,222,504                         -
TOTAL ASSETS                                                                   164,751               148,835                1,222,504                 8,865
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                        -                       -                      -                       -
     Total Accounts Payable                                  6.                        -                       -                      -                       -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                               -                       -                   358                      46
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                           -                       -                      -                   7,077
       24000 · Payroll Liabilities                                                     -                       -                      -                       -
       24400 · Due (to)/from Group or affiliat                                     7,089              32,141                      4,789           (2,349,761)
       24500 · DIP Lender Note Payable                       7.                        -                       -                      -                       -
     Total Other Current Liabilities                                               7,089              32,141                      5,147           (2,342,638)
   Total Current Liabilities                                                     7,089                32,141                    5,147             (2,342,638)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.                159,591               119,665                1,170,557              4,886,682
     25250 · Due to Noteholders                              8.                      -                     -                        -                      -
     25300 · Due to Unitholders                              8.                      -                     -                        -                      -
   Total Long Term Liabilities                                                 159,591               119,665                1,170,557              4,886,682
 Total Liabilities                                                             166,680               151,806                1,175,704              2,544,044
 Equity
   30000 · Opening Balance Equity                            9.                        -                       -                   (358)                   479
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                        -                       -                      -                   2,746
   Net Income/(Loss): Post Petition Current Period                              (1,929)                (2,971)                 47,158             (2,538,404)
 Total Equity                                                                   (1,929)                (2,971)                 46,800             (2,535,179)
TOTAL LIABILITIES & EQUITY                                                     164,751               148,835                1,222,504                 8,865




      103 of 150
                                                                                                                                                          MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                 Page 104 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-059 Doubleleaf       P-060 Drawspan        P-061 Eldredge       P-062 Elstar Invest
                                                   Debtor: Notes      Invest LLC             Invest LLC           Invest LLC                LLC

                                                 Case No.:   1.       17-12755               17-12767             17-12775               17-12782
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                     -                    -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                     -                    -                      -
     11510 · Property Manager Advance                                                 -                     -                    -                      -
     14010 · Due From Shapiro                                                         -                     -                    -                      -
     14020 · Prepaid Expenses                                                         -                     -                    -                      -
     14025 · Professional Retainers                                                   -                     -                    -                      -
   Total Other Current Assets                                                         -                     -                    -                      -
 Total Current Assets                                                                 -                     -                    -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                     -                    -                      -
     15120 · Software                                                                 -                     -                    -                      -
   Total 15000 · Furniture and Equipment                                              -                     -                    -                      -
 Total Fixed Assets                                                                   -                     -                    -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.            1,285,000             1,035,000             5,625,000              7,220,000
   18050 · Property proceeds/notepayoff                                               -                     -                    -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.              629,559              904,712              3,795,996              1,697,293
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -           361,112              1,113,517              1,219,949
     18230 · Post-Pet Property Taxes                                             8,084             13,162                 67,557                 85,227
     18240 · Post-Pet Insurance                                                    789              6,921                 24,678                    502
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                 -                 3,003                3,806                  2,026
     18270 · Post-Pet Other Costs                                                3,200             11,740                 47,670                     570
     18280 · Rental property major improveme                                          -                     -                    -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.               12,073              395,937              1,257,227              1,308,274
   18300 · Structured Settlements                            5.                       -                     -                    -                      -
 Total Other Assets                                                        1,926,632             2,335,649            10,678,223             10,225,567
TOTAL ASSETS                                                               1,926,632             2,335,649            10,678,223             10,225,567
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -            (54,475)               28,803                 10,195
     Total Accounts Payable                                  6.                       -            (54,475)               28,803                 10,195
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                  938                  798                    403
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                     -                    -                      -
       24000 · Payroll Liabilities                                                    -                     -                    -                      -
       24400 · Due (to)/from Group or affiliat                                14,327              538,324              1,306,819              1,570,990
       24500 · DIP Lender Note Payable                       7.                       -                     -                    -                      -
     Total Other Current Liabilities                                          14,327              539,263              1,307,618              1,571,393
   Total Current Liabilities                                                  14,327              484,788              1,336,421              1,581,588
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            1,914,559             1,859,129             9,299,154              8,655,411
     25250 · Due to Noteholders                              8.                    -                     -                     -                      -
     25300 · Due to Unitholders                              8.                    -                     -                     -                      -
   Total Long Term Liabilities                                             1,914,559             1,859,129             9,299,154              8,655,411
 Total Liabilities                                                         1,928,886             2,343,917            10,635,575             10,236,999
 Equity
   30000 · Opening Balance Equity                            9.                       -                 (938)                (896)                  (403)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                     -                    -                      -
   Net Income/(Loss): Post Petition Current Period                            (2,254)               (7,329)               43,545                 (11,029)
 Total Equity                                                                 (2,254)               (8,267)               42,648                 (11,432)
TOTAL LIABILITIES & EQUITY                                                 1,926,632             2,335,649            10,678,223             10,225,567




      104 of 150
                                                                                                                                                    MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                         Doc 2704            Filed 10/02/18                   Page 105 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-063 Emerald Lake    P-064 Fieldpoint       P-065 Franconia       P-066 Gateshead
                                                   Debtor: Notes       Invest LLC           Invest LLC          Notch Inves LLC          Invest LLC

                                                 Case No.:   1.        17-12788             17-12794               17-12797              17-12794
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                     -                       -                     -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                        -                       -                     -                     -
     11510 · Property Manager Advance                                               -               (1,415)                       -             47,640
     14010 · Due From Shapiro                                                       -                       -                     -                     -
     14020 · Prepaid Expenses                                                       -                       -                     -                     -
     14025 · Professional Retainers                                                 -                       -                     -                     -
   Total Other Current Assets                                                       -               (1,415)                       -             47,640
 Total Current Assets                                                               -               (1,415)                       -             47,640
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                       -                       -                     -                     -
     15120 · Software                                                               -                       -                     -                     -
   Total 15000 · Furniture and Equipment                                            -                       -                     -                     -
 Total Fixed Assets                                                                 -                       -                     -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.             6,700,000              800,000               100,000             2,000,000
   18050 · Property proceeds/notepayoff                                             -             (884,029)                       -          (2,284,158)
   18100 · Pre-Pet Capitalized Improvement                   4.             1,938,531               21,346                 9,397               183,613
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                         3,670               13,914                        -                     -
     18230 · Post-Pet Property Taxes                                          41,434                16,433                 2,658                44,651
     18240 · Post-Pet Insurance                                               21,797                10,547                   273                23,905
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                               -                  290                        -              5,021
     18270 · Post-Pet Other Costs                                               1,060                       -              1,683                 1,859
     18280 · Rental property major improveme                                        -               21,499                        -             25,108
   Total 18200 · Post Pet Capitalized Improvemen             4.               67,961                62,683                 4,614               100,545
   18300 · Structured Settlements                            5.                     -                       -                     -                     -
 Total Other Assets                                                         8,706,492                       -            114,011                        -
TOTAL ASSETS                                                                8,706,492               (1,415)              114,011                47,640
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                   520                       -                     -                     -
     Total Accounts Payable                                  6.                   520                       -                     -                     -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                            -                4,100                        -              3,727
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                        -                5,510                        -              2,517
       24000 · Payroll Liabilities                                                  -                       -                     -                     -
       24400 · Due (to)/from Group or affiliat                               (148,871)            (763,434)                   6,643          (1,655,746)
       24500 · DIP Lender Note Payable                       7.                     -                       -                     -                     -
     Total Other Current Liabilities                                         (148,871)            (753,824)                   6,643          (1,649,502)
   Total Current Liabilities                                                 (148,351)            (753,824)                6,643             (1,649,502)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             8,638,531              806,346               109,397             2,183,613
     25250 · Due to Noteholders                              8.                     -                    -                     -                     -
     25300 · Due to Unitholders                              8.                     -                       -                     -                     -
   Total Long Term Liabilities                                              8,638,531              806,346               109,397             2,183,613
 Total Liabilities                                                          8,490,180               52,522               116,040               534,111
 Equity
   30000 · Opening Balance Equity                            9.                     -               (4,002)                       -              (4,125)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.               39,495                 7,143                        -             16,969
   Net Income/(Loss): Post Petition Current Period                           176,817               (57,078)               (2,029)             (499,315)
 Total Equity                                                                216,312               (53,937)               (2,029)             (486,471)
TOTAL LIABILITIES & EQUITY                                                  8,706,492               (1,415)              114,011                47,640




      105 of 150
                                                                                                                                                    MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704                Filed 10/02/18                   Page 106 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-067 Glenn Rich       P-068 Goose Rocks      P-069 Goosebrook       P-070 Graeme Park
                                                   Debtor: Notes      Invest LLC              Invest LLC             Invest LLC             Invest LLC

                                                 Case No.:   1.       17-12602                17-12611               17-12617               17-12622
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                      -                      -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                      -                      -                      -
     11510 · Property Manager Advance                                                 -                      -                      -                      -
     14010 · Due From Shapiro                                                         -                      -                      -                      -
     14020 · Prepaid Expenses                                                         -                      -                      -                      -
     14025 · Professional Retainers                                                   -                      -                      -                      -
   Total Other Current Assets                                                         -                      -                      -                      -
 Total Current Assets                                                                 -                      -                      -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                      -                      -                      -
     15120 · Software                                                                 -                      -                      -                      -
   Total 15000 · Furniture and Equipment                                              -                      -                      -                      -
 Total Fixed Assets                                                                   -                      -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.             120,000               6,750,000              4,000,000              9,500,000
   18050 · Property proceeds/notepayoff                                               -                      -                      -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.               17,253              8,594,949              1,063,533                185,062
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -           1,899,432              1,483,307                327,555
     18230 · Post-Pet Property Taxes                                             2,641               54,425                25,032                 100,572
     18240 · Post-Pet Insurance                                                    126               14,687                23,441                  11,564
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                 -                  1,672                  2,217                  4,685
     18270 · Post-Pet Other Costs                                                2,833               46,260                         -                  3,780
     18280 · Rental property major improveme                                          -                      -                      -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.                  5,600            2,016,476              1,533,997                448,155
   18300 · Structured Settlements                            5.                       -                      -                      -                      -
 Total Other Assets                                                         142,853              17,361,425              6,597,530             10,133,217
TOTAL ASSETS                                                                142,853              17,361,425              6,597,530             10,133,217
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -              40,877                         -                    60
     Total Accounts Payable                                  6.                       -              40,877                         -                    60
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                  1,142                  2,526                  7,516
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                      -                      -                      -
       24000 · Payroll Liabilities                                                    -                      -                      -                      -
       24400 · Due (to)/from Group or affiliat                                   7,629            2,723,765              1,631,823                503,152
       24500 · DIP Lender Note Payable                       7.                       -                      -                      -                      -
     Total Other Current Liabilities                                             7,629            2,724,908              1,634,349                510,668
   Total Current Liabilities                                                     7,629            2,765,785              1,634,349                510,728
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             137,253              14,540,620              4,973,860              9,634,534
     25250 · Due to Noteholders                              8.                   -                       -                      -                      -
     25300 · Due to Unitholders                              8.                   -                       -                      -                      -
   Total Long Term Liabilities                                              137,253              14,540,620              4,973,860              9,634,534
 Total Liabilities                                                          144,882              17,306,405              6,608,209             10,145,262
 Equity
   30000 · Opening Balance Equity                            9.                       -              (1,142)                (2,624)                (7,516)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                      -                      -                      -
   Net Income/(Loss): Post Petition Current Period                            (2,029)                56,163                 (8,055)                (4,529)
 Total Equity                                                                 (2,029)                55,020                (10,679)               (12,045)
TOTAL LIABILITIES & EQUITY                                                  142,853              17,361,425              6,597,530             10,133,217




      106 of 150
                                                                                                                                                       MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                         Doc 2704               Filed 10/02/18                   Page 107 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-071 Grand Midway      P-072 Gravenstein      P-073 Green Gables     P-074 Grenadier
                                                   Debtor: Notes       Invest LLC             Invest LLC              Invest LLC            Invest LLC

                                                 Case No.:   1.         17-12628               17-12632               17-12637              17-12643
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                        -                      -                      -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                           -                      -                      -                     -
     11510 · Property Manager Advance                                                  -                      -                      -                     -
     14010 · Due From Shapiro                                                          -                      -                      -                     -
     14020 · Prepaid Expenses                                                          -                      -                      -                     -
     14025 · Professional Retainers                                                    -                      -                      -                     -
   Total Other Current Assets                                                          -                      -                      -                     -
 Total Current Assets                                                                  -                      -                      -                     -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                          -                      -                      -                     -
     15120 · Software                                                                  -                      -                      -                     -
   Total 15000 · Furniture and Equipment                                               -                      -                      -                     -
 Total Fixed Assets                                                                    -                      -                      -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.            36,000,000              4,750,000              10,250,000              100,000
   18050 · Property proceeds/notepayoff                                                -                      -                      -                     -
   18100 · Pre-Pet Capitalized Improvement                   4.              615,069               2,597,224                274,761                    5,656
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                     1,102,587              2,346,121               1,071,189                       -
     18230 · Post-Pet Property Taxes                                         323,919                  27,344                  61,665                    733
     18240 · Post-Pet Insurance                                                  502                  41,422                     259                    126
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                  -                  1,460                  7,423                     -
     18270 · Post-Pet Other Costs                                                  1,481                    49                16,100                   1,743
     18280 · Rental property major improveme                                           -                      -                      -                     -
   Total 18200 · Post Pet Capitalized Improvemen             4.             1,428,490              2,416,396               1,156,636                   2,602
   18300 · Structured Settlements                            5.                        -                      -                      -                     -
 Total Other Assets                                                        38,043,559              9,763,619              11,681,397              108,258
TOTAL ASSETS                                                               38,043,559              9,763,619              11,681,397              108,258
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                               31,857                  93,975                185,145                        -
     Total Accounts Payable                                  6.               31,857                  93,975                185,145                        -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                      45,000                       504              101,305                        -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                           -                      -                      -                     -
       24000 · Payroll Liabilities                                                     -                      -                      -                     -
       24400 · Due (to)/from Group or affiliat                             28,608,706              2,422,263               1,104,628                   4,631
       24500 · DIP Lender Note Payable                       7.                        -                      -                      -                     -
     Total Other Current Liabilities                                       28,653,706              2,422,767               1,205,933                   4,631
   Total Current Liabilities                                               28,685,563              2,516,742               1,391,078                   4,631
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            10,545,231              7,265,618              10,412,312              105,656
     25250 · Due to Noteholders                              8.                     -                      -                       -                    -
     25300 · Due to Unitholders                              8.                     -                      -                       -                    -
   Total Long Term Liabilities                                             10,545,231              7,265,618              10,412,312              105,656
 Total Liabilities                                                         39,230,794              9,782,360              11,803,390              110,287
 Equity
   30000 · Opening Balance Equity                            9.               (45,000)                    (504)             (101,305)                      -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                        -                      -                      -                     -
   Net Income/(Loss): Post Petition Current Period                         (1,142,235)               (18,237)                (20,688)              (2,029)
 Total Equity                                                              (1,187,235)               (18,741)               (121,993)              (2,029)
TOTAL LIABILITIES & EQUITY                                                 38,043,559              9,763,619              11,681,397              108,258




      107 of 150
                                                                                                                                                       MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                        Doc 2704                Filed 10/02/18                Page 108 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-075 Grumblethorpe       P-076 Hackmatack       P-077 Haffenburg       P-078 Haralson
                                                   Debtor: Notes        Invest LLC               Invest LLC            Invest LLC            Invest LLC

                                                 Case No.:   1.         17-12649                 17-12653              17-12659              17-12663
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                         -                      -                       -                    -
   Other Current Assets
     11500 · Vendor Deposits                                                            -                      -                       -                    -
     11510 · Property Manager Advance                                                   -                      -                       -                    -
     14010 · Due From Shapiro                                                           -                      -                       -                    -
     14020 · Prepaid Expenses                                                           -                      -                       -                    -
     14025 · Professional Retainers                                                     -                      -                       -                    -
   Total Other Current Assets                                                           -                      -                       -                    -
 Total Current Assets                                                                   -                      -                       -                    -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                           -                      -                       -                    -
     15120 · Software                                                                   -                      -                       -                    -
   Total 15000 · Furniture and Equipment                                                -                      -                       -                    -
 Total Fixed Assets                                                                     -                      -                       -                    -
 Other Assets
   18000 · Property / Loan Investment                        3.                120,000                575,000                          -           160,000
   18050 · Property proceeds/notepayoff                                                 -                      -                       -                    -
   18100 · Pre-Pet Capitalized Improvement                   4.                    5,565               55,235                          -              6,414
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                                 -                      -                       -                    -
     18230 · Post-Pet Property Taxes                                               2,658                3,603                          -              4,044
     18240 · Post-Pet Insurance                                                      273                1,548                          -                126
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                   -               2,174                          -                    -
     18270 · Post-Pet Other Costs                                                  1,683                6,736                          -              1,683
     18280 · Rental property major improveme                                            -                      -                       -                    -
   Total 18200 · Post Pet Capitalized Improvemen             4.                    4,614               14,061                          -              5,854
   18300 · Structured Settlements                            5.                         -                      -                       -                    -
 Total Other Assets                                                            130,179                644,296                          -           172,268
TOTAL ASSETS                                                                   130,179                644,296                          -           172,268
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                         -                      -                       -                    -
     Total Accounts Payable                                  6.                         -                      -                       -                    -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                                -                   763                        -                    -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                            -                      -                       -                    -
       24000 · Payroll Liabilities                                                      -                      -                       -                    -
       24400 · Due (to)/from Group or affiliat                                     6,643               17,605                   1,755                 7,883
       24500 · DIP Lender Note Payable                       7.                         -                      -                       -                    -
     Total Other Current Liabilities                                               6,643               18,368                   1,755                 7,883
   Total Current Liabilities                                                       6,643               18,368                   1,755                 7,883
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.                125,565                630,235                          -           166,414
     25250 · Due to Noteholders                              8.                      -                      -                          -                 -
     25300 · Due to Unitholders                              8.                      -                      -                          -                 -
   Total Long Term Liabilities                                                 125,565                630,235                          -           166,414
 Total Liabilities                                                             132,208                648,603                     1,755            174,297
 Equity
   30000 · Opening Balance Equity                            9.                         -                   (763)                      -                    -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                         -                      -                  (100)                     -
   Net Income/(Loss): Post Petition Current Period                                 (2,029)              (3,544)                (1,655)               (2,029)
 Total Equity                                                                      (2,029)              (4,307)                (1,755)               (2,029)
TOTAL LIABILITIES & EQUITY                                                     130,179                644,296                          -           172,268




      108 of 150
                                                                                                                                                    MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                        Doc 2704              Filed 10/02/18                  Page 109 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-080 Harringworth     P-081 Hawthorne       P-082 Hazelpoint        P-084 Heilbron
                                                   Debtor: Notes       Invest, LLC           Invest LLC            Invest LLC          Manor Invest LLC

                                                 Case No.:   1.        17-12669              18-10291              17-12674               17-12681
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -             47,393                         -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                     -                      -                      -
     11510 · Property Manager Advance                                                 -                     -                      -                      -
     14010 · Due From Shapiro                                                         -                     -                      -                      -
     14020 · Prepaid Expenses                                                         -                     -                      -                      -
     14025 · Professional Retainers                                                   -                     -                      -                      -
   Total Other Current Assets                                                         -                     -                      -                      -
 Total Current Assets                                                                 -             47,393                         -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                     -                      -                      -
     15120 · Software                                                                 -                     -                      -                      -
   Total 15000 · Furniture and Equipment                                              -                     -                      -                      -
 Total Fixed Assets                                                                   -                     -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.                       -          2,080,000                         -           6,300,000
   18050 · Property proceeds/notepayoff                                               -          (2,110,466)                       -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.                       -                 1,050                      -            379,039
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -                     -                      -            306,610
     18230 · Post-Pet Property Taxes                                                  -             13,088                         -              42,143
     18240 · Post-Pet Insurance                                                       -              8,974                         -              16,169
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                 -                  522                       -                 1,204
     18270 · Post-Pet Other Costs                                                     -                 6,831                      -                 7,275
     18280 · Rental property major improveme                                          -                     -                      -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.                       -             29,416                         -            373,400
   18300 · Structured Settlements                            5.                       -                     -                      -                      -
 Total Other Assets                                                                   -                     -                      -           7,052,439
TOTAL ASSETS                                                                          -             47,393                         -           7,052,439
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                 1,758                      -              11,280
     Total Accounts Payable                                  6.                       -                 1,758                      -              11,280
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                 1,050                      -                 5,312
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                     -                      -                      -
       24000 · Payroll Liabilities                                                    -                     -                      -                      -
       24400 · Due (to)/from Group or affiliat                                    2,647          (2,053,608)                  2,078             377,670
       24500 · DIP Lender Note Payable                       7.                       -                     -                      -                      -
     Total Other Current Liabilities                                              2,647          (2,052,558)                  2,078             382,982
   Total Current Liabilities                                                      2,647          (2,050,800)                  2,078             394,263
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.                       -          2,081,050                         -           6,668,168
     25250 · Due to Noteholders                              8.                       -                  -                         -                   -
     25300 · Due to Unitholders                              8.                       -                  -                         -                   -
   Total Long Term Liabilities                                                        -          2,081,050                         -           6,668,168
 Total Liabilities                                                                2,647             30,250                    2,078            7,062,431
 Equity
   30000 · Opening Balance Equity                            9.                       -                 2,128                   (98)              (5,312)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                   (100)             12,307                         -                      -
   Net Income/(Loss): Post Petition Current Period                             (2,547)             (44,685)                (1,980)                (4,679)
 Total Equity                                                                  (2,647)             (30,250)                (2,078)                (9,991)
TOTAL LIABILITIES & EQUITY                                                            -                     -                      -           7,052,439




      109 of 150
                                                                                                                                                     MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                    Page 110 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-085 Hollyline        P-086 Hornbeam        P-087 Idared Invest     P-088 Imperial Aly
                                                   Debtor: Notes    Owners LLC               Invest LLC                 LLC                Invest LLC

                                                 Case No.:   1.       17-12688               17-12694                17-12701               17-12708
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                      -                      -                       -                        -
   Other Current Assets
     11500 · Vendor Deposits                                                         -                      -                       -                        -
     11510 · Property Manager Advance                                                -                      -                       -                        -
     14010 · Due From Shapiro                                                        -                      -                       -                        -
     14020 · Prepaid Expenses                                                        -                      -                       -                        -
     14025 · Professional Retainers                                                  -                      -                       -                        -
   Total Other Current Assets                                                        -                      -                       -                        -
 Total Current Assets                                                                -                      -                       -                        -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                        -                      -                       -                        -
     15120 · Software                                                                -                      -                       -                        -
   Total 15000 · Furniture and Equipment                                             -                      -                       -                        -
 Total Fixed Assets                                                                  -                      -                       -                        -
 Other Assets
   18000 · Property / Loan Investment                        3.           1,499,000              9,500,000                 118,500               7,600,000
   18050 · Property proceeds/notepayoff                                              -                      -                       -                        -
   18100 · Pre-Pet Capitalized Improvement                   4.             540,914              1,939,734                      9,421              305,954
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                      31,557              1,268,364                          -              185,647
     18230 · Post-Pet Property Taxes                                         19,149                36,044                       2,531               50,261
     18240 · Post-Pet Insurance                                                 625                21,182                         126               16,134
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                              19                   2,105                       -                  2,382
     18270 · Post-Pet Other Costs                                                3,200                    20                    2,833                  2,325
     18280 · Rental property major improveme                                         -                      -                       -                        -
   Total 18200 · Post Pet Capitalized Improvemen             4.              54,549              1,327,715                      5,490              256,748
   18300 · Structured Settlements                            5.                      -                      -                       -                        -
 Total Other Assets                                                       2,094,463             12,767,449                 133,411               8,162,702
TOTAL ASSETS                                                              2,094,463             12,767,449                 133,411               8,162,702
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                      -             35,984                           -               10,702
     Total Accounts Payable                                  6.                      -             35,984                           -               10,702
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                             -                   544                        -                  4,631
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                         -                      -                       -                        -
       24000 · Payroll Liabilities                                                   -                      -                       -                        -
       24400 · Due (to)/from Group or affiliat                               56,901              1,334,669                      7,519              309,725
       24500 · DIP Lender Note Payable                       7.                      -                      -                       -                        -
     Total Other Current Liabilities                                         56,901              1,335,212                      7,519              314,357
   Total Current Liabilities                                                 56,901              1,371,197                      7,519              325,059
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.           2,039,914             11,404,575                 127,921               7,845,504
     25250 · Due to Noteholders                              8.                   -                      -                       -                       -
     25300 · Due to Unitholders                              8.                   -                      -                       -                       -
   Total Long Term Liabilities                                            2,039,914             11,404,575                 127,921               7,845,504
 Total Liabilities                                                        2,096,815             12,775,772                 135,440               8,170,563
 Equity
   30000 · Opening Balance Equity                            9.                      -                  (544)                       -               (4,631)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                    (49)                     -                       -                        -
   Net Income/(Loss): Post Petition Current Period                            (2,303)               (7,779)                  (2,029)                (3,229)
 Total Equity                                                                 (2,352)               (8,323)                  (2,029)                (7,860)
TOTAL LIABILITIES & EQUITY                                                2,094,463             12,767,449                 133,411               8,162,702




      110 of 150
                                                                                                                                                       MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                         Doc 2704           Filed 10/02/18                   Page 111 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-092 Lenni Heights P-093 Lilac Meadow     P-094 Lilac Valley       P-095 Lincolnshire
                                                   Debtor: Notes       Invest LLC          Invest LLC            Invest LLC                Invest LLC

                                                 Case No.:   1.         17-12720           17-12728               18-10292                 17-12733
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                        -                  -                        -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                           -                  -                        -                      -
     11510 · Property Manager Advance                                                  -                  -                        -                      -
     14010 · Due From Shapiro                                                          -                  -                        -                      -
     14020 · Prepaid Expenses                                                          -                  -                        -                      -
     14025 · Professional Retainers                                                    -                  -                        -                      -
   Total Other Current Assets                                                          -                  -                        -                      -
 Total Current Assets                                                                  -                  -                        -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                          -                  -                        -                      -
     15120 · Software                                                                  -                  -                        -                      -
   Total 15000 · Furniture and Equipment                                               -                  -                        -                      -
 Total Fixed Assets                                                                    -                  -                        -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.               165,000           9,000,000                555,000                3,100,000
   18050 · Property proceeds/notepayoff                                      (178,040)                    -             (736,539)                         -
   18100 · Pre-Pet Capitalized Improvement                   4.                    7,186        1,835,373                168,862                1,890,878
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                                -        1,516,916                          -               38,641
     18230 · Post-Pet Property Taxes                                               4,044           55,008                    6,896                 40,436
     18240 · Post-Pet Insurance                                                      126                -                    1,023                    502
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                  -              1,038                   771                      680
     18270 · Post-Pet Other Costs                                                  1,683                  -                  3,987                        -
     18280 · Rental property major improveme                                           -                  -                        -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.                    5,854        1,572,962                 12,677                   80,259
   18300 · Structured Settlements                            5.                        -                  -                        -                      -
 Total Other Assets                                                                    -       12,408,335                          -            5,071,137
TOTAL ASSETS                                                                           -       12,408,335                          -            5,071,137
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                        -         238,198                           -                      -
     Total Accounts Payable                                  6.                        -         238,198                           -                      -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                               -               516                         -               36,269
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                           -                  -                        -                      -
       24000 · Payroll Liabilities                                                     -                  -                        -                      -
       24400 · Due (to)/from Group or affiliat                                (85,436)          1,866,092               (616,488)                  83,038
       24500 · DIP Lender Note Payable                       7.                        -                  -                        -                      -
     Total Other Current Liabilities                                          (85,436)          1,866,608               (616,488)                 119,307
   Total Current Liabilities                                                  (85,436)          2,104,806               (616,488)                 119,307
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.               172,186          10,312,149                723,862                4,990,878
     25250 · Due to Noteholders                              8.                     -                   -                      -                        -
     25300 · Due to Unitholders                              8.                     -                   -                      -                        -
   Total Long Term Liabilities                                                172,186          10,312,149                723,862                4,990,878
 Total Liabilities                                                             86,750          12,416,955                107,374                5,110,185
 Equity
   30000 · Opening Balance Equity                            9.                        -              (516)                        -              (36,269)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                        -                  -                  (100)                        -
   Net Income/(Loss): Post Petition Current Period                            (86,750)             (8,104)              (107,274)                  (2,779)
 Total Equity                                                                 (86,750)             (8,620)              (107,374)                 (39,048)
TOTAL LIABILITIES & EQUITY                                                             -       12,408,335                          -            5,071,137




      111 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                      Doc 2704               Filed 10/02/18                  Page 112 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-096 Lonetree        P-097 Longbourn       P-098 Mason Run       P-099 Massabesic
                                                   Debtor: Notes     Invest LLC             Invest LLC            Invest LLC            Invest LLC

                                                 Case No.:   1.      17-12740               17-12746              17-12751               18-10293
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                     -                      -                     -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                        -                      -                     -                      -
     11510 · Property Manager Advance                                               -                      -                     -                      -
     14010 · Due From Shapiro                                                       -                      -                     -                      -
     14020 · Prepaid Expenses                                                       -                      -                     -                      -
     14025 · Professional Retainers                                                 -                      -                     -                      -
   Total Other Current Assets                                                       -                      -                     -                      -
 Total Current Assets                                                               -                      -                     -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                       -                      -                     -                      -
     15120 · Software                                                               -                      -                     -                      -
   Total 15000 · Furniture and Equipment                                            -                      -                     -                      -
 Total Fixed Assets                                                                 -                      -                     -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.            135,000              2,990,000             2,600,000               765,000
   18050 · Property proceeds/notepayoff                                             -                      -                     -            (867,011)
   18100 · Pre-Pet Capitalized Improvement                   4.               9,931             2,322,285             1,348,961                94,212
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                             -             740,143               134,663                      148
     18230 · Post-Pet Property Taxes                                          3,351                37,502                32,222                  2,145
     18240 · Post-Pet Insurance                                                 273                16,230                10,421                      -
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                               -               2,555                 3,778                      906
     18270 · Post-Pet Other Costs                                                   -              56,787                15,760                  4,599
     18280 · Rental property major improveme                                        -                      -                     -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.               3,624               853,218               196,844                  7,799
   18300 · Structured Settlements                            5.                     -                      -                     -                      -
 Total Other Assets                                                        148,555              6,165,503             4,145,805                         -
TOTAL ASSETS                                                               148,555              6,165,503             4,145,805                         -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                     -              10,640                    720                        -
     Total Accounts Payable                                  6.                     -              10,640                    720                        -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                            -                  249               17,311                      308
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                        -                      -                     -                      -
       24000 · Payroll Liabilities                                                  -                      -                     -                      -
       24400 · Due (to)/from Group or affiliat                                  5,604           1,022,540               256,466               (732,768)
       24500 · DIP Lender Note Payable                       7.                     -                      -                     -                      -
     Total Other Current Liabilities                                            5,604           1,022,789               273,777               (732,460)
   Total Current Liabilities                                                  5,604             1,033,429               274,497               (732,460)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            144,931              5,143,352             3,891,572               859,212
     25250 · Due to Noteholders                              8.                  -                      -                     -                     -
     25300 · Due to Unitholders                              8.                  -                      -                     -                     -
   Total Long Term Liabilities                                             144,931              5,143,352             3,891,572               859,212
 Total Liabilities                                                         150,535              6,176,781             4,166,069               126,752
 Equity
   30000 · Opening Balance Equity                            9.                  (100)                 (249)            (17,409)                    (308)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                     -                      -                     -                      -
   Net Income/(Loss): Post Petition Current Period                           (1,880)              (11,029)               (2,855)              (126,444)
 Total Equity                                                                (1,980)              (11,278)              (20,264)              (126,752)
TOTAL LIABILITIES & EQUITY                                                 148,555              6,165,503             4,145,805                         -




      112 of 150
                                                                                                                                                    MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                        Doc 2704              Filed 10/02/18                    Page 113 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-100 Melody Lane      P-101 Merrimack       P-102 Mineola Invest    P-103 Monadnock
                                                   Debtor: Notes       Invest LLC           Valley Invest               LLC                Invest LLC

                                                 Case No.:   1.        17-12757              17-12665                17-12673              17-12682
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                     -                       -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                     -                       -                     -
     11510 · Property Manager Advance                                                 -                     -                       -                     -
     14010 · Due From Shapiro                                                         -                     -                       -                     -
     14020 · Prepaid Expenses                                                         -                     -                       -                     -
     14025 · Professional Retainers                                                   -                     -                       -                     -
   Total Other Current Assets                                                         -                     -                       -                     -
 Total Current Assets                                                                 -                     -                       -                     -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                     -                       -                     -
     15120 · Software                                                                 -                     -                       -                     -
   Total 15000 · Furniture and Equipment                                              -                     -                       -                     -
 Total Fixed Assets                                                                   -                     -                       -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.              100,000               120,000                  120,000              160,000
   18050 · Property proceeds/notepayoff                                               -                     -                       -                     -
   18100 · Pre-Pet Capitalized Improvement                   4.               10,228                20,824                      5,367                 9,976
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -                     -                       -                     -
     18230 · Post-Pet Property Taxes                                              2,658                 2,751                   2,658                 3,351
     18240 · Post-Pet Insurance                                                     126                   126                     126                   273
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                 -                     -                       -                     -
     18270 · Post-Pet Other Costs                                                 1,683                 2,556                   1,683                 1,683
     18280 · Rental property major improveme                                          -                     -                       -                     -
   Total 18200 · Post Pet Capitalized Improvemen             4.                   4,467                 5,433                   4,467                 5,307
   18300 · Structured Settlements                            5.                       -                     -                       -                     -
 Total Other Assets                                                          114,695               146,257                  129,834              175,283
TOTAL ASSETS                                                                 114,695               146,257                  129,834              175,283
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                     -                       -                     -
     Total Accounts Payable                                  6.                       -                     -                       -                     -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                     -                       -                     -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                     -                       -                     -
       24000 · Payroll Liabilities                                                    -                     -                       -                     -
       24400 · Due (to)/from Group or affiliat                                    6,496                 7,639                   6,496                 7,236
       24500 · DIP Lender Note Payable                       7.                       -                     -                       -                     -
     Total Other Current Liabilities                                              6,496                 7,639                   6,496                 7,236
   Total Current Liabilities                                                      6,496                 7,639                   6,496                 7,236
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.              110,228               140,824                  125,367              169,976
     25250 · Due to Noteholders                              8.                    -                     -                        -                    -
     25300 · Due to Unitholders                              8.                    -                     -                        -                    -
   Total Long Term Liabilities                                               110,228               140,824                  125,367              169,976
 Total Liabilities                                                           116,724               148,463                  131,863              177,212
 Equity
   30000 · Opening Balance Equity                            9.                       -                     -                       -                     -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                     -                       -                     -
   Net Income/(Loss): Post Petition Current Period                            (2,029)               (2,206)                  (2,029)              (1,929)
 Total Equity                                                                 (2,029)               (2,206)                  (2,029)              (1,929)
TOTAL LIABILITIES & EQUITY                                                   114,695               146,257                  129,834              175,283




      113 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704             Filed 10/02/18                 Page 114 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-104 Moravian       P-105 Mountain       P-106 Mt. Holly       P-107 Mutsu Invest
                                                   Debtor: Notes     Invest LLC          Spring Invest         Invest LLC                 LLC

                                                 Case No.:   1.      17-12690             17-12698              17-12707               17-12719
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                     -                    -                     -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                        -                    -                     -                      -
     11510 · Property Manager Advance                                               -                    -                     -                      -
     14010 · Due From Shapiro                                                       -                    -                     -                      -
     14020 · Prepaid Expenses                                                       -                    -                     -                      -
     14025 · Professional Retainers                                                 -                    -                     -                      -
   Total Other Current Assets                                                       -                    -                     -                      -
 Total Current Assets                                                               -                    -                     -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                       -                    -                     -                      -
     15120 · Software                                                               -                    -                     -                      -
   Total 15000 · Furniture and Equipment                                            -                    -                     -                      -
 Total Fixed Assets                                                                 -                    -                     -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.           1,342,500            3,600,000              125,000                 140,000
   18050 · Property proceeds/notepayoff                                             -                    -                     -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.              46,918             439,769                16,550                  13,678
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                             -            20,630                        -                      -
     18230 · Post-Pet Property Taxes                                            7,951            54,422                    2,971                  2,658
     18240 · Post-Pet Insurance                                                 9,676               126                      253                    126
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                           2,073                    -                  158                       -
     18270 · Post-Pet Other Costs                                               4,048                7,594                 2,279                  1,713
     18280 · Rental property major improveme                                        -                    -                     -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.              23,748              82,772                    5,661                  4,497
   18300 · Structured Settlements                            5.                     -                    -                     -                      -
 Total Other Assets                                                       1,413,166            4,122,541              147,211                 158,175
TOTAL ASSETS                                                              1,413,166            4,122,541              147,211                 158,175
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                     -                    -                     -                      -
     Total Accounts Payable                                  6.                     -                    -                     -                      -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                         380                  275                      -                      -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                        -                    -                     -                      -
       24000 · Payroll Liabilities                                                  -                    -                     -                      -
       24400 · Due (to)/from Group or affiliat                               27,295              86,499                    7,967                  7,176
       24500 · DIP Lender Note Payable                       7.                     -                    -                     -                      -
     Total Other Current Liabilities                                         27,675              86,774                    7,967                  7,176
   Total Current Liabilities                                                 27,675              86,774                    7,967                  7,176
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.           1,388,957            4,038,719              141,550                 153,678
     25250 · Due to Noteholders                              8.                   -                    -                    -                       -
     25300 · Due to Unitholders                              8.                   -                    -                    -                       -
   Total Long Term Liabilities                                            1,388,957            4,038,719              141,550                 153,678
 Total Liabilities                                                        1,416,632            4,125,493              149,517                 160,854
 Equity
   30000 · Opening Balance Equity                            9.                 (380)                (373)                     -                      -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                     -                    -                     -                      -
   Net Income/(Loss): Post Petition Current Period                           (3,086)              (2,579)               (2,306)                (2,679)
 Total Equity                                                                (3,466)              (2,952)               (2,306)                (2,679)
TOTAL LIABILITIES & EQUITY                                                1,413,166            4,122,541              147,211                 158,175




      114 of 150
                                                                                                                                                  MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                      Doc 2704              Filed 10/02/18                    Page 115 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-108 Newville       P-109 Old Carbon       P-110 Old Maitland     P-111 Owl Ridge
                                                   Debtor: Notes     Invest LLC            Invest LLC              Invest LLC            Invest LLC

                                                 Case No.:   1.      17-12734              17-12743                17-12752              17-12763
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                     -                      -                      -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                        -                      -                      -                     -
     11510 · Property Manager Advance                                               -                      -                      -                     -
     14010 · Due From Shapiro                                                       -                      -                      -                     -
     14020 · Prepaid Expenses                                                       -                      -                      -                     -
     14025 · Professional Retainers                                                 -                      -                      -                     -
   Total Other Current Assets                                                       -                      -                      -                     -
 Total Current Assets                                                               -                      -                      -                     -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                       -                      -                      -                     -
     15120 · Software                                                               -                      -                      -                     -
   Total 15000 · Furniture and Equipment                                            -                      -                      -                     -
 Total Fixed Assets                                                                 -                      -                      -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.             137,500              110,000                7,500,000               95,000
   18050 · Property proceeds/notepayoff                                             -                      -                      -                     -
   18100 · Pre-Pet Capitalized Improvement                   4.              11,558                   5,690               723,571               12,802
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                             -                      -              239,726                       -
     18230 · Post-Pet Property Taxes                                            3,351                 2,658                14,702                   2,658
     18240 · Post-Pet Insurance                                                     -                   126                22,537                     126
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                               -                      -                  3,548                     -
     18270 · Post-Pet Other Costs                                               2,090                 1,683                    400                  1,713
     18280 · Rental property major improveme                                        -                      -                      -                     -
   Total 18200 · Post Pet Capitalized Improvemen             4.                 5,441                 4,467               280,913                   4,497
   18300 · Structured Settlements                            5.                     -                      -                      -                     -
 Total Other Assets                                                         154,499              120,157                8,504,484              112,299
TOTAL ASSETS                                                                154,499              120,157                8,504,484              112,299
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                     -                      -                      -                     -
     Total Accounts Payable                                  6.                     -                      -                      -                     -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                            -                      -                  1,108                     -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                        -                      -                      -                     -
       24000 · Payroll Liabilities                                                  -                      -                      -                     -
       24400 · Due (to)/from Group or affiliat                                  8,405                 6,496               289,412                   7,467
       24500 · DIP Lender Note Payable                       7.                     -                      -                      -                     -
     Total Other Current Liabilities                                            8,405                 6,496               290,519                   7,467
   Total Current Liabilities                                                    8,405                 6,496               290,519                   7,467
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             149,058              115,690                8,223,571              107,802
     25250 · Due to Noteholders                              8.                   -                    -                        -                    -
     25300 · Due to Unitholders                              8.                   -                    -                        -                    -
   Total Long Term Liabilities                                              149,058              115,690                8,223,571              107,802
 Total Liabilities                                                          157,463              122,186                8,514,090              115,269
 Equity
   30000 · Opening Balance Equity                            9.                     -                      -               (1,108)                      -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                     -                      -                      -                     -
   Net Income/(Loss): Post Petition Current Period                           (2,964)               (2,029)                 (8,499)              (2,970)
 Total Equity                                                                (2,964)               (2,029)                 (9,607)              (2,970)
TOTAL LIABILITIES & EQUITY                                                  154,499              120,157                8,504,484              112,299




      115 of 150
                                                                                                                                                    MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704               Filed 10/02/18               Page 116 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-112 Papirovka       P-113 Pawtuckaway      P-114 Pemberley       P-115 Pemigewasset
                                                   Debtor: Notes      Invest LLC             Invest LLC            Invest LLC                Invest

                                                 Case No.:   1.       17-12774               17-12783              17-12790                17-12800
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                      -                      -                     -                        -
   Other Current Assets
     11500 · Vendor Deposits                                                         -                      -                     -                        -
     11510 · Property Manager Advance                                                -                      -                     -                        -
     14010 · Due From Shapiro                                                        -                      -                     -                        -
     14020 · Prepaid Expenses                                                        -                      -                     -                        -
     14025 · Professional Retainers                                                  -                      -                     -                        -
   Total Other Current Assets                                                        -                      -                     -                        -
 Total Current Assets                                                                -                      -                     -                        -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                        -                      -                     -                        -
     15120 · Software                                                                -                      -                     -                        -
   Total 15000 · Furniture and Equipment                                             -                      -                     -                        -
 Total Fixed Assets                                                                  -                      -                     -                        -
 Other Assets
   18000 · Property / Loan Investment                        3.             185,000              13,500,000            1,660,000                 150,000
   18050 · Property proceeds/notepayoff                                              -                      -          (2,993,047)                         -
   18100 · Pre-Pet Capitalized Improvement                   4.              11,156               3,705,710            1,284,482                      9,839
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                              -            2,251,113               20,916                           -
     18230 · Post-Pet Property Taxes                                          4,044                 82,457                20,948                      3,351
     18240 · Post-Pet Insurance                                                 126                      -                     -                        273
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                -                   933               1,083                           -
     18270 · Post-Pet Other Costs                                             1,683                     1,390              5,619                      1,683
     18280 · Rental property major improveme                                         -                      -                     -                        -
   Total 18200 · Post Pet Capitalized Improvemen             4.               5,854               2,335,893               48,565                      5,307
   18300 · Structured Settlements                            5.                      -                      -                     -                        -
 Total Other Assets                                                         202,010              19,541,603                       -              165,146
TOTAL ASSETS                                                                202,010              19,541,603                       -              165,146
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                      -             160,200                        -                        -
     Total Accounts Payable                                  6.                      -             160,200                        -                        -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                             -                      -              1,385                           -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                         -                      -                     -                        -
       24000 · Payroll Liabilities                                                   -                      -                     -                        -
       24400 · Due (to)/from Group or affiliat                                7,783               2,395,565            (2,444,238)                    7,236
       24500 · DIP Lender Note Payable                       7.                      -                      -                     -                        -
     Total Other Current Liabilities                                          7,783               2,395,565            (2,442,852)                    7,236
   Total Current Liabilities                                                  7,783               2,555,765            (2,442,852)                    7,236
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             196,156              16,996,867            2,944,482                 159,839
     25250 · Due to Noteholders                              8.                   -                       -                    -                       -
     25300 · Due to Unitholders                              8.                   -                       -                    -                       -
   Total Long Term Liabilities                                              196,156              16,996,867            2,944,482                 159,839
 Total Liabilities                                                          203,939              19,552,632              501,630                 167,075
 Equity
   30000 · Opening Balance Equity                            9.                      -                      -              (1,385)                         -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                      -                      -                     -                        -
   Net Income/(Loss): Post Petition Current Period                           (1,929)                (11,029)            (500,244)                     (1,929)
 Total Equity                                                                (1,929)                (11,029)            (501,630)                     (1,929)
TOTAL LIABILITIES & EQUITY                                                  202,010              19,541,603                       -              165,146




      116 of 150
                                                                                                                                                 MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                    Page 117 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-116 Pennhurst       P-117 Pepperwood       P-118 Pinney Invest     P-119 Pinova Invest
                                                   Debtor: Notes      Invest LLC             Invest LLC                LLC                     LLC

                                                 Case No.:   1.       18-10296               17-12804                17-12808                17-12812
ASSETS
 Current Assets
   Total Checking/Savings                                    2.              98,821                         -                       -                       -
   Other Current Assets
     11500 · Vendor Deposits                                                         -                      -                       -                       -
     11510 · Property Manager Advance                                                -                      -                       -                       -
     14010 · Due From Shapiro                                                        -                      -                       -                       -
     14020 · Prepaid Expenses                                                        -                      -                       -                       -
     14025 · Professional Retainers                                                  -                      -                       -                       -
   Total Other Current Assets                                                        -                      -                       -                       -
 Total Current Assets                                                        98,821                         -                       -                       -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                        -                      -                       -                       -
     15120 · Software                                                                -                      -                       -                       -
   Total 15000 · Furniture and Equipment                                             -                      -                       -                       -
 Total Fixed Assets                                                                  -                      -                       -                       -
 Other Assets
   18000 · Property / Loan Investment                        3.          19,525,000               814,500                1,800,000                 300,000
   18050 · Property proceeds/notepayoff                                  (19,615,874)           (1,011,126)              (3,332,783)                        -
   18100 · Pre-Pet Capitalized Improvement                   4.                   452             189,609                1,390,506                  16,752
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                              -                      -              103,527                          -
     18230 · Post-Pet Property Taxes                                         82,094                     2,317               22,777                      6,586
     18240 · Post-Pet Insurance                                                   -                        28                8,537                        126
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                            8,328                  1,739                   3,028                       -
     18270 · Post-Pet Other Costs                                                    -                  2,934                   4,408                   1,683
     18280 · Rental property major improveme                                         -                      -                       -                       -
   Total 18200 · Post Pet Capitalized Improvemen             4.              90,422                     7,017              142,277                      8,396
   18300 · Structured Settlements                            5.                      -                      -                       -                       -
 Total Other Assets                                                                  -                      -                       -              325,148
TOTAL ASSETS                                                                 98,821                         -                       -              325,148
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                      -                      -                   8,513                       -
     Total Accounts Payable                                  6.                      -                      -                   8,513                       -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                          452                   2,148                   2,145                       -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                         -                      -                       -                       -
       24000 · Payroll Liabilities                                                   -                      -                       -                       -
       24400 · Due (to)/from Group or affiliat                           (21,106,202)             (711,336)              (2,796,485)                10,325
       24500 · DIP Lender Note Payable                       7.                      -                      -                       -                       -
     Total Other Current Liabilities                                     (21,105,750)             (709,188)              (2,794,340)                10,325
   Total Current Liabilities                                             (21,105,750)             (709,188)              (2,785,828)                10,325
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.          19,525,452              1,000,652               3,190,467                 316,752
     25250 · Due to Noteholders                              8.                   -                      -                       -                       -
     25300 · Due to Unitholders                              8.                   -                      -                       -                       -
   Total Long Term Liabilities                                           19,525,452              1,000,652               3,190,467                 316,752
 Total Liabilities                                                        (1,580,298)             291,464                  404,639                 327,077
 Equity
   30000 · Opening Balance Equity                            9.              38,696                 (2,148)                  (2,243)                        -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.              90,663                         -                       -                       -
   Net Income/(Loss): Post Petition Current Period                        1,450,940               (289,316)               (402,396)                  (1,929)
 Total Equity                                                             1,580,298               (291,464)               (404,639)                  (1,929)
TOTAL LIABILITIES & EQUITY                                                           -                      -                       -              325,148




      117 of 150
                                                                                                                                                        MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                        Doc 2704              Filed 10/02/18                  Page 118 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-120 Quarterpost      P-121 Red Woods       P-122 Ridgecrest       P-123 Riley Creek
                                                   Debtor: Notes      Invest LLC             Invest LLC            Invest LLC             Invest LLC

                                                 Case No.:   1.        17-12816              17-12824              17-12821                17-12826
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                     -                      -                       -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                     -                      -                       -
     11510 · Property Manager Advance                                                 -                     -                      -                       -
     14010 · Due From Shapiro                                                         -                     -                      -                       -
     14020 · Prepaid Expenses                                                         -                     -                      -                       -
     14025 · Professional Retainers                                                   -                     -                      -                       -
   Total Other Current Assets                                                         -                     -                      -                       -
 Total Current Assets                                                                 -                     -                      -                       -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                     -                      -                       -
     15120 · Software                                                                 -                     -                      -                       -
   Total 15000 · Furniture and Equipment                                              -                     -                      -                       -
 Total Fixed Assets                                                                   -                     -                      -                       -
 Other Assets
   18000 · Property / Loan Investment                        3.            1,285,000                        -            100,000               7,760,000
   18050 · Property proceeds/notepayoff                                    (5,227,012)                      -                      -                       -
   18100 · Pre-Pet Capitalized Improvement                   4.            3,921,766               215,457                 10,375              3,400,578
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                             27                      -                      -           1,759,183
     18230 · Post-Pet Property Taxes                                              7,134             81,445                    2,658               91,661
     18240 · Post-Pet Insurance                                                   2,766                  -                      126               27,628
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                             3,195                     -                      -                  8,628
     18270 · Post-Pet Other Costs                                                 7,126                 225                   1,683               36,933
     18280 · Rental property major improveme                                          -                     -                      -                       -
   Total 18200 · Post Pet Capitalized Improvemen             4.               20,246                81,670                    4,467            1,924,032
   18300 · Structured Settlements                            5.                       -                     -                      -                       -
 Total Other Assets                                                                   -            297,127               114,842              13,084,610
TOTAL ASSETS                                                                          -            297,127               114,842              13,084,610
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                     -                      -             (41,010)
     Total Accounts Payable                                  6.                       -                     -                      -             (41,010)
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                       1,031                        -                      -              29,542
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                     -                      -                       -
       24000 · Payroll Liabilities                                                    -                     -                      -                       -
       24400 · Due (to)/from Group or affiliat                             (5,579,347)             301,975                    6,347            2,000,259
       24500 · DIP Lender Note Payable                       7.                       -                     -                      -                       -
     Total Other Current Liabilities                                       (5,578,316)             301,975                    6,347            2,029,801
   Total Current Liabilities                                               (5,578,316)             301,975                    6,347            1,988,790
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            5,206,766                        -            110,375              11,136,440
     25250 · Due to Noteholders                              8.                    -                        -                  -                       -
     25300 · Due to Unitholders                              8.                    -                        -                  -                       -
   Total Long Term Liabilities                                             5,206,766                        -            110,375              11,136,440
 Total Liabilities                                                          (371,550)              301,975               116,722              13,125,230
 Equity
   30000 · Opening Balance Equity                            9.                (1,031)                      -                      -             (29,640)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                     -                      -                       -
   Net Income/(Loss): Post Petition Current Period                           372,581                (4,848)                (1,880)               (10,980)
 Total Equity                                                                371,550                (4,848)                (1,880)               (40,620)
TOTAL LIABILITIES & EQUITY                                                            -            297,127               114,842              13,084,610




      118 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704                Filed 10/02/18                 Page 119 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-124 Rising Sun       P-125 Sachs Bridge    P-126 Sagebrook       P-127 Seven Stars
                                                   Debtor: Notes      Invest LLC              Invest LLC           Invest LLC            Invest LLC

                                                 Case No.:   1.       17-12828                18-10297             17-12830               17-12832
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                    -                      -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                    -                      -                      -
     11510 · Property Manager Advance                                                 -                    -                      -                      -
     14010 · Due From Shapiro                                                         -                    -                      -                      -
     14020 · Prepaid Expenses                                                         -                    -                      -                      -
     14025 · Professional Retainers                                                   -                    -                      -                      -
   Total Other Current Assets                                                         -                    -                      -                      -
 Total Current Assets                                                                 -                    -                      -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                    -                      -                      -
     15120 · Software                                                                 -                    -                      -                      -
   Total 15000 · Furniture and Equipment                                              -                    -                      -                      -
 Total Fixed Assets                                                                   -                    -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.            3,000,000               3,000,000           5,925,000                300,000
   18050 · Property proceeds/notepayoff                                               -             (653,352)                     -            (343,436)
   18100 · Pre-Pet Capitalized Improvement                   4.             431,922                 173,856            1,245,094                 25,305
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                       78,177                       -              31,787                         -
     18230 · Post-Pet Property Taxes                                          18,554                 50,750               35,511                 11,555
     18240 · Post-Pet Insurance                                                2,189                    126                6,648                    126
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                            83                        -                    59                       -
     18270 · Post-Pet Other Costs                                             12,366                 61,032                5,200                  6,450
     18280 · Rental property major improveme                                          -                    -                      -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.             111,369                 111,909               79,205                 18,131
   18300 · Structured Settlements                            5.                       -                    -                      -                      -
 Total Other Assets                                                        3,543,291               2,632,412           7,249,299                         -
TOTAL ASSETS                                                               3,543,291               2,632,412           7,249,299                         -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -                    -               3,010                         -
     Total Accounts Payable                                  6.                       -                    -                  3,010                      -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                      10,195                  16,888              10,810                      780
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                    -                      -                      -
       24000 · Payroll Liabilities                                                    -                    -                      -                      -
       24400 · Due (to)/from Group or affiliat                              169,418                 (898,808)             35,181               (206,972)
       24500 · DIP Lender Note Payable                       7.                       -                    -                      -                      -
     Total Other Current Liabilities                                        179,614                 (881,920)             45,991               (206,192)
   Total Current Liabilities                                                179,614                 (881,920)             49,001               (206,192)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            3,376,777               3,173,856           7,170,094                325,305
     25250 · Due to Noteholders                              8.                    -                       -                   -                      -
     25300 · Due to Unitholders                              8.                       -                    -                      -                      -
   Total Long Term Liabilities                                             3,376,777               3,173,856           7,170,094                325,305
 Total Liabilities                                                         3,556,391               2,291,936           7,219,095                119,113
 Equity
   30000 · Opening Balance Equity                            9.              (10,195)                (16,888)            (10,810)                    (780)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                    -                      -                      -
   Net Income/(Loss): Post Petition Current Period                            (2,904)               357,365               41,014               (118,333)
 Total Equity                                                                (13,099)               340,476               30,204               (119,113)
TOTAL LIABILITIES & EQUITY                                                 3,543,291               2,632,412           7,249,299                         -




      119 of 150
                                                                                                                                                     MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                  Page 120 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-128 Silk City       P-129 Silver Maple    P-138 Silverthorne      P-139 Springline
                                                   Debtor: Notes     Invest LLC             Invest LLC             Invest LLC             Invest LLC

                                                 Case No.:   1.      17-12834                17-12836              17-12582               17-12585
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                      -                    -                       -                       -
   Other Current Assets
     11500 · Vendor Deposits                                                         -                    -                       -                       -
     11510 · Property Manager Advance                                                -                    -                       -                       -
     14010 · Due From Shapiro                                                        -                    -                       -                       -
     14020 · Prepaid Expenses                                                        -                    -                       -                       -
     14025 · Professional Retainers                                                  -                    -                       -                       -
   Total Other Current Assets                                                        -                    -                       -                       -
 Total Current Assets                                                                -                    -                       -                       -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                        -                    -                       -                       -
     15120 · Software                                                                -                    -                       -                       -
   Total 15000 · Furniture and Equipment                                             -                    -                       -                       -
 Total Fixed Assets                                                                  -                    -                       -                       -
 Other Assets
   18000 · Property / Loan Investment                        3.           2,950,000               6,500,000             1,150,000              1,100,000
   18050 · Property proceeds/notepayoff                                              -           (7,900,432)                      -                       -
   18100 · Pre-Pet Capitalized Improvement                   4.           1,295,429               1,107,975                24,237                 41,063
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                   2,696,161                 244,644                   1,500                  1,200
     18230 · Post-Pet Property Taxes                                         34,042                  39,932                15,783                 15,783
     18240 · Post-Pet Insurance                                              26,743                   7,614                   126                    126
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                           3,962                     -                    324                    216
     18270 · Post-Pet Other Costs                                            21,087                     268                     82                   6,176
     18280 · Rental property major improveme                                         -                    -                       -                       -
   Total 18200 · Post Pet Capitalized Improvemen             4.           2,781,993                 292,457                17,815                 23,501
   18300 · Structured Settlements                            5.                      -                    -                       -                       -
 Total Other Assets                                                       7,027,422                       -             1,192,052              1,164,564
TOTAL ASSETS                                                              7,027,422                       -             1,192,052              1,164,564
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                             188,485                       -                       -                       -
     Total Accounts Payable                                  6.             188,485                       -                       -                       -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                         362                      -                     70                        -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                         -                    -                       -                       -
       24000 · Payroll Liabilities                                                   -                    -                       -                       -
       24400 · Due (to)/from Group or affiliat                            2,683,022              (7,805,758)               20,777                 26,704
       24500 · DIP Lender Note Payable                       7.                      -                    -                       -                       -
     Total Other Current Liabilities                                      2,683,384              (7,805,758)               20,847                 26,704
   Total Current Liabilities                                              2,871,868              (7,805,758)               20,847                 26,704
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.           4,173,085               7,605,598             1,174,237              1,141,063
     25250 · Due to Noteholders                              8.                   -                       -                     -                      -
     25300 · Due to Unitholders                              8.                   -                       -                     -                      -
   Total Long Term Liabilities                                            4,173,085               7,605,598             1,174,237              1,141,063
 Total Liabilities                                                        7,044,953                (200,160)            1,195,084              1,167,767
 Equity
   30000 · Opening Balance Equity                            9.                 (362)                     -                     (70)                      -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                      -                    -                       -                       -
   Net Income/(Loss): Post Petition Current Period                           (17,169)               200,160                (2,963)                (3,203)
 Total Equity                                                                (17,531)               200,160                (3,033)                (3,203)
TOTAL LIABILITIES & EQUITY                                                7,027,422                       -             1,192,052              1,164,564




      120 of 150
                                                                                                                                                     MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704               Filed 10/02/18                 Page 121 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-140 Springvale       P-141 Squaretop       P-142 Stayman        P-143 Steele Hill
                                                   Debtor: Notes      Invest LLC             Invest LLC           Invest LLC            Invest LLC

                                                 Case No.:   1.       18-10298               17-12589             17-12594              17-12598
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                     -                    -                       -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                     -                    -                       -
     11510 · Property Manager Advance                                                 -                     -                    -                       -
     14010 · Due From Shapiro                                                         -                     -                    -                       -
     14020 · Prepaid Expenses                                                         -                     -                    -                       -
     14025 · Professional Retainers                                                   -                     -                    -                       -
   Total Other Current Assets                                                         -                     -                    -                       -
 Total Current Assets                                                                 -                     -                    -                       -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                     -                    -                       -
     15120 · Software                                                                 -                     -                    -                       -
   Total 15000 · Furniture and Equipment                                              -                     -                    -                       -
 Total Fixed Assets                                                                   -                     -                    -                       -
 Other Assets
   18000 · Property / Loan Investment                        3.            2,750,000             8,400,000               90,000                125,000
   18050 · Property proceeds/notepayoff                                               -                     -                    -            (144,388)
   18100 · Pre-Pet Capitalized Improvement                   4.                       -          9,713,449                   7,790              15,808
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -          4,282,404                       -                       -
     18230 · Post-Pet Property Taxes                                          22,302                52,822                   2,658                 1,485
     18240 · Post-Pet Insurance                                                  126                75,370                     126                   126
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                 -             64,190                       -                       -
     18270 · Post-Pet Other Costs                                             48,212                    500                  1,683                 1,968
     18280 · Rental property major improveme                                          -                     -                    -                       -
   Total 18200 · Post Pet Capitalized Improvemen             4.               70,639             4,475,286                   4,467                 3,580
   18300 · Structured Settlements                            5.                       -                     -                    -                       -
 Total Other Assets                                                        2,820,639            22,588,735              102,257                          -
TOTAL ASSETS                                                               2,820,639            22,588,735              102,257                          -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -            353,657                       -                       -
     Total Accounts Payable                                  6.                       -            353,657                       -                       -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                 709                      -                       -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                     -                    -                       -
       24000 · Payroll Liabilities                                                    -                     -                    -                       -
       24400 · Due (to)/from Group or affiliat                                87,917             4,175,899                   6,396            (145,898)
       24500 · DIP Lender Note Payable                       7.                       -                     -                    -                       -
     Total Other Current Liabilities                                          87,917             4,176,608                   6,396            (145,898)
   Total Current Liabilities                                                  87,917             4,530,265                6,396               (145,898)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            2,750,000            18,088,577               97,790                140,808
     25250 · Due to Noteholders                              8.                    -                     -                    -                      -
     25300 · Due to Unitholders                              8.                       -                     -                    -                       -
   Total Long Term Liabilities                                             2,750,000            18,088,577               97,790                140,808
 Total Liabilities                                                         2,837,917            22,618,842              104,186                  (5,090)
 Equity
   30000 · Opening Balance Equity                            9.                       -                 (709)                    -                       -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                  (100)                      -                    -                       -
   Net Income/(Loss): Post Petition Current Period                           (17,178)              (29,398)              (1,929)                   5,090
 Total Equity                                                                (17,278)              (30,107)              (1,929)                   5,090
TOTAL LIABILITIES & EQUITY                                                 2,820,639            22,588,735              102,257                          -




      121 of 150
                                                                                                                                                   MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704              Filed 10/02/18                    Page 122 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-144 Stepstone       P-145 Strawberry         P-146 Sturmer         P-147 Summerfree
                                                   Debtor: Notes      Invest LLC           Fields Invest        Pippin Invest LLC           Invest LLC

                                                 Case No.:   1.       17-12606              17-12613                17-12629                17-12635
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                      -                      -                       -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                         -                      -                       -                      -
     11510 · Property Manager Advance                                                -                      -                       -                      -
     14010 · Due From Shapiro                                                        -                      -                       -                      -
     14020 · Prepaid Expenses                                                        -                      -                       -                      -
     14025 · Professional Retainers                                                  -                      -                       -                      -
   Total Other Current Assets                                                        -                      -                       -                      -
 Total Current Assets                                                                -                      -                       -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                        -                      -                       -                      -
     15120 · Software                                                                -                      -                       -                      -
   Total 15000 · Furniture and Equipment                                             -                      -                       -                      -
 Total Fixed Assets                                                                  -                      -                       -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.             110,000                122,500             90,000,000               3,300,000
   18050 · Property proceeds/notepayoff                                              -                      -                       -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.                  9,099                 7,505            3,792,036               2,679,044
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                              -                      -             208,718               2,372,087
     18230 · Post-Pet Property Taxes                                             2,658                    -               538,049                 22,240
     18240 · Post-Pet Insurance                                                    126                  126                54,114                  9,420
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                -                      -              61,442                      4,472
     18270 · Post-Pet Other Costs                                                1,683                 1,683              289,028                 96,937
     18280 · Rental property major improveme                                         -                      -                       -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.                  4,467                 1,809            1,151,352               2,505,155
   18300 · Structured Settlements                            5.                      -                      -                       -                      -
 Total Other Assets                                                         123,566               131,814              94,943,388               8,484,200
TOTAL ASSETS                                                                123,566               131,814              94,943,388               8,484,200
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                      -                      -              75,508                          -
     Total Accounts Payable                                  6.                      -                      -              75,508                          -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                             -                      -              39,571                 25,799
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                         -                      -                       -                      -
       24000 · Payroll Liabilities                                                   -                      -                       -                      -
       24400 · Due (to)/from Group or affiliat                                   6,596                 3,738            1,148,045               3,016,249
       24500 · DIP Lender Note Payable                       7.                      -                      -                       -                      -
     Total Other Current Liabilities                                             6,596                 3,738            1,187,616               3,042,048
   Total Current Liabilities                                                     6,596                 3,738            1,263,124               3,042,048
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             119,099               130,005              93,727,064               5,486,541
     25250 · Due to Noteholders                              8.                   -                     -                       -                       -
     25300 · Due to Unitholders                              8.                   -                     -                       -                       -
   Total Long Term Liabilities                                              119,099               130,005              93,727,064               5,486,541
 Total Liabilities                                                          125,695               133,743              94,990,188               8,528,589
 Equity
   30000 · Opening Balance Equity                            9.                      -                      -              (39,571)               (25,799)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                      -                      -                       -                      -
   Net Income/(Loss): Post Petition Current Period                           (2,129)                (1,929)                 (7,229)               (18,590)
 Total Equity                                                                (2,129)                (1,929)               (46,800)                (44,389)
TOTAL LIABILITIES & EQUITY                                                  123,566               131,814              94,943,388               8,484,200




      122 of 150
                                                                                                                                                       MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704                Filed 10/02/18                 Page 123 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-150 Thornbury       P-152 Thunder Basin     P-155 Vallecito       P-156 Varga Invest
                                                   Debtor: Notes   Farm Invest LLC            Invest LLC           Invest LLC                 LLC

                                                 Case No.:   1.       17-12651                17-12657             17-12675                17-12685
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                      -                       -                     -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                         -                       -                     -                      -
     11510 · Property Manager Advance                                                -                       -                     -                      -
     14010 · Due From Shapiro                                                        -                       -                     -                      -
     14020 · Prepaid Expenses                                                        -                       -                     -                      -
     14025 · Professional Retainers                                                  -                       -                     -                      -
   Total Other Current Assets                                                        -                       -                     -                      -
 Total Current Assets                                                                -                       -                     -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                        -                       -                     -                      -
     15120 · Software                                                                -                       -                     -                      -
   Total 15000 · Furniture and Equipment                                             -                       -                     -                      -
 Total Fixed Assets                                                                  -                       -                     -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.           4,925,000                 200,000               105,000              13,549,000
   18050 · Property proceeds/notepayoff                                              -                       -                     -                      -
   18100 · Pre-Pet Capitalized Improvement                   4.           3,077,002                      9,851             13,878               6,889,210
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                     183,924                          -                     -            2,321,156
     18230 · Post-Pet Property Taxes                                         54,299                      4,044                2,658               165,224
     18240 · Post-Pet Insurance                                                 802                        126                  273                95,902
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                -                       -                     -                  1,745
     18270 · Post-Pet Other Costs                                                2,400                   1,683                1,683                    500
     18280 · Rental property major improveme                                         -                       -                     -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.             241,425                      5,854                4,614             2,584,528
   18300 · Structured Settlements                            5.                      -                       -                     -                      -
 Total Other Assets                                                       8,243,427                 215,705               123,492              23,022,738
TOTAL ASSETS                                                              8,243,427                 215,705               123,492              23,022,738
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                      -                       -                     -              237,106
     Total Accounts Payable                                  6.                      -                       -                     -              237,106
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                  1,112,938                          -                  70                     423
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                         -                       -                     -                      -
       24000 · Payroll Liabilities                                                   -                       -                     -                      -
       24400 · Due (to)/from Group or affiliat                              286,245                      7,783                6,594             3,026,243
       24500 · DIP Lender Note Payable                       7.                      -                       -                     -                      -
     Total Other Current Liabilities                                      1,399,183                      7,783                6,664             3,026,666
   Total Current Liabilities                                              1,399,183                      7,783                6,664             3,263,772
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.           7,961,061                 209,851               118,878              19,770,467
     25250 · Due to Noteholders                              8.                   -                       -                     -                       -
     25300 · Due to Unitholders                              8.                   -                       -                     -                       -
   Total Long Term Liabilities                                            7,961,061                 209,851               118,878              19,770,467
 Total Liabilities                                                        9,360,244                 217,634               125,542              23,034,239
 Equity
   30000 · Opening Balance Equity                            9.           (1,112,938)                        -                  (70)                  (521)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                      -                       -                     -                      -
   Net Income/(Loss): Post Petition Current Period                            (3,879)                (1,929)                (1,980)               (10,980)
 Total Equity                                                             (1,116,817)                (1,929)                (2,050)               (11,501)
TOTAL LIABILITIES & EQUITY                                                8,243,427                 215,705               123,492              23,022,738




      123 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                       Doc 2704                Filed 10/02/18                    Page 124 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-157 Wetterhorn       P-158 White Birch       P-159 White Dome       P-164 Wildernest
                                                   Debtor: Notes      Invest LLC             Invest LLC              Invest LLC             Invest LLC

                                                 Case No.:   1.       17-12693                17-12702                17-12709              17-12723
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                       -                      -                      -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                       -                      -                      -
     11510 · Property Manager Advance                                                 -                       -                      -                      -
     14010 · Due From Shapiro                                                         -                       -                      -                      -
     14020 · Prepaid Expenses                                                         -                       -                      -                      -
     14025 · Professional Retainers                                                   -                       -                      -                      -
   Total Other Current Assets                                                         -                       -                      -                      -
 Total Current Assets                                                                 -                       -                      -                      -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                       -                      -                      -
     15120 · Software                                                                 -                       -                      -                      -
   Total 15000 · Furniture and Equipment                                              -                       -                      -                      -
 Total Fixed Assets                                                                   -                       -                      -                      -
 Other Assets
   18000 · Property / Loan Investment                        3.               95,000              3,100,000                750,000                 100,000
   18050 · Property proceeds/notepayoff                                               -                       -            (825,238)            (2,301,637)
   18100 · Pre-Pet Capitalized Improvement                   4.               15,051              2,350,831                 54,794               2,187,820
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                               -           2,593,026                          -               2,950
     18230 · Post-Pet Property Taxes                                             2,658               35,867                 18,488                   5,349
     18240 · Post-Pet Insurance                                                    126               25,873                    273                       -
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                 -                   640                        -               1,785
     18270 · Post-Pet Other Costs                                                1,683                   5,620                   1,683                 3,733
     18280 · Rental property major improveme                                          -                       -                      -                      -
   Total 18200 · Post Pet Capitalized Improvemen             4.                  4,467            2,661,026                 20,444                  13,817
   18300 · Structured Settlements                            5.                       -                       -                      -                      -
 Total Other Assets                                                         114,518               8,111,857                          -                      -
TOTAL ASSETS                                                                114,518               8,111,857                          -                      -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                       -             148,053                          -                      -
     Total Accounts Payable                                  6.                       -             148,053                          -                      -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                              -                    20                        -                 1,295
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                       -                      -                      -
       24000 · Payroll Liabilities                                                    -                       -                      -                      -
       24400 · Due (to)/from Group or affiliat                                   6,447            2,590,213                (344,129)              (878,096)
       24500 · DIP Lender Note Payable                       7.                       -                       -                      -                      -
     Total Other Current Liabilities                                             6,447            2,590,234                (344,129)              (876,801)
   Total Current Liabilities                                                   6,447              2,738,287                (344,129)              (876,801)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.             110,051               5,384,619                804,794               2,287,820
     25250 · Due to Noteholders                              8.                   -                       -                      -                       -
     25300 · Due to Unitholders                              8.                   -                       -                      -                       -
   Total Long Term Liabilities                                              110,051               5,384,619                804,794               2,287,820
 Total Liabilities                                                          116,498               8,122,906                460,665               1,411,019
 Equity
   30000 · Opening Balance Equity                            9.                       -                    (20)                      -              (1,295)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                       -                       -                      -                      -
   Net Income/(Loss): Post Petition Current Period                            (1,980)               (11,029)               (460,665)            (1,409,724)
 Total Equity                                                                 (1,980)               (11,049)               (460,665)            (1,411,019)
TOTAL LIABILITIES & EQUITY                                                  114,518               8,111,857                          -                      -




      124 of 150
                                                                                                                                                       MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                        Doc 2704            Filed 10/02/18                    Page 125 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-165 Willow Grove P-166 Winding Road      P-167 Zestar Invest     P-187 695 Buggy
                                                   Debtor: Notes       Invest LLC           Invest                   LLC                 Circle, LLC

                                                 Case No.:   1.        17-12732            17-12739                17-12792              17-12714
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                       -                   -                       -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                   -                       -                     -
     11510 · Property Manager Advance                                                 -                   -                       -                     -
     14010 · Due From Shapiro                                                         -                   -                       -                     -
     14020 · Prepaid Expenses                                                         -                   -                       -                     -
     14025 · Professional Retainers                                                   -                   -                       -                     -
   Total Other Current Assets                                                         -                   -                       -                     -
 Total Current Assets                                                                 -                   -                       -                     -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                   -                       -                     -
     15120 · Software                                                                 -                   -                       -                     -
   Total 15000 · Furniture and Equipment                                              -                   -                       -                     -
 Total Fixed Assets                                                                   -                   -                       -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.            9,820,000          14,550,000               2,800,000             1,375,000
   18050 · Property proceeds/notepayoff                                               -                   -                       -          (1,676,920)
   18100 · Pre-Pet Capitalized Improvement                   4.                    738         5,484,872               1,345,501               301,159
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                       46,800           3,899,586               2,255,036                        -
     18230 · Post-Pet Property Taxes                                          58,970             88,897                   44,480                       -
     18240 · Post-Pet Insurance                                                6,981             98,872                   13,631                     754
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                          3,472               5,295                       889                      7
     18270 · Post-Pet Other Costs                                              5,209                   600                 9,233                        -
     18280 · Rental property major improveme                                          -                   -                       -                     -
   Total 18200 · Post Pet Capitalized Improvemen             4.              121,433           4,093,251               2,323,269                     761
   18300 · Structured Settlements                            5.                       -                   -                       -                     -
 Total Other Assets                                                        9,942,171          24,128,123               6,468,770                        -
TOTAL ASSETS                                                               9,942,171          24,128,123               6,468,770                        -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                   1,225         586,289                           -                     -
     Total Accounts Payable                                  6.                   1,225         586,289                           -                     -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                           378                1,308                   1,686                     -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                   -                       -                     -
       24000 · Payroll Liabilities                                                    -                   -                       -                     -
       24400 · Due (to)/from Group or affiliat                               111,272           4,095,145               2,840,871             (1,660,797)
       24500 · DIP Lender Note Payable                       7.                       -                   -                       -                     -
     Total Other Current Liabilities                                         111,650           4,096,453               2,842,557             (1,660,797)
   Total Current Liabilities                                                 112,875           4,682,742               2,842,557             (1,660,797)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.            9,820,000          19,999,621               3,639,028             1,676,159
     25250 · Due to Noteholders                              8.                    -                   -                       -                     -
     25300 · Due to Unitholders                              8.                       -                   -                       -                     -
   Total Long Term Liabilities                                             9,820,000          19,999,621               3,639,028             1,676,159
 Total Liabilities                                                         9,932,875          24,682,363               6,481,585                15,362
 Equity
   30000 · Opening Balance Equity                            9.                   (378)           (1,308)                  (1,686)              63,191
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                    750                    -                   (100)            (73,813)
   Net Income/(Loss): Post Petition Current Period                             8,924            (552,932)                 (11,029)               (4,740)
 Total Equity                                                                  9,296            (554,240)                 (12,815)             (15,362)
TOTAL LIABILITIES & EQUITY                                                 9,942,171          24,128,123               6,468,770                        -




      125 of 150
                                                                                                                                                    MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                         Doc 2704              Filed 10/02/18                   Page 126 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   P-188 Deerfield Park    P-207 Frog Rock       P-048 Crossbeam        P-287 Kirkstead
                                                   Debtor: Notes       Invest LLC            Investments            Invest LLC          Inves Huron St.

                                                 Case No.:   1.         17-12714              17-12714               17-12650              18-10675
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                        -                     -                      -                     -
   Other Current Assets
     11500 · Vendor Deposits                                                           -                     -                      -                     -
     11510 · Property Manager Advance                                                  -                     -                      -                     -
     14010 · Due From Shapiro                                                          -            500,000                         -                     -
     14020 · Prepaid Expenses                                                          -                     -                      -                     -
     14025 · Professional Retainers                                                    -                     -                      -                     -
   Total Other Current Assets                                                          -            500,000                         -                     -
 Total Current Assets                                                                  -            500,000                         -                     -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                          -                     -                      -                     -
     15120 · Software                                                                  -                     -                      -                     -
   Total 15000 · Furniture and Equipment                                               -                     -                      -                     -
 Total Fixed Assets                                                                    -                     -                      -                     -
 Other Assets
   18000 · Property / Loan Investment                        3.              4,500,000            7,125,000                         -                     -
   18050 · Property proceeds/notepayoff                                     (6,694,877)           (7,125,000)                       -                     -
   18100 · Pre-Pet Capitalized Improvement                   4.              2,160,812                       -                      -                     -
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                            7,150                     -                      -                     -
     18230 · Post-Pet Property Taxes                                                 -                       -                      -                     -
     18240 · Post-Pet Insurance                                                 (2,898)                      -                      -                     -
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                                  -                     -                      -                     -
     18270 · Post-Pet Other Costs                                               29,813                       -                      -                     -
     18280 · Rental property major improveme                                           -                     -                      -                     -
   Total 18200 · Post Pet Capitalized Improvemen             4.                 34,065                       -                      -                     -
   18300 · Structured Settlements                            5.                        -                     -                      -                     -
 Total Other Assets                                                                    -                     -                      -                     -
TOTAL ASSETS                                                                           -            500,000                         -                     -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                        -                     -                      -                   49
     Total Accounts Payable                                  6.                        -                     -                      -                   49
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                               -                     -                      -                     -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                           -                     -                      -                     -
       24000 · Payroll Liabilities                                                     -                     -                      -                     -
       24400 · Due (to)/from Group or affiliat                              (8,188,285)           (6,855,282)                   1,599           (649,442)
       24500 · DIP Lender Note Payable                       7.                        -                     -                      -                     -
     Total Other Current Liabilities                                        (8,188,285)           (6,855,282)                   1,599           (649,442)
   Total Current Liabilities                                                (8,188,285)           (6,855,282)                   1,599           (649,393)
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.              6,660,812            7,125,000                         -                     -
     25250 · Due to Noteholders                              8.                      -                    -                         -                     -
     25300 · Due to Unitholders                              8.                        -                     -                      -                     -
   Total Long Term Liabilities                                               6,660,812            7,125,000                         -                     -
 Total Liabilities                                                          (1,527,473)             269,718                     1,599           (649,393)
 Equity
   30000 · Opening Balance Equity                            9.                        -            231,730                         -                     -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.              1,535,293                (3,657)                       -                     -
   Net Income/(Loss): Post Petition Current Period                              (7,820)                  2,209              (1,599)              649,393
 Total Equity                                                                1,527,473              230,282                 (1,599)              649,393
TOTAL LIABILITIES & EQUITY                                                             -            500,000                         -                     -




      126 of 150
                                                                                                                                                      MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                        Doc 2704               Filed 10/02/18                  Page 127 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                   Silverleaf Funding         Summit Cut             Topchord
                                                   Debtor: Notes           LLC             Investments LLC       Investments LLC       WCBL 1

                                                 Case No.:   1.        17-12837               17-12640              17-12664           17-12754
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                      (0)                     -                     -                  -
   Other Current Assets
     11500 · Vendor Deposits                                                          -                      -                     -                  -
     11510 · Property Manager Advance                                                 -                      -                 1,000                  -
     14010 · Due From Shapiro                                                         -                      -                     -                  -
     14020 · Prepaid Expenses                                                         -                      -                     -                  -
     14025 · Professional Retainers                                                   -                      -                     -                  -
   Total Other Current Assets                                                         -                      -                 1,000                  -
 Total Current Assets                                                                (0)                     -                 1,000                  -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                         -                      -                     -                  -
     15120 · Software                                                                 -                      -                     -                  -
   Total 15000 · Furniture and Equipment                                              -                      -                     -                  -
 Total Fixed Assets                                                                   -                      -                     -                  -
 Other Assets
   18000 · Property / Loan Investment                        3.               835,000            18,900,000             1,533,333                     -
   18050 · Property proceeds/notepayoff                                      (160,174)                       -          (1,412,256)                   -
   18100 · Pre-Pet Capitalized Improvement                   4.                15,215             1,468,218               172,281                     -
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                            185              600,609                    1,942                  -
     18230 · Post-Pet Property Taxes                                           41,326               109,920                31,926                     -
     18240 · Post-Pet Insurance                                                57,441                12,743                11,512                     -
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                             2,376                  3,775                  894                   -
     18270 · Post-Pet Other Costs                                                 2,674                      -                  615                   -
     18280 · Rental property major improveme                                          -                      -                     -                  -
   Total 18200 · Post Pet Capitalized Improvemen             4.               104,003               727,047                46,890                     -
   18300 · Structured Settlements                            5.                       -                      -                     -                  -
 Total Other Assets                                                           794,044            21,095,266               340,247                     -
TOTAL ASSETS                                                                  794,044            21,095,266               341,247                     -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                   1,636              14,534                        -                  -
     Total Accounts Payable                                  6.                   1,636              14,534                        -                  -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                       10,157                19,520                     880                   -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                          -                      -                     -                  -
       24000 · Payroll Liabilities                                                    -                      -                     -                  -
       24400 · Due (to)/from Group or affiliat                                107,688               842,725              (960,151)                1,689
       24500 · DIP Lender Note Payable                       7.                       -                      -                     -                  -
     Total Other Current Liabilities                                          117,845               862,245              (959,270)                1,689
   Total Current Liabilities                                                  119,480               876,779              (959,270)                1,689
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.               835,000            20,249,036             1,705,614           (701,857)
     25250 · Due to Noteholders                              8.                     -                     -                     -                  -
     25300 · Due to Unitholders                              8.                     -                     -                     -            702,197
   Total Long Term Liabilities                                                835,000            20,249,036             1,705,614                  340
 Total Liabilities                                                            954,480            21,125,815               746,344                 2,029
 Equity
   30000 · Opening Balance Equity                            9.               (10,157)              (19,520)                   (460)                  -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.              (136,770)                       -                  942                   -
   Net Income/(Loss): Post Petition Current Period                            (13,509)              (11,029)             (405,579)            (2,029)
 Total Equity                                                                (160,436)              (30,549)             (405,097)            (2,029)
TOTAL LIABILITIES & EQUITY                                                    794,044            21,095,266               341,247                     -




      127 of 150
                                                                                                                                                  MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                    Doc 2704               Filed 10/02/18               Page 128 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018
                                                                                      Whiteacre Funding
                                                   Debtor: Notes   WCBL 2                   LLC              WMIF 1             WMIF 2

                                                 Case No.:   1.    17-12758               17-12713           17-12768           17-12772
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                   -                      -                 -                   -
   Other Current Assets
     11500 · Vendor Deposits                                                      -                      -                 -                   -
     11510 · Property Manager Advance                                             -                      -                 -                   -
     14010 · Due From Shapiro                                                     -                      -                 -                   -
     14020 · Prepaid Expenses                                                     -                      -                 -                   -
     14025 · Professional Retainers                                               -                      -                 -                   -
   Total Other Current Assets                                                     -                      -                 -                   -
 Total Current Assets                                                             -                      -                 -                   -
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                     -                      -                 -                   -
     15120 · Software                                                             -                      -                 -                   -
   Total 15000 · Furniture and Equipment                                          -                      -                 -                   -
 Total Fixed Assets                                                               -                      -                 -                   -
 Other Assets
   18000 · Property / Loan Investment                        3.                   -           3,895,000          2,091,500                     -
   18050 · Property proceeds/notepayoff                                           -                      -        (710,896)                    -
   18100 · Pre-Pet Capitalized Improvement                   4.                   -              33,258                    -                   -
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                           -                  3,604                 -                   -
     18230 · Post-Pet Property Taxes                                              -             152,380            36,563                      -
     18240 · Post-Pet Insurance                                                   -             125,160            14,292                      -
     18250 · Post-Pet Interest
     18260 · Post-Pet Utilities Costs                                             -              41,049                    -                   -
     18270 · Post-Pet Other Costs                                                 -              17,320                  65                    -
     18280 · Rental property major improveme                                      -                      -                 -                   -
   Total 18200 · Post Pet Capitalized Improvemen             4.                   -             339,514            50,920                      -
   18300 · Structured Settlements                            5.                   -                      -                 -                   -
 Total Other Assets                                                               -           4,267,772          1,431,525                     -
TOTAL ASSETS                                                                      -           4,267,772          1,431,525                     -
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                   -                  9,331              (104)                  -
     Total Accounts Payable                                  6.                   -                  9,331              (104)                  -
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                      6,249                  3,654                 -                   -
       20115 · Misc Current LIability/Payable
       20120 · Tenant Deposit & Prepaid Rent                                      -                      -                 -                   -
       24000 · Payroll Liabilities                                                -                      -                 -                   -
       24400 · Due (to)/from Group or affiliat                            (4,220)               361,816           (686,565)           13,553
       24500 · DIP Lender Note Payable                       7.                   -                      -                 -                   -
     Total Other Current Liabilities                                          2,029             365,469           (686,565)           13,553
   Total Current Liabilities                                                  2,029             374,800           (686,669)           13,553
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.                   -           3,895,000        (19,709,052)       (66,740,616)
     25250 · Due to Noteholders                              8.                   -                   -         12,378,102         42,706,218
     25300 · Due to Unitholders                              8.                   -                   -          9,422,500         24,033,484
   Total Long Term Liabilities                                                    -           3,895,000          2,091,550                 (914)
 Total Liabilities                                                          2,029             4,269,800          1,404,881            12,639
 Equity
   30000 · Opening Balance Equity                            9.                   -              (3,989)                   -                   -
   Retained Earnings/(Losses): Post-Pet Prior Period         9.                   -                  6,459                 -                   -
   Net Income/(Loss): Post Petition Current Period                        (2,029)                (4,498)           26,644             (12,639)
 Total Equity                                                             (2,029)                (2,028)           26,644             (12,639)
TOTAL LIABILITIES & EQUITY                                                        -           4,267,772          1,431,525                     -




      128 of 150
                                                                                                                                           MOR-3 Bal Sheet Aug 31, 2018
                               Case 17-12560-KJC                    Doc 2704           Filed 10/02/18             Page 129 of 150


DIP Woodbridge Group of Companies, LLC
Balance Sheet by Property Company
As of August 31, 2018

                                                   Debtor: Notes   WMIF 3             WMIF 3a           WMIF 4           TOTAL

                                                 Case No.:   1.    17-12776           17-12780         17-12784
ASSETS
 Current Assets
   Total Checking/Savings                                    2.                   -               -               -      21,119,524
   Other Current Assets
     11500 · Vendor Deposits                                                      -               -               -          23,046
     11510 · Property Manager Advance                                             -               -               -          70,878
     14010 · Due From Shapiro                                                     -               -               -         500,000
     14020 · Prepaid Expenses                                                     -               -               -            7,500
     14025 · Professional Retainers                                               -               -               -         254,801
   Total Other Current Assets                                                     -               -               -         856,226
 Total Current Assets                                                             -               -               -      21,975,750
 Fixed Assets
   15000 · Furniture and Equipment
     15110 · Office Equipment                                                     -               -               -            9,638
     15120 · Software                                                             -               -               -            8,780
   Total 15000 · Furniture and Equipment                                          -               -               -          18,418
 Total Fixed Assets                                                               -               -               -          18,418
 Other Assets
   18000 · Property / Loan Investment                        3.         483,000           1,197,000        970,000      604,802,733
   18050 · Property proceeds/notepayoff                                 (243,000)        (1,197,000)       (573,373)    (116,906,413)
   18100 · Pre-Pet Capitalized Improvement                   4.                   -               -               -     139,371,682
   18200 · Post Pet Capitalized Improvemen
     18210 · Post-Petition Construction                                           -               -               -      52,814,760
     18230 · Post-Pet Property Taxes                                              -               -           9,103        4,864,082
     18240 · Post-Pet Insurance                                                   -               -           1,474        1,318,028
     18250 · Post-Pet Interest                                                                                              130,318
     18260 · Post-Pet Utilities Costs                                             -               -               -         371,714
     18270 · Post-Pet Other Costs                                                 -               -               -        1,343,642
     18280 · Rental property major improveme                                      -               -               -          46,607
   Total 18200 · Post Pet Capitalized Improvemen             4.                   -               -         10,577       60,889,152
   18300 · Structured Settlements                            5.                   -               -               -            1,893
 Total Other Assets                                                     240,000                   -        407,204      688,159,048
TOTAL ASSETS                                                            240,000                   -        407,204      710,153,215
LIABILITIES & EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 · Accounts Payable                                                   -               -               -      14,968,766
     Total Accounts Payable                                  6.                   -               -               -      14,968,766
     Other Current Liabilities
       20110 · Pre-Petition AP Scheduled                                          -               -               -      13,265,082
       20115 · Misc Current LIability/Payable                                                                               317,042
       20120 · Tenant Deposit & Prepaid Rent                                      -               -               -          31,046
       24000 · Payroll Liabilities                                                -               -               -             (350)
       24400 · Due (to)/from Group or affiliat                          (258,336)        (1,182,610)       (708,269)               -
       24500 · DIP Lender Note Payable                       7.                   -               -               -      49,421,263
     Total Other Current Liabilities                                    (258,336)        (1,182,610)       (708,269)     63,034,083
   Total Current Liabilities                                            (258,336)        (1,182,610)       (708,269)     78,002,849
   Long Term Liabilities
     25200 · Due to / (from) Funds/Holdco                    8.     (269,136,320)      (333,784,266)   (310,312,543)              -
     25250 · Due to Noteholders                              8.      220,175,655        256,037,976     247,121,021     778,418,972
     25300 · Due to Unitholders                              8.       49,440,612         78,943,348      64,157,951     226,700,092
   Total Long Term Liabilities                                          479,947           1,197,058        966,429     1,005,119,064
 Total Liabilities                                                      221,611             14,448         258,160     1,083,121,913
 Equity
   30000 · Opening Balance Equity                            9.          18,000                   -        111,000      (317,126,030)
   Retained Earnings/(Losses): Post-Pet Prior Period         9.               2,467         (26,745)         (1,573)      (4,087,093)
   Net Income/(Loss): Post Petition Current Period                          (2,078)         12,297          39,617       (51,755,576)
 Total Equity                                                            18,389             (14,448)       149,044      (372,968,698)
TOTAL LIABILITIES & EQUITY                                              240,000                   -        407,204      710,153,215




      129 of 150
                                                                                                                                        MOR-3 Bal Sheet Aug 31, 2018
                    Case 17-12560-KJC              Doc 2704         Filed 10/02/18         Page 130 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                               Case No. 17-12560 (KJC)
(Jointly Administered)                                                               Reporting Period: 08/31/2018

Notes to the 08/31/2018 Balance Sheets

Note 1.   Each column in the financial statements represents the financial activities for one Debtor affiliate. For
          internal tracking purposes, each property or asset (loan) has been assigned a unique property number,
          shown as P-XXX. Debtor entities that have more then one property or asset attributed to them will not have
          a unique property identifier in the column heading, as there is more than one property or asset accounted
          for through that Debtor.

Note 2.   Cash shown on the balance sheet of any of the property companies represents the amount held by the
          property manager in joint accounts that they control.

Note 3.    The Debtors' representatives are conducting an exhaustive search and analysis to establish the existence
          and cost of the assets of the Debtor companies. When assets are discovered and ownership established,
          they are recorded at their purchase price or note face value to the "Properties/Loan Investment" account.
          Estimates are sometimes used.

Note 4.    Capitalized improvements are recorded based on cost and have been broken into pre and post filing. Pre-
          petition improvements were recorded based on pre-petition records of the Debtor and have generally not
          been verified. Current expenditures towards properties held for sale are recorded as post-petition capitalized
          improvements. All costs associated with performing or non-performing loans are capitalized.


Note 5.    A small part of the Debtor's business was to purchase annuities at a discount. Very little related
          documentation has been identified, though they are believed to exist. Research about the value and
          existence of structured settlements is ongoing.

Note 6.    Post-Petition Accounts Payable are generally paid within one to two weeks of entry into the payables
          system. Some invoices appear aged due to their having been submitted late or because their payment was
          delayed waiting for approval. Post Petition Accounts Payable are broken out between accrued professional
          fees and payables from operations on MOR-4. Pre-Petition payables were not historically recorded and
          have been tabulated based on invoices found. Such amounts are likely to change.


Note 7.    The Debtors' DIP loan had a drawn $49,421,263 balance as of August 31, 2018, which includes loan
          origination fees of $1.5M plus legal expenses deducted from the initial draw.

Note 8.    The amounts recorded in the books for intercompany loans from fund entities prior to the filing have been
          ignored herein because they did not accurately reflect monies transferred, nor the amounts reflected on the
          face of the intercompany notes. Instead, the payable from each property company herein reflects the
          actual costs incurred to acquire, maintain, and service the properties or loans. A balancing entry has been
          recorded at Woodbridge Group to reflect the difference between amounts received by the consolidated
          business from note and unit investors, and amounts identified to date as having been spent on
          properties/loans. As additional costs are identified, this intercompany loan at the Group level is expected to
          decrease.

Note 9.   Equity: The Debtors' operations have been recorded and their balance sheets reconstructed in the post-
          petition period so that the balance in Opening Equity would represent the estimated difference between
          amounts borrowed or invested (by fund and unit holders) and the cost of assets acquired with lender or
          investor funds. In August 2018 adjustments to Opening Equity caused a net credit change of $1.04M. There
          were two adjustments, to adjust the acquisition value of Donnington Investments properties (2 of 4 of the
          properties were sold per-petition) and to accrue the basis of a newly foreclosed and sold REO property (P-
          224 3556 Habersham in Tucker GA).




  130 of 150                                                                                   MOR-3 Balance Sheet Notes
                        Case 17-12560-KJC                   Doc 2704            Filed 10/02/18           Page 131 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                            Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                           Reporting Period: 08/31/2018


                                                   STATUS OF POSTPETITION TAXES

All taxes paid, other than real property taxes, relate to the Woodbridge Group of Companies, LLC


                                                        Beginning        Amount                                                       Ending
                                                           Tax         Withheld or   Amount            Date          964.29             Tax
Federal                                                  Liability       Accrued      Paid             Paid*         or EFT           Liability
Withholding                                               None         $    53,612 $   53,612         various         EFT           $         -
FICA-Employee                                             None              15,420     15,420         various         EFT                     -
FICA-Employer                                             None              14,281     14,281         various         EFT                     -
Unemployment                                              None                  32           32       various         EFT                     -
Income                                                    None                   -         -            n/a            n/a                    -
Other                                                     None                   -         -            n/a            n/a                    -
  Total Federal Taxes                                                  $    83,346 $   83,346                                       $         -
State and Local
Withholding                                                None        $     12,657    $   12,657        n/a           n/a          $          -
Sales                                                      None                   -             -        n/a           n/a                     -
Excise                                                     None                   -             -        n/a           n/a                     -
Unemployment                                               None               1,478         1,478        n/a           n/a                     -
State Disability Insurance                                 None               1,230         1,230        n/a           n/a                     -
Real Property Taxes - Property Level Entities              None                   -             -        n/a           n/a                     -
Personal Property Taxes                                    None                   -             -                                              -
Other                                                      None                   -             -        n/a           n/a                     -
  Total State and Local                                    None              15,365        15,365        n/a           n/a                     -
Total Taxes                                                            $     98,711    $   98,711                                   $          -




                                            SUMMARY OF UNPAID POSTPETITION DEBTS


                                                                                       Number of Days Past Due
                                                          Current            0-30         31-60      61-90           Over 90              Total
Accounts Payable                                          2,917,002          433,307         1,920       (10)           (7,354)          3,344,865
Accrued Professional Fees                                 3,165,029        2,636,627     1,452,193   976,420         3,393,632          11,623,901
            Total Post Petition Accounts Payable**        6,082,031        3,069,933     1,454,113   976,410         3,386,278          14,968,766

DIP Lender Note Payable                                  49,421,263               -             -            -                  -       49,421,263
Payable to Noteholders***                                      TBD             TBD           TBD          TBD                TBD              TBD


Total Postpetition Debts                               $ 55,503,295    $ 3,069,933     $ 1,454,113   $ 976,410    $ 3,386,278       $ 64,390,030

* The Debtor uses a payroll company. The entire amount required for payroll and taxes is paid by EFT on the payroll pay date.
** Aged Accounts Payable are due to invoices being submitted late, being held for lack of approval to pay, or submitted late due to required
*** Payables to Noteholders cannot be determined at this time due to lack of reliable data.




                                                                                                                                           FORM MOR-4
                                                                                                                                                (04/07)
    131 of 150
                    Case 17-12560-KJC            Doc 2704        Filed 10/02/18       Page 132 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                  Case No. 17-12560 (KJC)
(Jointly Administered)                                                                  Reporting Period: 08/31/2018


                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING*

 Woodbridge Group
 Accounts Receivable Reconciliation*                                                                      Amount
  Total Accounts Receivable at the beginning of the reporting period                                        n/a
    + Amounts billed during the period                                                                      n/a
    - Amounts collected during the period                                                                   n/a
    - Amounts assumed by buyer on sold properties                                                           n/a
  Total Accounts Receivable at the end of the reporting period                                          $       -

 Accounts Receivable Aging*                                                                               Amount
  0 - 30 days old                                                                                           n/a
  31 - 60 days old                                                                                          n/a
  61 - 90 days old                                                                                          n/a
  91+ days old                                                                                              n/a
  Total Accounts Receivable                                                                             $       -
  Amount considered uncollectible (Bad Debt)                                                                n/a
  Accounts Receivable (Net)                                                                                 n/a
  Miscellaneous Receivables                                                                             $       -

 * Woodbridge Group does not have sales, customer billing, or traditional accounts receivable. Amounts owing from
 property tennants are tracked by independent property managers who keep their own books and manage the rental
 properties using their separate bank accounts.




   132 of 150                                                                                                       MOR-5a
                                                  Case 17-12560-KJC                   Doc 2704              Filed 10/02/18                 Page 133 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                    Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                    Reporting Period: 08/31/2018

                                                                                     DEBTOR QUESTIONNAIRE

                                                             1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                             sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                             the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                             business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                             period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                             explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                           explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  #                        Name of Entity           Case #
   1      Woodbridge Group of Companies, LLC      17-12560               No                            No                           Yes                      Note 1.                              No
   2      215 North 12th Street, LLC              17-12561               No                            No                           Yes                      Note 1.                              No
   3      Addison Park Investments, LLC           17-12563               No                            No                           Yes                      Note 1.                              No
   4      Anchorpoint Investments, LLC            17-12566               No                            No                           Yes                      Note 1.                              No
   5      Arborvitae Investments, LLC             17-12572               No                            No                           Yes                      Note 1.                              No
   6      Archivolt Investments, LLC              17-12574               No                            No                           Yes                      Note 1.                              No
   7      Arlington Ridge Investments, LLC        17-12576               No                            No                           Yes                      Note 1.                              No
   8      Arrowpoint Investments, LLC             17-12578               No                            No                           Yes                      Note 1.                              No
   9      Baleroy Investments, LLC                17-12580               No                            No                           Yes                      Note 1.                              No
  10      Basswood Holding, LLC                   17-12600               No                            No                           Yes                      Note 1.                              No
  11      Bay Village Investments, LLC            17-12604               No                            No                           Yes                      Note 1.                              No
  12      Bear Brook Investments, LLC             17-12610               No                            No                           Yes                      Note 1.                              No
  13      Beech Creek Investments, LLC            17-12616               No                            No                           Yes                      Note 1.                              No
  14      Bishop White Investments, LLC           17-12623               No                            No                           Yes                      Note 1.                              No
  15      Black Bass Investments, LLC             17-12641               No                            No                           Yes                      Note 1.                              No
  16      Black Locust Investments, LLC           17-12648               No                            No                           Yes                      Note 1.                              No
  17      Bluff Point Investments, LLC            17-12722               No                            No                           Yes                      Note 1.                              No
  18      Bowman Investments, LLC                 17-12753               No                            No                           Yes                      Note 1.                              No
  19      Bramley Investments, LLC                17-12769               No                            No                           Yes                      Note 1.                              No
  20      Brise Soleil Investments, LLC           17-12762               No                            No                           Yes                      Note 1.                              No
  21      Broadsands Investments, LLC             17-12777               No                            No                           Yes                      Note 1.                              No
  22      Brynderwen Investments, LLC             17-12793               No                            No                           Yes                      Note 1.                              No
  23      Cablestay Investments, LLC              17-12798               No                            No                           Yes                      Note 1.                              No
  24      Cannington Investments, LLC             17-12803               No                            No                           Yes                      Note 1.                              No
  25      Carbondale Doocy, LLC                   17-12805               No                            No                           Yes                      Note 1.                              No
  26      Carbondale Glen Lot A-5, LLC            17-12807               No                            No                           Yes                      Note 1.                              No
  27      Carbondale Glen Lot D-22, LLC           17-12809               No                            No                           Yes                      Note 1.                              No
  28      Carbondale Glen Lot E-24, LLC           17-12811               No                            No                           Yes                      Note 1.                              No
  29      Carbondale Glen Lot GV-13, LLC          17-12813               No                            No                           Yes                      Note 1.                              No
  30      Carbondale Glen Lot SD-14, LLC          17-12817               No                            No                           Yes                      Note 1.                              No
  31      Carbondale Glen Lot SD-23, LLC          17-12815               No                            No                           Yes                      Note 1.                              No
  32      Carbondale Glen Mesa Lot 19, LLC        17-12819               No                            No                           Yes                      Note 1.                              No
  33      Carbondale Glen River Mesa, LLC         17-12820               No                            No                           Yes                      Note 1.                              No
  34      Carbondale Glen Sundance Ponds, LLC     17-12822               No                            No                           Yes                      Note 1.                              No
  35      Carbondale Glen Sweetgrass Vista, LLC   17-12564               No                            No                           Yes                      Note 1.                              No
  36      Carbondale Spruce 101, LLC              17-12568               No                            No                           Yes                      Note 1.                              No
  37      Carbondale Sundance Lot 15, LLC         17-12569               No                            No                           Yes                      Note 1.                              No
  38      Carbondale Sundance Lot 16, LLC         17-12570               No                            No                           Yes                      Note 1.                              No



       133 of 150                                                                                                                                                                                                MOR-5b
                                               Case 17-12560-KJC                   Doc 2704              Filed 10/02/18                 Page 134 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                 Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                 Reporting Period: 08/31/2018

                                                                                  DEBTOR QUESTIONNAIRE

                                                          1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                          sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                          the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                          business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                          period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                          explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                        explanation below.                                      below. *                      Delaware Local Rule 4001-3.
  #                       Name of Entity         Case #
  39      Castle Pines Investments, LLC        17-12581               No                            No                           Yes                      Note 1.                              No
  40      Centershot Investments, LLC          17-12586               No                            No                           Yes                      Note 1.                              No
  41      Chaplin Investments, LLC             17-12592               No                            No                           Yes                      Note 1.                              No
  42      Chestnut Investments, LLC            17-12603               No                            No                           Yes                      Note 1.                              No
  43      Chestnut Ridge Investments, LLC      17-12614               No                            No                           Yes                      Note 1.                              No
  44      Clover Basin Investments, LLC        17-12621               No                            No                           Yes                      Note 1.                              No
  45      Coffee Creek Investments, LLC        17-12627               No                            No                           Yes                      Note 1.                              No
  46      Craven Investments, LLC              17-12636               No                            No                           Yes                      Note 1.                              No
  47      Crossbeam Investments, LLC           17-12650               No                            No                           Yes                      Note 1.                              No
  48      Crowfield Investments, LLC           17-12660               No                            No                           Yes                      Note 1.                              No
  49      Crystal Valley Holdings, LLC         17-12666               No                            No                           Yes                      Note 1.                              No
  50      Crystal Woods Investments, LLC       17-12676               No                            No                           Yes                      Note 1.                              No
  51      Cuco Settlement, LLC                 17-12679               No                            No                           Yes                      Note 1.                              No
  52      Daleville Investments, LLC           17-12687               No                            No                           Yes                      Note 1.                              No
  53      Derbyshire Investments, LLC          17-12696               No                            No                           Yes                      Note 1.                              No
  54      Diamond Cove Investments, LLC        17-12705               No                            No                           Yes                      Note 1.                              No
  55      Dixville Notch Investments, LLC      17-12716               No                            No                           Yes                      Note 1.                              No
  56      Dogwood Valley Investments, LLC      17-12727               No                            No                           Yes                      Note 1.                              No
  57      Dollis Brook Investments, LLC        17-12735               No                            No                           Yes                      Note 1.                              No
  58      Donnington Investments, LLC          17-12744               No                            No                           Yes                      Note 1.                              No
  59      Doubleleaf Investments, LLC          17-12755               No                            No                           Yes                      Note 1.                              No
  60      Drawspan Investments, LLC            17-12767               No                            No                           Yes                      Note 1.                              No
  61      Eldredge Investments, LLC            17-12775               No                            No                           Yes                      Note 1.                              No
  62      Elstar Investments, LLC              17-12782               No                            No                           Yes                      Note 1.                              No
  63      Emerald Lake Investments, LLC        17-12788               No                            No                           Yes                      Note 1.                              No
  64      Fieldpoint Investments, LLC          17-12794               No                            No                           Yes                      Note 1.                              No
  65      Franconia Notch Investments, LLC     17-12797               No                            No                           Yes                      Note 1.                              No
  66      Gateshead Investments, LLC           17-12597               No                            No                           Yes                      Note 1.                              No
  67      Glenn Rich Investments, LLC          17-12602               No                            No                           Yes                      Note 1.                              No
  68      Goose Rocks Investments, LLC         17-12611               No                            No                           Yes                      Note 1.                              No
  69      Goosebrook Investments, LLC          17-12617               No                            No                           Yes                      Note 1.                              No
  70      Graeme Park Investments, LLC         17-12622               No                            No                           Yes                      Note 1.                              No
  71      Grand Midway Investments, LLC        17-12628               No                            No                           Yes                      Note 1.                              No
  72      Gravenstein Investments, LLC         17-12632               No                            No                           Yes                      Note 1.                              No
  73      Green Gables Investments, LLC        17-12637               No                            No                           Yes                      Note 1.                              No
  74      Grenadier Investments, LLC           17-12643               No                            No                           Yes                      Note 1.                              No
  75      Grumblethorpe Investments, LLC       17-12649               No                            No                           Yes                      Note 1.                              No
  76      H11 Silk City Holding Company, LLC   17-12833               No                            No                           Yes                      Note 1.                              No



       134 of 150                                                                                                                                                                                             MOR-5b
                                                  Case 17-12560-KJC                   Doc 2704              Filed 10/02/18                 Page 135 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                    Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                    Reporting Period: 08/31/2018

                                                                                     DEBTOR QUESTIONNAIRE

                                                             1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                             sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                             the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                             business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                             period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                             explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                           explanation below.                                      below. *                      Delaware Local Rule 4001-3.
   #                    Name of Entity              Case #
  77    H12 White Birch Holding Company, LLC      17-12699               No                            No                           Yes                      Note 1.                              No
  78    H13 Bay Village Holding Company, LLC      17-12591               No                            No                           Yes                      Note 1.                              No
  79    H14 Dixville Notch Holding Company, LLC   17-12712               No                            No                           Yes                      Note 1.                              No
  80    H15 Bear Brook Holding Company, LLC       17-12607               No                            No                           Yes                      Note 1.                              No
  81    H16 Monadnock Holding Company, LLC        17-12678               No                            No                           Yes                      Note 1.                              No
  82    H17 Pemigewasset Holding Company, LLC     17-12799               No                            No                           Yes                      Note 1.                              No
  83    H19 Emerald Lake Holding Company, LLC     17-12785               No                            No                           Yes                      Note 1.                              No
  84    H2 Arlington Ridge Holding Company, LLC   17-12575               No                            No                           Yes                      Note 1.                              No
  85    H20 Bluff Point Holding Company, LLC      17-12715               No                            No                           Yes                      Note 1.                              No
  86    H21 Summerfree Holding Company, LLC       17-12631               No                            No                           Yes                      Note 1.                              No
  87    H22 Papirovka Holding Company, LLC        17-12770               No                            No                           Yes                      Note 1.                              No
  88    H23 Pinova Holding Company, LLC           17-12810               No                            No                           Yes                      Note 1.                              No
  89    H24 Stayman Holding Company, LLC          17-12590               No                            No                           Yes                      Note 1.                              No
  90    H25 Elstar Holding Company, LLC           17-12779               No                            No                           Yes                      Note 1.                              No
  91    H26 Gravenstein Holding Company, LLC      17-12630               No                            No                           Yes                      Note 1.                              No
  92    H27 Grenadier Holding Company, LLC        17-12642               No                            No                           Yes                      Note 1.                              No
  93    H28 Black Locust Holding Company, LLC     17-12647               No                            No                           Yes                      Note 1.                              No
  94    H29 Zestar Holding Company, LLC           17-12789               No                            No                           Yes                      Note 1.                              No
  95    H30 Silver Maple Holding Company, LLC     17-12835               No                            No                           Yes                      Note 1.                              No
  96    H31 Addison Park Holding Company, LLC     17-12562               No                            No                           Yes                      Note 1.                              No
  97    H32 Arborvitae Holding Company, LLC       17-12567               No                            No                           Yes                      Note 1.                              No
  98    H35 Hornbeam Holding Company, LLC         17-12691               No                            No                           Yes                      Note 1.                              No
  99    H36 Sturmer Pippin Holding Company, LLC   17-12625               No                            No                           Yes                      Note 1.                              No
  100   H37 Idared Holding Company, LLC           17-12697               No                            No                           Yes                      Note 1.                              No
  101   H38 Mutsu Holding Company, LLC            17-12711               No                            No                           Yes                      Note 1.                              No
  102   H39 Haralson Holding Company, LLC         17-12661               No                            No                           Yes                      Note 1.                              No
  103   H4 Pawtuckaway Holding Company, LLC       17-12778               No                            No                           Yes                      Note 1.                              No
  104   H40 Bramley Holding Company, LLC          17-12766               No                            No                           Yes                      Note 1.                              No
  105   H41 Grumblethorpe Holding Company, LLC    17-12646               No                            No                           Yes                      Note 1.                              No
  106   H43 Lenni Heights Holding Company, LLC    17-12717               No                            No                           Yes                      Note 1.                              No
  107   H44 Green Gables Holding Company, LLC     17-12634               No                            No                           Yes                      Note 1.                              No
  108   H46 Beech Creek Holding Company, LLC      17-12612               No                            No                           Yes                      Note 1.                              No
  109   H47 Summit Cut Holding Company, LLC       17-12638               No                            No                           Yes                      Note 1.                              No
  110   H49 Bowman Holding Company, LLC           17-12725               No                            No                           Yes                      Note 1.                              No
  111   H5 Chestnut Ridge Holding Company, LLC    17-12608               No                            No                           Yes                      Note 1.                              No
  112   H51 Old Carbon Holding Company, LLC       17-12738               No                            No                           Yes                      Note 1.                              No
  113   H52 Willow Grove Holding Company, LLC     17-12729               No                            No                           Yes                      Note 1.                              No
  114   H53 Black Bass Holding Company, LLC       17-12639               No                            No                           Yes                      Note 1.                              No



    135 of 150                                                                                                                                                                                                   MOR-5b
                                                    Case 17-12560-KJC                   Doc 2704              Filed 10/02/18                 Page 136 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                      Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                      Reporting Period: 08/31/2018

                                                                                       DEBTOR QUESTIONNAIRE

                                                               1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                               sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                               the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                               business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                               period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                               explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                             explanation below.                                      below. *                      Delaware Local Rule 4001-3.
   #                    Name of Entity                Case #
  115   H54 Seven Stars Holding Company, LLC        17-12831               No                            No                           Yes                      Note 1.                              No
  116   H55 Old Maitland Holding Company, LLC       17-12747               No                            No                           Yes                      Note 1.                              No
  117   H56 Craven Holding Company, LLC             17-12633               No                            No                           Yes                      Note 1.                              No
  118   H58 Baleroy Holding Company, LLC            17-12579               No                            No                           Yes                      Note 1.                              No
  119   H59 Rising Sun Holding Company, LLC         17-12827               No                            No                           Yes                      Note 1.                              No
  120   H6 Lilac Meadow Holding Company, LLC        17-12724               No                            No                           Yes                      Note 1.                              No
  121   H60 Moravian Holding Company, LLC           17-12686               No                            No                           Yes                      Note 1.                              No
  122   H61 Grand Midway Holding Company, LLC       17-12626               No                            No                           Yes                      Note 1.                              No
  123   H65 Thornbury Farm Holding Company, LLC     17-12644               No                            No                           Yes                      Note 1.                              No
  124   H66 Heilbron Manor Holding Company, LLC     17-12677               No                            No                           Yes                      Note 1.                              No
  125   H68 Graeme Park Holding Company, LLC        17-12620               No                            No                           Yes                      Note 1.                              No
  126   H7 Dogwood Valley Holding Company, LLC      17-12721               No                            No                           Yes                      Note 1.                              No
  127   H70 Bishop White Holding Company, LLC       17-12619               No                            No                           Yes                      Note 1.                              No
  128   H74 Imperial Aly Holding Company, LLC       17-12704               No                            No                           Yes                      Note 1.                              No
  129   H76 Diamond Cove Holding Company, LLC       17-12700               No                            No                           Yes                      Note 1.                              No
  130   H8 Melody Lane Holding Company, LLC         17-12756               No                            No                           Yes                      Note 1.                              No
  131   H9 Strawberry Fields Holding Company, LLC   17-12609               No                            No                           Yes                      Note 1.                              No
  132   Hackmatack Investments, LLC                 17-12653               No                            No                           Yes                      Note 1.                              No
  133   Haffenburg Investments, LLC                 17-12659               No                            No                           Yes                      Note 1.                              No
  134   Haralson Investments, LLC                   17-12663               No                            No                           Yes                      Note 1.                              No
  135   Harringworth Investments, LLC               17-12669               No                            No                           Yes                      Note 1.                              No
  136   Hazelpoint Investments, LLC                 17-12674               No                            No                           Yes                      Note 1.                              No
  137   Heilbron Manor Investments, LLC             17-12681               No                            No                           Yes                      Note 1.                              No
  138   Hollyline Holdings, LLC                     17-12684               No                            No                           Yes                      Note 1.                              No
  139   Hollyline Owners, LLC                       17-12688               No                            No                           Yes                      Note 1.                              No
  140   Hornbeam Investments, LLC                   17-12694               No                            No                           Yes                      Note 1.                              No
  141   Idared Investments, LLC                     17-12701               No                            No                           Yes                      Note 1.                              No
  142   Imperial Aly Investments, LLC               17-12708               No                            No                           Yes                      Note 1.                              No
  143   Ironsides Investments, LLC                  17-12714               No                            No                           Yes                      Note 1.                              No
  144   Lenni Heights Investments, LLC              17-12720               No                            No                           Yes                      Note 1.                              No
  145   Lilac Meadow Investments, LLC               17-12728               No                            No                           Yes                      Note 1.                              No
  146   Lincolnshire Investments, LLC               17-12733               No                            No                           Yes                      Note 1.                              No
  147   Lonetree Investments, LLC                   17-12740               No                            No                           Yes                      Note 1.                              No
  148   Longbourn Investments, LLC                  17-12746               No                            No                           Yes                      Note 1.                              No
  149   M10 Gateshead Holding Company, LLC          17-12593               No                            No                           Yes                      Note 1.                              No
  150   M11 Anchorpoint Holding Company, LLC        17-12565               No                            No                           Yes                      Note 1.                              No
  151   M13 Cablestay Holding Company, LLC          17-12795               No                            No                           Yes                      Note 1.                              No
  152   M14 Crossbeam Holding Company, LLC          17-12645               No                            No                           Yes                      Note 1.                              No



    136 of 150                                                                                                                                                                                                     MOR-5b
                                                   Case 17-12560-KJC                   Doc 2704              Filed 10/02/18                 Page 137 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                     Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                     Reporting Period: 08/31/2018

                                                                                      DEBTOR QUESTIONNAIRE

                                                              1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                              sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                              the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                              business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                              period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                              explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                            explanation below.                                      below. *                      Delaware Local Rule 4001-3.
   #                   Name of Entity                Case #
  153   M15 Doubleleaf Holding Company, LLC        17-12749               No                            No                           Yes                      Note 1.                              No
  154   M17 Lincolnshire Holding Company, LLC      17-12730               No                            No                           Yes                      Note 1.                              No
  155   M19 Arrowpoint Holding Company, LLC        17-12577               No                            No                           Yes                      Note 1.                              No
  156   M22 Drawspan Holding Company, LLC          17-12764               No                            No                           Yes                      Note 1.                              No
  157   M24 Fieldpoint Holding Company, LLC        17-12791               No                            No                           Yes                      Note 1.                              No
  158   M25 Centershot Holding Company, LLC        17-12583               No                            No                           Yes                      Note 1.                              No
  159   M26 Archivolt Holding Company, LLC         17-12573               No                            No                           Yes                      Note 1.                              No
  160   M27 Brise Soleil Holding Company, LLC      17-12760               No                            No                           Yes                      Note 1.                              No
  161   M28 Broadsands Holding Company, LLC        17-12773               No                            No                           Yes                      Note 1.                              No
  162   M29 Brynderwen Holding Company, LLC        17-12781               No                            No                           Yes                      Note 1.                              No
  163   M31 Cannington Holding Company, LLC        17-12801               No                            No                           Yes                      Note 1.                              No
  164   M32 Dollis Brook Holding Company, LLC      17-12731               No                            No                           Yes                      Note 1.                              No
  165   M33 Harringworth Holding Company, LLC      17-12667               No                            No                           Yes                      Note 1.                              No
  166   M34 Quarterpost Holding Company, LLC       17-12814               No                            No                           Yes                      Note 1.                              No
  167   M36 Springline Holding Company, LLC        17-12584               No                            No                           Yes                      Note 1.                              No
  168   M37 Topchord Holding Company, LLC          17-12662               No                            No                           Yes                      Note 1.                              No
  169   M38 Pemberley Holding Company, LLC         17-12787               No                            No                           Yes                      Note 1.                              No
  170   M39 Derbyshire Holding Company, LLC        17-12692               No                            No                           Yes                      Note 1.                              No
  171   M40 Longbourn Holding Company, LLC         17-12742               No                            No                           Yes                      Note 1.                              No
  172   M41 Silverthorne Holding Company, LLC      17-12838               No                            No                           Yes                      Note 1.                              No
  173   M43 White Dome Holding Company, LLC        17-12706               No                            No                           Yes                      Note 1.                              No
  174   M44 Wildernest Holding Company, LLC        17-12718               No                            No                           Yes                      Note 1.                              No
  175   M45 Clover Basin Holding Company, LLC      17-12618               No                            No                           Yes                      Note 1.                              No
  176   M46 Owl Ridge Holding Company, LLC         17-12759               No                            No                           Yes                      Note 1.                              No
  177   M48 Vallecito Holding Company, LLC         17-12670               No                            No                           Yes                      Note 1.                              No
  178   M49 Squaretop Holding Company, LLC         17-12588               No                            No                           Yes                      Note 1.                              No
  179   M5 Stepstone Holding Company, LLC          17-12601               No                            No                           Yes                      Note 1.                              No
  180   M50 Wetterhorn Holding Company, LLC        17-12689               No                            No                           Yes                      Note 1.                              No
  181   M51 Coffee Creek Holding Company, LLC      17-12624               No                            No                           Yes                      Note 1.                              No
  182   M53 Castle Pines Holding Company, LLC      17-12571               No                            No                           Yes                      Note 1.                              No
  183   M54 Lonetree Holding Company, LLC          17-12737               No                            No                           Yes                      Note 1.                              No
  184   M56 Haffenburg Holding Company, LLC        17-12656               No                            No                           Yes                      Note 1.                              No
  185   M57 Ridgecrest Holding Company, LLC        17-12818               No                            No                           Yes                      Note 1.                              No
  186   M60 Thunder Basin Holding Company, LLC     17-12654               No                            No                           Yes                      Note 1.                              No
  187   M61 Mineola Holding Company, LLC           17-12668               No                            No                           Yes                      Note 1.                              No
  188   M62 Sagebrook Holding Company, LLC         17-12829               No                            No                           Yes                      Note 1.                              No
  189   M63 Crowfield Holding Company, LLC         17-12655               No                            No                           Yes                      Note 1.                              No
  190   M67 Mountain Spring Holding Company, LLC   17-12695               No                            No                           Yes                      Note 1.                              No



    137 of 150                                                                                                                                                                                                    MOR-5b
                                                Case 17-12560-KJC                       Doc 2704              Filed 10/02/18                 Page 138 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                      Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                      Reporting Period: 08/31/2018

                                                                                       DEBTOR QUESTIONNAIRE

                                                               1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                               sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                               the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                               business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                               period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                               explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                             explanation below.                                      below. *                      Delaware Local Rule 4001-3.
   #                    Name of Entity                Case #
  191   M68 Goosebrook Holding Company, LLC         17-12615               No                            No                           Yes                      Note 1.                              No
  192   M70 Pinney Holding Company, LLC             17-12806               No                            No                           Yes                      Note 1.                              No
  193   M71 Eldredge Holding Company, LLC           17-12771               No                            No                           Yes                      Note 1.                              No
  194   M72 Daleville Holding Company, LLC          17-12683               No                            No                           Yes                      Note 1.                              No
  195   M73 Mason Run Holding Company, LLC          17-12748               No                            No                           Yes                      Note 1.                              No
  196   M74 Varga Holding Company, LLC              17-12680               No                            No                           Yes                      Note 1.                              No
  197   M75 Riley Creek Holding Company, LLC        17-12825               No                            No                           Yes                      Note 1.                              No
  198   M76 Chaplin Holding Company, LLC            17-12587               No                            No                           Yes                      Note 1.                              No
  199   M79 Chestnut Holding Company, LLC           17-12595               No                            No                           Yes                      Note 1.                              No
  200   M80 Hazelpoint Holding Company, LLC         17-12672               No                            No                           Yes                      Note 1.                              No
  201   M83 Mt. Holly Holding Company, LLC          17-12703               No                            No                           Yes                      Note 1.                              No
  202   M85 Glenn Rich Holding Company, LLC         17-12599               No                            No                           Yes                      Note 1.                              No
  203   M86 Steele Hill Holding Company, LLC        17-12596               No                            No                           Yes                      Note 1.                              No
  204   M87 Hackmatack Hills Holding Company, LLC   17-12652               No                            No                           Yes                      Note 1.                              No
  205   M88 Franconia Notch Holding Company, LLC    17-12796               No                            No                           Yes                      Note 1.                              No
  206   M9 Donnington Holding Company, LLC          17-12741               No                            No                           Yes                      Note 1.                              No
  207   M90 Merrimack Valley Holding Company, LLC   17-12658               No                            No                           Yes                      Note 1.                              No
  208   M91 Newville Holding Company, LLC           17-12726               No                            No                           Yes                      Note 1.                              No
  209   M92 Crystal Woods Holding Company, LLC      17-12671               No                            No                           Yes                      Note 1.                              No
  210   M93 Goose Rocks Holding Company, LLC        17-12605               No                            No                           Yes                      Note 1.                              No
  211   M94 Winding Road Holding Company, LLC       17-12736               No                            No                           Yes                      Note 1.                              No
  212   M95 Pepperwood Holding Company, LLC         17-12802               No                            No                           Yes                      Note 1.                              No
  213   M97 Red Wood Holding Company, LLC           17-12823               No                            No                           Yes                      Note 1.                              No
  214   M99 Ironsides Holding Company, LLC          17-12710               No                            No                           Yes                      Note 1.                              No
  215   Mason Run Investments, LLC                  17-12751               No                            No                           Yes                      Note 1.                              No
  216   Melody Lane Investments, LLC                17-12757               No                            No                           Yes                      Note 1.                              No
  217   Merrimack Valley Investments, LLC           17-12665               No                            No                           Yes                      Note 1.                              No
  218   Mineola Investments, LLC                    17-12673               No                            No                           Yes                      Note 1.                              No
  219   Monadnock Investments, LLC                  17-12682               No                            No                           Yes                      Note 1.                              No
  220   Moravian Investments, LLC                   17-12690               No                            No                           Yes                      Note 1.                              No
  221   Mountain Spring Investments, LLC            17-12698               No                            No                           Yes                      Note 1.                              No
  222   Mt. Holly Investments, LLC                  17-12707               No                            No                           Yes                      Note 1.                              No
  223   Mutsu Investments, LLC                      17-12719               No                            No                           Yes                      Note 1.                              No
  224   Newville Investments, LLC                   17-12734               No                            No                           Yes                      Note 1.                              No
  225   Old Carbon Investments, LLC                 17-12743               No                            No                           Yes                      Note 1.                              No
  226   Old Maitland Investments, LLC               17-12752               No                            No                           Yes                      Note 1.                              No
  227   Owl Ridge Investments, LLC                  17-12763               No                            No                           Yes                      Note 1.                              No
  228   Papirovka Investments, LLC                  17-12774               No                            No                           Yes                      Note 1.                              No



    138 of 150                                                                                                                                                                                                     MOR-5b
                                             Case 17-12560-KJC                   Doc 2704              Filed 10/02/18                 Page 139 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                               Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                               Reporting Period: 08/31/2018

                                                                                DEBTOR QUESTIONNAIRE

                                                        1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                        sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                        the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                        business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                        period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                        explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                      explanation below.                                      below. *                      Delaware Local Rule 4001-3.
   #                     Name of Entity        Case #
  229   Pawtuckaway Investments, LLC         17-12783               No                            No                           Yes                      Note 1.                              No
  230   Pemberley Investments, LLC           17-12790               No                            No                           Yes                      Note 1.                              No
  231   Pemigewasset Investments, LLC        17-12800               No                            No                           Yes                      Note 1.                              No
  232   Pepperwood Investments, LLC          17-12804               No                            No                           Yes                      Note 1.                              No
  233   Pinney Investments, LLC              17-12808               No                            No                           Yes                      Note 1.                              No
  234   Pinova Investments, LLC              17-12812               No                            No                           Yes                      Note 1.                              No
  235   Quarterpost Investments, LLC         17-12816               No                            No                           Yes                      Note 1.                              No
  236   Red Woods Investments, LLC           17-12824               No                            No                           Yes                      Note 1.                              No
  237   Ridgecrest Investments, LLC          17-12821               No                            No                           Yes                      Note 1.                              No
  238   Riley Creek Investments, LLC         17-12826               No                            No                           Yes                      Note 1.                              No
  239   Rising Sun Investments, LLC          17-12828               No                            No                           Yes                      Note 1.                              No
  240   Sagebrook Investments, LLC           17-12830               No                            No                           Yes                      Note 1.                              No
  241   Seven Stars Investments, LLC         17-12832               No                            No                           Yes                      Note 1.                              No
  242   Silk City Investments, LLC           17-12834               No                            No                           Yes                      Note 1.                              No
  243   Silver Maple Investments, LLC        17-12836               No                            No                           Yes                      Note 1.                              No
  244   Silverleaf Funding, LLC              17-12837               No                            No                           Yes                      Note 1.                              No
  245   Silverthorne Investments, LLC        17-12582               No                            No                           Yes                      Note 1.                              No
  246   Springline Investments, LLC          17-12585               No                            No                           Yes                      Note 1.                              No
  247   Squaretop Investments, LLC           17-12589               No                            No                           Yes                      Note 1.                              No
  248   Stayman Investments, LLC             17-12594               No                            No                           Yes                      Note 1.                              No
  249   Steele Hill Investments, LLC         17-12598               No                            No                           Yes                      Note 1.                              No
  250   Stepstone Investments, LLC           17-12606               No                            No                           Yes                      Note 1.                              No
  251   Strawberry Fields Investments, LLC   17-12613               No                            No                           Yes                      Note 1.                              No
  252   Sturmer Pippin Investments, LLC      17-12629               No                            No                           Yes                      Note 1.                              No
  253   Summerfree Investments, LLC          17-12635               No                            No                           Yes                      Note 1.                              No
  254   Summit Cut Investments, LLC          17-12640               No                            No                           Yes                      Note 1.                              No
  255   Thornbury Farm Investments, LLC      17-12651               No                            No                           Yes                      Note 1.                              No
  256   Thunder Basin Investments, LLC       17-12657               No                            No                           Yes                      Note 1.                              No
  257   Topchord Investments, LLC            17-12664               No                            No                           Yes                      Note 1.                              No
  258   Vallecito Investments, LLC           17-12675               No                            No                           Yes                      Note 1.                              No
  259   Varga Investments, LLC               17-12685               No                            No                           Yes                      Note 1.                              No
  260   Wetterhorn Investments, LLC          17-12693               No                            No                           Yes                      Note 1.                              No
  261   White Birch Investments, LLC         17-12702               No                            No                           Yes                      Note 1.                              No
  262   White Dome Investments, LLC          17-12709               No                            No                           Yes                      Note 1.                              No
  263   Whiteacre Funding, LLC               17-12713               No                            No                           Yes                      Note 1.                              No
  264   Wildernest Investments, LLC          17-12723               No                            No                           Yes                      Note 1.                              No
  265   Willow Grove Investments, LLC        17-12732               No                            No                           Yes                      Note 1.                              No
  266   Winding Road Investments, LLC        17-12739               No                            No                           Yes                      Note 1.                              No



    139 of 150                                                                                                                                                                                              MOR-5b
                                                Case 17-12560-KJC                      Doc 2704              Filed 10/02/18                 Page 140 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                     Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                     Reporting Period: 08/31/2018

                                                                                      DEBTOR QUESTIONNAIRE

                                                              1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                              sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                              the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                              business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                              period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                              explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                            explanation below.                                      below. *                      Delaware Local Rule 4001-3.
   #                     Name of Entity              Case #
  267   WMF Management, LLC                        17-12745               No                            No                           Yes                      Note 1.                              No
  268   Woodbridge Capital Investments, LLC        17-12750               No                            No                           Yes                      Note 1.                              No
  269   Woodbridge Commercial Bridge Loan Fund 1, L17-12754               No                            No                           Yes                      Note 1.                              No
  270   Woodbridge Commercial Bridge Loan Fund 2, L17-12758               No                            No                           Yes                      Note 1.                              No
  271   Woodbridge Investments, LLC                17-12761               No                            No                           Yes                      Note 1.                              No
  272   Woodbridge Mezzanine Fund 1, LLC           17-12765               No                            No                           Yes                      Note 1.                              No
  273   Woodbridge Mortgage Investment Fund 1, LLC 17-12768               No                            No                           Yes                      Note 1.                              No
  274   Woodbridge Mortgage Investment Fund 2, LLC 17-12772               No                            No                           Yes                      Note 1.                              No
  275   Woodbridge Mortgage Investment Fund 3, LLC 17-12776               No                            No                           Yes                      Note 1.                              No
  276   Woodbridge Mortgage Investment Fund 3A, LL 17-12780               No                            No                           Yes                      Note 1.                              No
  277   Woodbridge Mortgage Investment Fund 4, LLC 17-12784               No                            No                           Yes                      Note 1.                              No
  278   Woodbridge Structured Funding, LLC         17-12786               No                            No                           Yes                      Note 1.                              No
  279   Zestar Investments, LLC                    17-12792               No                            No                           Yes                      Note 1.                              No
        SECOND ROUND FILERS: FILED 02/09/2018
  280   Carbondale Glen Lot L-2, LLC               18-10284               No                            No                           Yes                      Note 1.                              No
  281   Carbondale Peaks Lot L-1, LLC              18-10286               No                            No                           Yes                      Note 1.                              No
  282   H18 Massabesic Holding Company, LLC        18-10287               No                            No                           Yes                      Note 1.                              No
  283   H33 Hawthorn Holding Company, LLC          18-10288               No                            No                           Yes                      Note 1.                              No
  284   H50 Sachs Bridge Holding Company, LLC      18-10289               No                            No                           Yes                      Note 1.                              No
  285   H64 Pennhurst Holding Company, LLC         18-10290               No                            No                           Yes                      Note 1.                              No
  286   Hawthorn Investments, LLC                  18-10291               No                            No                           Yes                      Note 1.                              No
  287   Lilac Valley Investments, LLC              18-10292               No                            No                           Yes                      Note 1.                              No
  288   Massabesic Investments, LLC                18-10293               No                            No                           Yes                      Note 1.                              No
  289   M58 Springvale Holding Company, LLC        18-10294               No                            No                           Yes                      Note 1.                              No
  290   M96 Lilac Valley Holding Company, LLC      18-10295               No                            No                           Yes                      Note 1.                              No
  291   Pennhurst Investments, LLC                 18-10296               No                            No                           Yes                      Note 1.                              No
  292   Sachs Bridge Investments, LLC              18-10297               No                            No                           Yes                      Note 1.                              No
  293   Springvale Investments, LLC                18-10298               No                            No                           Yes                      Note 1.                              No
        THIRD ROUND FILERS: FILED 03/09/2018
  294   Bellflower Funding, LLC                    18-10507               No                            No                           Yes                      Note 1.                              No
  295   Wall 123, LLC                              18-10508               No                            No                           Yes                      Note 1.                              No
        FOURTH ROUND FILERS: FILED 03/23/2018
  296   695 Buggy Circle, LLC                      18-10670               No                            No                           Yes                      Note 1.                              No
  297   Buggy Circle Holdings, LLC                 18-10672               No                            No                           Yes                      Note 1.                              No
  298   Deerfield Park Investments, LLC            18-10673               No                            No                           Yes                      Note 1.                              No
  299   Kirkstead Investments, LLC                 18-10675               No                            No                           Yes                      Note 1.                              No
  300   M16 Kirkstead Holding Company, LLC         18-10676               No                            No                           Yes                      Note 1.                              No
  301   H10 Deerfield Park Holding Company, LLC    18-10674               No                            No                           Yes                      Note 1.                              No



    140 of 150                                                                                                                                                                                                    MOR-5b
                                                        Case 17-12560-KJC                       Doc 2704              Filed 10/02/18                 Page 141 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                              Case No. 17-12560 (KJC)
(Jointly Administered)                                                                                                                                                                              Reporting Period: 08/31/2018

                                                                                               DEBTOR QUESTIONNAIRE

                                                                       1) Have any assets been       2) Have any funds been       3) Have all postpetition   4) Are workers                5) Has any bank account been opened
                                                                       sold or transferred outside   disbursed from any           tax returns been timely    compensation, general         during the reporting period? If yes,
                                                                       the normal course of          account other than a         filed? If no, provide an   liability and other           provide documentation identifying the
                                                                       business this reporting       debtor in possession         explanation below.         necessary insurance           opened account(s). If an investment
                                                                       period? If yes, provide an    account this reporting                                  coverages in effect? If no,   account has been opened provide the
                                                                       explanation below.            period? If yes, provide an                              provide an explanation        required documentation pursuant to the
                                                                                                     explanation below.                                      below. *                      Delaware Local Rule 4001-3.
   #                     Name of Entity                     Case #
  302     Blazingstar Funding, LLC                        18-10671                  No                           No                           Yes                      Note 1.                              No
          FIFTH ROUND FILERS: FILED 03/27/2018
  303     Frog Rock Investments, LLC                      18-10733                  No                           No                           Yes                      Note 1.                              No
  304     M77 Frog Rock Holding Company, LLC              18-10734                  No                           No                           Yes                      Note 1.                              No
  305     Mount Washington Investments, LLC               18-10736                  No                           No                           Yes                      Note 1.                              No
  306     M89 Mount Washington Holding Company,           18-10735                  No                           No                           Yes                      Note 1.                              No
          LLC

        * The Debtor has the necessary and adequate workers comp insurance. The Debtor has liability and fire or builders risk insurance on all properties with structures. Properties with structures in California have
          earthquake insurance.




    141 of 150                                                                                                                                                                                                              MOR-5b
                                                            Case 17-12560-KJC               Doc 2704                 Filed 10/02/18                   Page 142 of 150

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                                               Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                                              Reporting Period: 08/31/2018
                                                                                            INSURANCE SCHEDULE
                                                                                                                                              Effective    Expiration                                                  Current         Coverage
         Name of Debtor / Insured                    Address                City    State    Zip       Term              Policy #               Date          Date                   Type of Insurance                Premium          Amount
Carbondale Glen Owners, LLC         115 Midland Loop               Carbondale        CO     81623   1 year     O5XT672001                    9/28/2017     9/28/2018    Commercial                                  $ 2,481.00    $    1,429,891.00
Goose Rock Investments, LLC         9127 Thrasher Ave              Los Angeles       CA     90069   1 year     HGB0130308                   10/13/2017    10/13/2018    Builders Risk                               $ 35,086.45   $    7,700,000.00
Dollis Brook Investments, LLC       38 Diamond A Ranch Road        Carbondale        CO     81623   1 year     O5XV392501                    9/15/2018    10/15/2018    Commercial                                  $    362.50   $      915,497.00
Willow Grove Investments, LLC       8124 W 3rdSt                   Los Angeles       CA     90048   1 year     60630-43-22                  10/21/2017    10/19/2018    Commercial                                  $ 4,708.00    $    1,500,000.00
Elstar Investments, LLC             1520 Carla Ridge               Beverly Hills     CA     90210   1 year     ER10961177                   10/20/2017    10/20/2018    Builders Risk                               $ 22,550.00   $    7,000,000.00
Chestnut Ridge Investments, LLC     10750 Chalon Rd                Los Angeles       CA     90077   1 year     HGB0130163                   10/21/2017    10/21/2018    Build Renovation                            $ 7,942.32    $    1,700,000.00
Willow Grove Investments, LLC       8124 W 3rdSt                   Los Angeles       CA     90048   1 year     D4-7500103002-S-01           10/21/2017    10/21/2018    Earthquake                                  $ 6,357.74    $    1,500,000.00
Carbondale Glen River Mesa, LLC     918 Brookie                    Carbondale        CO     81623   1 year     05-XQ8010-01                 10/22/2017    10/22/2018    Commercial                                  $ 2,592.00    $    3,000,000.00
Summit Cut Investments, LLC         375 Trousdale Place            Beverly Hills     CA     90210   1 year     HGB0130533                    11/9/2017     11/9/2018    Vacant Dwelling                             $ 5,527.44    $    1,400,000.00
Pawtuckaway Investments, LLC        1471 Forest Knoll              Los Angeles       CA     90069   1 year     HGB0130645                   11/12/2017    11/12/2018    Builders Risk                               $ 23,523.92   $    6,800,000.00
Pawtuckaway Investments, LLC        1471 Forest Knoll              Los Angeles       CA     90069   1 year     SSE84616-00                  11/12/2017    11/12/2018    Earthquake                                  $ 14,741.60   $    6,900,000.00
Lilac Meadow Investments, LLC       9230 Robin Dr                  Los Angeles       CA     90069   1 year     HGB0130794                   11/13/2017    11/13/2018    Builders Risk (Step Up)                     $ 24,881.00   $    7,500,000.00
Lilac Meadow Investments, LLC       9230 Robin Dr                  Los Angeles       CA     90069   1 year     PPL00004699-00               11/13/2017    11/13/2018    Personal liability                          $    505.00   $    7,500,000.00
Old Maitland Investments, LLC       150 White Horse Springs Ln     Aspen             CO     81611   1 year     3AA154025                    11/27/2017    11/27/2018    Liability                                   $ 9,918.90    $   10,000,000.00
Zestar Investments, LLC             Pines Lot 27                   Snowmass          CO     81654   1 year     Pending                      11/29/2017    11/29/2018    Builders Risk                               $ 13,631.00   $    4,300,000.00
Rising Sun Investments, LLC         1307 N Fairfax                 West Hollywood    CA     90046   1 year     ATR/R/440000.01               12/5/2017     12/5/2018    Vacant Dwelling                             $ 1,609.38    $      252,000.00
Rising Sun Investments, LLC         1301 N Fairfax                 West Hollywood    CA     90046   1 year     ATR/R/439999.01               12/5/2017     12/5/2018    Vacant Dwelling                             $ 2,005.66    $      348,000.00
Rising Sun Investments, LLC         7909 Fountain Ave              West Hollywood    CA     90046   1 year     ATR/R/440001.01               12/5/2017     12/5/2018    Vacant Dwelling                             $ 2,104.74    $      372,000.00
Whiteacre Funding, LLC              State Rt 390                   Canadensis        PA     18325   1 year     12PRM023852-02               12/10/2017    12/10/2018    Property and Liability                      $ 20,653.23   $    4,330,462.00
Mason Run Investments, LLC          1962 Stradella Rd              Los Angeles       CA     90077   6 months   HGB0128865                     7/6/2018      1/6/2019    Vacant Dwelling                             $ 4,248.69    $    1,000,000.00
Summit Cut Investments, LLC         385 Trousdale Place            Beverly Hills     CA     90210   1 year     HGB0127095                    1/19/2018     1/18/2019    Vacant Dwelling                             $ 6,672.96    $    3,000,000.00
Whiteacre Funding, LLC              709 S Alamo St                 Refugio           TX     78377   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 11,377.80   $      450,000.00
Whiteacre Funding, LLC              277 Broughton Lane             Villanova         PA     19085   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 22,931.04   $    2,600,000.00
Silverleaf Funding, LLC             6502 S Marshfield Ave          Chicago            IL    60636   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 2,536.15    $      275,000.00
Silverleaf Funding, LLC             15635 Dobson Ave.              Dolton             IL    60419   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 1,220.34    $      125,000.00
Silverleaf Funding, LLC             603 Ridge Road                 Homewood           IL    60430   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 4,115.11    $      275,000.00
Silverleaf Funding, LLC             6657 Wabash                    Chicago            IL    60637   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 1,264.20    $      130,000.00
Silverleaf Funding, LLC             7017 South Stewart             Chicago            IL    60621   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 1,878.24    $      200,000.00
Silverleaf Funding, LLC             1468 State Street              East St. Louis     IL    62205   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 14,964.00   $    1,000,000.00
Ironsides Investments, LLC          8607 Honoapilani Hwy           Lahaina            HI    96761   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $    123.84   $    3,500,000.00
Ironsides Investments, LLC          211 Barkentine Drive           Saint Mary's      GA     31158   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability (Blanket - in red)   $ 8,792.64    $      400,000.00
Bellflower Funding LLC              6287 Memorial Dr               Stone Mountain    GA     30083   1 year     0799/REO702 Asset #130619      3/8/2018     2/22/2019    Property And Liability                      $ 5,179.91    $      600,000.00
Bellflower Funding LLC              50 W. 96th St                  New York          Ny     10025   1 year     0799/REO702 Asset # 124297     3/8/2018     2/22/2019    Property And Liability                      $    963.53   $      100,000.00
Bellflower Funding LLC              5 Ledyard ave                  Cazenovia         NY     13035   1 year     0799/REO702 Asset # 124297     3/8/2018     2/22/2019    Property And Liability                      $ 10,243.91   $    1,200,000.00
Woodbridge Mtg Investments          1042 W 67th St                 Cazenovia         NY     60621   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And liability                      $ 3,044.40    $      295,000.00
Woodbridge Mtg Investments          1621 W 67th St                 Chicago            IL    60636   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 3,065.04    $      297,000.00
Woodbridge Mtg Investments          7719 Lowe Ave                  Chicago            IL    60620   1 year     18LAP752899                   2/22/2018     2/22/2019    Property and Liability                      $ 3,054.72    $      296,000.00
Woodbridge Mtg Investments          6925 S Ada St                  Chicago            IL    60636   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And liability                      $ 3,065.04    $      297,000.00
Woodbridge Mtg Investments          6718 S Union                   Chicago            IL    60621   1 year     18LAP752899                   2/22/2018     2/22/2019    Propert And Liability                       $ 2,064.00    $      200,000.00
Woodbridge Mtg Investments          7145 S Emerald Ave             Chicago            IL    60621   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 2,838.00    $      275,000.00
Woodbridge Mtg Investments          6050 Hermitage ave             Chicago            IL    60621   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 2,064.00    $      200,000.00
Woodbridge Mtg Investments          6410 S Honore St               Chicago            IL    60636   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 2,982.48    $      289,000.00
Woodbridge Mtg Investments          6600 S Marquette Rd            Chicago            IL    60637   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 2,218.80    $      215,000.00
Woodbridge Mtg Investments          637 E 88th Pl                  Chicago            IL    60619   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 1,806.00    $      175,000.00
Woodbridge Mtg Investments          24637 S Wildwood Trail         Crete              IL    60417   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 2,270.40    $      220,000.00
Woodbridge Mtg Investments          1604 A St NE                   Washington        DC     20002   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 10,320.00   $    1,000,000.00
Woodbridge Mtg Investments          4550 Warrensville Center       Cleveland         OH     44128   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 3,870.00    $      250,000.00
Woodbridge Mtg Investments          802 N Wharton St               El Campo          TX     77437   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 3,741.00    $      250,000.00
Woodbridge Mtg Investments          420 NW 5th St                  Evansville         IN    47708   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 52,374.00   $    3,500,000.00
Red Woods investments LLC           4494-4496 State Rte 42 N       Kiamesha Lake     NY     12751   1 year     18LAP752899                   3/20/2018     2/22/2019    Property And Liability                      $ 11,520.49   $    1,400,000.00
Woodbridge Mtg Investments Fund 4   6178 Castlebrook Dr            Summerfield       NC     27358   1 year     18LAP752899                   2/22/2018     2/22/2019    Property And Liability                      $ 9,619.76    $    1,800,000.00
Grand Midway Investments, LLC       800 Stradella Rd               Los Angeles       CA     90077   1 year     PH213188                      2/24/2018     2/24/2019    CPL                                         $    502.00   $    1,000,000.00
Cannington Investments, LLC         1118 Tower Rd                  Beverly Hills     CA     90210   6 Months   HGB0129536                     9/3/2018      3/3/2019    Vacant Dwelling                             $ 7,763.68    $    2,700,000.00
White Birch Investments, LLC        25211 Jim Bridger Rd           Hidden Hills      CA     91302   1 year     HGB0128076                    3/19/2018     3/19/2019    Builders Risk                               $ 19,298.91   $    5,700,000.00
Bay Village Investment, LLC         1432 Tanager Way               Los Angeles       CA     90069   1 year     PH213700                      3/21/2018     3/21/2019    CPL                                         $    502.00   $    1,000,000.00
Bluff Point Investments, LLC        9212 Nightingale Dr            Los Angeles       CA     90069   1 year     HGB0127624                    3/24/2018     3/24/2019    Vacant Dwelling                             $ 10,078.56   $    2,200,000.00
Winding Road Investments, LLC       10721 Stradella Ct             Los Angeles       CA     90077   1 year     HGB0127814                    3/28/2018     3/28/2019    Builders Risk (Step Up)                     $ 71,030.80   $   13,000,000.00



     142 of 150
                                                                                                                                                                                                                                               Insurance
                                                               Case 17-12560-KJC                        Doc 2704             Filed 10/02/18             Page 143 of 150

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                              Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                             Reporting Period: 08/31/2018
                                                                                                       INSURANCE SCHEDULE
                                                                                                                                            Effective    Expiration                                  Current    Coverage
        Name of Debtor / Insured                         Address                          City    State Zip    Term             Policy #      Date          Date               Type of Insurance    Premium     Amount
White Birch Investments, LLC          25211 Jim Bridger Rd                         Hidden Hills    CA 91302 1 year    VSEQ329528            4/2/2018      4/2/2019 Earthquake                      $ 6,574.00 $ 5,500,000.00
Moravian Investments, LLC             36 Primrose Ln                               Carbondale      CO 81623 1 year    SIPL35499            4/10/2018     4/10/2019 Vacant Dwelling                 $ 7,293.43 $ 1,300,000.00
Arborvitae Investments, LLC           43 Indian Paintbrush Aspen Glen Carbondale
                                      CO                                           Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           $ 7,956.75   $ 1,000,000.00
Arrowpoint Investments, LLC           125 River Park Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Bear Brook Investments, LLC           TBD Spire Ridge Way - Lot H-10, Aspen Glen
                                      Filing No. 6 Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Black Bass Investments, LLC           TBD Sweetgrass - Lot D-20, Aspen Glen Filing
                                      No. 1 Aspen Glen Carbondale CO               Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
                                      TBD Brookie, Aspen Glen Carbondale CO Lot
Black Locust Investments, LLC
                                      RFM - 12                                     Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Bowman Investments, LLC               TBD Golden Bear - Lot 15, The Fairways at
                                      Aspen Glen Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Bramley Investments, LLC              719-761 Perry Ridge Carbondale CO Lots 9,
                                      10, 11, 12 and 13 Block V RVR Phase 8 (5
                                      Lots)                                        Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Brise Soleil Investments, LLC         TBD East Diamond A Ranch Road Lot E-33
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Brise Soleil Investments, LLC         TBD Midland Loop [Lots near house] Aspen
                                      Glen Carbondale CO Lot WP-4                  Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Broadsands Investments, LLC           TBD Sundance Trail - Lots SD-7, SD-13 and
                                      SD-24, Aspen Glen Filing 4 Aspen Glen
                                      Carbondale CO (3 Lots)                       Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Carbondale Glen Lot E-24, LLC         225 Diamond A Ranch Road Aspen Glen
                                      Carbondale CO                                Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Carbondale Glen Lot GV-13, LLC        TBD Mariposa - Lot GV-13, Aspen Glen Filing
                                      2 Aspen Glen Carbondale CO                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Carbondale Glen Lot SD-14, LLC        TBD Sundance Trail - Lot SD-14, Aspen Glen
                                      Filing 4 Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Carbondale Glen Lot SD-23, LLC        TBD Sundance Trail - Lot SD-23, Aspen Glen
                                      Filing 4 Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Carbondale Glen Mesa Lot 19, LLC      TBD Golden Stone Drive Aspen Glen
                                      Carbondale CO                                Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Carbondale Glen Sundance Ponds, LLC   TBD Bald Eagle Way/Sundance Trail Aspen
                                      Glen Carbondale CO Lot SD-2, SD-3, SD-4,
                                      SD-5, SD-6, SD-20, SD-21 and SD-22 (8 Lots)
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Carbondale Sundance Lot 15, LLC       TBD Sundance Trail - Lot SD-15, Aspen Glen
                                      Filing 4 Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Carbondale Sundance Lot 16, LLC       TBD Sundance Trail - Lot SD-16, Aspen Glen
                                      Filing 4 Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Castle Pines Investments, LLC         34 Mariposa Aspen Glen Carbondale CO         Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Chaplin Investments, LLC              TBD Golden Stone Drive - Lot 13, Roaring
                                      Fork Mesa at Aspen Glen Aspen Glen
                                      Carbondale CO                                               CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Coffee Creek Investments, LLC         82 Fox Prowl Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Crystal Woods Investments, LLC        16 Puma Aspen Glen Carbondale CO             Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00
Daleville Investments, LLC            39 Buffalo Lane Aspen Glen Carbondale CO
                                                                                   Carbondale     CO   81623 1 Year   AES105233601         4/16/2018     4/16/2019 Vacant Land Liability           Blanket      $ 1,000,000.00




      143 of 150
                                                                                                                                                                                                                           Insurance
                                                             Case 17-12560-KJC                           Doc 2704             Filed 10/02/18            Page 144 of 150

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                               Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                              Reporting Period: 08/31/2018
                                                                                                        INSURANCE SCHEDULE
                                                                                                                                            Effective    Expiration                                   Current       Coverage
          Name of Debtor / Insured                      Address                          City   State    Zip     Term            Policy #     Date         Date                 Type of Insurance    Premium        Amount
Dixville Notch Investments, LLC      177 W. Diamond A Ranch Road Aspen Glen
                                     Carbondale CO                              Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Dogwood Valley Investments, LLC      Lot WP3, Garfield CO                       Garfield         CO           1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Franconia Notch Investments, LLC     TBD Wader Lane, Lot 54, Roaring Fork Mesa
                                     Aspen Glen Carbondale CO                   Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Glenn Rich Investments, LLC          4123 Crystal Bridge Drive Carbondale CO
                                                                                Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Grenadier Investments, LLC           TBD Sundance Trail, Lot SD-12, Aspen Glen
                                     Aspen Glen Carbondale CO                   Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Grumblethorpe Investments, LLC       61 Wader Aspen Glen Carbondale CO          Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Haralson Investments, LLC            245 Midland Loop - Lot L20, Aspen Glen
                                     Filing No. 3 Aspen Glen Carbondale CO      Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Idared Investments, LLC              665 North Bridge Drive Carbondale CO       Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Lonetree Investments, LLC            TBD Wader, Lot 53, Roaring Fork Mesa
                                     Aspen Glen Carbondale CO                   Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Melody Lane Investments, LLC         19 Sage Court Aspen Glen Carbondale CO
                                                                                Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Merrimack Valley Investments, LLC    1165 Heritage Drive Carbondale CO          Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Mineola Investments, LLC             67 Puma Aspen Glen Carbondale CO           Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Monadnock Investments, LLC           336 Golden Stone Aspen Glen Carbondale
                                     CO                                         Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Mountain Spring Investments, LLC     TBD Epply Drive OR Block: 11 Lot: R-79
                                     Epply Dr Aspen CO                          Aspen            CO           1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Mt. Holly Investments, LLC           153 Sopris Mesa Drive Carbondale CO        Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Mutsu Investments, LLC               TBD Golden Bear - Lot 5, The Fairways at
                                     Aspen Glen Aspen Glen Carbondale CO
                                                                                Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Old Carbon Investments, LLC          43 Puma Aspen Glen Carbondale CO           Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Owl Ridge Investments, LLC           261 Golden Bear Aspen Glen Carbondale CO
                                                                                Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Papirovka Investments, LLC           478 W. Diamond A Ranch Road Aspen Glen
                                     Carbondale CO                              Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Pemigewasset Investments, LLC        324 Golden Stone Aspen Glen Carbondale
                                     CO                                         Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Pinova Investments, LLC              0241 Rivers Bend Road Aspen Glen
                                     Carbondale CO                              Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Ridgecrest Investments, LLC          0057 W Diamond A Ranch Road Aspen Glen
                                     Carbondale CO                              Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Stayman Investments, LLC             TBD Horseshoe - Lot H14, Aspen Glen Filing
                                     No. 7 Aspen Glen Carbondale CO             Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Stepstone Investments, LLC           505 East Diamond A Ranch Road Aspen Glen
                                     Carbondale CO                              Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Strawberry Fields Investments, LLC   TBD Sundance Trail Aspen Glen Carbondale
                                     CO Lot SD-19                               Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Thunder Basin Investments, LLC       167 Midland Loop - Lot L-19, Aspen Glen
                                     Filing 3 Aspen Glen Carbondale CO
                                                                                Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Vallecito Investments, LLC           TBD Golden Stone - Lot 32, Roaring Fork
                                     Mesa at Aspen Glen Filing 2 Aspen Glen
                                     Carbondale CO                              Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Wetterhorn Investments, LLC          TBD Vacant Land - Lot H-35, Aspen Glen
                                     Filing 6 Aspen Glen Carbondale CO          Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00
Carbondale Glen Lot L-2, LLC         39 Midland Loop Aspen Glen Carbondale,
                                     CO                                         Carbondale       CO     81623 1 Year    AES105233601        4/16/2018    4/16/2019 Vacant Land Liability            Blanket     $ 1,000,000.00




      144 of 150
                                                                                                                                                                                                                            Insurance
                                                               Case 17-12560-KJC                                 Doc 2704                  Filed 10/02/18             Page 145 of 150

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                                                Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                                               Reporting Period: 08/31/2018
                                                                                                                INSURANCE SCHEDULE
                                                                                                                                                          Effective    Expiration                                      Current        Coverage
        Name of Debtor / Insured                       Address                                City      State    Zip      Term                Policy #      Date         Date                    Type of Insurance    Premium         Amount
Sachs Bridge Investments, LLC      Multiple Lots River Valley Ranch - Lots 4, 5,
                                   6, 7, 16, 17, 19 and 20, Block AA, River Valley
                                   Ranch Phase 7, Lots 1, 2, 5, 6 and 8, Block EE,
                                   River Valley Ranch Phase 8, and Lots 3, 4, 5,
                                   6, 15, 20, 23, 24, 25 and 26, Block Z, River
                                   Valley Ranch Phase 7 (23 Lots)
                                                                                       Carbondale        CO     81623 1 Year        AES105233601         4/16/2018     4/16/2019 Vacant Land Liability               Blanket       $ 1,000,000.00
Springvale Investments, LLC        Parcel A: Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,
                                   12, 13, 14 and 15, The Enclave at Bowles
                                   Gulch
                                   Carbondale, CO
                                   &
                                   TBD Perry Ridge, Carbondale - Parcel B: Lots
                                   1, 2, 4, 5, 6, 7 and 8, Block V, River Valley
                                   Ranch Phase 8 (22 Lots)                             Carbondale        CO     81623   1 Year      AES105233601          4/16/2018    4/16/2019    Vacant Land Liability            Blanket       $ 1,000,000.00
Goosebrook Investments, LLC        2600 Hutton Dr                                      Beverly Hills     CA     90210   1 year      HGB0128081            4/20/2018    4/20/2019    Builders Risk                    $ 14,790.00   $ 4,000,000.00
Hollyline Owners, LLC              3802 Hollyline Ave                                  Sherman oaks      CA     91423   1 year      PPL00000677-02        4/22/2018    4/22/2019    CPL                              $    625.00   $ 1,000,000.00
Bluff Point Investments, LLC       9212 Nightingale Dr                                 Los Angeles       CA     90069   1 year      VSEQ307049            4/25/2018    4/25/2019    Earthquake                       $ 3,907.00    $ 2,300,000.00
Silk City Investments, LLC         25210 Jim Bridger Rd                                Hidden Hills      CA     91302   1 year      VSEQ330497            4/25/2018    4/25/2019    Earthquake                       $ 7,678.00    $ 6,500,000.00
Crowfield Investments, LLC         1241 Loma Vista Dr.                                 Beverly Hills     CA     90210   1 year      VSEQ330492            4/27/2018    4/27/2019    Earthquake                       $ 6,275.00    $ 4,200,000.00
Doubleleaf Investments, LLC        4030 Madelia Ave                                    Sherman Oaks      CA     91403   6 Months    ATR/R/35412706        4/27/2018    4/27/2019    Vacant Dwelling                  $ 1,293.48    $    750,000.00
Sagebrook Investments, LLC         1258 Lago Vista Dr                                  Beverly Hills     CA     90210   1 year      ATR/R/376005.02       4/30/2018    4/30/2019    Vacant Dwelling                  $ 4,589.25    $    945,000.00
Green Gables Investments, LLC      41 King Street                                      New York          NY     10014   18 Months   BMO 18 58 37 61 63   10/30/2017    4/30/2019    Builders Risk                    $ 17,475.00   $ 5,000,000.00
Green Gables Investments, LLC      41 King Street                                      New York          NY     10014   18 Months   AR3462124            10/30/2017    4/30/2019    Liability                        $ 42,006.96   Above
Green Gables Investments, LLC      41 King Street                                      New York          NY     10014   18 Months   103 GL 0020695       10/30/2017    4/30/2019    Liability                        $ 59,481.00   Above
Summit Cut Investments, LLC        385 Trousdale Place                                 Beverly Hills     CA     90210   1 year      VSEQ330773            5/4/2018      5/4/2019    Earthquake                       $ 3,362.00    $ 1,800,000.00
Diamond Cove Investments LLC       1 Electra Court                                     Los Angeles       CA     90046   1 year      VSEQ330775              5/4/2018     5/4/2019   Earthquake                       $ 7,034.00    $ 5,000,000.00
Heilbron Manor Investments LLC     2492 Mandeville Cyn Rd                              Los Angeles       CA     90049   1 year      VSEQ330767            5/4/2018      5/4/2019    Earthquake                       $ 4,965.00    $ 2,450,000.00
Sagebrook Investments, LLC         1258 Lago Vista Dr                                  Beverly Hills     CA     90210   1 year      VSEQ330795            5/4/2018      5/4/2019    Earthquake                       $ 2,059.00    $    945,000.00
Rising Sun Investments, LLC        1301 N Fairfax                                      West Hollywood    CA     90046   1 year      VSEQ330781            5/4/2018      5/4/2019    Earthquake                       $    774.00   $    348,000.00
Rising Sun Investments, LLC        1307 N Fairfax                                      West Hollywood    CA     90046   1 year      VSEQ330782            5/4/2018      5/4/2019    Earthquake                       $    598.00   $    252,000.00
Rising Sun Investments, LLC        7909 Fountain Ave                                   West Hollywood    CA     90046   1 year      VSEQ330783            5/4/2018      5/4/2019    Earthquake                       $    817.00   $    372,000.00
Summit Cut Investments, LLC        375 Trousdale Place                                 Beverly Hills     CA     90210   1 year      VSEQ330772            5/4/2018      5/4/2019    Earthquake                       $ 2,708.00    $ 1,423,574.00
Carbondale Spruce 101, LLC         201 Main St Unit 101                                Carbondale        CO     81623   1 year      05XV119201            5/8/2018     5/8/2019     Commercial                       $ 4,897.75    $    596,319.00
Elstar Investments, LLC            1520 Carla Ridge                                    Beverly Hills     CA     90210   1 year      PH214846              5/12/2018    5/12/2019    Vacant Land Liability            $    502.00   $ 1,000,000.00
Thornbury Farm Investments, LLC    7870·7900 W Granito Dr                              Los Angeles       CA     90046   1 year      PH215061              5/22/2018    5/22/2019    CPL                              $    802.00   $ 1,000,000.00
Squaretop Investments, LLC         1966 Carla Ridge                                    Beverly Hills     CA     90210   1 year      HGB0128250            5/23/2018    5/23/2019    Builders Risk                    $ 51,811.04   $ 15,000,000.00
Squaretop Investments, LLC         1966 Carla Ridge                                    Beverly Hills     CA     90210   1 year      SSE83170-00           5/23/2018    5/23/2019    Earthquake                       $ 23,513.60   $ 15,000,000.00
Hornbeam Investments, LLC          1484 Carla Ridge                                    Beverly Hills     CA     90210   1 year      PH215085              5/24/2018    5/24/2019    CPL                              $    502.00   $ 8,500,000.00
Bishop White Investments, LLC      805 Nimes PI                                        Los Angeles       CA     90077   1 year      PH215339              6/2/2018      6/2/2019    CPL                              $    502.00   $ 1,000,000.00
Chestnut Investments, LLC          10733 Stradella Court                               Los Angeles       CA     90077   1 year      SSE83346              6/2/2018      6/2/2019    Earthquake                       $ 12,006.80   $ 3,850,000.00
Cannington Investments, LLC        1118 Tower Rd                                       Beverly Hills     CA     90210   1 year      VSEQ317475            6/13/2018    6/13/2019    Earthquake                       $ 7,693.00    $ 2,700,000.00
Goosebrook Investments LLC         2600 Hutton Dr                                      Beverly Hills     CA     90210   1 year      SSE85353              6/13/2018    6/13/2019    Earthquake                       $ 8,651.20    $ 4,000,000.00
Longbourn Investments, LLC         9040 Alto Cedro Dr                                  Beverly Hills     CA     90210   1 year      HGB0128596            6/15/2018    6/15/2019    Vacant Dwelling                  $ 11,200.24   $ 2,400,000.00
Longbourn Investments, LLC         9040 Alto Cedro Dr                                  Beverly Hills     CA     90210   1 year      SSE83373-00           6/15/2018    6/15/2019    Earthquake                       $ 4,868.00    $ 2,400,000.00
Heilbron Manor Investments, LLC    2492 Mandeville Cyn Rd                              Los Angeles       CA     90049   1 year      HGB0128866            6/19/2018    6/19/2019    Vacant Dwelling                  $ 11,203.80   $ 2,500,000.00
Goose Rock Investments LLC         9127 Thrasher Ave                                   Los Angeles       CA     90069   1 year      SSE83467-00           6/21/2018    6/21/2019    Earthquake                       $ 14,686.80   $ 7,800,000.00
Eldredge Investment, LLC           714 Oakhurst Or                                     Beverly Hills     CA     90210   1 year      SSE83472-00           6/22/2018    6/22/2019    Earthquake                       $ 10,558.80   $ 2,900,000.00
Eldredge Investments, LLC          714 Oakhurst Or                                     Beverly Hills     CA     90210   1 year      HGB0128952            7/6/2018      7/6/2019    Vacant Dwelling                  $ 14,119.20   $ 2,800,000.00
Mason Run Investments, LLC         1962 Stradella Rd                                   Los Angeles       CA     90077   1 year      VSEQ308727            7/6/2018      7/6/2019    Earthquake                       $ 2,239.00    $ 1,000,000.00
Graeme Park Investments, LLC       1011 N Hillcrest Rd                                 Beverly Hills     CA     90210   1 year      HGB0129154            7/10/2018    7/10/2019    Vacant Dwelling                  $ 8,155.84    $ 1,750,000.00
Graeme Park Investments, LLC       1011 N Hillcrest Rd                                 Beverly Hills     CA     90210   1 year      VSEQ318595            7/10/2018    7/10/2019    Earthquake                       $ 3,408.00    $ 1,750,000.00
Arlington Ridge Investment, LLC    1357 Laurel Way                                     Beverly Hills     CA     90210   1 year      HGB0125163            7/12/2018    7/12/2019    Builders Risk                    $ 37,195.78   $ 11,000,000.00
Arlington Ridge Investments, LLC   1357 Laurel Way                                     Beverly Hills     CA     90210   1 year      AB8156717             7/12/2018    7/12/2019    Earthquake                       $ 22,767.36   $ 11,100,000.00
Addison Park Investments, LLC      642 St Cloud                                        Bel-Air           CA     90077   1 year      HGB0129287            7/20/2018    7/20/2019    Builders Risk (Step Up)          $ 49,513.60   $ 13,000,000.00
Old Maitland Investments, LLC      150 White Horse Springs Ln                          Aspen             CO     81611   18 months   2832 0001274273        01/22/18    7/22/2019    Building Renovations             $ 51,331.30   $ 10,000,000.00
Lincolnshire Investments, LLC      1312 Beverly Grove                                  Beverly Hills     CA     90210   1 year      PH216650              7/27/2018    7/27/2019    CPl                              $    502.00   $ 1,000,000.00



      145 of 150
                                                                                                                                                                                                                                              Insurance
                                                             Case 17-12560-KJC                     Doc 2704                 Filed 10/02/18             Page 146 of 150

WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                                                                                                                                                  Case No. 17-12560 (KJC)
Debtors                                                                                                                                                                                                 Reporting Period: 08/31/2018
                                                                                                   INSURANCE SCHEDULE
                                                                                                                                           Effective    Expiration                                        Current         Coverage
          Name of Debtor / Insured                    Address                      City    State    Zip       Term             Policy #      Date          Date                    Type of Insurance     Premium          Amount
Imperial Aly Investments, LLC        633 Foothill Rd                       Beverly Hills    CA     90210   1 year    HGB0129405           7/31/2018     7/31/2019    Vacant Dwelling                   $ 9,920.56    $    2,200,000.00
Imperial Aly Investments             633 Foothill Rd                       Beverly Hills    CA     90210   1 year    VSEQ319118           7/31/2018     7/31/2019    Earthquake                        $ 6,213.00    $    2,200,000.00
Summerfree Investments, LLC          Pines Lot 4                           Snowmass         CO     81654   1 year    ER10644336           8/1/2018      8/1/2019     Builders Risk                     $ 7,912.00    $    3,900,000.00
Varga Investments, LLC               638 Siena Way                         Los Angeles      CA     90077   1 year    HGB0129247            8/3/2018      8/3/2019    Builders Risk (Step Up)           $ 55,708.80   $   16,000,000.00
Varga Investments, LLC               638 Siena Way                         Los Angeles      CA     90077   1 year    AB8156817             8/3/2018      8/3/2019    Earthquake (Step up Policy)       $ 40,193.60   $   16,000,000.00
Brynderwen Investments LLC           14140 Ventura Blvd Ste. 203 and 302   Sherman Oaks     CA     91423   1 year    92C3A3549             8/7/2018      8/7/2019    Office Policy                     $ 1,231.00    $    1,100,000.00
Hackmatack Investments, LLC          72 Golden Bear Dr                     Carbondale       CO     81623   1 Year    16070234-01          8/10/2018     8/10/2019    Commercial                        $ 1,548.09    $      100,000.00
Drawspan Investments, LLC            3843 Hayvenhurst                      Encino           CA     91436   1 year    HGB0129249           8/14/2018     8/14/2019    Vacant Dwelling                   $ 4,564.48    $      900,000.00
Drawspan Investments, LLC            3843 Hayvenhurst                      Encino           CA     91436   1 year    SSE83776-00          8/14/2018     8/14/2019    Earthquake                        $ 2,303.00    $      925,000.00
Winding Road Investments, LLC        10721 Stradella Ct                    Los Angeles      CA     90077   1 year    SSE85472-00          8/15/2018     8/15/2019    Earthquake                        $ 25,316.40   $   20,400,000.00
Winding Road Investments, LLC        10721 Stradella Ct                    Los Angeles      CA     90077   1 year    SSE85472-00          8/15/2018     8/15/2019    EQ Additional Structures          $ 3,612.00    $    2,000,000.00
Riley creek Investments, LLC         711 Walden Dr                         Beverly Hills    CA     90210   1 year    HGB0129452           8/24/2018     8/24/2019    Vacant Dwelling                   $ 16,389.60   $    3,800,000.00
Riley creek Investments, LLC         711 Walden Dr                         Beverly Hills    CA     90210   1 year    LLD41379-00          8/24/2018     8/24/2019    Earthquake                        $ 10,226.00   $    3,850,000.00
Gravenstein Investments, LLC         24055 Hidden Ridge Rd                 Hidden Hills     CA     91302   1 year    HGB0129709            9/1/2018      9/1/2019    Builders Risk                     $ 28,080.20   $    8,000,000.00
Gravenstein Investments, LLC         24055 Hidden Ridge Rd                 Hidden Hills     CA     91302   1 year    SSE84015-00           9/1/2018      9/1/2019    Earthquake                        $ 13,193.60   $    8,000,000.00
Whiteacre Funding LLC                1110 Midway Rd                        Menasha          WI     54952   1 year    CP 1635948A           9/1/2018      9/1/2019    Commercial                        $ 8,170.00    $      850,000.00
Crowfield Investments, LLC           1241 Loma Vista Dr.                   Beverly Hills    CA     90210   1 year    HGB0129885            9/5/2018      9/5/2019    Builders Risk                     $ 16,052.24   $    4,400,000.00
Silk City Investments, LLC           25210 Jim Bridger Rd                  Hidden Hills     CA     91302   1 year    ER10799478            9/5/2018      9/5/2019    Builders Risk                     $ 19,302.00   $    6,500,000.00
Silk City Investments, LLC           25210 Jim Bridger Rd                  Hidden Hills     CA     91302   1 year    PH217394              9/6/2018      9/6/2019    CPL                               $    605.00   $    1,000,000.00
Bay Village Investments, LLC         1432 Tanager Way                      Los Angeles      CA     90069   1 year    ER10822049           9/11/2018     9/11/2019    Builders Risk                     $ 21,831.00   $    8,300,000.00
Chestnut Investments, LLC            10733 Stradella Court                 Los Angeles      CA     90077   1 year    HGB0129713           9/15/2018     9/15/2019    Build Renovation                  $ 17,696.22   $    3,800,000.00
Diamond Cove Investments, LLC        1 Electra Court                       Los Angeles      CA     90046   1 year    HGB0130053           9/18/2018     9/18/2019    Vacant Dwelling                   $ 22,189.44   $    5,000,000.00
Sturmer Pippin Investments, LLC      141 S Carolwood Dr                    Holmby Hills     CA     90024   1 year    HGB0130077           9/26/2018     9/26/2019    Vacant Dwelling                   $ 52,942.00   $    7,200,000.00
Sturmer Pippin Investments, LLC      141 S Carolwood Dr                    Holmby Hills     CA     90024   1 year    VSEQ311175           9/26/2018     9/26/2019    Earthquake                        $ 22,846.00   $    7,500,000.00
Hornbeam Investments, LLC            1484 Carla Ridge                      Beverly Hills    CA     90210   1 year    ER10874495           9/26/2018     9/26/2019    Builders Risk                     $ 20,900.00   $    8,500,000.00




      146 of 150
                                                                                                                                                                                                                                  Insurance
                     Case 17-12560-KJC     Doc 2704     Filed 10/02/18    Page 147 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                  Case No. 17-12560 (KJC)
(Jointly Administered)                                                      Reporting Period: 08/31/2018


                                     13 WEEK BUDGET




           Revised 13 Week Budget is included with this report. See accompanying
           schedule.




    147 of 150                                                                         MOR-6 (Cover pg)
                     Case 17-12560-KJC                    Doc 2704    Filed 10/02/18           Page 148 of 150


WOODBRIDGE
PROJECTED 3 MONTH CASH FLOW
for the Period Ending November 30, 2018
                                                                 3 MONTH
                                                                   TOTAL              Sep-18        Oct-18        Nov-18

# HOMES / LOTS SOLD                                                        89   (a)            20            7             62

REVENUES, NET
    DIP Collateral Property Sales, Net                               $35,878    (a)       $1,781       $13,195       $20,902
    Non-DIP Collateral Property Sales, Net                            26,530    (a)          -             -          26,530
    Adequate Protection (CA & CO)                                     73,862    (a)       14,609        18,137        41,116
    Colorado Asset Sales, Net                                         22,338    (a)        9,965         5,414         6,959
    Riverdale                                                          1,773    (a)          497         1,308           (32)
    Other Revenues                                                        73    (b)           33            20            20
    Seller Carry / Other Liabilities                                     -      (c)          -             -             -
    Retention for Warranty & Other                                      (802)   (d)         (134)         (190)         (477)
         Subtotal before Reserves                                    159,653              26,751        37,885        95,018
    Asset Sale Reserves - Adequate Protection                         (7,386)   (e)       (1,461)       (1,814)       (4,112)
    Asset Sale Reserves - Other Lien Noteholders                     (12,273)   (e)       (2,457)       (2,355)       (7,461)
         Total Revenues, net of Reserves                             139,994              22,833        33,716        83,446

COSTS
    Investment Related Costs
        Construction - CA & NY                                       (25,595) (f)         (8,104)       (8,415)       (9,076)
        Construction - CO & Others                                    (1,576) (g)           (583)         (583)         (410)
        Property Tax and Insurance                                    (4,475) (h)         (2,003)          (63)       (2,409)
    Payroll, G & A, Maintenance, HOA & Other                          (3,126) (i)         (1,038)       (1,001)       (1,087)
    Contingency                                                       (1,739) (j)           (586)         (503)         (649)
        Total Costs, Excluding Funds Interest                        (36,511)            (12,315)      (10,564)      (13,632)

RESTRUCTURE COSTS                                                    (13,439)             (3,546)       (6,055)       (3,837)
LIQUIDATION TRUST FUNDING                                             (5,000)                -             -          (5,000)

    NET CASH FLOW BEFORE FINANCING                                    85,044               6,972        17,096        60,976

DIP FINANCING
     Interest & Fees                                                  (2,359) (m)           (412)         (410)       (1,537)
     Proceeds & Repayments, Net                                      (49,421) (n)         (1,781)      (13,195)      (34,445)
              Net Financing                                          (51,780)             (2,193)      (13,605)      (35,982)

    NET CASH FLOW                                                    $33,264              $4,779        $3,491       $24,994



CASH BALANCE
    Operating Cash
      Beginning Balance                                                5,734    (p)        5,734        10,513        14,004
      Applied / (Retained) Cash                                       33,264               4,779         3,491        24,994
        Ending Balance                                                38,998              10,513        14,004        38,998

    Sales Reserve
      Beginning Balance                                               15,385    (p)       15,385        19,304        23,473
      Asset Sale Reserves - Adequate Protection                        7,386               1,461         1,814         4,112
      Asset Sale Reserves - Other Lien Noteholders                    12,273               2,457         2,355         7,461
         Ending Balance                                               35,045              19,304        23,473        35,045

PROJECTED CASH BALANCE                                                                   $29,816       $37,476       $74,043

PROJECTED DIP LOAN BALANCE                                                               $47,640       $34,445             $0



NOTE: Based on business plan projections as of August 3, 2018.




     148 of 150
                     Case 17-12560-KJC      Doc 2704     Filed 10/02/18       Page 149 of 150


WOODBRIDGE GROUP OF COMPANIES, LLC et al.                                     Case No. 17-12560 (KJC)
(Jointly Administered)                                                         Reporting Period: 08/31/2018


                                     LENDER STATEMENTS

   Non-investor third party notes are as follows:

                                                                                   Balance
                                   Lender                                        08/31/2018
      Hankey Capital DIP Loan                                             $           49,421,263

      The DIP lender Hankey Capital provides a monthly invoice, the current invoice is included
      with this report.




    149 of 150                                                                              MOR-7 (Cover pg)
                                     Case 17-12560-KJC                             Doc 2704STATEMENT
                                                                                   BILLING   Filed 10/02/18                              Page 150 of 150


                                                                                                                                  ACCOUNT NO.
                                                                                                                                  STATEMENT CLOSING DATE                               8/31/2018

                                                                                                                                  STATEMENT SUMMARY

                                                                                                                                       Past Due Amount                +                  $0.00
                                                                                                                                       Current Payment Amount         +            $426,054.76
                                                                                                                                       Trust/Escrow Payment           +                  $0.00
                                                                                                                                       Other Payments                 +                  $0.00
 BORROWER                                                                                                                              Deferred Charges               -                  $0.00
                                                                                                                                       Minimum Payment Due            =            $426,054.76
  WOODBRIDGE GROUP OF COMPANIES                                                                                                        Payment Due Date                               9/1/2018

   CA                                                                                                                                  Late Charge Due After 9/10/2018              $21,302.74
                                                                                                                                       Maximum Loan Amount                       $6,000,000.00
                                                                                                                                       Current Principal Balance                $49,421,263.42
                                                                                                                                       Reserve Balance                               $4,077.15
                                                                                                                                       Impound Balance                                   $0.00
   Check here for a change of mailing address or phone number(s). Please provide all corrections on the reverse side.
                                                                                                                                       Interest Rate                                  10.000%
                                                                                                                                       Average Daily Balance                    $49,950,802.19
                                                                                                                                       Project Address:
                                                                                                                                       642 N ST CLOUD
                                                                                                                                       LOS ANGELES CA 90077

                                                    PLEASE DETACH THE TOP PORTION OF THIS STATEMENT AND RETURN IT WITH YOUR PAYMENT

 Please advise us immediately of any discrepancies in the transactions or investment activity on your billing statement or if you contemplate changing your address. When making
 inquiries by telephone or in writing please give your account number. We urge you to keep this statement with your investment records.

                                                                                         ACCOUNT ACTIVITY
    Date              Reference                                          Description                                        Reserve             Charges            Credits           Balance

   8/1/2018                              Balance Forward                                                                          $27.01                                      $49,860,787.71
   8/1/2018       0718 INT               Payment Received - Thank You                                                          $4,050.14                          $470,537.44 $49,390,250.27
   8/1/2018       INT RESERV             Interest Over Paid Credit                                                                                                  $4,077.15 $49,386,173.12
  8/14/2018       PAYDOWN                Principal PayDown                                                                                                      $4,280,954.00 $45,105,219.12
  8/16/2018       DRAW REQ               Funds Advanced                                                                                       $6,000,000.00                   $51,105,219.12
  8/31/2018       PAYDOWN                Principal PayDown                                                                                                      $1,692,110.00 $49,413,109.12
  8/31/2018                              Interest Charge                                                                                       $430,131.91                    $49,843,241.03
                                                                                                                               $4,077.15      $6,430,131.91     $6,447,678.59



                                                                                INTEREST CHARGE SUMMARY
        Balance Date                         Daily Balance                           Days                        Daily Periodic Rate            Interest Rate                Interest Charges
            8/1/2018                          $49,394,327.42                              13                             0.027778%                     10.000%                  $178,368.40
           8/14/2018                          $45,113,373.42                               2                             0.027778%                     10.000%                   $25,062.99
           8/16/2018                          $51,113,373.42                              15                             0.027778%                     10.000%                  $212,972.39
           8/31/2018                          $49,421,263.42                               1                             0.027778%                     10.000%                   $13,728.13
                                                                                          31                                                                                    $430,131.91

Note: Daily balances exclude finance charges, reserve balances, impound balances, late charges.




                  150 of 150
Powered by The Mortgage Office™                                                                Page    1    of    1
